Exhibit 10.1
AMENDED AND RESTATED CREDIT AGREEMENT
dated as of June 11, 2010
among
AMERICAN GREETINGS CORPORATION
THE FOREIGN SUBSIDIARY BORROWERS PARTY HERETO,
as the Borrowers,
THE LENDING INSTITUTIONS NAMED HEREIN,
as the Lenders,
PNC BANK, NATIONAL ASSOCIATION,
as a LC Issuer, the Swing Line Lender and the Global Agent,
and
JPMORGAN CHASE BANK, N.A.
and
BANK OF AMERICA, N.A.
as Co-Syndication Agents
and
KEYBANK NATIONAL ASSOCIATION
and
THE BANK OF NOVA SCOTIA,
as Co-Documentation Agents
and
PNC CAPITAL MARKETS LLC,
as the Lead Arranger and Sole Bookrunner
$350,000,000 Credit Facility

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page   ARTICLE I — DEFINITIONS AND TERMS     1  
Section 1.01
  Certain Defined Terms     1  
Section 1.02
  Computation of Time Periods     40  
Section 1.03
  Accounting Terms     40  
Section 1.04
  Terms Generally     41  
Section 1.05
  Currency Equivalents     41  
 
            ARTICLE II — THE TERMS OF THE CREDIT FACILITY     42  
Section 2.01
  Establishment of the Credit Facility     42  
Section 2.02
  Revolving Facility     42  
Section 2.03
  Canadian Sub-Facility     44  
Section 2.04
  Reserved     45  
Section 2.05
  Swing Line Facility     45  
Section 2.06
  Revolving Facility Letters of Credit     47  
Section 2.07
  Canadian Letters of Credit     57  
Section 2.08
  Notice of Borrowing     65  
Section 2.09
  Funding Obligations; Disbursement of Funds     66  
Section 2.10
  Adjustment of Loans and Certain Other Obligations     69  
Section 2.11
  Evidence of Obligations     72  
Section 2.12
  Interest; Default Rate     73  
Section 2.13
  Conversion and Continuation of Loans     74  
Section 2.14
  Fees     76  
Section 2.15
  Termination and Reduction of Commitments     79  
Section 2.16
  Payments and Prepayments of Loans     79  
Section 2.17
  Method and Place of Payment     83  
Section 2.18
  Authority of Company; Liability of Foreign Subsidiary Borrowers     85  
Section 2.19
  Eligibility and Addition/Release of Foreign Subsidiary Borrowers     86  
Section 2.20
  Collateral and Collateral Release Date     87  
Section 2.21
  Liability of Foreign Subsidiary Borrowers     88  
 
            ARTICLE III — TAXES, INCREASED COSTS AND ILLEGALITY     88  
Section 3.01
  Interest Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available     88  
Section 3.02
  Increased Costs     89  
Section 3.03
  Taxes     91  
Section 3.04
  Indemnity     93  
Section 3.05
  Mitigation Obligations     94  
 
            ARTICLE IV — CONDITIONS PRECEDENT     94  
Section 4.01
  Conditions Precedent at Closing Date     94  
Section 4.02
  Conditions Precedent to Addition of Foreign Subsidiary Borrowers     97  

(i)



--------------------------------------------------------------------------------



 



                      Page  
Section 4.03
  Conditions Precedent to All Credit Events     99  
Section 4.04
  Post-Closing Covenants     99  
 
            ARTICLE V — REPRESENTATIONS AND WARRANTIES     100  
Section 5.01
  Corporate Status, etc.     100  
Section 5.02
  Corporate Power and Authority, etc.     100  
Section 5.03
  No Violation     101  
Section 5.04
  Governmental Approvals     101  
Section 5.05
  Litigation     101  
Section 5.06
  Use of Proceeds; Margin Regulations     101  
Section 5.07
  Financial Statements, etc.     102  
Section 5.08
  Solvency     102  
Section 5.09
  No Material Adverse Change     103  
Section 5.10
  Tax Returns and Payments     103  
Section 5.11
  Title to Properties, etc.     103  
Section 5.12
  Lawful Operations, etc.     103  
Section 5.13
  Environmental Matters     104  
Section 5.14
  Compliance with ERISA     104  
Section 5.15
  Investment Company Act, etc.     105  
Section 5.16
  Insurance     105  
Section 5.17
  Burdensome Contracts; Labor Relations     105  
Section 5.18
  Security Interests     106  
Section 5.19
  True and Complete Disclosure     106  
Section 5.20
  Certain Indentures     107  
Section 5.21
  Defaults     107  
Section 5.22
  Anti-Terrorism Law Compliance     107  
 
            ARTICLE VI — AFFIRMATIVE COVENANTS     107  
Section 6.01
  Reporting Requirements     107  
Section 6.02
  Books, Records and Inspections     110  
Section 6.03
  Insurance     111  
Section 6.04
  Payment of Taxes and Claims     111  
Section 6.05
  Corporate Franchises     112  
Section 6.06
  Good Repair     112  
Section 6.07
  Compliance with Statutes, etc.     112  
Section 6.08
  Compliance with Environmental Laws     112  
Section 6.09
  Certain Subsidiaries to Join in Subsidiary Guaranty     113  
Section 6.10
  Additional Security; Further Assurances     113  
Section 6.11
  [Reserved]     115  
Section 6.12
  Senior Debt     115  
 
            ARTICLE VII — NEGATIVE COVENANTS     115  
Section 7.01
  Changes in Business     115  
Section 7.02
  Consolidation, Merger, Acquisitions, Asset Sales, etc.     115  
Section 7.03
  Liens     117  
Section 7.04
  Indebtedness     118  
Section 7.05
  Investments and Guaranty Obligations     121  

(ii)



--------------------------------------------------------------------------------



 



                      Page  
Section 7.06
  Restricted Payments     122  
Section 7.07
  Financial Covenants     124  
Section 7.08
  Limitation on Certain Restrictive Agreements     124  
Section 7.09
  Amendments to Certain Documents     125  
Section 7.10
  Transactions with Affiliates     125  
Section 7.11
  [Reserved]     126  
Section 7.12
  Capital Expenditures     126  
Section 7.13
  Anti-Terrorism Laws     126  
 
            ARTICLE VIII — EVENTS OF DEFAULT     126  
Section 8.01
  Events of Default     126  
Section 8.02
  Remedies     128  
Section 8.03
  Application of Certain Payments and Proceeds     129  
Section 8.04
  Equalization     132  
Section 8.05
  Set-Off     133  
 
            ARTICLE IX — THE GLOBAL AGENT     134  
Section 9.01
  Appointment and Authority     134  
Section 9.02
  Rights as a Lender     134  
Section 9.03
  Exculpatory Provisions     134  
Section 9.04
  Reliance by Global Agent     135  
Section 9.05
  Delegation of Duties     136  
Section 9.06
  Resignation of Global Agent     136  
Section 9.07
  Non-Reliance on Global Agent and Other Lenders     137  
Section 9.08
  Other Agents     137  
Section 9.09
  Global Agent's Fee     137  
Section 9.10
  Authorization to Release Collateral and Guarantors     137  
Section 9.11
  No Reliance on Global Agent's Customer Identification Program     137  
 
            ARTICLE X — GUARANTY     138  
Section 10.01
  Guaranty by the Company     138  
Section 10.02
  Additional Undertaking     138  
Section 10.03
  Guaranty Unconditional     139  
Section 10.04
  Company Obligations to Remain in Effect; Restoration     139  
Section 10.05
  Waiver of Acceptance, etc     140  
Section 10.06
  Subrogation     140  
Section 10.07
  Effect of Stay     140  
 
            ARTICLE XI — MISCELLANEOUS     140  
Section 11.01
  Reserved     140  
Section 11.02
  Expenses; Indemnity; Damage Waiver     140  
Section 11.03
  Holidays     142  
Section 11.04
  Notices; Effectiveness; Electronic Communication     143  
Section 11.05
  Successors and Assigns     143  
Section 11.06
  No Waiver; Remedies Cumulative     146  

(iii)



--------------------------------------------------------------------------------



 



                      Page  
Section 11.07
  CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE;        
 
  SERVICE OF PROCESS; WAIVER OF JURY TRIAL     147  
Section 11.08
  Counterparts     148  
Section 11.09
  Integration     148  
Section 11.10
  Headings Descriptive     148  
Section 11.11
  Amendment or Waiver     149  
Section 11.12
  Survival of Indemnities     151  
Section 11.13
  Domicile of Loans     151  
Section 11.14
  Confidentiality     151  
Section 11.15
  [Reserved]     152  
Section 11.16
  No Duty     152  
Section 11.17
  Lenders and Agent Not Fiduciary to Borrowers, etc.     152  
Section 11.18
  Survival of Representations and Warranties     152  
Section 11.19
  Severability     153  
Section 11.20
  Independence of Covenants     153  
Section 11.21
  Interest Rate Limitation     153  
Section 11.22
  Judgment Currency     154  
Section 11.23
  USA Patriot Act Notification     154  
Section 11.24
  Amendment and Restatement; No Novation     155  

         
EXHIBITS
       
Exhibit A-1
  —   Form of Revolving Facility Note
Exhibit A-2
  —   Form of CDOR Note
Exhibit A-3
  —   Form of Canadian Base Rate Note
Exhibit A-4
  —   Form of Swing Line Note
Exhibit A-5
  —   Form of New Lender Joinder
Exhibit B-1
  —   Form of Notice of Borrowing
Exhibit B-2
  —   Form of Notice of Continuation or Conversion
Exhibit B-3
  —   Form of Revolving Facility LC Request
Exhibit B-4
  —   Form of Canadian LC Request
Exhibit C-1
  —   Form of Subsidiary Guaranty
Exhibit C-2
  —   Form of Security Agreement
Exhibit D
  —   Form of Joinder Agreement
Exhibit E
  —   Form of Compliance Certificate
Exhibit F
  —   Form of Closing Certificate
Exhibit G
  —   Form of Assignment Agreement

         
SCHEDULES
       
Schedule 1
  —   Lenders, Commitments and Addresses for Notices
Schedule 2
  —   Reserved
Schedule 3
  —   Subsidiary Guarantors
Schedule 4
  —   Existing Letters of Credit
Schedule 4.01(iv)
  —   Closing Date Control Agreements
Schedule 4.01(xxi)
  —   Closing Date Landlord’s Agreements
Schedule 4.04(i)
  —   Post-Closing Control Agreements
Schedule 4.04(ii)
  —   Post-Closing Landlord’s Agreements

(iv)



--------------------------------------------------------------------------------



 



         
Schedule 5.01
  —   Corporate Status
Schedule 7.03
  —   Liens
Schedule 7.04
  —   Indebtedness
Schedule 7.05
  —   Investments
Schedule 7.10
  —   Affiliate Transactions

(v)



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED CREDIT AGREEMENT
     THIS AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of June 11,
2010 among the following: (i) AMERICAN GREETINGS CORPORATION, an Ohio
corporation (the “Company”); (ii) the Foreign Subsidiary Borrowers (as
hereinafter defined) from time to time party hereto; (iii) the lenders from time
to time party hereto (each a “Lender” and collectively, the “Lenders”); and
(iv) PNC BANK, NATIONAL ASSOCIATION, the global administrative agent (the
“Global Agent”), as the Swing Line Lender, a LC Issuer and the Collateral Agent
(each term as hereafter defined).
RECITALS:
     A. The Company has requested that the Lenders extend credit to the
Borrowers to refinance the Existing Credit Agreement (as herein defined) and to
provide working capital and funds for general corporate purposes, including
without limitation Permitted Acquisitions, Share Repurchases and the World
Headquarters Initiative, and capital expenditures, in each case, not
inconsistent with the terms of this Agreement.
     B. Subject to and upon the terms and conditions set forth herein, the
Lenders, the Swing Line Lender and each LC Issuer are willing to amend and
restate the Existing Credit Agreement to extend credit and make available to the
Borrowers the credit facility provided for herein for the foregoing purposes.
AGREEMENT:
     In consideration of the premises and mutual agreements contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged by each of the parties hereto, the parties hereto amend
and restate the Existing Credit Agreement in its entirety as follows:
ARTICLE I — DEFINITIONS AND TERMS
     Section 1.01 Certain Defined Terms.
     As used herein, the following terms shall have the meanings herein
specified unless the context otherwise requires:
     “Accepting Lender” has the meaning provided in Section 2.02(b).
     “Acquisition” means any transaction or series of related transactions for
the purpose of or resulting, directly or indirectly, in (i) the acquisition of
all or substantially all of the assets of any Person, or any business unit or
division of any Person (other than the purchase of Receivables Related Assets by
the Receivables Subsidiary in connection with the Permitted Receivables
Facility), (ii) the acquisition of in excess of 50% of the stock (or other
equity interest) of any Person, or (iii) the acquisition of another Person by a
merger or consolidation or any other combination with such Person.
     “Additional Security Document” has the meaning provided in Section 6.10(a).

 



--------------------------------------------------------------------------------



 



     “Adjusted Commitment Percentage” means, at any time for any Lender, the
percentage obtained by dividing such Lender’s Unutilized Commitment at such time
by the Unutilized Total Commitment at such time.
     “Adjusted Eurodollar Rate” means with respect to each Interest Period for a
Eurodollar Loan, the interest rate per annum determined by the Global Agent by
dividing (the resulting quotient rounded upwards, if necessary, to the nearest
1/100th of 1% per annum) (i) the rate which appears on the Bloomberg Page BBAM1
(or on such other substitute Bloomberg page that displays rates at which US
dollar deposits are offered by leading banks in the London interbank deposit
market), or the rate which is quoted by another source selected by the Global
Agent which has been approved by the British Bankers’ Association as an
authorized information vendor for the purpose of displaying rates at which US
dollar deposits are offered by leading banks in the London interbank deposit
market (for purposes of this definition, an “Alternate Source”), at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period as the London interbank offered rate for
U.S. Dollars for an amount comparable to such Eurodollar Loan and having a
borrowing date and a maturity comparable to such Interest Period (or if there
shall at any time, for any reason, no longer exist a Bloomberg Page BBAM1 (or
any substitute page) or any Alternate Source, a comparable replacement rate
determined by the Global Agent at such time (which determination shall be
conclusive absent manifest error)), by (ii) a number equal to 1.00 minus the
LIBOR Reserve Percentage. The Adjusted Eurodollar Rate may also be expressed by
the following formula:

     
 
  London interbank offered rates quoted by Bloomberg
Adjusted Eurodollar Rate =
  or appropriate successor as shown on Bloomberg Page BBAM1
 
 
 
  1.00 - LIBOR Reserve Percentage

     The Adjusted Eurodollar Rate shall be adjusted with respect to any Loan to
which the Adjusted Eurodollar Rate applies that is outstanding on the effective
date of any change in the LIBOR Reserve Percentage as of such effective date.
The Global Agent shall give prompt notice to the Borrowers of the Adjusted
Eurodollar Rate as determined or adjusted in accordance herewith, which
determination shall be conclusive absent manifest error.
     “Adjusted Foreign Currency Rate” means with respect to each Interest Period
for any Foreign Currency Loan, the interest rate per annum determined by the
Global Agent by dividing (the resulting quotient rounded upwards, if necessary,
to the nearest 1/100th of 1% per annum) (i) the rate which appears on the
Bloomberg Page BBAM1 (or on such other substitute Bloomberg page that displays
rates at which deposits in the applicable Designated Foreign Currency are
offered by leading banks in the London interbank deposit market), or the rate
which is quoted by another source selected by the Global Agent which has been
approved by the British Bankers’ Association as an authorized information vendor
for the purpose of displaying rates at which deposits in the applicable
Designated Foreign Currency are offered by leading banks in the London interbank
deposit market (for purposes of this definition, an “Alternate Source”), at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period as the London interbank offered rate for
such Designated Foreign Currency for an amount comparable to such Foreign
Currency Loan and having a borrowing date and a maturity comparable to such
Interest Period (or if there shall at any time, for any reason, no longer exist
a Bloomberg Page BBAM1 (or any substitute page) or any Alternate Source, a

2



--------------------------------------------------------------------------------



 



comparable replacement rate determined by the Global Agent at such time (which
determination shall be conclusive absent manifest error)), by (ii) a number
equal to 1.00 minus the LIBOR Reserve Percentage. The Adjusted Foreign Currency
Rate may also be expressed by the following formula:

     
 
  London interbank offered rates quoted by Bloomberg
Adjusted Foreign Currency Rate =
  or appropriate successor as shown on Bloomberg Page BBAM1
 
   
 
  1.00 — LIBOR Reserve Percentage

     The Adjusted Foreign Currency Rate shall be adjusted with respect to any
Loan to which the Adjusted Foreign Currency Rate applies that is outstanding on
the effective date of any change in the LIBOR Reserve Percentage as of such
effective date. The Global Agent shall give prompt notice to the Borrowers of
the Adjusted Foreign Currency Rate as determined or adjusted in accordance
herewith, which determination shall be conclusive absent manifest error.
     “Adjustment Date” means any day prior to the Equalization Date that any of
the following occur: (i) the date of any Borrowing (either before or
simultaneously with such Borrowing), (ii) the date any payment is made with
respect to any Loan (whether by a Borrower or from the application of the
proceeds of any of the Collateral or otherwise), (iii) any Purchase Date with
respect to any Swing Loan Participation, (iv) the date any Revolving Facility LC
Participation is funded pursuant to Section 2.06(i)(iii) or any Canadian LC
Participation is funded pursuant to Section 2.07(h)(iii), (v) the date any
Letter of Credit expires undrawn or is drawn and the amount so drawn is
reimbursed by the applicable LC Obligor in accordance with this Agreement, or
(vi) any other date selected by the Global Agent in its discretion.
     “Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person, or, in the case of any Lender that is an investment
fund, the investment advisor thereof and any investment fund having the same
investment advisor. A Person shall be deemed to control a second Person if such
first Person possesses, directly or indirectly, the power (i) to vote 10% or
more of the securities having ordinary voting power for the election of
directors or managers of such second Person or (ii) to direct or cause the
direction of the management and policies of such second Person, whether through
the ownership of voting securities, by contract or otherwise. Notwithstanding
the foregoing, neither the Global Agent nor any Lender shall in any event be
considered an Affiliate of the Company or any of its Subsidiaries.
     “Aggregate Canadian Sub-Facility Exposure” means, at any time, the sum of
(i) the Dollar Equivalent of the principal amounts of all Canadian Revolving
Loans outstanding at such time, and (ii) the amount of the Canadian LC
Outstandings at such time.
     “Aggregate Credit Facility Exposure” means, at any time, the sum of (i) the
Aggregate Revolving Facility Exposure at such time, and (ii) the Aggregate
Canadian Sub-Facility Exposure at such time.
     “Aggregate Revolving Facility Exposure” means, at any time, the sum of
(i) the Dollar Equivalent of the principal amounts of all Revolving Loans made
by all Lenders and outstanding at such time, (ii) the amount of the Revolving
Facility LC Outstandings at such time, and (iii) the principal amount of Swing
Loans outstanding at such time.

3



--------------------------------------------------------------------------------



 



     “Agreement” means this Amended and Restated Credit Agreement, as the same
may be from time to time further modified, amended, restated or supplemented.
     “AGSC” means American Greetings Service Corp.
     “Anti-Terrorism Laws” means any Laws relating to terrorism or money
laundering, including Executive Order No. 13224, the USA Patriot Act, the Laws
comprising or implementing the Bank Secrecy Act, and the Laws administered by
the United States Treasury Department’s Office of Foreign Asset Control (as any
of the foregoing Laws may from time to time be amended, renewed, extended, or
replaced).
     “Applicable Commitment Fee Rate” means:
     (i) On the Closing Date and thereafter until changed in accordance with the
provisions set forth in this definition, the Applicable Commitment Fee Rate
shall be 50.00 basis points;
     (ii) Commencing with the fiscal quarter of the Company ended on May 28,
2010, and continuing with each fiscal quarter thereafter, the Global Agent shall
determine the Applicable Commitment Fee Rate in accordance with the following
matrix, based on the Leverage Ratio:

      Leverage Ratio   Applicable Commitment Fee Rate
Greater than or equal to 0.50 to 1.00
  50.00 bps
Less than 0.50 to 1.00
  37.50 bps

     (iii) Changes in the Applicable Commitment Fee Rate based upon changes in
the Leverage Ratio shall become effective on the third Business Day following
the receipt by the Global Agent pursuant to Section 6.01(a) or Section 6.01(b),
as the case may be, of the financial statements of the Company for the Testing
Period most recently ended, and a Compliance Certificate required pursuant to
Section 6.01(c), demonstrating the computation of the Leverage Ratio.
Notwithstanding the foregoing, during any period when (A) the Company has failed
to deliver timely its consolidated financial statements referred to in
Section 6.01(a) or Section 6.01(b), accompanied by a Compliance Certificate
required pursuant to Section 6.01(c) or (B) an Event of Default has occurred and
is continuing, the Applicable Commitment Fee Rate shall be the highest number of
basis points indicated therefor in the above matrix, regardless of the Leverage
Ratio at such time; provided that upon delivery of such financial statements
and/or cure or waiver of such Event of Default in accordance with Section 11.11,
the Applicable Commitment Fee Rate shall be the number of basis points indicated
therefor in the above matrix based on the Leverage Ratio at such time. The above
matrix does not modify or waive, in any respect, the rights of the Global Agent
and the Lenders to charge any default rate of interest or any of the other
rights and remedies of the Global Agent and the Lenders hereunder.
     “Applicable Margin” means
     (i) On the Closing Date and thereafter, until changed in accordance with
the following provisions, the Applicable Margin shall be (A) 150.00 basis points
for Revolving Loans that are Base Rate Loans, and (B) 250.00 basis points for
Revolving Loans that are Fixed Rate Loans;

4



--------------------------------------------------------------------------------



 



     (ii) Commencing with the fiscal quarter of the Company ended on May 28,
2010, and continuing with each fiscal quarter thereafter, the Global Agent shall
determine the Applicable Margin in accordance with the following matrix, based
on the Leverage Ratio:

              Applicable Margin for   Applicable Margin for     Revolving Loans
that   Revolving Loans that Leverage Ratio   are Base Rate Loans   are Fixed
Rate Loans
Greater than or equal to 2.50 to 1.00
  250.00 bps   350.00 bps
 
       
Greater than or equal to 2.00 to 1.00, but Less than 2.50 to 1.00
  200.00 bps   300.00 bps
 
       
Greater than or equal to 1.50 to 1.00, but Less than 2.00 to 1.00
  175.00 bps   275.00 bps
 
       
Greater than or equal to 0.50 to 1.00 but less than 1.50 to 1.00
  150.00 bps   250.00 bps
 
       
Less than 0.50 to 1.00
  125.00 bps   225.00 bps

     (iii) Changes in the Applicable Margin based upon changes in the Leverage
Ratio shall become effective on the third Business Day following the receipt by
the Global Agent pursuant to Section 6.01(a) or Section 6.01(b) of the financial
statements of the Company for the Testing Period most recently ended, and a
Compliance Certificate in accordance with Section 6.01(c), demonstrating the
computation of the Leverage Ratio. Notwithstanding the foregoing provisions,
during any period when (A) the Company has failed to deliver timely its
consolidated financial statements referred to in Section 6.01(a) or
Section 6.01(b), accompanied by a Compliance Certificate in accordance with
Section 6.01(c), or (B) an Event of Default has occurred and is continuing, the
Applicable Margin shall be the highest number of basis points indicated therefor
in the above matrix, regardless of the Leverage Ratio at such time; provided
that upon delivery of such financial statements and/or cure or waiver of such
Event of Default in accordance with Section 11.11, the Applicable Margin shall
be the number of basis points indicated therefor in the above matrix based on
the Leverage Ratio at such time. The above matrix does not modify or waive, in
any respect, the rights of the Global Agent and the Lenders to charge any
default rate of interest or any of the other rights and remedies of the Global
Agent and the Lenders hereunder.
     “Approved Bank” has the meaning provided in clause (i)(B) of the definition
of “Cash Equivalents.”

5



--------------------------------------------------------------------------------



 



     “Approved Fund” means a fund that is engaged in making, purchasing, holding
or otherwise investing in bank loans and similar extensions of credit and that
is administered or managed by a Lender or an Affiliate of a Lender.
     “ASC” means Accounting Standards Codification.
     “Asset Sale” means the sale, lease, transfer or other disposition
(including by means of Sale and Lease-Back Transactions, and by means of
mergers, consolidations, and liquidations of a corporation, partnership or
limited liability company of the interests therein of the Company or any
Subsidiary) by the Company or any Subsidiary to any Person of any of the
Company’s or such Subsidiary’s respective assets, provided that the term Asset
Sale specifically excludes (i) any sales, transfers, abandonments or other
dispositions of inventory, or obsolete or excess furniture, fixtures, equipment
or other property, real or personal, tangible or intangible, in each case in the
ordinary course of business, (ii) the actual or constructive total loss of any
property or the use thereof resulting from destruction, damage beyond repair, or
the rendition of such property permanently unfit for normal use from any
casualty or similar occurrence whatsoever, and (iii) any license or sublicense
of any intellectual property and related rights granted in the ordinary course
of business.
     “Assignment Agreement” means an Assignment Agreement substantially in the
form of Exhibit G.
     “Augmenting Lender” has the meaning provided in Section 2.02(b).
     “Authorized Officer” means (i) with respect to the Company, any of the
following officers: the Chairman, the President, the Chief Executive Officer,
the Chief or Deputy Chief Financial Officer, the Treasurer, the Assistant
Treasurer or the Controller, and (ii) with respect to any Subsidiary of the
Company, the President, any Vice President, the Chief or Deputy Chief Financial
Officer or the Treasurer or Assistant Treasurer of such Subsidiary or such other
Person as is authorized in writing to act on behalf of such Subsidiary and is
acceptable to the Global Agent. Unless otherwise qualified, all references
herein to an Authorized Officer shall refer to an Authorized Officer of the
Company.
     “Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto, as
hereafter amended.
     “Base Rate” means, for any day, a fluctuating per annum rate of interest
equal to the highest of (a) the Federal Funds Open Rate, plus 50 basis points
(0.5%), and (b) the Prime Rate, and (c) the Daily LIBOR Rate, plus 100 basis
points (1.0%). Any change in the Base Rate (or any component thereof) shall take
effect at the opening of business on the day such change occurs.
     “Base Rate Loan” means a Canadian Base Rate Loan or US Base Rate Loan.
     “Benefited Creditors” means, with respect to the Company’s Guaranty
Obligations pursuant to Article X, each of the Global Agent, the Lenders, each
LC Issuer and the Swing Line Lender and each Designated Hedge Creditor, and the
respective successors and assigns of each of the foregoing.

6



--------------------------------------------------------------------------------



 



     “Borrower” means the Company or any Foreign Subsidiary Borrower.
     “Borrowers” means, collectively, the Company and all of the Foreign
Subsidiary Borrowers.
     “Borrowing” means a Revolving Borrowing, a Canadian Borrowing, or the
incurrence of a Swing Loan.
     “Business Day” means (i) any day other than Saturday, Sunday or any other
day on which commercial banks in Pittsburgh, Pennsylvania are authorized or
required by law to close and (ii) with respect to any matters relating to
(A) Eurodollar Loans, any day on which dealings in U.S. dollars are carried on
in the London interbank market, (B) Canadian Revolving Loans or Canadian LC
Issuances, any day other than a day on which commercial banks in Toronto,
Ontario and Pittsburgh, Pennsylvania are authorized or required by law to close,
and (C) Foreign Currency Loans or Revolving Facility LC Issuances in a
Designated Foreign Currency or any other matters relating to Loans denominated
in Designated Foreign Currency, such day also shall be a day on which (y)
dealings in deposits in the relevant Designated Foreign Currency are carried on
in the applicable interbank market, and (z) all applicable banks into which Loan
proceeds may be deposited are open for business.
     “Canadian Administrative Branch” means, with respect to the Global Agent in
its capacity as such, PNC Bank Canada Branch acting as the sub-agent of the
Global Agent in accordance with the terms of this Agreement or such other branch
or affiliate of the Global Agent as the Global Agent shall have designated in
writing to the Borrowers and the Lenders.
     “Canadian Base Rate” means, for any day, with respect to a Canadian Base
Rate Loan, the greater of (i) the annual rate of interest established from time
to time by the Canadian Administrative Branch of the Global Agent as its “prime”
rate then in effect for determining interest rates on Canadian Dollar
denominated commercial loans in Canada, and (ii) the annual rate of interest
equal to the sum of (A) the CDOR Rate on that day for bankers’ acceptances
issued on that day with a term to maturity of one month and (B) 0.50% per annum.
Any change in the “prime” rate established by the Canadian Administrative Branch
of the Global Agent shall take effect at the opening of business on the day of
such change.
     “Canadian Base Rate Loan” means each Canadian Revolving Loan bearing
interest at a rate based upon the Canadian Base Rate in effect from time to
time.
     “Canadian Base Rate Note” means a promissory note executed by the Canadian
Borrowers to evidence the Canadian Revolving Loans that are Canadian Base Rate
Loans substantially in the form of Exhibit A-3.
     “Canadian Borrower” means any Foreign Subsidiary organized under the laws
of Canada or any province thereof that becomes a Canadian Borrower pursuant to
Section 2.19; provided, however, that a Foreign Revolving Facility Borrower
shall not be eligible to be a Canadian Borrower hereunder.
     “Canadian Borrowing” means the incurrence of Canadian Revolving Loans
consisting of one Type of Canadian Revolving Loan by the Canadian Borrowers from
all of the Canadian

7



--------------------------------------------------------------------------------



 



Lenders on a given date (or resulting from Conversions or Continuations on a
given date), having, in the case of any Fixed Rate Loans, the same Interest
Period.
     “Canadian Commitment” means, with respect to each Canadian Lender, the
amount, if any, set forth opposite such Canadian Lender’s name in Schedule 1as
its “Canadian Sub-Facility Commitment” as the same may be reduced from time to
time pursuant to Section 2.15(c) and as adjusted from time to time as a result
of assignments to or from such Lender pursuant to Section 11.05.
     “Canadian Commitment Percentage” means, at any time for any Canadian
Lender, the percentage obtained by dividing such Canadian Lender’s Canadian
Commitment by the Total Canadian Commitment; provided, however, that if the
Total Canadian Commitment has been terminated, the Canadian Commitment
Percentage for each Canadian Lender shall be determined by dividing such
Canadian Lender’s Canadian Commitment immediately prior to such termination by
the Total Canadian Commitment in effect immediately prior to such termination.
The Canadian Commitment Percentage of each Canadian Lender as of the Closing
Date is set forth on Schedule 1.
     “Canadian Dollars” or “C$” means the lawful currency of Canada.
     “Canadian LC Commitment Amount” means, at any time, the amount of the Total
Canadian Commitment.
     “Canadian LC Issuance” means the issuance of any Canadian Letter of Credit
by a LC Issuer for the account of a Canadian Borrower in accordance with the
terms of this Agreement and shall include any amendment thereto that increases
the Stated Amount thereof or extends the expiry date of such Canadian Letter of
Credit.
     “Canadian LC Outstandings” means, at any time, the sum, without
duplication, of (i) the Dollar Equivalent of the aggregate Stated Amount of all
outstanding Canadian Letters of Credit and (ii) the Dollar Equivalent of the
aggregate amount of all Unpaid Drawings with respect to Canadian Letters of
Credit.
     “Canadian LC Participant” has the meaning provided in Section 2.07(h)(i).
     “Canadian LC Participation” has the meaning provided in Section 2.07(h)(i).
     “Canadian LC Request” has the meaning provided in Section 2.07(b).
     “Canadian Lender” means each Lender that has a Canadian Commitment or, if
applicable, the Canadian Lending Installation of any Lender that has a Canadian
Commitment; provided, however, that (i) if a Canadian Commitment is being
provided by a Canadian Lending Installation of any Lender, then, except as
specifically set forth in this Agreement, such Lender and its Canadian Lending
Installation shall constitute a single “Lender” under this Agreement and the
other Loan Documents, provided that, notwithstanding the foregoing, to the
extent a Canadian Commitment is being provided by a Canadian Lending
Installation of any Lender, each such Canadian Lending Installation shall be
entitled to all of the benefits, indemnifications and protections set forth in
this Agreement or any other Loan Document, including, but not limited

8



--------------------------------------------------------------------------------



 



to, those set forth in Article III, Section 11.01 and Section 11.02, and (ii) no
Lender, and no Canadian Lending Installation of any Lender, may be or become a
Canadian Lender hereunder unless such Lender or the Canadian Lending
Installation of such Lender, as the case may be, is a resident of Canada within
the meaning of the Income Tax Act (Canada) for the purposes of the withholding
tax provisions in Part XIII of the Income Tax Act (Canada).
     “Canadian Lending Installation” means, with respect to any Lender, any
office, branch, subsidiary or Affiliate of such Lender that is designated in
writing by such Lender to the Global Agent as being responsible for funding or
maintaining a Canadian Commitment.
     “Canadian Letter of Credit” means any Standby Letter of Credit or
Commercial Letter of Credit issued by a LC Issuer under this Agreement pursuant
to Section 2.07 for the account of any Canadian Borrower.
     “Canadian Obligations” means all amounts, indemnities and reimbursement
obligations, direct or indirect, contingent or absolute, of every type or
description, and at any time existing, owing by the Canadian Borrowers to the
Global Agent, any Canadian Lender or each LC Issuer pursuant to the terms of
this Agreement or any other Loan Document (including, but not limited to,
interest and fees that accrue after the commencement by or against any Credit
Party of any insolvency proceeding, regardless of whether such interest and fees
are allowed claims in such proceeding).
     “Canadian Payment Office” means, with respect to all matters relating to
the making and repayment of Canadian Obligations, and all interest thereon, the
office of the Canadian Administrative Branch of the Global Agent at 130 King
Street West, Suite 2140, Toronto, Ontario, Canada M5X 1E4, Attention: Donna
Hallim (facsimile: (416) 361-0085) or such other office(s), as the Global Agent
may designate to the Borrowers in writing from time to time.
     “Canadian Revolving Loan” means, with respect to each Canadian Lender, any
Loan made by such Canadian Lender pursuant to Section 2.03.
     “Canadian Sub-Facility” means the credit facility established under
Section 2.03 hereof pursuant to the Canadian Commitment of each Canadian Lender;
provided, however, that the Canadian Sub-Facility shall not be available unless
and until such date, if any, that a Canadian Borrower has become a Foreign
Subsidiary Borrower under this Agreement in accordance with Section 2.19.
     “Canadian Sub-Facility Exposure” means, for any Canadian Lender at any
time, the Dollar Equivalent of (i) the principal amount of Canadian Revolving
Loans made by such Canadian Lender and outstanding at such time, and (ii) such
Canadian Lender’s share of the Canadian LC Outstandings at such time.
     “Canadian Sub-Facility Note” means a CDOR Note or a Canadian Base Rate
Note.
     “Capital Distribution” means a payment made, liability incurred or other
consideration given for the purchase, acquisition, repurchase, redemption or
retirement of any capital stock or other equity interest of the Company or any
of its Subsidiaries or as a dividend, return of capital

9



--------------------------------------------------------------------------------



 



or other distribution in respect of the Company or such Subsidiary’s capital
stock or other equity interest.
     “Capital Lease” as applied to any Person means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
Person.
     “Capitalized Lease Obligations” means all obligations under Capital Leases
of the Company or any of its Subsidiaries, without duplication, in each case
taken at the amount thereof accounted for as liabilities identified as “capital
lease obligations” (or any similar words) on a consolidated balance sheet of the
Company and its Subsidiaries prepared in accordance with GAAP.
     “Cash Dividend” means a Capital Distribution of the Company payable in cash
to the shareholders of the Company with respect to any class or series of stock
of the Company.
     “Cash Equivalents” means,
     (i) with respect to the Company or any of its Subsidiaries, any of the
following:
          (A) securities issued or directly and fully guaranteed or insured by
the United States of America or any agency or instrumentality thereof (provided
that the full faith and credit of the United States of America is pledged in
support thereof) having maturities of not more than one year from the date of
acquisition;
          (B) U.S. dollar denominated time deposits, certificates of deposit and
bankers’ acceptances of (x) any Lender, (y) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000 or
(z) any bank (or the parent company of such bank) whose short-term commercial
paper rating from S&P is at least A-1, A-2 or the equivalent thereof or from
Moody’s is at least P-1, P-2 or the equivalent thereof (any such bank, an
“Approved Bank”), in each case with maturities of not more than six months from
the date of acquisition;
          (C) commercial paper issued by any Lender or Approved Bank or by the
parent company of any Lender or Approved Bank and commercial paper issued by, or
guaranteed by, any industrial or financial company with a short-term commercial
paper rating of at least A-1 or the equivalent thereof by S&P or at least P-1 or
the equivalent thereof by Moody’s, or guaranteed by any industrial company with
a long-term unsecured debt rating of at least A or A2, or the equivalent of each
thereof, from S&P or Moody’s, as the case may be, and in each case maturing
within 180 days after the date of acquisition;
          (D) fully collateralized repurchase agreements entered into with any
Lender or Approved Bank having a term of not more than 30 days and covering
securities described in clause (A) above;
          (E) investments in money market funds substantially all the assets of
which are comprised of securities of the types described in clauses (A) through
(D) above;

10



--------------------------------------------------------------------------------



 



          (F) investments in money market funds access to which is provided as
part of “sweep” accounts maintained with a Lender or an Approved Bank;
          (G) investments in industrial development revenue bonds that (1)
“re-set” interest rates not less frequently than quarterly, (2) are entitled to
the benefit of a remarketing arrangement with an established broker dealer, and
(3) are supported by a direct pay letter of credit covering principal and
accrued interest that is issued by an Approved Bank;
          (H) investments in pooled funds or investment accounts consisting of
investments of the nature described in the foregoing clause (G); and
          (I) investments in auction rate securities that (1) are money market
or debt instruments with a long term nominal maturity issued by a municipality
or mutual fund company or other similar entity, (2) re-set interest through a
“dutch auction” process, and (3) are rated AAA or AA by S&P or the equivalent
rating by Moody’s; and
     (ii) with respect to any Foreign Subsidiary of the Company, the approximate
equivalent of any of clauses (i)(A) through (I) above in the jurisdiction in
which such Foreign Subsidiary is organized.
     “Cash Management Agreements” has the meaning provided in
Section 2.09(d)(iv)(B).
     “Cash Proceeds” means, with respect to (i) any Asset Sale, the aggregate
cash payments (including any cash received by way of deferred payment pursuant
to a note receivable issued in connection with such Asset Sale, other than the
portion of such deferred payment constituting interest, but only as and when so
received) received by the Company or any Subsidiary from such Asset Sale, and
(ii) any Event of Loss, the aggregate cash payments, including all insurance
proceeds and proceeds of any award for condemnation or taking, received in
connection with such Event of Loss.
     “CDOR Loan” means each Canadian Revolving Loan bearing interest at a rate
based upon the CDOR Rate.
     “CDOR Note” means a promissory note executed by the Canadian Borrowers to
evidence the Canadian Revolving Loans that are CDOR Loans substantially in the
form of Exhibit A-2.
     “CDOR Rate” means, on any day, with respect to each Interest Period for a
CDOR Loan, the rate per annum determined by the Global Agent as being the
arithmetic average (rounded to the nearest one-thousandth of 1%, with five
ten-thousandths of 1% being rounded upwards) of the rates applicable to Canadian
Dollar bankers’ acceptances for the appropriate term displayed and identified on
the “Reuters Screen CDOR Page” (as defined in the International Swaps and
Derivatives Association, Inc. definitions, as modified and amended from time to
time) at approximately 10:00 a.m. (Toronto time) on such day or, if such day is
not a Business Day then on the immediately preceding Business Day (as adjusted
by the Global Agent after 10:00 a.m. (Toronto time) to reflect any error in a
posted rate of interest or in the posted average annual rate of interest);
provided, however, if such rates do not appear on the Reuters Screen CDOR Page
as contemplated, then the CDOR Rate on any day shall be the discount rate
applicable to Canadian Dollar bankers’ acceptances for the appropriate term of
The Bank of Nova Scotia at

11



--------------------------------------------------------------------------------



 



approximately 10:00 a.m. (Toronto time) on such day or, if such day is not a
Business Day, then on the immediately preceding Business Day.
     “CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same may be amended from time to time, 42 U.S.C. §
9601 et seq.
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any Law, (b) any
change in any Law or in the administration, interpretation or application
thereof by any Governmental Authority or (c) the making or issuance of any
written request, guideline or directive (whether or not having the force of Law)
by any Governmental Authority.
     “Change of Control” means (i) the acquisition of, or, if earlier, the
shareholder or director approval of the acquisition of, ownership or voting
control, directly or indirectly, beneficially or of record, on or after the
Closing Date, by any Person or group (within the meaning of Rule 13d-3 of the
SEC under the 1934 Act, as then in effect), of shares representing more than 33%
of the aggregate ordinary Voting Power represented by the issued and outstanding
capital stock of the Company; provided, however, that the foregoing restriction
shall not apply to the Permitted Holders so long as the acquisition by the
Permitted Holders of such Voting Power shall not result, directly or indirectly,
in a “going private transaction” within the meaning of the 1934 Act; (ii) the
occupation of a majority of the seats (other than vacant seats where vacant
seats shall not count for purposes of determining the majority) on the board of
directors of the Company by Persons who were neither (A) nominated by the Board
of Directors of the Company nor (B) appointed by directors so nominated; or
(iii) the occurrence of a change in control, or other similar provision, under
or with respect to any Material Indebtedness.
     “Charges” has the meaning provided in Section 11.22(a).
     “CIP Regulations” has the meaning provided in Section 9.11.
     “Claims” has the meaning set forth in the definition of “Environmental
Claims.”
     “Closing Date” means the date upon which the conditions specified in
Section 4.01 are satisfied.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and the rulings issued thereunder. Section
references to the Code are to the Code, as in effect at the Closing Date and any
subsequent provisions of the Code, amendatory thereof, supplemental thereto or
substituted therefor.
     “Collateral” means any collateral covered by any Security Document.
     “Collateral Agent” means PNC in its capacity as collateral agent under the
Security Documents, together with any successor collateral agent appointed
pursuant to Section 9.22 of the Security Agreement.
     “Collateral Assignment Agreement” has the meaning provided in the Security
Agreement.

12



--------------------------------------------------------------------------------



 



     “Collateral Release Date” has the meaning provided in Section 2.20.
     “Commercial Letter of Credit” means any letter of credit or similar
instrument issued for the purpose of providing the primary payment mechanism in
connection with the purchase of materials, goods or services in the ordinary
course of business.
     “Commitment” means (i) with respect to each Revolving Lender, its
obligation to make Revolving Loans and participate in Revolving Facility LC
Issuances under the Revolving Facility pursuant to its Revolving Commitment,
(ii) the obligation of each Canadian Lender to make Canadian Revolving Loans and
participate in Canadian LC Issuances under the Canadian Sub-Facility pursuant to
its Canadian Commitment, (iii) with respect to the Swing Line Lender, its
obligations to make Swing Loans under the Swing Line Facility pursuant to its
Swing Line Commitment, and (iv) with respect to each LC Issuer, its obligation
to issue Letters of Credit under and in accordance with the terms of this
Agreement.
     “Commitment Fees” has the meaning provided in Section 2.14(a)(i).
     “Commodities Hedge Agreement” means a commodities contract purchased by the
Company or any of its Subsidiaries in the ordinary course of business, and not
for speculative purposes, with respect to paper or other raw materials necessary
to the manufacturing or production of goods in connection with the business of
the Company and its Subsidiaries.
     “Company” has the meaning provided in the first paragraph of this
Agreement.
     “Company Guaranteed Obligations” has the meaning provided in Section 10.01.
     “Compliance Certificate” has the meaning provided in Section 6.01(c).
     “Computation Date” means each of the following dates, as applicable, on
which the Global Agent will determine the Dollar Equivalent amount of
(i) proposed Revolving Loans or Revolving Facility Letters of Credit to be
denominated in a Designated Foreign Currency as of the requested date of
Borrowing or issuance, as the case may be, and (ii) outstanding Revolving Loans
and Revolving Facility Letters of Credit denominated in a Designated Foreign
Currency as of the end of each Interest Period or the scheduled renewal or
expiration, as the case may be.
     “Confidential Information” has the meaning provided in Section 11.14(b).
     “Consideration” means, in connection with an Acquisition, the aggregate
consideration paid for such Acquisition, including borrowed funds, cash, the
issuance of securities or notes, the assumption or incurring of liabilities
(direct or contingent), the payment of consulting fees (excluding any fees
payable to any investment banker, accountant, lawyer or other advisor in
connection with such Acquisition) or fees for a covenant not to compete and any
other consideration paid for the purchase.
     “Consolidated Capital Expenditures” means, for any period, as determined
for the Company and its Subsidiaries on a consolidated basis in accordance with
GAAP, the aggregate of all expenditures (whether paid in cash or accrued as
liabilities) made by the Company and its

13



--------------------------------------------------------------------------------



 



Subsidiaries to acquire or lease (pursuant to a Capital Lease) fixed or capital
assets, or additions to equipment (including replacements, capitalized repairs
and improvements during such period).
     “Consolidated Depreciation and Amortization Expense” means, for any period,
all depreciation and amortization expenses of the Company and its Subsidiaries,
all as determined for the Company and its Subsidiaries on a consolidated basis
in accordance with GAAP, provided, however, that in the event the Company is
required under ASC Topic 810 to consolidate the results of an entity that is not
otherwise a Subsidiary, Consolidated Depreciation and Amortization Expense shall
only include the portion of such depreciation and amortization expense for such
period equal to the Company’s percentage equity interest in such entity.
     “Consolidated EBITDA” means, for any period, Consolidated Net Income for
such period; plus (i) (A) the sum of the amounts for such period included in
determining such Consolidated Net Income of (1) Consolidated Interest Expense,
(2) Consolidated Income Tax Expense, (3) Consolidated Depreciation and
Amortization Expense, and (4) extraordinary non-cash losses and charges and
other non-recurring non-cash losses and charges, (B) the applicable non-cash
Scheduled Add-Backs for such period and (C) fees, costs and expenses in
connection with the World Headquarters Initiative in an amount not to exceed
$7,500,000 in the aggregate during the term of this Agreement; less (ii) gains
on sales of assets, extraordinary gains, and non-recurring non-cash gains in
excess, for any such gain, of $5,000,000; all as determined for the Company and
its Subsidiaries on a consolidated basis in accordance with GAAP; provided,
however, that Consolidated EBITDA for any Testing Period shall (x) for any
Person or business unit that has been acquired by the Company or any of its
Subsidiaries during such Testing Period, include the EBITDA of such Person or
business unit for any portion of such Testing Period prior to the date of
acquisition, so long as such EBITDA has been verified by appropriate audited
financial statements or other financial statements acceptable to the Global
Agent and (y) for any Person or business unit that has been disposed of by the
Company or any of its Subsidiaries during such Testing Period, exclude the
EBITDA of such Person or business unit for the portion of such Testing Period
prior to the date of disposition.
     “Consolidated Income Tax Expense” means, for any period, all provisions for
taxes based on the net income of the Company or any of its Subsidiaries
(including, without limitation, any additions to such taxes, and any penalties
and interest with respect thereto), all as determined for the Company and its
Subsidiaries on a consolidated basis in accordance with GAAP, provided, however,
that in the event the Company is required under ASC Topic 810 to consolidate the
results of an entity that is not otherwise a Subsidiary, Consolidated Income Tax
Expense shall only include the portion of such income tax expense for such
period equal to the Company’s percentage equity interest in such entity.
     “Consolidated Interest Expense” means, for any period, total interest
expense (including, without limitation, that which is capitalized and that which
is attributable to the Permitted Receivables Facility, Capital Leases or
Synthetic Leases) of the Company and its Subsidiaries on a consolidated basis
with respect to all outstanding Indebtedness of the Company and its
Subsidiaries; provided, however, that Consolidated Interest Expense shall
exclude (a) premiums, write-offs of original issue discount and deferred
financing costs, (b) transactional expenses associated with any Permitted Note
Purchase made pursuant to Section 7.06(e), (c) transactional expenses associated
with the negotiation, preparation, execution and delivery of the Loan

14



--------------------------------------------------------------------------------



 



Documents and the Receivables Facility Documents, (d) transactional expenses and
other issuance costs associated with securities issued pursuant to any
Indenture, and (e) pay-in-kind interest expense or other non-cash interest
expense (including as a result of the effects of purchase accounting), provided,
however, further, that in the event the Company is required under ASC Topic 810
to consolidate the results of an entity that is not otherwise a Subsidiary,
Consolidated Interest Expense shall only include the portion of such interest
expense for such period equal to the Company’s percentage equity interest in
such entity.
     “Consolidated Net Income” means for any period, the net income (or loss) of
the Company and its Subsidiaries on a consolidated basis for such period taken
as a single accounting period determined in conformity with GAAP, provided,
however, that (a) in the event the Company is required under ASC Topic 810 to
consolidate the results of an entity that is not otherwise a Subsidiary,
Consolidated Net Income shall only include the portion of such net income (or
loss) for such period equal to the Company’s percentage equity interest in such
entity, and (b) the net income for such period of any Person that is accounted
for by the equity method of accounting, shall be included only to the extent of
the amount of dividends or distributions or other payments paid in cash (or to
the extent converted into cash) to the Company or a Subsidiary thereof in
respect of such period.
     “Consolidated Total Debt” means the sum (without duplication) of all
Indebtedness of the Company and of its Subsidiaries, all as determined on a
consolidated basis, provided, however, that in the event the Company is required
under ASC Topic 810 to consolidate the results of an entity that is not
otherwise a Subsidiary, Consolidated Total Debt shall only include the portion
of such Indebtedness equal to the Company’s percentage equity interest in such
entity (except, and without duplication, to the extent it is also Indebtedness
of the Company or any of its Subsidiaries).
     “Continue,” “Continuation” and “Continued” each refers to a continuation of
a Fixed Rate Loan for an additional Interest Period as provided in Section 2.13.
     “Control Agreement” has the meaning provided in the Security Agreement.
     “Convert,” “Conversion” and “Converted” each refers to a conversion of
Loans of one Type into Loans of another Type.
     “Credit Event” means the making of any Borrowing, any Conversion or
Continuation or any LC Issuance.
     “Credit Facility” means the credit facility established under this
Agreement pursuant to the Commitments of the Lenders.
     “Credit Facility Exposure” means, for any Lender at any time, the Dollar
Equivalent of the sum of, (i) such Lender’s Revolving Facility Exposure at such
time, and (ii) such Lender’s (whether directly or by its Canadian Lending
Installation), Canadian Sub-Facility Exposure at such time.
     “Credit Party” means any Domestic Credit Party or Foreign Credit Party.

15



--------------------------------------------------------------------------------



 



     “Daily LIBOR Rate” means, for any day, the rate per annum determined by the
Global Agent by dividing (y) the Published Rate by (z) a number equal to 1.00
minus the LIBOR Reserve Percentage on such day.
     “Declining Lender” has the meaning provided in Section 2.02(b).
     “Default” means any event, act or condition that with notice or lapse of
time, or both, would constitute an Event of Default.
     “Default Rate” means, for any day, a rate per annum equal to (i) the Base
Rate (or if the Default Rate is being determined in connection with a Canadian
Revolving Loan, the Canadian Base Rate) in effect on such day, plus (ii) the
Applicable Margin in effect on such day, plus (iii) 2%.
     “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Loans, participations with respect to Letters of Credit, or
participations in Swing Loans required to be funded by it hereunder within one
Business Day of the date required to be funded by it hereunder unless such
failure has been cured and all interest accruing as a result of such failure has
been fully paid in accordance with the terms hereof, (b) has otherwise failed to
pay over to the Global Agent or any other Lender any other amount required to be
paid by it hereunder within one Business Day of the date when due, unless the
subject of a good faith dispute or unless such failure has been cured and all
interest accruing as a result of such failure has been fully paid in accordance
with the terms hereof, (c) has failed at any time to comply with the provisions
of Section 8.04 with respect to purchasing participations from the other
Lenders, whereby such Lender’s share of any payment received, whether by setoff
or otherwise, is in excess of its ratable share of such payments due and payable
to all of the Lenders, (d) has since the date of this Agreement been deemed
insolvent by a Governmental Authority or become the subject of a bankruptcy,
receivership, conservatorship or insolvency proceeding, or has a parent company
that since the date of this Agreement been deemed insolvent by a Governmental
Authority or become the subject of a bankruptcy, receivership, conservatorship
or insolvency proceeding, (e) has notified the Global Agent in writing that it
does not intend to comply with any of its funding obligations under this
Agreement, or (f) has failed within three (3) Business Days after request by the
Global Agent, to confirm that it will comply with the terms of this Agreement
relating to its obligations to fund prospective Loans and participations in the
Letters of Credit and Swing Loans.
     “Designated Foreign Currency” means Euros, Canadian Dollars, British
pounds, Australian dollars, New Zealand dollars, or Yen.
     “Designated Hedge Agreement” means any Hedge Agreement (other than a
Commodities Hedge Agreement) to which the Company or any of its Subsidiaries is
a party and as to which a Lender or any of its Affiliates (including any Person
who is a Lender or an Affiliate of a Lender as of the Closing Date but
subsequently, whether before or after entering into a Hedge Agreement, ceases to
be a Lender or an Affiliate of a Lender) is a counterparty.

16



--------------------------------------------------------------------------------



 



     “Designated Hedge Creditor” means each Lender or Affiliate of a Lender that
participates as a counterparty to any Credit Party pursuant to any Designated
Hedge Agreement with such Lender or Affiliate of such Lender.
     “Dollars,” “U.S. dollars” and the sign “$” each means lawful money of the
United States.
     “Dollar Equivalent” means, (i) with respect to an amount in Dollars, such
amount, (ii) with respect to a Foreign Currency Loan to be made, the Dollar
equivalent of the amount of such Foreign Currency Loan, determined by the Global
Agent (which determination shall be conclusive absent manifest error) using the
average spot rate quoted to the Global Agent (based on market rates then
prevailing and available to the Global Agent) or the commercial market rate of
exchange, as determined by the Global Agent and at a time determined by the
Global Agent on the date two Business Days before the date such Foreign Currency
Loan is to be made, for the purchase of the relevant Designated Foreign Currency
with Dollars for delivery on the date such Foreign Currency Loan is to be made,
(iii) with respect to any Letter of Credit to be issued in any Designated
Foreign Currency, the Dollar equivalent of the Stated Amount of such Letter of
Credit, determined by the applicable LC Issuer (which determination shall be
conclusive absent manifest error) using the average spot rate quoted to the LC
Issuer (based on market rates then prevailing and available to the LC Issuer) or
the commercial market rate of exchange, as determined by the LC Issuer and at a
time determined by the LC Issuer on the date two Business Days before the
issuance of such Letter of Credit, for the purchase of the relevant Designated
Foreign Currency with Dollars for delivery on such date of issuance, and
(iv) with respect to any other amount, and with respect to Foreign Currency
Loans and Letters of Credit issued in any Designated Foreign Currency at any
other time, the Dollar equivalent of such amount, Foreign Currency Loan or
Letter of Credit, as the case may be, determined by the Global Agent (which
determination shall be conclusive absent manifest error) using the average spot
rate quoted to the Global Agent (based on market rates then prevailing and
available to the Global Agent) or the commercial market rate of exchange, as
determined by the Global Agent and at a time determined by the Global Agent on
the date for which the Dollar equivalent amount of such amount, Foreign Currency
Loan or Letter of Credit, as the case may be, is being determined, for the
purchase of the relevant Designated Foreign Currency with Dollars for delivery
on such date.
     “Domestic Credit Party” means the Company or any Subsidiary Guarantor.
     “Domestic Lending Office” means, with respect to each Lender, the office
designated by such Lender to the Global Agent as such Lender’s lending office
for all purposes of this Agreement other than those matters managed by such
Lender’s Foreign Lending Office.
     “Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any state thereof, the District of Columbia, or any
United States possession.
     “EBITDA” means, with respect to any Person for any period, the net income
for such Person for such period plus (i) the sum of the amounts for such period
included in determining such net income in respect of (A) interest expense,
(B) income tax expense, (C) depreciation and amortization expense, and
(D) extraordinary non-cash losses and charges and other non-recurring non-cash
losses and charges; less (ii) gains on sales of assets and other extraordinary
gains and other non-recurring non-cash gains, in each case as determined in
accordance with GAAP.

17



--------------------------------------------------------------------------------



 



     “Eligible Assignee” means (i) a Lender (other than a Defaulting Lender),
(ii) an Affiliate of a Lender (other than a Defaulting Lender), (iii) an
Approved Fund, and (iv) any other Person (other than a natural Person) approved
by (A) the Global Agent, (B) each LC Issuer, and (C) unless an Event of Default
has occurred and is continuing, the Company (each such approval not to be
unreasonably withheld or delayed); provided, however, that notwithstanding the
foregoing, “Eligible Assignee” shall not include (y) the Company or any of its
Subsidiaries, or (z) any other Person, a substantial part of whose business,
directly or indirectly through an Affiliate of such Person, on the date such
Person intends to become an “Eligible Assignee” hereunder, is the design,
manufacture or distribution of greeting cards, stationary, party supplies,
gift-wrapping supplies, photo products or any other products related to any of
the foregoing; and any prospective Eligible Assignee shall certify that it is an
Eligible Assignee (as defined above) in the Assignment Agreement which it is
required to deliver pursuant to Section 11.05(c), upon which certification the
Global Agent, each LC Issuer and each Lender may conclusively rely without
investigation, liability or other obligation whatsoever.
     “Environmental Claims” means any and all global, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of
non-compliance or violation, investigations or proceedings relating in any way
to any Environmental Law or any permit issued under any such law (hereafter
“Claims”), including, without limitation, (i) any and all Claims by any
Governmental Authority for enforcement, cleanup, removal, response, remedial or
other actions or damages pursuant to any applicable Environmental Law, and
(ii) any and all Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting from
the storage, treatment or Release (as defined in CERCLA) of any Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment.
     “Environmental Law” means any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy and rule of common law now or
hereafter in effect and in each case as amended, and any binding and enforceable
judicial or global interpretation thereof, including any judicial or global
order, consent, decree or judgment issued to or rendered against the Company or
any of its Subsidiaries relating to the environment, employee health and safety
or Hazardous Materials, including, without limitation, CERCLA; RCRA; the Federal
Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Clean Air Act, 42
U.S.C. § 7401 et seq.; the Safe Drinking Water Act, 42 U.S.C. § 300f et seq.;
the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq.; the Emergency Planning
and the Community Right-to-Know Act of 1986, 42 U.S.C. § 11001 et seq., the
Hazardous Material Transportation Act, 49 U.S.C. § 5101 et seq. and the
Occupational Safety and Health Act, 29 U.S.C. § 651 et seq. (to the extent it
regulates occupational exposure to Hazardous Materials); and any state and local
or foreign counterparts or equivalents, in each case as amended from time to
time.
     “Equalization Date” means the date upon the earliest to occur of (i) the
termination of the Commitments pursuant to Section 8.02(a), (ii) the
acceleration of the Obligations pursuant to Section 8.02(b), (iii) the
occurrence of an Event of Default pursuant to Section 8.01(h), or (iv) the
Revolving Facility Termination Date, to the extent that any of the Obligations
remain outstanding as of the close of business (local time in the Notice Office)
as of such date.

18



--------------------------------------------------------------------------------



 



     “Equalization Percentage” means, with respect to each Lender, a percentage
determined for such Lender on the Equalization Date obtained by dividing the
Credit Facility Exposure of such Lender on the Equalization Date by the
Aggregate Credit Facility Exposure on the Equalization Date, in each case as
calculated, with respect to any amounts outstanding in a Designated Foreign
Currency, using the Dollar Equivalent of such amount in effect on the
Equalization Date, as the forgoing percentage may be adjusted as a result of any
assignments made pursuant to Section 11.05 after the Equalization Date.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the
Closing Date and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.
     “ERISA Affiliate” means each Person (as defined in Section 3(9) of ERISA),
which together with the Company or a Subsidiary of the Company, would be deemed
to be a “single employer” (i) within the meaning of Section 414(b), (c), (m) or
(o) of the Code or (ii) as a result of the Company or a Subsidiary of the
Company being or having been a general partner of such Person.
     “Eurodollar Loan” means each Revolving Loan bearing interest at a rate
based upon the Adjusted Eurodollar Rate.
     “Event of Default” has the meaning provided in Section 8.01.
     “Event of Loss” means, with respect to any property, (i) the actual or
constructive total loss of such property or the use thereof, resulting from
destruction, damage beyond repair, or the rendition of such property permanently
unfit for normal use from any casualty or similar occurrence whatsoever,
(ii) the destruction or damage of a portion of such property from any casualty
or similar occurrence whatsoever under circumstances in which such damage cannot
reasonably be expected to be repaired, or such property cannot reasonably be
expected to be restored to its condition immediately prior to such destruction
or damage, within 270 days after the occurrence of such destruction or damage,
or (iii) the condemnation, confiscation or seizure of, or requisition of title
to or use of, any property by any Governmental Authority.
     “Excluded Taxes” means, with respect to the Global Agent, any Lender, any
LC Issuer or any other recipient of any payment to be made by or on account of
any obligation of any Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which any Borrower is located and (c) in the case of a Foreign
Lender, any withholding tax that is imposed on amounts payable to such Foreign
Lender at the time such Foreign Lender becomes a party hereto (or designates a
new lending office) or is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with
Section 3.03(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new lending office (or

19



--------------------------------------------------------------------------------



 



assignment), to receive additional amounts from the applicable Borrower with
respect to such withholding tax pursuant to Section 3.03(a).
     “Executive Order No. 13224” means the Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001, as the same has been, or
shall hereafter be, renewed, extended, amended or replaced.
     “Exemption Certificate” has the meaning provided in Section 3.03(e)(iv).
     “Existing Credit Agreement” means that certain Credit Agreement dated as of
April 4, 2006 among the Company, the Lenders party thereto, the Global Agent and
the other parties and agents set forth therein, as amended.
     “Existing Letters of Credit” means each of the letters of credit described
on Schedule 4.
     “Federal Funds Effective Rate” for any day means the rate per annum (based
on a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.
     “Federal Funds Open Rate” for any day means the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by the Global Agent (for purposes of this definition, an
“Alternate Source”) (or if such rate for such day does not appear on the
Bloomberg Screen BTMM (or any substitute screen) or on any Alternate Source, or
if there shall at any time, for any reason, no longer exist a Bloomberg Screen
BTMM (or any substitute screen) or any Alternate Source, a comparable
replacement rate determined by the Global Agent at such time (which
determination shall be conclusive absent manifest error); provided however, that
if such day is not a Business Day, the Federal Funds Open Rate for such day
shall be the “open” rate on the immediately preceding Business Day. If and when
the Federal Funds Open Rate changes, the rate of interest with respect to any
advance to which the Federal Funds Open Rate applies will change automatically
without notice to the Borrowers, effective on the date of any such change.
     “Fee Letter” means the Fee Letter, dated as of May 11, 2010, by and among
PNC, PNC Capital Markets LLC and the Company, as amended, restated, modified or
supplemented from time to time.
     “Fees” means all amounts payable pursuant to, or referred to in,
Section 2.14.

20



--------------------------------------------------------------------------------



 



     “Financial Projections” has the meaning provided in Section 5.07(b).
     “Fitch” means Fitch, Inc. and its successors.
     “Fixed Commitment Percentage” means, at any time for any Revolving Lender,
the percentage obtained by dividing such Lender’s Revolving Commitment by the
Total Revolving Commitment; provided, however, that if the Total Revolving
Commitment has been terminated, the Fixed Commitment Percentage for each Lender
shall be determined by dividing such Lender’s Revolving Commitment immediately
prior to such termination by the Total Revolving Commitment immediately prior to
such termination. The Fixed Commitment Percentage of each Revolving Lender as of
the Closing Date is set forth on Schedule 1.
     “Fixed Rate Loan” means any Eurodollar Loan, Foreign Currency Loan or CDOR
Loan.
     “Foreign Credit Party” means any Foreign Subsidiary Borrower or any Foreign
Subsidiary that has executed and delivered to the Global Agent a Foreign
Subsidiary Guaranty.
     “Foreign Currency Exposure” means, at any time, the sum of (i) the
Aggregate Canadian Sub-Facility Exposure at such time, and (ii) the Aggregate
Revolving Facility Exposure at such time that is denominated in any Designated
Foreign Currency.
     “Foreign Currency Loan” means each Revolving Loan denominated in a
Designated Foreign Currency and bearing interest at a rate based upon the
Adjusted Foreign Currency Rate.
     “Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Company is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
     “Foreign Lending Office” means, with respect to each Lender, in the case of
matters relating to the Foreign Subsidiary Borrowers, the office(s) designated
by such Lender to the Global Agent as such Lender’s lending office(s) for
purposes of making Loans to each such Foreign Subsidiary Borrower.
     “Foreign Revolving Facility Borrower” means any Foreign Subsidiary that
becomes a Revolving Facility Borrower pursuant to Section 2.19; provided,
however, that a Canadian Borrower shall not be eligible to be a Foreign
Revolving Facility Borrower hereunder.
     “Foreign Revolving Facility Borrower Obligations” means all amounts,
indemnities and reimbursement obligations, direct or indirect, contingent or
absolute, of every type or description, and at any time existing, owing by any
Foreign Revolving Facility Borrower to the Global Agent, any Lender or any LC
Issuer pursuant to the terms of this Agreement or any other Loan Document
(including, but not limited to, interest and fees that accrue after the
commencement by or against any Credit Party of any insolvency proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding).
     “Foreign Subsidiary” means any Subsidiary that is not a Domestic
Subsidiary.

21



--------------------------------------------------------------------------------



 



     “Foreign Subsidiary Borrower” means any Canadian Borrower or Foreign
Revolving Facility Borrower.
     “Foreign Subsidiary Borrower Exposure” means, at any time, the sum of
(i) the Aggregate Canadian Sub-Facility Exposure at such time, and (ii) the
Aggregate Revolving Facility Exposure in respect of the Foreign Revolving
Facility Borrowers at such time.
     “Foreign Subsidiary Guaranty” means, with respect to any Foreign
Subsidiary, a guaranty of payment, in form and substance satisfactory to the
Global Agent, executed by such Foreign Subsidiary under which such Foreign
Subsidiary guarantees payment of the Obligations owing by such Foreign
Subsidiary Borrowers that own (directly or indirectly) equity interests in such
Foreign Subsidiary.
     “Funding Amount” means, with respect to any Revolving Borrowing or
Revolving Facility LC Issuance, such Lender’s pro rata share of such Revolving
Borrowing or Revolving Facility LC Issuance based upon such Lender’s applicable
Funding Percentage in effect at the time such Revolving Borrowing is to be made
or of such Revolving Facility LC Issuance.
     “Funding Percentage” means, for each Lender at the time of any Revolving
Borrowing or Revolving Facility LC Issuance, (i) if there is no Aggregate
Canadian Sub-Facility Exposure, such Lender’s Fixed Commitment Percentage, or
(ii) if there is any Aggregate Canadian Sub-Facility Exposure, such Lender’s
Adjusted Commitment Percentage.
     “GAAP” means generally accepted accounting principles in the United States
of America as in effect from time to time.
     “Global Agent” has the meaning provided in the first paragraph of this
Agreement and shall include any successor to the Global Agent appointed pursuant
to Section 9.06.
     “Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, global tribunal, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or global powers or
functions of or pertaining to government, including any supranational bodies
such as the European Union or the European Central Bank.
     “Guaranty Obligations” means as to any Person (without duplication) any
obligation of such Person guaranteeing any Indebtedness (“Primary Indebtedness”)
of any other Person (the “Primary Obligor”) in any manner, whether directly or
indirectly, including, without limitation, any obligation of such Person,
whether or not contingent, (i) to purchase any such Primary Indebtedness or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds for the purchase or payment of any such Primary Indebtedness or to
maintain working capital or equity capital of the Primary Obligor or otherwise
to maintain the net worth or solvency of the Primary Obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such Primary Indebtedness of the ability of the Primary Obligor to make
payment of such Primary Indebtedness, or (iv) otherwise to assure or hold
harmless the owner of such Primary Indebtedness against loss in respect thereof;
provided, however, that the definition of Guaranty Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business or customary and

22



--------------------------------------------------------------------------------



 



reasonable indemnity obligations entered into in connection with any acquisition
or disposition of assets in effect on the Closing Date or permitted under this
Agreement. The amount of any Guaranty Obligation shall be deemed to be an amount
equal to the stated or determinable amount of the Primary Indebtedness in
respect of which such Guaranty Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as determined by such
Person in good faith.
     “Hazardous Materials” means (i) any petrochemical or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls, and radon gas;
and (ii) any chemicals, materials or substances defined as or included in the
definition of “hazardous substances,” “hazardous wastes,” “hazardous materials,”
“restricted hazardous materials,” “extremely hazardous wastes,” “restrictive
hazardous wastes,” “toxic substances,” “toxic pollutants,” “contaminants” or
“pollutants,” or words of similar meaning and regulatory effect, under any
applicable Environmental Law.
     “Hedge Agreement” means (i) any interest rate swap agreement, any interest
rate cap agreement, any interest rate collar agreement or other similar interest
rate management agreement or arrangement, (ii) any currency swap or option
agreement, foreign exchange contract, forward currency purchase agreement or
similar currency management agreement or arrangement or (iii) any Commodities
Hedge Agreement.
     “Increasing Lender” shall have the meaning assigned to that term in
Section 2.02(c).
     “Indebtedness” of any Person means without duplication (i) all indebtedness
of such Person for borrowed money; (ii) all bonds, notes, debentures and similar
debt securities of such Person; (iii) the deferred purchase price of capital
assets or services that in accordance with GAAP would be shown on the liability
side of the balance sheet of such Person; (iv) the face amount of all letters of
credit issued for the account of such Person and, without duplication, all
drafts drawn thereunder; (v) the principal component of all obligations of such
Person in respect of bankers’ acceptances; (vi) all Indebtedness of a second
Person secured by any Lien on any property owned by such first Person, whether
or not such indebtedness has been assumed; (vii) all Capitalized Lease
Obligations of such Person; (viii) the present value, determined on the basis of
the implicit interest rate, of all basic rental obligations under all Synthetic
Leases of such Person; (ix) all obligations of such Person with respect to asset
securitization financing, including, but not limited to, in the case of the
Company or any of its Subsidiaries, all obligations of the Company or any of its
Subsidiaries under the Permitted Receivables Facility; (x) all obligations of
such Person to pay a specified purchase price for goods or services whether or
not delivered or accepted, i.e., take-or-pay and similar obligations in excess
of the aggregate for all such obligations of $10,000,000; (xi) all net
obligations of such Person under Hedge Agreements; (xii) the full outstanding
balance of trade receivables, notes or other instruments sold with full recourse
(and the portion thereof subject to potential recourse, if sold with limited
recourse), other than in any such case any thereof sold solely for purposes of
collection of delinquent accounts; and (xiii) all Guaranty Obligations of such
Person; provided, however that (x) no trade payables, deferred revenue, taxes
nor other similar accrued expenses, in each case arising in the ordinary course
of business, obligations in respect of insurance policies or

23



--------------------------------------------------------------------------------



 



performance or surety bonds that themselves are not guarantees of Indebtedness
(nor drafts, acceptances or similar instruments evidencing the same nor
obligations in respect of letters of credit supporting the payment of the same)
or obligations to pay royalty fees or other payments under license agreements,
shall constitute Indebtedness; and (y) the Indebtedness of any Person shall in
any event include (without duplication) the Indebtedness of any other entity
(including any general partnership in which such Person is a general partner) to
the extent such Person is liable thereon as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide expressly that such Person is not liable
thereon.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Indemnitees” has the meaning provided in Section 11.02.
     “Indentures” means, collectively, the Senior Indenture (1998), the Senior
Indenture (2006) and the Subordinated Indenture.
     “Insolvency Event” means, with respect to any Person, (i) the commencement
of a voluntary case by such Person under the Bankruptcy Code or the seeking of
relief by such Person under any bankruptcy or insolvency or analogous law in any
jurisdiction outside of the United States (including, without limitation, the
Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act
(Canada) or the Winding-Up and Restructuring Act (Canada); (ii) the commencement
of an involuntary case against such Person under the Bankruptcy Code and the
petition is not controverted within 10 days, or is not dismissed within 60 days,
after commencement of the case; (iii) a custodian (as defined in the Bankruptcy
Code) is appointed for, or takes charge of, all or substantially all of the
property of such Person; (iv) such Person commences (including by way of
applying for or consenting to the appointment of, or the taking of possession
by, a rehabilitator, receiver, custodian, trustee, conservator or liquidator
(collectively, a “conservator”) of such Person or all or any substantial portion
of its property) any other proceeding under any reorganization, arrangement,
adjustment of debt, relief of debtors, dissolution, insolvency, liquidation,
rehabilitation, conservatorship or similar law of any jurisdiction whether now
or hereafter in effect relating to such Person; (v) any such proceeding of the
type set forth in clause (iv) above is commenced against such Person to the
extent such proceeding is consented to by such Person or remains undismissed for
a period of 60 days; (vi) such Person is adjudicated insolvent or bankrupt;
(vii) any order of relief or other order approving any such case or proceeding
is entered; (viii) such Person suffers any appointment of any conservator or the
like for it or any substantial part of its property that continues undischarged
or unstayed for a period of 60 days; (ix) such Person makes a general assignment
for the benefit of creditors or generally does not pay its debts as such debts
become due; or (x) any corporate (or similar organizational) action is taken by
such Person for the purpose of effecting any of the foregoing.
     “Interest Coverage Ratio” means, for any Testing Period, the ratio of
(i) Consolidated EBITDA to (ii) Consolidated Interest Expense.
     “Interest Period” means, with respect to each Fixed Rate Loan, a period of
one, two, three or six months as selected by the applicable Borrower; provided,
however, that (i) the initial

24



--------------------------------------------------------------------------------



 



Interest Period for any Borrowing of such Fixed Rate Loan shall commence on the
date of such Borrowing (the date of a Borrowing resulting from a Conversion or
Continuation shall be the date of such Conversion or Continuation) and each
Interest Period occurring thereafter in respect of such Borrowing shall commence
on the day on which the next preceding Interest Period expires; (ii) if any
Interest Period begins on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period, such Interest
Period shall end on the last Business Day of such calendar month; (iii) if any
Interest Period would otherwise expire on a day that is not a Business Day, such
Interest Period shall expire on the next succeeding Business Day; provided,
however, that if any Interest Period would otherwise expire on a day that is not
a Business Day but is a day of the month after which no further Business Day
occurs in such month, such Interest Period shall expire on the next preceding
Business Day; (iv) no Interest Period for any Fixed Rate Loan may be selected
that would end after the Revolving Facility Termination Date; and (v) if, upon
the expiration of any Interest Period, the applicable Borrower has failed to (or
may not) elect a new Interest Period to be applicable to the respective
Borrowing of Fixed Rate Loans as provided above, such Borrower shall be deemed
to have elected to Convert such Borrowing to Base Rate Loans effective as of the
expiration date of such current Interest Period or, in the case of any Foreign
Currency Loan, such Borrower shall be required to repay the same in full.
     “Investment” means (i) any direct or indirect purchase or other acquisition
by a Person of any of the capital stock or other equity interest of any other
Person, including any partnership or joint venture interest in such Person;
(ii) any loan, advance (other than deposits with financial institutions
available for withdrawal on demand) or extension of credit to, guarantee or
assumption of debt or purchase or other acquisition of any other Indebtedness
of, any Person by any other Person, or (iii) the purchase, acquisition or
investment of or in any stocks, bonds, mutual funds, notes, debentures or other
securities, or any deposit account, certificate of deposit or other investment
of any kind.
     “Investment Grade Rating” means that the Company’s unsecured non-credit
enhanced rating from Moody’s is at least Baa3, from S&P is at least BBB- and
from Fitch is at least BBB-.
     “Joinder Agreement” has the meaning provided in Section 4.02(i).
     “Judgment Amount” has the meaning provided in Section 11.24.
     “Landlord’s Agreement” means a landlord’s waiver or mortgagee’s waiver,
each in form and substance satisfactory to the Collateral Agent, delivered by a
Credit Party with respect to Material Leased Locations in connection with this
Agreement, as the same may from time to time be amended, restated or otherwise
modified.
     “Law” means any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, ruling, order, injunction, writ,
decree, bond, judgment, authorization or approval, lien or award by or
settlement agreement with any Governmental Authority.
     “LC Documents” means, with respect to any Letter of Credit, any documents
executed in connection with such Letter of Credit, including the Letter of
Credit itself.

25



--------------------------------------------------------------------------------



 



     “LC Fee” means any of the fees payable pursuant to Section 2.14(b) or
(c) in respect of Letters of Credit.
     “LC Issuance” means any Canadian LC Issuance or Revolving Facility LC
Issuance.
     “LC Issuer” means (i) with respect to any Revolving Facility Letter of
Credit, PNC or any of its Affiliates or such other Lender that is requested by
the Company and agrees to be a LC Issuer hereunder and is approved by the Global
Agent, which approval shall not be unreasonably withheld or delayed, and
(ii) with respect to any Canadian Letter of Credit, PNC Bank Canada Branch or
any of its Affiliates that meet the requirements of a Canadian Lender or such
other Canadian Lender that is approved by the Company and agrees to be a LC
Issuer hereunder and is approved by the Global Agent, which approval shall not
be unreasonably withheld or delayed.
     “LC Obligor” means (i) with respect to any Revolving Facility Letter of
Credit, the Company, any other Revolving Facility Borrower or any Subsidiary
Guarantor, and (ii) with respect to any Canadian Letter of Credit, any Canadian
Borrower.
     “Leaseholds” of any Person means all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.
     “Lender” and “Lenders” have the meaning provided in the first paragraph of
this Agreement and includes any other Person that becomes a party hereto
pursuant to an Assignment Agreement, other than any such Person that ceases to
be a party hereto pursuant to an Assignment Agreement. Unless the context
otherwise requires, the term “Lenders” includes the Swing Line Lender.
     “Lender Register” has the meaning provided in Section 2.11(b).
     “Letter of Credit” means any (i) Canadian Letter of Credit or
(ii) Revolving Facility Letter of Credit.
     “Leverage Ratio” means, for any Testing Period, the ratio of
(i) Consolidated Total Debt minus the Company’s unrestricted cash on hand to
(ii) Consolidated EBITDA.
     “LIBOR Reserve Percentage” means as of any day the maximum percentage in
effect on such day, as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to Eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”).
     “Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any agreement to give any of the foregoing, any
conditional sale or other title retention agreement or any lease in the nature
thereof).
     “Loan” means any Revolving Loan, Canadian Revolving Loan or Swing Loan.

26



--------------------------------------------------------------------------------



 



     “Loan Documents” means this Agreement, the Notes, the Subsidiary Guaranty,
each Foreign Subsidiary Guaranty, the Security Documents, the Fee Letter, any
Joinder Agreement and any LC Document.
     “Loss” has the meaning provided in Section 11.24.
     “Margin Stock” has the meaning provided in Regulation U.
     “Material Adverse Effect” means any or all of the following: (i) any
material adverse effect on the business, operations, property, assets,
liabilities, financial or other condition of the Company, any other Borrower, or
the Company and its Subsidiaries (taken as a whole); (ii) any material adverse
effect on the ability of the Company, any other Borrower, or the Company and its
Subsidiaries (taken as a whole) to perform its or their obligations under the
Loan Documents to which it or they are a party; (iii) any material adverse
effect on the ability of the Company, any other Borrower, or the Company and its
Subsidiaries (taken as a whole) to pay their liabilities and obligations as they
mature or become due; or (iv) any material adverse effect on the validity,
effectiveness or enforceability, as against the Company, any other Borrower, or
the other Credit Parties (taken as a whole) of any of the Loan Documents to
which it or they are a party.
     “Material Indebtedness” means, as to the Company or any of its
Subsidiaries, any particular Indebtedness of the Company or such Subsidiary
(including any Guaranty Obligations) in excess of the aggregate principal amount
of $20,000,000 (or the Dollar Equivalent thereof).
     “Material Leased Location” has the meaning provided in Section 6.10(d).
     “Maximum Credit Facility Amount” means the Dollar Equivalent of
$350,000,000, as such amount may be reduced pursuant to Section 2.15 or
increased pursuant to Section 2.02(c).
     “Maximum Dividend Amount” means $50,000,000.
     “Maximum Foreign Exposure Amount” means the Dollar Equivalent of
$100,000,000, as such amount may be reduced pursuant to Section 2.15.
     “Maximum Rate” has the meaning provided in Section 11.22.
     “Maximum Share Repurchase Amount” means $100,000,000.
     “Minimum Borrowing Amount” means (i) with respect to any US Base Rate Loan,
$5,000,000 (or the Dollar Equivalent thereof in any Designated Foreign
Currency), with minimum increments thereafter of $1,000,000 (or the Dollar
Equivalent thereof in any Designated Foreign Currency), (ii) with respect to any
Eurodollar Loan or Foreign Currency Loan, $5,000,000 (or the Dollar Equivalent
thereof in any Designated Foreign Currency), with minimum increments thereafter
of $1,000,000 (or the Dollar Equivalent thereof in any Designated Foreign
Currency), (iii) with respect to any Canadian Base Rate Loan, C$1,000,000, with
minimum increments thereafter of C$100,000, (iv) with respect to any CDOR Loan
C$5,000,000, with minimum increments thereafter of C$1,000,000, and (v) with
respect to Swing Loans, $500,000, with minimum increments thereafter of
$100,000.

27



--------------------------------------------------------------------------------



 



     “Moody’s” means Moody’s Investors Service, Inc. and its successors.
     “Moody’s Rating” means the rating accorded to the Company’s senior credit
facilities by Moody’s.
     “Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate is
making or accruing an obligation to make contributions or has within any of the
preceding three plan years made or accrued an obligation to make contributions.
     “Multiple Employer Plan” means an employee benefit plan, other than a
Multiemployer Plan, to which the Company or any ERISA Affiliate, and one or more
employers other than the Company or an ERISA Affiliate, is making or accruing an
obligation to make contributions or, in the event that any such plan has been
terminated, to which the Company or an ERISA Affiliate made or accrued an
obligation to make contributions during any of the five plan years preceding the
date of termination of such plan.
     “Net Cash Proceeds” means, with respect to (i) any Asset Sale by any
Person, the Cash Proceeds resulting therefrom net of (A) reasonable and
customary expenses of sale (including, without limitation, brokers’ fees, fees
of counsel, accountants and other advisors and filing fees) incurred in
connection with such Asset Sale, and other reasonable and customary fees and
expenses incurred, and all taxes paid or reasonably estimated to be payable by
such Person as a consequence of such Asset Sale and the payment of principal,
premium and interest of Indebtedness (other than the Obligations) secured by the
asset which is the subject of the Asset Sale and required to be, and which is,
repaid under the terms thereof as a result of such Asset Sale, and (B) (without
duplication of amounts set forth in clause (A)) incremental federal, state and
local income taxes paid or payable as a result thereof; and (ii) any Event of
Loss, the Cash Proceeds resulting therefrom net of (A) reasonable and customary
expenses incurred in connection with such Event of Loss, and taxes paid or
reasonably estimated to be payable by such person as a consequence of such Event
of Loss and the payment of principal, premium and interest of Indebtedness
(other than the Obligations) secured by the asset which is the subject of the
Event of Loss and required to be, and which is, repaid under the terms thereof
as a result of such Event of Loss, and (B) (without duplication of amounts set
forth in clause (A)) incremental federal, state and local income taxes paid or
payable as a result thereof.
     “New Lender” has the meaning assigned to that term in Section 2.02(c).
     “1934 Act” means the Securities Exchange Act of 1934, as amended.
     “Non-Canadian Lender” means any Lender that does not have a Canadian
Commitment either directly or by its Canadian Lending Installation.
     “Non-Consenting Lender” shall have the meaning specified in Section 11.11.
     “Non-Defaulting Lender” means each Lender other than a Defaulting Lender.
     “Note” means a Revolving Facility Note, a Canadian Sub-Facility Note, or a
Swing Line Note, as applicable.

28



--------------------------------------------------------------------------------



 



     “Notice of Adjustment” has the meaning provided in Section 2.10(b).
     “Notice of Borrowing” has the meaning provided in Section 2.08(b).
     “Notice of Continuation or Conversion” has the meaning provided in
Section 2.13(c).
     “Notice of Swing Line Refunding” has the meaning provided in
Section 2.05(b).
     “Notice Office” means the office of the Global Agent at 500 First Avenue,
Pittsburgh, PA 15219, Attention: Agency Services, or such other office as the
Global Agent may designate in writing to the Company from time to time.
     “Obligations” means all amounts, indemnities and reimbursement obligations,
direct or indirect, contingent or absolute, of every type or description, and at
any time existing, owing by the Borrowers or any other Credit Party to the
Global Agent, the Collateral Agent (including but not limited to Administrative
Obligations (as defined in the Security Agreement)), any Lender, the Swing Line
Lender or any LC Issuer pursuant to the terms of this Agreement or any other
Loan Document (including, but not limited to, interest and fees that accrue
after the commencement by or against any Credit Party of any insolvency
proceeding, regardless of whether allowed or allowable in such proceeding or
subject to an automatic stay under Section 362(a) of the Bankruptcy Code).
     “Operating Lease” as applied to any Person means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is not accounted for as a Capital Lease on the balance sheet of that
Person.
     “Organizational Documents” means, with respect to any Person (other than an
individual), such Person’s Articles (Certificate) of Incorporation, or
equivalent formation documents, and Regulations (Bylaws), or equivalent
governing documents, and any amendments to any of the foregoing.
     “Original Due Date” has the meaning provided in Section 11.24.
     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
     “Payment Office” means, with respect to all matters other than those
relating to the making and repayment of Canadian Revolving Loans or other
Canadian Obligations, the office of the Global Agent at 500 First Avenue,
Pittsburgh, PA 15219, Attention: Agency Services, or such other office(s), as
the Global Agent may designate to the Company in writing from time to time.
     “Payment Sharing Percentage” means, with respect to any Lender or Canadian
Lender at any time (i) with respect to any payment relating to the Revolving
Facility, (A) if there is no Aggregate Canadian Sub-Facility Exposure, such
Lender’s Fixed Commitment Percentage or (B) if there is any Aggregate Canadian
Sub-Facility Exposure and/or Foreign Currency Loan

29



--------------------------------------------------------------------------------



 



outstanding at such time, the percentage obtained by dividing such Lender’s
Revolving Facility Exposure immediately prior to such payment by the Aggregate
Revolving Facility Exposure immediately prior to such payment, and (ii) with
respect to any payment relating to the Canadian Sub-Facility, such Canadian
Lender’s Canadian Commitment Percentage in effect at such time.
     “PBGC” means the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.
     “Permitted Acquisition” means any Acquisition as to which all of the
following conditions are satisfied:
     (i) such Acquisition involves a line or lines of business that is or are
complementary to the lines of business in which the Company and its
Subsidiaries, considered as an entirety, are engaged on the Closing Date;
     (ii) the aggregate Consideration paid in connection with such Acquisition
shall not exceed the Permitted Acquisition Amount; provided, that
notwithstanding the foregoing, if at the time of any Acquisition the Leverage
Ratio for both (a) the most recent Testing Period then ended and (b) after
giving effect to such Acquisition, on a pro forma basis, is less than 2.25 to
1.00, then the limitation in this clause (ii) shall not apply;
     (iii) no Default or Event of Default shall exist prior to or immediately
after giving effect to such Acquisition;
     (iv) the Company would, after giving effect to such Acquisition, on a pro
forma basis, be in compliance with the financial covenants contained in
Section 7.07; and
     (v) at least five Business Days prior to the consummation of any such
Acquisition in which the Consideration exceeds $50,000,000, the Company shall
have delivered to the Global Agent and the Lenders (A) a certificate of an
Authorized Officer demonstrating, in reasonable detail, the computation of the
financial covenants referred to in Section 7.07 on a pro forma basis, such pro
forma ratios being determined as if (x) such Acquisition had been completed at
the beginning of the most recent Testing Period for which financial information
for the Company and the business or Person to be acquired, is available, and
(y) any such Indebtedness, or other Indebtedness incurred to finance such
Acquisition, had been outstanding for such entire Testing Period, and (B)
historical financial statements, if available, or such other financial
information reasonably satisfactory to the Global Agent, relating to the
business or Person to be acquired and such other information as the Global Agent
may reasonably request.
     “Permitted Acquisition Amount” means $200,000,000.
     “Permitted Asset Dispositions” means the sale of the Strawberry Shortcake,
Care Bears, and/or Sushi Pak properties, including any contracts, obligations,
intellectual property rights and other assets used in connection therewith or
otherwise attendant thereto.
     “Permitted Creditor Investment” means any securities (whether debt or
equity) received by the Company or any of its Subsidiaries in connection with
the bankruptcy or reorganization of any customer or supplier of the Company or
any such Subsidiary and in settlement of delinquent

30



--------------------------------------------------------------------------------



 



obligations of, and other disputes with, customers and suppliers arising in the
ordinary course of business.
     “Permitted Foreign Subsidiary Loans and Investments” means (i) the
investments, existing as of the Closing Date, by the Company or any Domestic
Subsidiary (other than the Receivables Subsidiary) in Foreign Subsidiaries;
(ii) loans and investments by a Domestic Credit Party to or in a Foreign
Subsidiary made on or after the Closing Date, so long as the aggregate amount of
all such loans and investments by all Domestic Credit Parties does not, at any
time, exceed (A) $50,000,000, minus (B) the Dollar Equivalent of the amount of
Indebtedness of Foreign Subsidiaries guaranteed by the Domestic Credit Parties
pursuant to subpart (iii) of this definition; and (iii) loans to a Foreign
Subsidiary by any Person (other than the Company or any of its Subsidiaries),
and any guaranty of such loans by a Domestic Credit Party, so long as the
aggregate principal amount of all such loans does not at any time exceed
$30,000,000.
     “Permitted Holders” means Morry Weiss, Judith S. Weiss, Harry H. Stone,
Gary Weiss, Jeffrey Weiss, Zev Weiss, Elie Weiss, and any other family member of
Jacob Sapirstein (including lineal descendants, spouses of such descendants, the
lineal descendants of any such spouse, the spouses of any such spouses’ lineal
descendants), and trusts for estate planning purposes where any of the foregoing
persons are beneficiaries or trustees of any such trust or trusts, including
without limitation, voting trusts, the Irving I. Stone Limited Liability Co.,
The Irving Stone Irrevocable Trust originally dated April 21, 1947, as amended,
and the Irving I. Stone Oversight Trust, the Irving Stone Support Foundation,
The Irving I. Stone Foundation, the 540 Investment Company Limited Partnership,
and the American Greetings Corporation Retirement Profit Sharing and Savings
Plan or any Person controlled by, or any successor Person to, any of the
foregoing.
     “Permitted Lien” means any Lien permitted by Section 7.03.
     “Permitted Note Purchase” means the purchase by the Company of any notes or
other securities issued by the Company pursuant to the Senior Indenture (1998),
the Senior Indenture (2006) or the Subordinated Indenture.
     “Permitted Receivables Facility” means the accounts receivable facility
established pursuant to the Receivables Facility Documents whereby the Company
and certain of its Subsidiaries shall have sold or transferred, or hereafter
sell or transfer, the Receivables Related Assets directly or indirectly to the
Receivables Subsidiary which in turn transfers to a buyer, purchaser or lender
undivided fractional interests in such accounts receivable, so long as (i) no
portion of the Indebtedness or any other obligation (contingent or otherwise)
under such Permitted Receivables Facility shall be guaranteed by the Company or
any Subsidiary of the Company, (ii) there shall be no recourse or obligation to
the Company or any Subsidiary of the Company (other than the Receivables
Subsidiary) whatsoever other than pursuant to customary representations,
warranties, covenants and indemnities entered into in the ordinary course of
business in connection with such Permitted Receivables Subsidiary, and
(iii) neither the Company nor any of its Subsidiaries (other than the
Receivables Subsidiary) shall have provided, either directly or indirectly, any
other credit support of any kind in connection with such Permitted Receivables
Facility, other than as set forth in subpart (ii) of this definition.

31



--------------------------------------------------------------------------------



 



     “Person” means any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any government or political subdivision or any agency, department or
instrumentality thereof.
     “Plan” means any multiemployer or single-employer plan, as defined in
Section 4001 of ERISA, that is maintained or contributed to by (or to which
there is an obligation to contribute by) the Company or a Subsidiary of the
Company or an ERISA Affiliate, and each such plan for the five-year period
immediately following the latest date on which the Company, or a Subsidiary of
the Company or an ERISA Affiliate maintained, contributed to or had an
obligation to contribute to such plan.
     “PNC” means PNC Bank, National Association, a national banking association,
its successors and assigns.
     “Primary Indebtedness” has the meaning provided in the definition of
“Guaranty Obligations.”
     “Primary Obligor” has the meaning provided in the definition of “Guaranty
Obligations.”
     “Prime Rate” means the interest rate per annum announced from time to time
by PNC or other financial institution then serving as the Global Agent at its
Principal Office as its then prime rate, which rate may not be the lowest or
most favorable rate then being charged commercial borrowers or others by PNC or
other financial institution. Any change in the Prime Rate shall take effect at
the opening of business on the day such change is announced.
     “Principal Office” means the main banking office of, as applicable, PNC in
Pittsburgh, Pennsylvania, U.S.A or the Global Agent.
     “Published Rate” means the rate of interest published each Business Day in
The Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the rate at
which U.S. dollar deposits are offered by leading banks in the London interbank
deposit market for a one month period as published in another publication
selected by the Global Agent).
     “Purchase Date” has the meaning provided in Section 2.05(c).
     “Quoted Rate” means, with respect to any Swing Loan, the interest rate
quoted to the Company by the Swing Line Lender and agreed to by the Company as
being the interest rate applicable to such Swing Loan.
     “Ratings Agencies” means S&P, Moody’s and Fitch.
     “RCRA” means the Resource Conservation and Recovery Act, as the same may be
amended from time to time, 42 U.S.C. § 6901 et seq.
     “Real Property” of any Person means all of the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.

32



--------------------------------------------------------------------------------



 



     “Receivables Facility Documents” means, collectively, the Amended and
Restated Receivables Purchase Agreement, dated as of October 24, 2006, among the
Receivables Subsidiary, the members of various purchase groups, as Purchasers,
the Company, as Servicer, and PNC, as Administrator, together with each other
document, instrument or agreement executed in connection with the foregoing
(including without limitation intercompany notes customary in such
transactions), as any of the foregoing may, in accordance with the terms of this
Agreement, be amended, restated or otherwise modified or replaced from time to
time.
     “Receivables Related Assets” means, collectively, (i) any indebtedness and
other obligations owed to the Company or any of its Subsidiaries by, or any
right of the Company or any of its Subsidiaries to payment from or on behalf of,
the Person obligated with respect to such indebtedness or other obligations,
arising in connection with the sale of goods or the rendering of services by the
Company or any of its Subsidiaries (in each case, an “Account Receivable”) that
is subject to the Permitted Receivables Facility, and the following to the
extent that they are proceeds of or relate to the Accounts Receivable that are
subject to the Permitted Receivables Facility: (A) accounts, (B) instruments,
(C) chattel paper, (D) general intangibles, (E) the merchandise or goods
(including returned goods), the sale or lease of which gave rise to such
Accounts Receivable, and the insurance proceeds thereof, (F) contractual rights
(including any agreement, lease, invoice or other writing), guaranties,
insurance, claims and indemnities, (G) books and records, (H) all documentation
of title evidencing the shipment or storage of any goods (including returned
goods), (I) guaranties and collections of such Accounts Receivable, (J) any
security interest or liens and property thereto from time to time purporting to
secure payment of such Accounts Receivable, (K) lock-box accounts and amounts on
deposit therein, (L) monies due or to become due, and (M) all proceeds and
products of and all amounts received or receivable under any of the foregoing;
(ii) the Sale and Contribution Agreement (as defined in the Receivables Facility
Documents); and (iii) the Receivables Sale Agreement (as defined in the
Receivables Facility Documents) and all rights of the Company thereunder.
     “Receivables Subsidiary” means AGC Funding Corporation, a Delaware
corporation, and any other wholly-owned Subsidiary of the Company that shall
have been established as a “bankruptcy remote” Subsidiary for the sole purpose
of acquiring Accounts Receivable under the Permitted Receivables Facility and
that shall not engage in any activities other than in connection with the
Permitted Receivables Facility.
     “Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.
     “Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing margin requirements.
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates, other than, in the case of any Lender or
any of its Affiliates, any of the shareholders of the ultimate parent company of
such Lender or such Lender’s Affiliates.

33



--------------------------------------------------------------------------------



 



     “Reportable Event” means an event described in Section 4043 of ERISA or the
regulations thereunder with respect to a Plan, other than those events as to
which the notice requirement is waived under subsections .22, .23, .25, .27,
.28, .29, .30, .31, .32, .34, .35, .62,         .63, .64, .65 or .67 of PBGC
Regulation Section 4043.
     “Required Lenders” means (i) at any time prior to the termination of the
Commitments (whether pursuant to Section 8.02(a) or otherwise), Non-Defaulting
Lenders whose Revolving Commitments constitute more than 50% of the Maximum
Credit Facility Amount, and (ii) at any time thereafter, Non-Defaulting Lenders
whose Credit Facility Exposure constitutes more than 50% of the Aggregate Credit
Facility Exposure.
     “Restricted Payment” means (i) any Capital Distribution; (ii) any amount
paid by the Company or any of its Subsidiaries in repayment, redemption,
retirement, repurchase or purchase, direct or indirect, of any Subordinated
Indebtedness; (iii) any amount paid by the Company or any of its Subsidiaries in
repayment, redemption, retirement, repurchase or purchase, direct or indirect,
of any Indebtedness incurred pursuant to the notes or securities issued in
connection with any Indenture; or (iv) the exercise by the Company or any of its
Subsidiaries of any right of defeasance or covenant defeasance or similar right
with respect to (A) any Subordinated Indebtedness, or (B) the Indebtedness
incurred pursuant to the notes or securities issued in connection with the
Senior Indenture(1998) or Senior Indenture(2006).
     “Revolving Borrowing” means the incurrence of Revolving Loans consisting of
one Type of Revolving Loan, by a Revolving Facility Borrower from the Lenders on
a given date (or resulting from Conversions or Continuations on a given date) in
the same currency, having in the case of any Fixed Rate Loans the same Interest
Period.
     “Revolving Commitment” means, with respect to each Lender, the amount set
forth opposite such Lender’s name in Schedule 1as its “Revolving Commitment” as
the same may be reduced from time to time pursuant to Section 2.15(c) or
adjusted from time to time as a result of assignments to or from such Lender
pursuant to Section 11.05.
     “Revolving Facility” means the credit facility established under
Section 2.02 pursuant to the Revolving Commitment of each Lender.
     “Revolving Facility Availability Period” means the period commencing on the
Closing Date until the Revolving Facility Termination Date.
     “Revolving Facility Borrower” means the Company or any Foreign Revolving
Facility Borrower.
     “Revolving Facility Exposure” means, for any Lender at any time, the Dollar
Equivalent of the sum of (i) the principal amount of Revolving Loans made by
such Lender and outstanding at such time, (ii) such Lender’s share of the
Revolving Facility LC Outstandings at such time, and (iii) in the case of the
Swing Line Lender, the principal amount of Swing Loans outstanding at such time.
     “Revolving Facility LC Commitment Amount” means $100,000,000 or the Dollar
Equivalent thereof in Designated Foreign Currency.

34



--------------------------------------------------------------------------------



 



     “Revolving Facility LC Issuance” means the issuance of any Revolving
Facility Letter of Credit by any LC Issuer for the account of an LC Obligor or
any other Subsidiary of the Company in accordance with the terms of this
Agreement, and shall include any amendment thereto that increases the Stated
Amount thereof or extends the expiry date of such Revolving Facility Letter of
Credit.
     “Revolving Facility LC Outstandings” means, at any time, the sum, without
duplication, of (i) the Dollar Equivalent of the aggregate Stated Amount of all
outstanding Revolving Facility Letters of Credit and (ii) the Dollar Equivalent
of the aggregate amount of all Unpaid Drawings with respect to Revolving
Facility Letters of Credit.
     “Revolving Facility LC Participant” has the meaning provided in
Section 2.06(i)(i).
     “Revolving Facility LC Participation” has the meaning provided in
Section 2.06(i).
     “Revolving Facility LC Request” has the meaning provided in
Section 2.06(b).
     “Revolving Facility Letter of Credit” means (i) any Existing Letter of
Credit or (ii) any Standby Letter of Credit or Commercial Letter of Credit, in
each case issued by any LC Issuer under this Agreement pursuant to Section 2.06
for the account of any LC Obligor.
     “Revolving Facility Note” means a promissory note substantially in the form
of Exhibit A-1.
     “Revolving Facility Termination Date” means the earlier of (i) June 11,
2015, or (ii) the date that the Commitments have been terminated pursuant to
Section 8.02.
     “Revolving Lender” means each Lender with a Revolving Commitment.
     “Revolving Loan” means, with respect to each Lender, any Loan made by such
Lender pursuant to Section 2.02.
     “Revolving/Canadian Facility Exposure” means, for any Lender at any time,
the Dollar Equivalent of the sum of (i) such Lender’s Revolving Facility
Exposure at such time, and (ii) such Lender’s (whether directly or by its
Canadian Lending Installation) Canadian Sub-Facility Exposure at such time.
     “Sale and Lease-Back Transaction” means any arrangement with any Person
providing for the leasing by the Company or any Subsidiary of the Company of any
property (except for temporary leases for a term, including any renewal thereof,
of not more than one year and except for leases between the Company and a
Subsidiary or between Subsidiaries), which property has been or is to be sold or
transferred by the Company or such Subsidiary to such Person.
     “S&P” means Standard & Poor’s Ratings Group, a division of McGraw Hill,
Inc., and its successors.
     “S&P Rating” means the rating accorded to the Company’s senior credit
facilities by S&P.

35



--------------------------------------------------------------------------------



 



     “Scheduled Add-Backs” means expenses related to scan-based trading
arrangements of the Company and its Subsidiaries in an aggregate amount not to
exceed $20,000,000 during any fiscal year.
     “SEC” means the United States Securities and Exchange Commission.
     “SEC Regulation D” means Regulation D as promulgated under the Securities
Act of 1933, as amended, as the same may be in effect from time to time.
     “Security Agreement” has the meaning provided in Section 4.01(iv).
     “Security Documents” means the Security Agreement, each Landlord’s
Agreement, each Control Agreement, each Collateral Assignment Agreement, each
Additional Security Document, any UCC financing statement, and each other
document pursuant to which any Lien is granted or perfected by any Credit Party
to the Global Agent, or the Collateral Agent as security for any of the
Obligations.
     “Senior Indenture (1998)” means the Indenture between the Company and
JPMorgan Trust Company, N.A. (successor to NBD Bank), as trustee, dated as of
July 27, 1998, pursuant to which $181,000 in principal amount of 6.10% senior
notes are issued and outstanding on the Closing Date, as the same may, in
accordance with the terms hereof, from time to time be amended, supplemented,
restated or otherwise modified or replaced.
     “Senior Indenture (2006)” means the Indenture between the Company and The
Bank of Nova Scotia Trust Company of New York, as trustee, dated as of May 24,
2006, pursuant to which the $221,993,000 in principal amount of 7-3/8% senior
notes due 2016 are issued and outstanding on the Closing Date, as the same may,
in accordance with the terms hereof, from time to time be amended, supplemented,
restated or otherwise modified or replaced.
     “Share Repurchase” means the repurchase or redemption or retirement of any
capital stock or other equity interest of the Company by the Company or any of
its Subsidiaries.
     “Standard Permitted Lien” means any of the following: (i) Liens for taxes,
assessments or governmental charges not yet delinquent or Liens for taxes,
assessments or governmental charges being contested in good faith and by
appropriate proceedings for which adequate reserves in accordance with GAAP have
been established; (ii) Liens in respect of property or assets imposed by law
that were incurred in the ordinary course of business, such as carriers’,
suppliers’, warehousemen’s, materialmen’s and mechanics’ Liens and other similar
Liens arising in the ordinary course of business, that do not in the aggregate
materially detract from the value of such property or assets or materially
impair the use thereof in the operation of the business of the Company or any of
its Subsidiaries and do not secure any Indebtedness; (iii) Liens created by this
Agreement or the other Loan Documents; (iv) Liens arising from judgments,
decrees or attachments in circumstances not constituting an Event of Default
under Section 8.01(g); (v) Liens (other than any Lien imposed by ERISA) incurred
or deposits made in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security; and
mechanic’s Liens, carrier’s Liens, and other Liens to secure the performance of
tenders, statutory obligations, contract bids, government contracts, surety,
appeal, customs, performance and return-of-money bonds and other similar
obligations, incurred

36



--------------------------------------------------------------------------------



 



in the ordinary course of business (exclusive of obligations in respect of the
payment for borrowed money), whether pursuant to statutory requirements, common
law or consensual arrangements; (vi) leases or subleases granted in the ordinary
course of business to others not interfering in any material respect with the
business of the Company or any of its Subsidiaries and any interest or title of
a lessor under any lease not in violation of this Agreement; (vii) easements,
rights-of-way, zoning or other restrictions, charges, encumbrances, defects in
title, prior rights of other persons, and obligations contained in similar
instruments, in each case that do not secure Indebtedness and do not involve,
and are not likely to involve at any future time, either individually or in the
aggregate, (A) a substantial and prolonged interruption or disruption of the
business activities of the Company and its Subsidiaries considered as an
entirety, or (B) a Material Adverse Effect; (viii) Liens arising from the rights
of lessors under leases (including financing statements regarding the equipment
or other property subject to lease) not in violation of the requirements of this
Agreement, provided that such Liens are only in respect of the property subject
to, and secure only, the respective lease (and any other lease with the same or
an affiliated lessor); (ix) rights of consignors of goods or bailors of
equipment, whether or not perfected by the filing of a financing statement under
the UCC; (x) statutory rights of setoff in favor of depositary institutions in
funds of the Company and its Subsidiaries held in operating accounts at such
institutions, together with Liens that are contractual rights of setoff in such
funds relating to the relating to the establishment of depository relations with
banks, and not given in connection with the issuance of Indebtedness; and
(xi) any license or sublicense of any intellectual property and related rights
granted in the ordinary course of business.
     “Standby Letter of Credit” means any standby letter of credit issued for
the purpose of supporting workers’ compensation, liability insurance, releases
of contract retention obligations, contract performance guarantee requirements
and other bonding obligations or for other lawful purposes.
     “Stated Amount” of each Letter of Credit means the maximum amount available
to be drawn thereunder (regardless of whether any conditions or other
requirements for drawing could then be met).
     “Subordinated Indebtedness” means any Indebtedness that has been
subordinated to the prior payment in full of all of the Obligations and
containing subordination terms substantially consistent with or more favorable
to the Lenders than those set forth in the Subordinated Indenture as in effect
on the Closing Date.
     “Subordinated Indenture” means the Indenture dated as of February 24, 2009
between the Company and The Bank of Nova Scotia Trust Company of New York,
pursuant to which $32,693,000 in principal amount of 7-3/8% notes due 2016 are
issued and outstanding as of the Closing Date, as the same may, in accordance
with the terms of this Agreement, from time to time be amended, supplemented,
restated or otherwise modified or replaced.
     “Subsidiary” of any Person means and includes (i) any corporation more than
50% of whose stock of any class or classes having by the terms thereof ordinary
Voting Power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have Voting Power by reason of the

37



--------------------------------------------------------------------------------



 



happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries, and (ii) any partnership, limited liability
company, association, joint venture or other entity in which such Person
directly or indirectly through Subsidiaries, has more than a 50% equity interest
at the time or in which the Company, one or more other Subsidiaries of the
Company or the Company and one or more Subsidiaries of the Company, directly or
indirectly, has the power to direct the policies, management and affairs
thereof; provided, however, that The Hatchery, LLC shall not be deemed a
Subsidiary hereunder unless and/or until the Company or any of its Subsidiaries
owns at least 80% of its equity interests and it has total assets of $5,000,000
or more; and provided, however, further, that no Person shall be deemed to have
the power to direct the policies, management and affairs of another Person
solely because such other Person is required to be consolidated with the
referent Person under ASC Topic 810. Unless otherwise expressly provided, all
references herein to “Subsidiary” means a Subsidiary of the Company.
     “Subsidiary Guarantor” means any Subsidiary that is or hereafter becomes a
party to the Subsidiary Guaranty. Schedule 3 lists each Subsidiary Guarantor as
of the Closing Date; and provided, however, further, that no Person shall be
deemed to have the power to direct the policies, management and affairs of
another Person because such other Person is required to be consolidated with the
referent Person under ASC Topic 810.
     “Subsidiary Guaranty” has the meaning provided in Section 4.01(iii).
     “Swing Line Commitment” means $25,000,000.
     “Swing Line Facility” means the credit facility established under
Section 2.05 pursuant to the Swing Line Commitment of the Swing Line Lender.
     “Swing Line Lender” means PNC.
     “Swing Line Note” means a promissory note substantially in the form of
Exhibit A-4.
     “Swing Line Participation Amount” has the meaning provided in
Section 2.05(c).
     “Swing Loan” means any loan made by the Swing Line Lender under the Swing
Line Facility pursuant to Section 2.05.
     “Swing Loan Participation” has the meaning provided in Section 2.05(c).
     “Synthetic Lease” means any lease (i) that is accounted for by the lessee
as an Operating Lease, and (ii) under which the lessee is intended to be the
“owner” of the leased property for Federal income tax purposes.
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
     “Testing Period” means a single period consisting of the four consecutive
fiscal quarters of the Company then last ended (whether or not such quarters are
all within the same fiscal year),

38



--------------------------------------------------------------------------------



 



except that if a particular provision of this Agreement indicates that a Testing
Period shall be of a different specified duration, such Testing Period shall
consist of the particular fiscal quarter or quarters then last ended that are so
indicated in such provision.
     “Total Canadian Commitment” means the sum of the Canadian Commitments of
the Canadian Lenders as the same may be decreased pursuant to the terms of this
Agreement. As of the Closing Date, the Total Canadian Commitment is $95,000,000.
     “Total Revolving Commitment” means the sum of the Revolving Commitments of
the Lenders as the same may be decreased or increased pursuant to the terms of
this Agreement. As of the Closing Date, the amount of the Total Revolving
Commitment is $350,000,000.
     “Type” means any type of Loan determined with respect to the interest
option and currency denomination applicable thereto, which (y) in the case of
the Revolving Facility, shall be a US Base Rate Loan, a Eurodollar Loan or a
Foreign Currency Loan, and (z) in the case of the Canadian Sub-Facility, shall
be a Canadian Base Rate Loan or a CDOR Loan.
     “UCC” means the Uniform Commercial Code as in effect from time to time.
Unless otherwise specified, the UCC shall refer to the UCC as in effect in the
State of Ohio.
     “Unfunded Plan Status” of any Plan means the amount, if any, by which the
actuarial present value of the accumulated plan benefits under the Plan as of
the close of its most recent plan year exceeds the fair market value of the
assets allocable thereto, each determined in accordance with ASC Topic 715-20,
based upon the actuarial assumptions used by the Plan’s actuary in the most
recent annual valuation of the Plan.
     “United States” and “U.S.” each means United States of America.
     “Unpaid Drawing” means, with respect to any Letter of Credit, the aggregate
Dollar or Dollar Equivalent amount, as applicable, of the draws made on such
Letter of Credit that have not been reimbursed by the Company or the applicable
LC Obligor or, in the case of any Revolving Facility Letter of Credit, converted
to a Revolving Loan pursuant to Section 2.06(h)(i), or in the case of any
Canadian Letter of Credit, converted to a Canadian Revolving Loan pursuant to
Section 2.07(g)(i).
     “Unutilized Commitment” means, for any Lender at any time, the excess of
(i) such Lender’s Commitment at such time over (ii) such Lender’s Credit
Facility Exposure at such time.
     “Unutilized Revolving Commitment” means, at any time, the excess of (i) the
Total Revolving Commitment at such time over (ii) the sum of (A) the Dollar
Equivalent of the principal amounts of all Revolving Loans made by all Lenders
and outstanding at such time and of all Swing Loans made by the Swing Line
Lender and outstanding at such time, and (B) the amount of the Revolving
Facility LC Outstandings at such time.
     “Unutilized Total Commitment” means, at any time, the excess of (i) the
Maximum Credit Facility Amount at such time over (ii) the sum of (A) the
Aggregate Revolving Facility Exposure at such time, and (B) the Aggregate
Canadian Sub-Facility Exposure at such time.

39



--------------------------------------------------------------------------------



 



     “Unutilized Total Revolving Commitment” means, at any time, the excess of
(i) the Total Revolving Commitment at such time over (ii) the Aggregate
Revolving Facility Exposure at such time.
     “US Base Rate Loan” means each Revolving Loan bearing interest at a rate
based upon the Base Rate in effect from time to time.
     “USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (USA
PATRIOT Act), Public Law 107-56, as the same has been, or shall hereafter be,
renewed, extended, amended or replaced.
     “Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person, and the
holding of a designated percentage of Voting Power of a Person means the
ownership of shares of capital stock, partnership interests, membership
interests or other interests of such Person sufficient to control exclusively
the election of that percentage of the members of the board of directors or
similar governing body of such Person.
     “World Headquarters Initiative” means the possible sale/leaseback or other
similar transaction, after the Closing Date, of the Company’s world headquarters
or the possible relocation, after the Closing Date, of the Company’s world
headquarters from its location, as of the Closing Date, to another location in
the United States of America.
     Section 1.02 Computation of Time Periods.
     In this Agreement in the computation of periods of time from a specified
date to a later specified date, the word “from” means “from and including,” the
words “to” and “until” each means “to but excluding” and the word “through”
means “through and including.”
     Section 1.03 Accounting Terms.
     Except as otherwise specifically provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in
effect from time to time, provided that if the Company notifies the Global Agent
and the Lenders that the Company wishes to amend any covenant in Article VII to
eliminate the effect of any change in GAAP that occurs after the Closing Date or
of the required adoption by the Company of international financial reporting
standards that occurs after the Closing Date on the operation of such covenant
(or if the Global Agent notifies the Company that the Required Lenders wish to
amend Article VII for either such purpose), then the Company’s compliance with
such covenant shall be determined on the basis of GAAP in effect immediately
before the relevant change in GAAP or required adoption of international
financial reporting standards became effective, and the Company, the Global
Agent and the Required Lenders agree to endeavor, in good faith, to agree upon
an amendment to this Agreement that would adjust such covenant in a manner that
would preserve the original intent thereof, but would allow compliance therewith
to be determined in accordance with the Company’s financial statements at that
time, provided that, until so amended such financial

40



--------------------------------------------------------------------------------



 



covenant shall continue to be computed in accordance with GAAP prior to such
change therein or such adoption of international reporting standards.
     Section 1.04 Terms Generally.
     The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, supplemented or otherwise
modified (subject to any restrictions on such amendments, supplements or
modifications set forth herein), (b) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (c) the words
“herein,” “hereof’ and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Sections, Schedules and Exhibits
shall be construed to refer to Sections of, and Schedules and Exhibits to, this
Agreement, (e) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all Real Property, tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights, and interests in any of the foregoing, and (f) any reference to
a statute, rule or regulation is to that statute, rule or regulation as now
enacted or as the same may from time to time be amended, re-enacted or expressly
replaced.
     Section 1.05 Currency Equivalents.
     Except as otherwise specified herein, all references herein or in any other
Loan Document to a dollar amount shall mean such amount in U.S. Dollars or, if
the context so requires, the Dollar Equivalent of such amount in any Designated
Foreign Currency on the applicable Computation Date. The Dollar Equivalent of
any amount shall be determined in accordance with the definition of “Dollar
Equivalent”; provided, however, that (a) notwithstanding the foregoing or
anything elsewhere in this Agreement to the contrary, in calculating the Dollar
Equivalent of any amount for purposes of determining (i) any Borrower’s
obligation to prepay Loans or cash collateralize Letters of Credit pursuant to
Section 2.15(b), (ii) any Borrower’s ability to request additional Loans or
Letters of Credit pursuant to the Commitments, or (iii) whether or not the
Dollar Equivalent of the Aggregate Revolving Facility Exposure is equal to or
greater than the Total Revolving Commitments as a result of a change in exchange
rates between one (1) or more Designated Foreign Currencies and Dollars for the
purposes of Section 2.16(c)(iii), the Global Agent may, in its discretion,
calculate the Dollar Equivalent of such amount on the applicable Computation
Date, and (b) in determining whether or not the Company and its Subsidiaries
have exceeded any basket limitation set forth in Section 7.02, Section 7.04 or
Section 7.05, the Company and its Subsidiaries shall not be deemed to have
exceeded any such basket limitation to the extent that, and only to the extent
that, any such basket limitation was exceeded solely as a result of fluctuations
in the exchange rate applicable to any Designated Foreign Currency.

41



--------------------------------------------------------------------------------



 



ARTICLE II — THE TERMS OF THE CREDIT FACILITY
     Section 2.01 Establishment of the Credit Facility.
     On the Closing Date, and subject to and upon the terms and conditions set
forth in this Agreement and the other Loan Documents, the Global Agent, the
Lenders, the Swing Line Lender and each LC Issuer agree to establish the Credit
Facility for the benefit of the Borrowers pursuant to which (a) subject to
Section 2.02(b), the Revolving Lenders shall make Revolving Loans to each
Revolving Facility Borrower, and shall participate in Revolving Facility LC
Issuances, under the Revolving Facility pursuant to the Revolving Commitment of
each such Lender, (b) the Canadian Lenders shall make Canadian Revolving Loans
to the Canadian Borrowers, and shall participate in Canadian LC Issuances, under
the Canadian Sub-Facility pursuant to the Canadian Commitment, and (c) the Swing
Line Lender shall make Swing Loans to the Company under the Swing Line Facility
pursuant to the Swing Line Commitment; provided, however that at no time will
(i) the Aggregate Credit Facility Exposure exceed the Maximum Credit Facility
Amount, (ii) the Credit Facility Exposure of any Lender exceed the aggregate
amount of such Lender’s Commitment, (iii) for any Lender which is also a
Canadian Lender, the sum of such Lender’s Revolving Facility Exposure and
Canadian Sub-Facility Exposure exceed such Lender’s Revolving Commitment, or
(iv) for any Lender which is also the Swing Line Lender, such Lender’s Revolving
Facility Exposure exceed such Lender’s Revolving Commitment. All such Loans
shall be made, and such Letters of Credit shall be issued, as set forth in this
Article II.
     Section 2.02 Revolving Facility.
          (a) In General. Subject to Section 2.02(b), during the Revolving
Facility Availability Period, each Revolving Lender severally agrees, on the
terms and conditions set forth in this Agreement, to make a Revolving Loan or
Revolving Loans to each Revolving Facility Borrower from time to time pursuant
to such Lender’s Revolving Commitment, which Revolving Loans (i) may, except as
set forth herein, at the option of each Revolving Facility Borrower, be incurred
and maintained as, or Converted into, Revolving Loans that are US Base Rate
Loans, Eurodollar Loans or Foreign Currency Loans, in each case denominated in
Dollars or a Designated Foreign Currency, provided that all Revolving Loans made
as part of the same Revolving Borrowing shall, unless otherwise specifically
provided herein, be made to the same Revolving Facility Borrower and consist of
Revolving Loans of the same Type; (ii) may be repaid or prepaid and re-borrowed
in accordance with the provisions hereof; and (iii) shall not be made if, after
giving effect to any such Revolving Loan: (A) the Revolving Facility Exposure of
any Lender would exceed such Lender’s Revolving Commitment, (B) the Aggregate
Revolving Facility Exposure would exceed the Total Revolving Commitment, (C) the
Foreign Currency Exposure would exceed the Maximum Foreign Exposure Amount,
(D) the Foreign Subsidiary Borrower Exposure would exceed the Maximum Foreign
Exposure Amount, or (E) any Borrower would be required to prepay Loans or cash
collateralize Letters of Credit pursuant to Section 2.16(c). The Revolving Loans
(other than Foreign Currency Loans) to be made by each Lender will be made by
such Lender in the Funding Amount applicable to such Lender at the time of the
making of such Revolving Loan on a pro rata basis based upon such Lender’s
Funding Percentage of the Revolving Borrowing at the time of such Revolving
Borrowing, in each case in accordance with Section 2.09.

42



--------------------------------------------------------------------------------



 



          (b) Foreign Currency Loans. Any Revolving Facility Borrower may
request Foreign Currency Loans in an amount, when added to all then outstanding
Foreign Currency Loans, not to exceed the Maximum Foreign Exposure Amount by
delivering to the Global Agent a Notice of Borrowing in accordance with
Section 2.08(b). The Global Agent shall deliver a copy of such Notice of
Borrowing to each Revolving Lender. Each Revolving Lender shall, by notice to
the Company and the Global Agent given not more than five Business Days after
the date of the Global Agent’s notice, either agree to make the Foreign Currency
Loans requested in such Notice of Borrowing (each such Lender so agreeing being
an “Accepting Lender”) or decline to make such Foreign Currency Loans (and any
such Lender that does not deliver such a notice within such period of five
Business Days shall be deemed to have declined to make such Foreign Currency
Loans and each Lender so declining or being deemed to have declined being a
“Declining Lender”). No Revolving Lender is obligated to make any Foreign
Currency Loan. If, on the second Business Day after the Global Agent shall have
delivered notice as set forth above, either there are no Accepting Lenders or
the Accepting Lenders have agreed pursuant to the preceding sentence to fund
less than the full amount of the Foreign Currency Loans requested in such Notice
of Borrowing, the Company may arrange for one or more banks or other entities
that are Eligible Assignees, in each case reasonably acceptable to the Global
Agent (each such Person so agreeing being an “Augmenting Lender”), to commit to
making Foreign Currency Loans pursuant to a Revolving Commitment, provided that
at the time such Augmenting Lender commits to making such Foreign Currency Loans
the Company arranges for one or more Revolving Lenders to assign all or a
portion of its Revolving Commitment to such Accepting Lender or Augmenting
Lender, as applicable, in accordance with Section 11.05(c). No Revolving Lender
is obligated to make any such assignment. Each of the parties hereto agrees that
the Global Agent may take any and all actions as may be reasonably necessary to
ensure that after giving effect to the making of any Foreign Currency Loan the
outstanding Revolving Loans (if any) are held by the Revolving Lenders in
accordance with their new Fixed Commitment Percentages.
          (c) Increase in Revolving Commitments.
               (i) Increasing Lenders and New Lenders. The Company may, at any
time prior to the 180th day before the then scheduled Revolving Facility
Termination Date, request that (1) the current Lenders increase their Revolving
Commitments (any current Lender which elects to increase its Revolving
Commitment shall be referred to as an “Increasing Lender”) or (2) one or more
new lenders (each a “New Lender”) join this Agreement and provide a Revolving
Commitment hereunder, subject to the following terms and conditions:
                    (A) No Obligation to Increase. No current Lender shall be
obligated to increase its Revolving Commitment and any increase in the Revolving
Commitment by any current Lender shall be in the sole discretion of such current
Lender.
                    (B) Defaults. There shall exist no Events of Default or
Defaults on the effective date of such increase after giving effect to such
increase.
                    (C) Aggregate Revolving Commitments. After giving effect to
such increase, the total Revolving Commitments shall not exceed $400,000,000.

43



--------------------------------------------------------------------------------



 



                    (D) Minimum Revolving Commitments. After giving effect to
such increase, the amount of the Revolving Commitments provided by each of the
New Lenders and each of the Increasing Lenders shall be at least $5,000,000.
                    (E) Notes. The Company shall execute and deliver (1) to each
Increasing Lender that shall so request, a replacement Revolving Facility Note
reflecting the new amount of such Increasing Lender’s Revolving Commitment after
giving effect to the increase (and the prior Revolving Facility Note issued to
such Increasing Lender shall be deemed to be terminated) and (2) to each New
Lender a Revolving Facility Note reflecting the amount of such New Lender’s
Revolving Commitment.
                    (F) Approval of New Lenders. Any New Lender shall be subject
to the approval of the Global Agent pursuant to Section 11.5.
                    (G) Increasing Lenders. Each Increasing Lender shall confirm
its agreement to increase its Revolving Commitment pursuant to an
acknowledgement in a form acceptable to the Global Agent, signed by it and the
Company and delivered to the Global Agent at least five (5) days before the
effective date of such increase.
                    (H) New Lenders—Joinder. Each New Lender shall execute a
lender joinder in substantially the form of Exhibit A-5 pursuant to which such
New Lender shall join and become a party to this Agreement and the other Loan
Documents with a Revolving Commitment in the amount set forth in such lender
joinder.
               (ii) Treatment of Outstanding Loans and Letters of Credit.
                    (A) Repayment of Outstanding Loans; Borrowing of New Loans.
On the effective date of such increase, the Company shall repay all Revolving
Loans then outstanding, subject to the Company’s indemnity obligations under
Article III [Taxes, Increased Costs and Illegality]; provided that they may
borrow new Revolving Loans with a date on which such new Revolving Loan shall be
made, on such date. Each of the Lenders shall participate in any new Revolving
Loans made on or after such date on a pro rata basis based upon such Lender’s
Funding Percentage of the Revolving Borrowing after giving effect to the
increase in Revolving Commitments contemplated by this Section 2.02(c).
                    (B) Outstanding Letters of Credit;Repayment of Outstanding
Loans; Borrowing of New Loans. On the effective date of such increase, each
Increasing Lender and each New Lender (i) will be deemed to have purchased a
participation in each then outstanding Letters of Credit on a pro rata basis
based upon such Lender’s Funding Percentage of such Letters of Credit and the
participation of each other Lender in such Letters of Credit shall be adjusted
accordingly and (ii) will acquire, (and will pay to the Global Agent, for the
account of each Lender, in immediately available funds, an amount equal to) its
pro rata share based upon such Lender’s Funding Percentage of the outstanding
Revolving Facility LC Participation.
     Section 2.03 Canadian Sub-Facility.
     At any time after a Canadian Borrower has become a Foreign Subsidiary
Borrower under this Agreement in accordance with Section 2.19 and thereafter but
prior to the Revolving Facility

44



--------------------------------------------------------------------------------



 



Termination Date, each Canadian Lender severally agrees, on the terms and
conditions set forth in this Agreement, to make a Canadian Revolving Loan or
Canadian Revolving Loans to the Canadian Borrowers from time to time pursuant to
such Canadian Lender’s Canadian Commitment, which Canadian Revolving Loans
(i) may, except as set forth herein, at the option of the Canadian Borrowers, be
incurred and maintained as, or Converted into, Canadian Revolving Loans that are
Canadian Base Rate Loans or CDOR Loans, in each case denominated in Canadian
Dollars, provided that all Canadian Revolving Loans made as part of the same
Canadian Borrowing shall, unless otherwise specifically provided herein, be made
to the same Canadian Borrower and consist of Canadian Revolving Loans of the
same Type; (ii) may be repaid or prepaid and re-borrowed in accordance with the
provisions hereof; and (iii) shall not be made if, after giving effect to any
such Canadian Revolving Loan: (A) the Canadian Sub-Facility Exposure of any
Canadian Lender would exceed such Canadian Lender’s Canadian Commitment, (B) the
Aggregate Canadian Sub-Facility Exposure would exceed the Total Canadian
Commitment, (C) the Foreign Currency Exposure would exceed the Maximum Foreign
Exposure Amount, (D) the Foreign Subsidiary Borrower Exposure would exceed the
Maximum Foreign Exposure Amount, or (E) any Borrower would be required to prepay
Loans or cash collateralize Letters of Credit pursuant to Section 2.16(c). The
Canadian Revolving Loans to be made by each Canadian Lender will be made on a
pro rata basis based upon each Canadian Lender’s Canadian Commitment Percentage
of each Canadian Borrowing, in each case in accordance with Section 2.09.
     Section 2.04 Reserved.
     Section 2.05 Swing Line Facility.
          (a) Swing Loans. During the Revolving Facility Availability Period up
to but not including the Revolving Facility Termination Date, the Swing Line
Lender may, at its option, cancellable at any time for any reason whatsoever, on
the terms and conditions set forth in this Agreement, make a Swing Loan or Swing
Loans to the Company from time to time, which Swing Loans (i) shall be payable
on demand, and if not demanded earlier, demand shall be deemed to be made on the
Revolving Facility Termination Date; (ii) [reserved]; (iii) shall be made only
in Dollars; (iv) may be repaid or prepaid and reborrowed in accordance with the
provisions hereof; (v) may only be made if after giving effect thereto: (A) the
aggregate principal amount of Swing Loans outstanding does not exceed the Swing
Line Commitment, or (B) the Aggregate Revolving Facility Exposure would not
exceed the Total Revolving Commitment; and (vi) shall not be made if, after
giving effect thereto, any Borrower would be required to prepay Loans or cash
collateralize Letters of Credit pursuant to Section 2.16(c).
          (b) Swing Loan Refunding. At any time, the Swing Line Lender may, in
its sole and absolute discretion, direct that the Swing Loans owing to it be
refunded by delivering a notice to such effect to the Global Agent, specifying
the aggregate principal amount thereof (a “Notice of Swing Line Refunding”).
Promptly upon receipt of a Notice of Swing Line Refunding, the Global Agent
shall give notice of the contents thereof to the Revolving Lenders and, unless
an Event of Default specified in Section 8.01(h) in respect of the Company has
occurred, the Company. Each such Notice of Swing Line Refunding shall be deemed
to constitute delivery by the Company of a Notice of Borrowing requesting
Revolving Loans consisting of US Base Rate Loans in the principal amount of the
Swing Loans to which it relates.

45



--------------------------------------------------------------------------------



 



Each Revolving Lender (including the Swing Line Lender) hereby unconditionally
agrees (notwithstanding that any of the conditions specified in Section 4.03 or
elsewhere in this Agreement shall not have been satisfied, but subject to the
provisions of paragraph (d) below) to make a Revolving Loan to the Company in
the Funding Amount applicable to such Lender based on such Lender’s Funding
Percentage of the aggregate amount of the Swing Loans to which such Notice of
Swing Line Refunding relates. Each such Lender shall make the amount of such
Revolving Loan available to the Global Agent in immediately available funds at
the Payment Office not later than 2:00 P.M. (local time at the Payment Office),
if such notice is received by such Lender prior to 11:00 A.M. (local time at its
Domestic Lending Office), or not later than 2:00 P.M. (local time at the Payment
Office) on the next Business Day, if such notice is received by such Lender
after such time. The proceeds of such Revolving Loans shall be made immediately
available to the Swing Line Lender and applied by it to repay the principal
amount of the Swing Loans to which such Notice of Swing Line Refunding related.
          (c) Swing Loan Participation. If, prior to the time a Revolving Loan
would otherwise have been made as provided above as a consequence of a Notice of
Swing Line Refunding, any of the events specified in Section 8.01(h) shall have
occurred in respect of the Company or one or more of the Revolving Lenders shall
determine that it is legally prohibited from making a Revolving Loan under such
circumstances, each Revolving Lender (other than the Swing Line Lender), or each
Revolving Lender (other than such Swing Line Lender) so prohibited, as the case
may be, shall, on the date such Revolving Loan would have been made by it (the
“Purchase Date”), purchase an undivided participating interest (a “Swing Loan
Participation”) in the outstanding Swing Loans to which such Notice of Swing
Line Refunding related, in an amount (the “Swing Line Participation Amount”)
equal to such Lender’s Funding Percentage of such outstanding Swing Loans. On
the Purchase Date, each such Lender or each such Lender so prohibited, as the
case may be, shall pay to the Swing Line Lender, in immediately available funds,
such Lender’s Swing Line Participation Amount, and promptly upon receipt thereof
the Swing Line Lender shall, if requested by such other Lender, deliver to such
Lender a participation certificate, dated the date of the Swing Line Lender’s
receipt of the funds from, and evidencing such Lender’s Swing Loan Participation
in, such Swing Loans and its Swing Line Participation Amount in respect thereof.
If any amount required to be paid by a Lender to the Swing Line Lender pursuant
to the above provisions in respect of any Swing Loan Participation is not paid
on the date such payment is due, such Lender shall pay to the Swing Line Lender
on demand interest on the amount not so paid at the greater of the Federal Funds
Effective Rate and a rate determined by the Global Agent in accordance with
industry rules on interbank compensation from the due date until such amount is
paid in full. Whenever, at any time after the Swing Line Lender has received
from any other Lender such Lender’s Swing Line Participation Amount, the Swing
Line Lender receives any payment from or on behalf of the Company on account of
the related Swing Loans, the Swing Line Lender will promptly distribute to such
Lender its ratable share of such amount based on its Payment Sharing Percentage
of such amount in effect on such date on account of its Swing Loan Participation
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded); provided, however, that if such payment received by the Swing Line
Lender is required to be returned, such Lender will return to the Swing Line
Lender any portion thereof previously distributed to it by the Swing Line
Lender.

46



--------------------------------------------------------------------------------



 



          (d) Obligations Unconditional. Each Revolving Lender’s obligation to
make Revolving Loans pursuant to Section 2.05(b) and/or to purchase Swing Loan
Participations in connection with a Notice of Swing Line Refunding shall be
subject to the condition that (i) such Lender shall have received a Notice of
Swing Line Refunding complying with the provisions hereof and (ii) at the time
the Swing Loans that are the subject of such Notice of Swing Line Refunding were
made, the Swing Line Lender making the same had no actual written notice from
another Lender that an Event of Default had occurred and was continuing, but
otherwise shall be absolute and unconditional, shall be solely for the benefit
of the Swing Line Lender that gives such Notice of Swing Line Refunding, and
shall not be affected by any circumstance, including, without limitation,
(A) any set-off, counterclaim, recoupment, defense or other right that such
Lender may have against any other Lender, any Credit Party, or any other Person,
or any Credit Party may have against any Lender or other Person, as the case may
be, for any reason whatsoever; (B) the occurrence or continuance of a Default or
Event of Default; (C) any event or circumstance involving a Material Adverse
Effect upon the Borrowers; (D) any breach of any Loan Document by any party
thereto; or (E) any other circumstance, happening or event, whether or not
similar to any of the foregoing.
     Section 2.06 Revolving Facility Letters of Credit.
          (a) Revolving Facility LC Issuance. At any time prior to the Revolving
Facility Termination Date, the Company may request a LC Issuer at any time and
from time to time to issue, for the account of the Company, any other Revolving
Facility Borrower or any Subsidiary Guarantor, and subject to and upon the terms
and conditions herein set forth, each LC Issuer agrees to issue from time to
time Revolving Facility Letters of Credit denominated and payable in Dollars or
any Designated Foreign Currency and in each case in such form as may be approved
by such LC Issuer and the Global Agent; provided, however, that notwithstanding
the foregoing, no Revolving Facility LC Issuance shall be made if, after giving
effect thereto: (A) the Revolving Facility LC Outstandings would exceed the
Revolving Facility LC Commitment Amount, (B) the Revolving Facility Exposure of
any Lender would exceed such Lender’s Revolving Commitment, (C) the Aggregate
Revolving Facility Exposure would exceed the Total Revolving Commitment, (D) the
Foreign Currency Exposure would exceed the Maximum Foreign Exposure Amount,
(E) the Foreign Subsidiary Borrower Exposure would exceed the Maximum Foreign
Exposure Amount, or (F) any Borrower would be required to prepay Loans or cash
collateralize Revolving Facility Letters of Credit pursuant to Section 2.16(c).
Subject to Section 2.06(c) below, each Revolving Facility Letter of Credit shall
have an expiry date (including any renewal periods) occurring not later than the
earlier of (x) thirteen (13) months from the date of issuance (or renewal)
thereof, and (y) ten (10) Business Days prior to the Revolving Facility
Termination Date.
          (b) Revolving Facility LC Requests. Whenever the Company desires that
a Revolving Facility Letter of Credit be issued for its account or the account
of any eligible LC Obligor, the Company shall give the applicable LC Issuer, and
shall give or cause to be given to the Global Agent, written or telephonic
notice (in the case of telephonic notice, promptly confirmed in writing if so
requested by the Global Agent) which, if in the form of written notice shall be
substantially in the form of Exhibit B-3 (each such request, a “Revolving
Facility LC Request”), or transmit by electronic communication (if arrangements
for doing so have been approved by the applicable LC Issuer), prior to
11:00 A.M. (local time at the Notice Office) at

47



--------------------------------------------------------------------------------



 



least three (3) Business Days (or such shorter period as may be acceptable to
the relevant LC Issuer) prior to the proposed date of issuance (which shall be a
Business Day), which Revolving Facility LC Request shall include such supporting
documents that such LC Issuer customarily requires in connection therewith
(including, a completed application and agreement for, and if applicable a
reimbursement agreement with respect to, such Revolving Facility Letter of
Credit). In the event of any inconsistency between any of the terms or
provisions of any LC Document relating to any Revolving Facility Letter of
Credit and the terms and provisions of this Agreement respecting Revolving
Facility Letters of Credit, the terms and provisions of this Agreement shall
control. Unless the applicable LC Issuer has received notice from any Lender,
the Global Agent or any Credit Party, at least one day prior to the requested
date of issuance of the applicable Revolving Facility Letter of Credit, that one
or more applicable conditions specified in Section 4.03 is not satisfied, then,
subject to the terms and conditions hereof and in reliance on the agreements of
the other Lenders set forth in this Section 2.06, such LC Issuer or any of such
LC Issuer’s Affiliates will issue a Revolving Facility Letter of Credit. Each
request by the Company or any LC Obligor for the issuance of a Revolving
Facility Letter of Credit shall be deemed to be a representation by the Company
and such LC Obligor that they shall be in compliance with the preceding sentence
and with Section 4.03 after giving effect to the requested issuance of such
Revolving Facility Letter of Credit.
          (c) Auto-Renewal Letters of Credit. If an LC Obligor so requests in
any applicable Revolving Facility LC Request, each LC Issuer shall agree to
issue a Revolving Facility Letter of Credit that has automatic renewal
provisions; provided, however, that any Revolving Facility Letter of Credit that
has automatic renewal provisions must permit such LC Issuer to prevent any such
renewal at least once in each twelve-month period (commencing with the date of
issuance of such Revolving Facility Letter of Credit) by giving prior notice to
the beneficiary thereof not later than a day in each such twelve-month period to
be agreed upon at the time such Revolving Facility Letter of Credit is issued.
Once any such Revolving Facility Letter of Credit that has automatic renewal
provisions has been issued, the Lenders shall be deemed to have authorized (but
may not require) such LC Issuer to permit the renewal of such Revolving Facility
Letter of Credit at any time to an expiry date not later than 30 Business Days
prior to the Revolving Facility Termination Date; provided, however, that such
LC Issuer shall not permit any such renewal if (i) such LC Issuer has determined
that it would have no obligation at such time to issue such Revolving Facility
Letter of Credit in its renewed form under the terms hereof, or (ii) it has
received notice (which may be by telephone or in writing) on or before the day
that is two Business Days before the date that such LC Issuer is permitted to
send a notice of non-renewal from the Global Agent, any Lender or any Credit
Party that one or more of the applicable conditions specified in Section 4.03 is
not then satisfied.
          (d) Existing Letters of Credit. On and after the Closing Date, each
Existing Letter of Credit shall be deemed to have been issued by the Lender that
issued such Existing Letter of Credit and such Lender shall be deemed to be the
“LC Issuer” with respect to such Existing Letter of Credit pursuant to the terms
of this Agreement and each Existing Letter of Credit shall constitute a
Revolving Facility Letter of Credit for all purposes hereof and under this
Agreement and the other Loan Documents. The Company agrees that it shall be
liable with respect to any drawing made under any of the Existing Letters of
Credit in accordance with this Section and the other provisions of this
Agreement. Each LC Issuer of an Existing Letter of Credit agrees that on and
after the Closing Date (i) the fees applicable to each Existing Letter of

48



--------------------------------------------------------------------------------



 



Credit shall be the fees set forth in Section 2.14, and (ii) any reimbursement
agreement in effect with respect to each Existing Letter of Credit shall be
deemed terminated and each Existing Letter of Credit shall be governed by and
subject to the terms and conditions of this Agreement.
          (e) Reserved.
          (f) Notice of Revolving Facility LC Issuance. Each LC Issuer shall, on
the date of each Revolving Facility LC Issuance by it, give the Global Agent,
each applicable Lender and the Company written notice of such Revolving Facility
LC Issuance which shall specify whether such Revolving Facility Letter of Credit
is a Commercial Letter of Credit or a Standby Letter of Credit and be
accompanied by a copy to the Global Agent of the Revolving Facility Letter of
Credit or Revolving Facility Letters of Credit issued by it. Each LC Issuer
shall provide to the Global Agent and each Lender a quarterly (or monthly if
requested by any applicable Lender) summary describing each Revolving Facility
Letter of Credit issued by such LC Issuer and then outstanding and an
identification for the relevant period of the daily aggregate Revolving Facility
LC Outstandings represented by Revolving Facility Letters of Credit issued by
such LC Issuer.
          (g) Defaulting Lender. Notwithstanding the foregoing, in the event
that at any time one or more Lenders is a Defaulting Lender, no LC Issuer shall
be required to make any Revolving Facility LC Issuance unless either (i) such LC
Issuer has entered into arrangements satisfactory to it and the Company to
eliminate such LC Issuer’s risk with respect to the Revolving Facility LC
Participations of the Defaulting Lender or Defaulting Lenders, including by cash
collateralizing such Defaulting Lender’s or Defaulting Lenders’ Funding
Percentage of the Revolving Facility LC Outstandings (it being understood that
such LC Issuer would consider the Company or such Defaulting Lender or
Defaulting Lenders providing cash collateral to the Global Agent, for the
benefit of such applicable LC Issuer, to secure such Defaulting Lender’s or
Defaulting Lenders’ Funding Percentage of the applicable Revolving Facility
Letter of Credit, a satisfactory arrangement); or (ii) such Revolving Facility
LC Issuance, taking into account the potential failure of the Defaulting Lender
or Defaulting Lenders to risk participate therein, will not cause such LC Issuer
to incur aggregate credit exposure hereunder with respect to Revolving Loans and
Revolving Facility LC Outstandings in excess of its Commitments, and the Company
has undertaken, for the benefit of such LC Issuer, pursuant to an instrument
satisfactory in form and substance to such LC Issuer, not to thereafter incur
Loans or Revolving Facility LC Outstandings hereunder that would cause such LC
Issuer to incur aggregate credit exposure hereunder with respect to Revolving
Loans and Revolving Facility LC Outstandings in excess of its Commitments.
          (h) Reimbursement Obligations.
               (i) Revolving Facility Borrowers Obligations Generally; Effect as
Borrowing. Each Revolving Facility Borrower hereby agrees to reimburse (or cause
any LC Obligor for whose account a Revolving Facility Letter of Credit was
issued to reimburse) each LC Issuer, by making payment directly to such LC
Issuer in immediately available funds at the payment office of such LC Issuer,
for any Unpaid Drawing with respect to any Revolving Facility Letter of Credit
immediately after, and in any event on the date on which, such LC Issuer
notifies the Company (or any such other LC Obligor for whose account such
Revolving

49



--------------------------------------------------------------------------------



 



Facility Letter of Credit was issued) of such payment or disbursement (which
notice to the Company (or such other LC Obligor) shall be delivered reasonably
promptly after any such payment or disbursement, such payment to be made in
Dollars or in the applicable Designated Foreign Currency in which such Revolving
Facility Letter of Credit is denominated, with interest on the amount so paid or
disbursed by such LC Issuer, to the extent not reimbursed prior to 1:00 P.M.
(local time at the payment office of the applicable LC Issuer) on the date of
such payment or disbursement, from and including the date paid or disbursed to
but not including the date such LC Issuer is reimbursed therefor at a rate per
annum that shall be the rate then applicable to Revolving Loans that are US Base
Rate Loans (plus an additional 2% per annum if not reimbursed on the date of
such payment or disbursement), any such interest also to be payable on demand.
If by 11:00 A.M. on the Business Day immediately following notice to it of its
obligation to make reimbursement in respect of an Unpaid Drawing, the Company or
the relevant LC Obligor has not made such reimbursement out of its available
cash on hand or a contemporaneous Borrowing hereunder (if such Borrowing is
otherwise available to the Company or such LC Obligor), (x) the Company, or if
the LC Obligor is a Foreign Revolving Facility Borrower, such Foreign Revolving
Facility Borrower, will in each case be deemed to have given a Notice of
Borrowing for Revolving Loans that are US Base Rate Loans in an aggregate Dollar
Equivalent principal amount sufficient to reimburse such Unpaid Drawing (and the
Global Agent shall promptly give notice to the Lenders of such deemed Notice of
Borrowing), (y) the Lenders shall (subject to the satisfaction or waiver of the
conditions set forth in Section 4.03 (other than the delivery of a Notice of
Borrowing)), unless they are legally prohibited from doing so, make the
Revolving Loans contemplated by such deemed Notice of Borrowing (which Revolving
Loans shall be considered made under Section 2.02), and (z) the proceeds of such
Revolving Loans shall be disbursed directly to the applicable LC Issuer to the
extent necessary to effect such reimbursement, with any excess proceeds to be
made available to the applicable Borrower in accordance with the applicable
provisions of this Agreement. Any notice given by the Global Agent or applicable
LC Issuer pursuant to this Section 2.06(h)(i) may be oral if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.
               (ii) Obligations Absolute. Each LC Obligor’s obligation under
this Section to reimburse each LC Issuer with respect to Unpaid Drawings
(including, in each case, interest thereon) shall be absolute and unconditional
under any and all circumstances and irrespective of any setoff, counterclaim or
defense to payment that such LC Obligor may have or have had against such LC
Issuer, the Global Agent or any Lender, including, without limitation, any
circumstances described in Section 2.06(i)(v), and any defense based upon the
failure of any drawing under a Revolving Facility Letter of Credit to conform to
the terms of the Revolving Facility Letter of Credit or any non-application or
misapplication by the beneficiary of the proceeds of such drawing, it being
understood and agreed that such LC Issuer shall not be liable for any error,
negligence and/or mistakes, whether of omission or commission, in following any
LC Obligor’s or the Company’s instructions or those contained in the Revolving
Facility Letters of Credit or any modifications, amendments or supplements
thereto; provided, however, that no LC Obligor shall be obligated to reimburse a
LC Issuer for any wrongful payment made by such LC Issuer under a Revolving
Facility Letter of Credit as a result of acts or omissions constituting willful
misconduct or gross negligence on the part of such LC Issuer, as determined by a
final non-appealable judgment of a court of competent jurisdiction.

50



--------------------------------------------------------------------------------



 



               (iii) Determinations to Honor Drawing Requests. In determining
whether to honor any request for drawing under any Revolving Facility Letter of
Credit by the beneficiary thereof, the applicable LC Issuer shall be responsible
only to determine that the documents and certificates required to be delivered
under such Revolving Facility Letter of Credit have been delivered and that they
comply on their face with the requirements of such Revolving Facility Letter of
Credit.
               (iv) Indemnity. The Company and each LC Obligor hereby agrees to
protect, indemnify, pay and save harmless each LC Issuer and any of its
Affiliates that has issued a Revolving Facility Letter of Credit from and
against any and all claims, demands, liabilities, damages, taxes, penalties,
interest, judgments, losses, costs, charges and expenses (including reasonable
fees, expenses and disbursements of counsel and allocated costs of internal
counsel unless the allocated costs resulting from services provided by such
internal counsel are duplicative of services then being provided by outside
counsel) which such LC Issuer or any of its Affiliates may incur or be subject
to as a consequence, direct or indirect, of the issuance of any Revolving
Facility Letter of Credit, other than as a result of (A) the bad faith, gross
negligence or willful misconduct of such LC Issuer as determined by a final
non-appealable judgment of a court of competent jurisdiction or (B) the wrongful
dishonor by such LC Issuer or any of such LC Issuer’s Affiliates of a proper
demand for payment made under any Revolving Facility Letter of Credit, except if
such dishonor resulted from any act or omission, whether rightful or wrongful,
of any present or future de jure or de facto government or Governmental
Authority.
               (v) Liability for Acts and Omissions. As between any Credit Party
and the applicable LC Issuer, or such LC Issuer’s Affiliates, such Credit Party
assumes all risks of the acts and omissions of, or misuse of the Letters of
Credit by, the respective beneficiaries of such Revolving Facility Letters of
Credit. In furtherance and not in limitation of the foregoing, such LC Issuer
shall not be responsible for any of the following, including any losses or
damages to any Credit Party or other Person or property relating therefrom:
(i) the form, validity, sufficiency, accuracy, genuineness or legal effect of
any document submitted by any party in connection with the application for an
issuance of any such Revolving Facility Letter of Credit, even if it should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged (even if such LC Issuer or its Affiliates shall have been
notified thereof); (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any such Revolving
Facility Letter of Credit or the rights or benefits thereunder or proceeds
thereof, in whole or in part, which may prove to be invalid or ineffective for
any reason; (iii) the failure of the beneficiary of any such Revolving Facility
Letter of Credit, or any other party to which such Revolving Facility Letter of
Credit may be transferred, to comply fully with any conditions required in order
to draw upon such Revolving Facility Letter of Credit or any other claim of any
Credit Party against any beneficiary of such Revolving Facility Letter of
Credit, or any such transferee, or any dispute between or among any Credit Party
and any beneficiary of any Revolving Facility Letter of Credit or any such
transferee; (iv) errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex or otherwise, whether
or not they be in cipher; (v) errors in interpretation of technical terms;
(vi) any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under any such Revolving Facility Letter of Credit or
of the proceeds thereof; (vii) the misapplication by the beneficiary of any such
Revolving Facility Letter of

51



--------------------------------------------------------------------------------



 



Credit of the proceeds of any drawing under such Revolving Facility Letter of
Credit; or (viii) any consequences arising from causes beyond the control of
such LC Issuer or its Affiliates, as applicable, including any act or omission
of any Governmental Authority, and none of the above shall affect or impair, or
prevent the vesting of, any of such LC Issuer’s or its Affiliates rights or
powers hereunder. Nothing in the preceding sentence shall relieve such LC Issuer
from liability for such LC Issuer’s bad faith, gross negligence or willful
misconduct in connection with actions or omissions described in such clauses
(i) through (viii) of such sentence. In no event shall such LC Issuer or its
Affiliates be liable to any Credit Party for any indirect, consequential,
incidental, punitive, exemplary or special damages or expenses (including
without limitation attorneys’ fees), or for any damages resulting from any
change in the value of any property relating to a Revolving Facility Letter of
Credit.
          Without limiting the generality of the foregoing, the applicable LC
Issuer and each of its Affiliates (i) may rely on any oral or other
communication believed in good faith by such LC Issuer or such Affiliate to have
been authorized or given by or on behalf of the applicant for a Revolving
Facility Letter of Credit, (ii) may honor any presentation if the documents
presented appear on their face substantially to comply with the terms and
conditions of the relevant Revolving Facility Letter of Credit; (iii) may honor
a previously dishonored presentation under a Revolving Facility Letter of
Credit, whether such dishonor was pursuant to a court order, to settle or
compromise any claim of wrongful dishonor, or otherwise, and shall be entitled
to reimbursement to the same extent as if such presentation had initially been
honored, together with any interest paid by such LC Issuer or its Affiliate;
(iv) may honor any drawing that is payable upon presentation of a statement
advising negotiation or payment, upon receipt of such statement (even if such
statement indicates that a draft or other document is being delivered
separately), and shall not be liable for any failure of any such draft or other
document to arrive, or to conform in any way with the relevant Revolving
Facility Letter of Credit; (v) may pay any paying or negotiating bank claiming
that it rightfully honored under the laws or practices of the place where such
bank is located; and (vi) may settle or adjust any claim or demand made on such
LC Issuer or its Affiliate in any way related to any order issued at the
applicant’s request to an air carrier, a letter of guarantee or of indemnity
issued to a carrier or any similar document (each an “Order”) and honor any
drawing in connection with any Revolving Facility Letter of Credit that is the
subject of such Order, notwithstanding that any drafts or other documents
presented in connection with such Revolving Facility Letter of Credit fail to
conform in any way with such Revolving Facility Letter of Credit.
          In furtherance and extension and not in limitation of the specific
provisions set forth above, any action taken or omitted by any LC Issuer or its
Affiliates under or in connection with the Letters of Credit issued by it or any
documents and certificates delivered thereunder, if taken or omitted in good
faith, shall not put such LC Issuer or its Affiliates under any resulting
liability to the Company, any other Borrower or any Lender.
          (i) Revolving Facility LC Participations.
               (i) Immediately upon each Revolving Facility LC Issuance, the LC
Issuer of such Revolving Facility Letter of Credit shall be deemed to have sold
and transferred to each Revolving Lender, and each such Lender (each a
“Revolving Facility LC Participant”) shall be deemed irrevocably and
unconditionally to have purchased and received from such LC Issuer,

52



--------------------------------------------------------------------------------



 



without recourse or warranty, an undivided interest and participation (a
“Revolving Facility LC Participation”), to the extent of such Lender’s Funding
Percentage of the Stated Amount of such Revolving Facility Letter of Credit in
effect at such time of issuance, in such Revolving Facility Letter of Credit,
each substitute letter of credit, each drawing made thereunder, the obligations
of any LC Obligor under this Agreement with respect thereto (although LC Fees
relating thereto shall be payable directly to the Global Agent for the account
of the Lenders as provided in Section 2.14 and the Revolving Facility LC
Participants shall have no right to receive any portion of any fees of the
nature contemplated by Section 2.14(e)), the obligations of any LC Obligor under
any LC Documents pertaining thereto, and any security for, or guaranty
pertaining to, any of the foregoing.
               (ii) In determining whether to pay under any Revolving Facility
Letter of Credit, a LC Issuer shall not have any obligation relative to the
Revolving Facility LC Participants other than to determine that any documents
required to be delivered under such Revolving Facility Letter of Credit have
been delivered and that they appear to comply on their face with the
requirements of such Revolving Facility Letter of Credit. Any action taken or
omitted to be taken by a LC Issuer under or in connection with any Revolving
Facility Letter of Credit, if taken or omitted in the absence of gross
negligence or willful misconduct, shall not create for such LC Issuer any
resulting liability.
     In the event that a LC Issuer makes any payment under any Revolving
Facility Letter of Credit and the applicable LC Obligor shall not have
reimbursed such amount in full to such LC Issuer pursuant to Section 2.06(h) (by
a Revolving Loan or otherwise), such LC Issuer shall promptly notify the Global
Agent, and the Global Agent shall promptly notify each Revolving Facility LC
Participant, of such failure, and upon such notice each Revolving Facility LC
Participant shall promptly and unconditionally pay to the Global Agent for the
account of such LC Issuer, the amount of such Revolving Facility LC
Participant’s Funding Percentage of such payment in Dollars or in the applicable
Designated Foreign Currency (unless the Global Agent agrees to payment in
Dollars) in which such Revolving Facility Letter of Credit is denominated and in
same day funds; provided, however, that no Revolving Facility LC Participant
shall be obligated to pay to the Global Agent its Funding Percentage of such
unreimbursed amount for any wrongful payment made by such LC Issuer under a
Revolving Facility Letter of Credit as a result of acts or omissions
constituting willful misconduct or gross negligence on the part of such LC
Issuer as determined by a final non-appealable judgment of a court of competent
jurisdiction. If the Global Agent so notifies any Revolving Facility LC
Participant required to fund a payment under a Revolving Facility Letter of
Credit prior to 11:00 A.M. (local time at its Notice Office) on any Business
Day, such Revolving Facility LC Participant shall make available to the Global
Agent for the account of the relevant LC Issuer such Revolving Facility LC
Participant’s Funding Percentage of the amount of such payment on such Business
Day in same day funds. If and to the extent such Revolving Facility LC
Participant shall not have so made its Funding Percentage of the amount of such
payment available to the Global Agent for the account of the relevant LC Issuer,
such Revolving Facility LC Participant agrees to pay to the Global Agent for the
account of such LC Issuer forthwith on demand such amount, together with
interest thereon, for each day from such date until the date such amount is paid
to the Global Agent for the account of such LC Issuer as follows: (i) at a rate
per annum equal to the Federal Funds Effective Rate during the first three
(3) days following the date and (ii) at a rate per annum equal to the rate
applicable to Loans under the Base Rate on and after the fourth day following
the date on which the applicable

53



--------------------------------------------------------------------------------



 



Letter of Credit was drawn. The failure of any Revolving Facility LC Participant
to make available to the Global Agent for the account of the relevant LC Issuer
its Funding Percentage of any payment under any Revolving Facility Letter of
Credit shall not relieve any other Revolving Facility LC Participant of its
obligation hereunder to make available to the Global Agent for the account of
such LC Issuer its Funding Percentage of any payment under any Revolving
Facility Letter of Credit on the date required, as specified above, but no
Revolving Facility LC Participant shall be responsible for the failure of any
other Revolving Facility LC Participant to make available to the Global Agent
for the account of such LC Issuer such other Revolving Facility LC Participant’s
Funding Percentage of any such payment. The failure of the Global Agent or the
applicable LC Issuer to give any such notice of a drawing of the applicable
Revolving Facility Letter of Credit or in sufficient time to enable any
Revolving Facility LC Participant to effect such payment on the date therefor
shall not relieve any such Revolving Facility LC Participant from its
obligations under this Section 2.06(i).
               (iii) Whenever a LC Issuer receives a payment of a reimbursement
obligation from an LC Obligor as to which the Global Agent has received for the
account of such LC Issuer any payments from the Revolving Facility LC
Participants pursuant to subpart (ii) above, such LC Issuer shall pay to the
Global Agent and the Global Agent shall promptly pay to each Revolving Facility
LC Participant that has paid its applicable Funding Percentage thereof, in same
day funds, an amount equal to such Revolving Facility LC Participant’s
applicable Payment Sharing Percentage of the principal amount thereof and
interest thereon accruing after the purchase of the respective Revolving
Facility LC Participations, as and to the extent so received.
               (iv) If the Global Agent is required at any time to return to the
Company, any LC Obligor or any other Credit Party, or to a trustee, receiver,
liquidator, custodian, or any official in any proceeding related to an
Insolvency Event, any portion of any payment made by the Company, any LC Obligor
or any other Credit Party to the Global Agent for the account of the applicable
LC Issuer pursuant to this Section in reimbursement of a payment made under the
Revolving Facility Letter of Credit or interest or fee thereon, each Lender
shall, on demand of the Global Agent, forthwith return to the Global Agent for
the account of such LC Issuer the amount of its Funding Percentage of any
amounts so returned by the Global Agent plus interest thereon from the date such
demand is made to the date such amounts are returned by such Lender to the
Global Agent, at a rate per annum equal to the Federal Funds Effective Rate in
effect from time to time.
               (v) The obligations of the Revolving Facility LC Participants to
make payments to the Global Agent for the account of each LC Issuer with respect
to Revolving Facility Letters of Credit shall be irrevocable and not subject to
counterclaim, set-off or other defense or any other qualification or exception
whatsoever and shall be made in accordance with the terms and conditions of this
Agreement under all circumstances, including, without limitation, any of the
following circumstances:
                    (A) any lack of validity or enforceability of this Agreement
or any of the other Loan Documents or any Revolving Facility Letter of Credit;

54



--------------------------------------------------------------------------------



 



                    (B) the existence of any claim, set-off, defense or other
right that (y) such Lender may have against the applicable LC Issuer or any of
its Affiliates, the Company, any LC Obligor or any other Person for any reason
whatsoever, or which the Company or any LC Obligor may have against such LC
Issuer or any of its Affiliates, any Lender or any other Person for any reason
whatsoever; or (z) any LC Obligor may have at any time against a beneficiary
named in a Revolving Facility Letter of Credit, any transferee of any Revolving
Facility Letter of Credit (or any Person for whom any such transferee may be
acting), the Global Agent, any LC Issuer, any Lender, or other Person, whether
in connection with this Agreement, any Revolving Facility Letter of Credit, the
transactions contemplated herein or any unrelated transactions (including any
underlying transaction between the applicable LC Obligor and the beneficiary
named in any such Revolving Facility Letter of Credit), other than any claim
that the applicable LC Obligor may have against any applicable LC Issuer for
gross negligence or willful misconduct of such LC Issuer in making payment under
any applicable Revolving Facility Letter of Credit;
                    (C) the lack of power or authority of any signer of (or any
defect in or forgery of any signature or endorsement on) or the form of or lack
of validity, sufficiency, accuracy, enforceability or genuineness of any draft,
demand, instrument, certificate or other document presented under or in
connection with any Revolving Facility Letter of Credit, or any draft,
certificate or other document presented under the Revolving Facility Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect; or the
transport of any property or provision of services relating to a Revolving
Facility Letter of Credit, in each case even if the applicable LC Issuer or any
of its Affiliates has been notified thereof;
                    (D) the surrender or impairment of any security for the
performance or observance of any of the terms of any of the Loan Documents;
                    (E) any breach of this Agreement or any other Loan Document
by any party thereto, or the occurrence of any Default or Event of Default;
                    (F) any claim of breach of warranty that might be made by
the Company, any LC Obligor or any other Credit Party or any Lender against any
beneficiary of a Revolving Facility Letter of Credit, or the existence of any
claim, set-off, recoupment, counterclaim, crossclaim, defense or other right
which the Company, any LC Obligor, any other Credit Party or any Lender may have
at any time against a beneficiary, successor beneficiary any transferee or
assignee of any Revolving Facility Letter of Credit or the proceeds thereof (or
any Persons for whom any such transferee may be acting), the applicable LC
Issuer or its Affiliates or any Lender or any other Person, whether in
connection with this Agreement, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between the Company,
any LC Obligor, any other Credit Party or Subsidiaries of the Company, any LC
Obligor, any other Credit Party and the beneficiary for which any Revolving
Facility Letter of Credit was procured);
                    (G) payment by the applicable LC Issuer or any of its
Affiliates under any Revolving Facility Letter of Credit against presentation of
a demand, draft or

55



--------------------------------------------------------------------------------



 



certificate or other document which does not comply with the terms of such
Revolving Facility Letter of Credit;
                    (H) the solvency of, or any acts or omissions by, any
beneficiary of any Revolving Facility Letter of Credit, or any other Person
having a role in any transaction or obligation relating to a Revolving Facility
Letter of Credit, or the existence, nature, quality, quantity, condition, value
or other characteristic of any property or services relating to a Revolving
Facility Letter of Credit;
                    (I) any failure by the applicable LC Issuer or any of its
Affiliates to issue any Revolving Facility Letter of Credit in the form
requested by the Company or any LC Obligor, unless such LC Issuer has received
written notice from the Company or such LC Obligor of such failure within three
Business Days after such LC Issuer shall have furnished the Company or such LC
Obligor and the Global Agent a copy of such Revolving Facility Letter of Credit
and such error is material and no drawing has been made thereon prior to receipt
of such notice;
                    (J) any adverse change in the business, operations,
properties, assets, condition (financial or otherwise) or prospects of the
Company, any LC Obligor, any other Credit Party or Subsidiaries of the Company,
any LC Obligor, any other Credit Party;
                    (K) the occurrence or continuance of any proceeding related
to an Insolvency Event with respect to the Company, any LC Obligor or any other
Credit Party;
                    (L) the fact that the Revolving Facility Termination Date
shall have passed or this Agreement or the Revolving Commitments hereunder shall
have been terminated; and
                    (M) any other circumstance or happening whatsoever, whether
or not similar to any of the foregoing.
               (vi) To the extent any LC Issuer is not indemnified by the
Company or any LC Obligor, the Revolving Facility LC Participants will reimburse
and indemnify such LC Issuer, in proportion to their respective Fixed Commitment
Percentages (determined at the time such indemnity is sought), for and against
any and all liabilities, obligations, losses, damages, penalties, claims,
actions, judgments, costs, expenses or disbursements of whatsoever kind or
nature that may be imposed on, asserted against or incurred by such LC Issuer in
performing its respective duties in any way related to or arising out of
Revolving Facility LC Issuances by it; provided, however, that no Revolving
Facility LC Participants shall be liable for (A) any portion of such
liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, costs, expenses or disbursements resulting from such LC Issuer’s
gross negligence or willful misconduct as determined by a final non-appealable
judgment of a court of competent jurisdiction, or (B) any portion of such
liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, costs, expenses or disbursements resulting from the failure of any
other Revolving Facility LC Participant to fund any Revolving Facility LC
Participation pursuant to this Section.

56



--------------------------------------------------------------------------------



 



     Section 2.07 Canadian Letters of Credit.
          (a) Canadian LC Issuance. At any time after a Canadian Borrower has
become a Foreign Subsidiary Borrower under this Agreement in accordance with
Section 2.19 and thereafter but prior to the Revolving Facility Termination
Date, the Company may request a LC Issuer at any time and from time to time to
issue, for the account of any Canadian Borrower, and subject to and upon the
terms and conditions herein set forth, each LC Issuer agrees to issue from time
to time Canadian Letters of Credit denominated and payable in Canadian Dollars
and in each case in such form as may be approved by such LC Issuer and the
Global Agent; provided, however, that notwithstanding the foregoing, no Canadian
LC Issuance shall be made if after giving effect thereto: (A) the Canadian LC
Outstandings would exceed the Canadian LC Commitment Amount, (B) the Canadian
Sub-Facility Exposure of any Canadian Lender would exceed such Canadian Lender’s
Canadian Commitment, (C) the Aggregate Canadian Sub-Facility Exposure would
exceed the Total Canadian Commitment, (D) the Foreign Currency Exposure would
exceed the Maximum Foreign Exposure Amount, (E) the Foreign Subsidiary Borrower
Exposure would exceed the Maximum Foreign Exposure Amount, or (F) any Borrower
would be required to prepay Loans or cash collateralize Letters of Credit
pursuant to Section 2.16(c). Subject to Section 2.07(c) below, each Canadian
Letter of Credit shall have an expiry date (including any renewal periods)
occurring not later than the earlier of (x) thirteen (13) months from the date
of issuance (or renewal) thereof, and (y) ten (10) Business Days prior to the
Revolving Facility Termination Date.
          (b) Canadian LC Requests. Whenever the Company desires that a Letter
of Credit be issued for the account of a Canadian Borrower, the Company shall
give the applicable LC Issuer, and shall give or cause to be given to the Global
Agent, written or telephonic notice (in the case of telephonic notice, promptly
confirmed in writing if so requested by the Global Agent) which, if in the form
of written notice shall be substantially in the form of Exhibit B-4 (each such
request, a “Canadian LC Request”), or transmit by electronic communication (if
arrangements for doing so have been approved by such LC Issuer), prior to
11:00 A.M. (local time at the Notice Office) at least three Business Days (or
such shorter period as may be acceptable to the relevant LC Issuer) prior to the
proposed date of issuance (which shall be a Business Day), which Canadian LC
Request shall include such supporting documents that such LC Issuer customarily
requires in connection therewith. In the event of any inconsistency between any
of the terms or provisions of any LC Document relating to any Canadian Letter of
Credit and the terms and provisions of this Agreement respecting Canadian
Letters of Credit, the terms and provisions of this Agreement shall control.
Unless the applicable LC Issuer has received notice from any Lender, the Global
Agent or any Credit Party, at least one day prior to the requested date of
issuance of the applicable Canadian Letter of Credit, that one or more
applicable conditions specified in Section 4.03 is not satisfied, then, subject
to the terms and conditions hereof and in reliance on the agreements of the
other Canadian Lenders set forth in this Section 2.07, such LC Issuer or any of
such LC Issuer’s Affiliates will issue a Canadian Letter of Credit. Each request
by the Company or any LC Obligor for the issuance of a Canadian Letter of Credit
shall be deemed to be a representation by the Company and such LC Obligor that
they shall be in compliance with the preceding sentence and with Section 4.03
after giving effect to the requested issuance of such Canadian Letter of Credit.

57



--------------------------------------------------------------------------------



 



          (c) Auto-Renewal Letters of Credit. If an LC Obligor so requests in
any applicable Canadian LC Request, each LC Issuer shall agree to issue a
Canadian Letter of Credit that has automatic renewal provisions; provided,
however, that any Canadian Letter of Credit that has automatic renewal
provisions must permit such LC Issuer to prevent any such renewal at least once
in each twelve-month period (commencing with the date of issuance of such
Canadian Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day in each such twelve-month period to be agreed upon at the time
such Canadian Letter of Credit is issued. Once any such Canadian Letter of
Credit that has automatic renewal provisions has been issued, the Canadian
Lenders shall be deemed to have authorized (but may not require) such LC Issuer
to permit the renewal of such Canadian Letter of Credit at any time to an expiry
date not later than 30 Business Days prior to the Revolving Facility Termination
Date; provided, however, that such LC Issuer shall not permit any such renewal
if (i) such LC Issuer has determined that it would have no obligation at such
time to issue such Canadian Letter of Credit in its renewed form under the terms
hereof, or (ii) it has received notice (which may be by telephone or in writing)
on or before the day that is two Business Days before the date that such LC
Issuer is permitted to send a notice of non-renewal from the Global Agent, any
Lender or any Credit Party that one or more of the applicable conditions
specified in Section 4.03 is not then satisfied.
          (d) Reserved.
          (e) Notice of Canadian LC Issuance. Each LC Issuer shall, on the date
of each Canadian LC Issuance by it, give the Global Agent, each applicable
Lender and the Company written notice of such Canadian LC Issuance which shall
specify whether such Canadian Letter of Credit is a Commercial Letter of Credit
or a Standby Letter of Credit and be accompanied by a copy to the Global Agent
of the Canadian Letter of Credit or Canadian Letters of Credit issued by it.
Each LC Issuer shall provide to the Global Agent and each Canadian Lender a
quarterly (or monthly if requested by any applicable Lender) summary describing
each Canadian Letter of Credit issued by such LC Issuer and then outstanding and
an identification for the relevant period of the daily aggregate Canadian LC
Outstandings represented by Canadian Letters of Credit issued by such LC Issuer.
          (f) Defaulting Lender. Notwithstanding the foregoing, in the event
that at any time one or more Lenders is a Defaulting Lender, no LC Issuer shall
be required to make any Canadian LC Issuance unless either (i) such LC Issuer
has entered into arrangements satisfactory to it and the Company to eliminate
such LC Issuer’s risk with respect to the Canadian LC Participations of the
Defaulting Lender or Defaulting Lenders, including by cash collateralizing such
Defaulting Lender’s or Defaulting Lenders’ Canadian Commitment Percentage of the
Canadian LC Outstandings (it being understood that such LC Issuer would consider
the Company or such Defaulting Lender or Defaulting Lenders providing cash
collateral to the Global Agent, for the benefit of such LC Issuer, to secure
such Defaulting Lender’s or Defaulting Lenders’ Funding Percentage of the
Canadian Letter of Credit, a satisfactory arrangement); or (ii) such Canadian LC
Issuance, taking into account the potential failure of the Defaulting Lender or
Defaulting Lenders to risk participate therein, will not cause such LC Issuer to
incur aggregate credit exposure hereunder with respect to Revolving Loans and
Canadian LC Outstandings in excess of its Commitments, and the Company has
undertaken, for the benefit of such LC Issuer, pursuant to an instrument
satisfactory in form and substance to such LC Issuer, not to thereafter incur
Revolving Loans or Canadian LC Outstandings hereunder that would cause such LC
Issuer

58



--------------------------------------------------------------------------------



 



to incur aggregate credit exposure hereunder with respect to Revolving Loans and
Canadian LC Outstandings in excess of its Commitments.
          (g) Reimbursement Obligations.
               (i) Canadian Borrowers Obligations Generally; Effect as
Borrowing. Each Canadian Borrower hereby agrees to reimburse each LC Issuer, by
making payment directly to such LC Issuer in immediately available funds at the
payment office of such LC Issuer in Canada, for any Unpaid Drawings with respect
to any Canadian Letter of Credit immediately after, and in any event on the date
on which, such LC Issuer notifies the Company and the applicable LC Obligor of
such payment or disbursement (which notice to the Company or such Obligor shall
be delivered reasonably promptly after any such payment or disbursement), such
payment to be made in Canadian Dollars, with interest on the amount so paid or
disbursed by such LC Issuer, to the extent not reimbursed prior to 1:00 P.M.
(local time at the payment office of the applicable LC Issuer in Canada) on the
date of such payment or disbursement, from and including the date paid or
disbursed to but not including the date such LC Issuer is reimbursed therefor at
a rate per annum that shall be the rate then applicable to Canadian Revolving
Loans that are Canadian Base Rate Loans (plus an additional 2% per annum if not
reimbursed on the date of such payment or disbursement), any such interest also
to be payable on demand. If by 11:00 A.M. on the Business Day immediately
following notice to it of its obligation to make reimbursement in respect of an
Unpaid Drawing, the relevant LC Obligor has not made such reimbursement out of
its available cash on hand or a contemporaneous Canadian Borrowing hereunder (if
such Canadian Borrowing is otherwise available to such LC Obligor), (x) the LC
Obligor will in each case be deemed to have given a Notice of Borrowing for
Canadian Revolving Loans that are Canadian Base Rate Loans in an aggregate
Dollar Equivalent principal amount sufficient to reimburse such Unpaid Drawing
(and the Global Agent shall promptly give notice to the Canadian Lenders of such
deemed Notice of Borrowing), (y) the Canadian Lenders shall, unless they are
legally prohibited from doing so, make the Canadian Revolving Loans contemplated
by such deemed Notice of Borrowing (which Canadian Revolving Loans shall be
considered made under Section 2.03), and (z) the proceeds of such Canadian
Revolving Loans shall be disbursed directly to the applicable LC Issuer to the
extent necessary to effect such reimbursement, with any excess proceeds to be
made available to the applicable Canadian Borrower in accordance with the
applicable provisions of this Agreement. Any notice given by the Global Agent or
applicable LC Issuer pursuant to this Section 2.07(g)(i) may be oral if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.
               (ii) Obligations Absolute. Each LC Obligor’s obligation under
this Section to reimburse each LC Issuer with respect to Unpaid Drawings
(including, in each case, interest thereon) shall be absolute and unconditional
under any and all circumstances and irrespective of any setoff, counterclaim or
defense to payment that such LC Obligor may have or have had against such LC
Issuer, the Global Agent or any Lender, including, without limitation, any of
the circumstances described in Section 2.07(h)(v) and any defense based upon the
failure of any drawing under a Canadian Letter of Credit to conform to the terms
of the Canadian Letter of Credit or any non-application or misapplication by the
beneficiary of the proceeds of such drawing, it being understood and agreed that
such LC Issuer shall not be liable for any error, negligence and/or mistakes,
whether of omission or commission, in following any LC Obligor’s

59



--------------------------------------------------------------------------------



 



or the Company’s instructions or those contained in the Canadian Letters of
Credit or any modifications, amendments or supplements thereto; provided,
however, that no LC Obligor shall be obligated to reimburse a LC Issuer for any
wrongful payment made by such LC Issuer under a Canadian Letter of Credit as a
result of acts or omissions constituting willful misconduct or gross negligence
on the part of such LC Issuer as determined by a final non-appealable judgment
of a court of competent jurisdiction.
               (iii) Determinations to Honor Drawing Requests. In determining
whether to honor any request for drawing under any Canadian Letter of Credit by
the beneficiary thereof, the applicable LC Issuer shall be responsible only to
determine that the documents and certificates required to be delivered under
such Canadian Letter of Credit have been delivered and that they comply on their
face with the requirements of such Canadian Letter of Credit.
               (iv) Indemnity. The Company and each LC Obligor hereby agrees to
protect, indemnify, pay and save harmless each LC Issuer and any of its
Affiliates that has issued a Canadian Letter of Credit from and against any and
all claims, demands, liabilities, damages, taxes, penalties, interest,
judgments, losses, costs, charges and expenses (including reasonable fees,
expenses and disbursements of counsel and allocated costs of internal counsel
unless the allocated costs resulting from services provided by such internal
counsel are duplicative of services then being provided by outside counsel)
which such LC Issuer or any of its Affiliates may incur or be subject to as a
consequence, direct or indirect, of the issuance of any Canadian Letter of
Credit, other than as a result of (A) the bad faith, gross negligence or willful
misconduct of such LC Issuer as determined by a final non-appealable judgment of
a court of competent jurisdiction or (B) the wrongful dishonor by such LC Issuer
or any of such LC Issuer’s Affiliates of a proper demand for payment made under
any Canadian Letter of Credit, except if such dishonor resulted from any act or
omission, whether rightful or wrongful, of any present or future de jure or de
facto government or Governmental Authority.
               (v) Liability for Acts and Omissions. As between any Credit Party
and the applicable LC Issuer, or such LC Issuer’s Affiliates, such Credit Party
assumes all risks of the acts and omissions of, or misuse of the Letters of
Credit by, the respective beneficiaries of such Canadian Letters of Credit. In
furtherance and not in limitation of the foregoing, such LC Issuer shall not be
responsible for any of the following, including any losses or damages to any
Credit Party or other Person or property relating therefrom: (i) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any party in connection with the application for an issuance of any
such Canadian Letter of Credit, even if it should in fact prove to be in any or
all respects invalid, insufficient, inaccurate, fraudulent or forged (even if
such LC Issuer or its Affiliates shall have been notified thereof); (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Canadian Letter of Credit or the
rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason; (iii) the failure of the
beneficiary of any such Canadian Letter of Credit, or any other party to which
such Canadian Letter of Credit may be transferred, to comply fully with any
conditions required in order to draw upon such Canadian Letter of Credit or any
other claim of any Credit Party against any beneficiary of such Canadian Letter
of Credit, or any such transferee, or any dispute between or among any Credit
Party and any beneficiary of any Canadian Letter of Credit or any such
transferee; (iv) errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable,

60



--------------------------------------------------------------------------------



 



telegraph, telex or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any such
Canadian Letter of Credit or of the proceeds thereof; (vii) the misapplication
by the beneficiary of any such Canadian Letter of Credit of the proceeds of any
drawing under such Canadian Letter of Credit; or (viii) any consequences arising
from causes beyond the control of such LC Issuer or its Affiliates, as
applicable, including any act or omission of any Governmental Authority, and
none of the above shall affect or impair, or prevent the vesting of, any of such
LC Issuer’s or its Affiliates rights or powers hereunder. Nothing in the
preceding sentence shall relieve such LC Issuer from liability for such LC
Issuer’s bad faith, gross negligence or willful misconduct in connection with
actions or omissions described in such clauses (i) through (viii) of such
sentence. In no event shall such LC Issuer or its Affiliates be liable to any
Credit Party for any indirect, consequential, incidental, punitive, exemplary or
special damages or expenses (including without limitation attorneys’ fees), or
for any damages resulting from any change in the value of any property relating
to a Canadian Letter of Credit.
          Without limiting the generality of the foregoing, the applicable LC
Issuer and each of its Affiliates (i) may rely on any oral or other
communication believed in good faith by such LC Issuer or such Affiliate to have
been authorized or given by or on behalf of the applicant for a Canadian Letter
of Credit, (ii) may honor any presentation if the documents presented appear on
their face substantially to comply with the terms and conditions of the relevant
Canadian Letter of Credit; (iii) may honor a previously dishonored presentation
under a Canadian Letter of Credit, whether such dishonor was pursuant to a court
order, to settle or compromise any claim of wrongful dishonor, or otherwise, and
shall be entitled to reimbursement to the same extent as if such presentation
had initially been honored, together with any interest paid by such LC Issuer or
its Affiliate; (iv) may honor any drawing that is payable upon presentation of a
statement advising negotiation or payment, upon receipt of such statement (even
if such statement indicates that a draft or other document is being delivered
separately), and shall not be liable for any failure of any such draft or other
document to arrive, or to conform in any way with the relevant Canadian Letter
of Credit; (v) may pay any paying or negotiating bank claiming that it
rightfully honored under the laws or practices of the place where such bank is
located; and (vi) may settle or adjust any claim or demand made on such LC
Issuer or its Affiliate in any way related to any order issued at the
applicant’s request to an air carrier, a letter of guarantee or of indemnity
issued to a carrier or any similar document (each an “Order”) and honor any
drawing in connection with any Canadian Letter of Credit that is the subject of
such Order, notwithstanding that any drafts or other documents presented in
connection with such Canadian Letter of Credit fail to conform in any way with
such Canadian Letter of Credit.
          In furtherance and extension and not in limitation of the specific
provisions set forth above, any action taken or omitted by any LC Issuer or its
Affiliates under or in connection with the Letters of Credit issued by it or any
documents and certificates delivered thereunder, if taken or omitted in good
faith, shall not put such LC Issuer or its Affiliates under any resulting
liability to the Company, any Canadian Borrower or any Lender.

61



--------------------------------------------------------------------------------



 



          (h) Canadian LC Participations.
               (i) Immediately upon each Canadian LC Issuance, the LC Issuer of
such Canadian Letter of Credit shall be deemed to have sold and transferred to
each Canadian Lender, and each such Canadian Lender (each a “Canadian LC
Participant”) shall be deemed irrevocably and unconditionally to have purchased
and received from such LC Issuer, without recourse or warranty, an undivided
interest and participation (a “Canadian LC Participation”), to the extent of
such Lender’s Canadian Commitment Percentage of the Stated Amount of such
Canadian Letter of Credit in effect at such time of issuance, in such Canadian
Letter of Credit, each substitute letter of credit, each drawing made
thereunder, the obligations of any LC Obligor under this Agreement with respect
thereto (although LC Fees relating thereto shall be payable directly to the
Global Agent for the account of the Lenders as provided in Section 2.14 and the
Canadian LC Participants shall have no right to receive any portion of any fees
of the nature contemplated by Section 2.14(e)), the obligations of any LC
Obligor under any LC Documents pertaining thereto, and any security for, or
guaranty pertaining to, any of the foregoing.
               (ii) In determining whether to pay under any Canadian Letter of
Credit, a LC Issuer shall not have any obligation relative to the Canadian LC
Participants other than to determine that any documents required to be delivered
under such Canadian Letter of Credit have been delivered and that they appear to
comply on their face with the requirements of such Canadian Letter of Credit.
Any action taken or omitted to be taken by a LC Issuer under or in connection
with any Canadian Letter of Credit, if taken or omitted in the absence of gross
negligence or willful misconduct, shall not create for such LC Issuer any
resulting liability.
     In the event that a LC Issuer makes any payment under any Canadian Letter
of Credit and the applicable LC Obligor shall not have reimbursed such amount in
full to such LC Issuer pursuant to Section 2.07(g), such LC Issuer shall
promptly notify the Global Agent, and the Global Agent shall promptly notify
each Canadian LC Participant of such failure, and each Canadian LC Participant
shall promptly and unconditionally pay to the Global Agent at the Canadian
Payment Office for the account of such LC Issuer, the amount of such Canadian LC
Participant’s Canadian Commitment Percentage of such payment in Canadian Dollars
and in same day funds; provided, however, that no Canadian LC Participant shall
be obligated to pay to the Global Agent its Canadian Commitment Percentage of
such unreimbursed amount for any wrongful payment made by such LC Issuer under a
Canadian Letter of Credit as a result of acts or omissions constituting willful
misconduct or gross negligence on the part of such LC Issuer as determined by a
final non-appealable judgment of a court of competent jurisdiction. If the
Global Agent so notifies any Canadian LC Participant required to fund a payment
under a Canadian Letter of Credit prior to 11:00 A.M. (local time at its Notice
Office) on any Business Day, such Canadian LC Participant shall make available
to the Global Agent at the Canadian Payment Office for the account of the
relevant LC Issuer such Canadian LC Participant’s Canadian Commitment Percentage
of the amount of such payment on such Business Day in same day funds. If and to
the extent such Canadian LC Participant shall not have so made its Canadian
Commitment Percentage of the amount of such payment available to the Global
Agent for the account of the relevant LC Issuer, such Participant agrees to pay
to the Global Agent for the account of such LC Issuer, forthwith on demand such
amount, together with interest thereon, for each day from such date until the
date such amount is paid to the Global Agent for the account of such LC Issuer
at (i) at a rate per annum equal to the Federal Funds Effective Rate

62



--------------------------------------------------------------------------------



 



during the first three (3) days following the date and (ii) at a rate per annum
equal to the rate applicable to Loans under the Canadian Base Rate on and after
the fourth day following the date on which the applicable Letter of Credit was
drawn. The failure of any Canadian LC Participant to make available to the
Global Agent for the account of the relevant LC Issuer its Canadian Commitment
Percentage of any payment under any Canadian Letter of Credit shall not relieve
any other Canadian LC Participant of its obligation hereunder to make available
to the Global Agent for the account of such LC Issuer its Canadian Commitment
Percentage of any payment under any Canadian Letter of Credit on the date
required, as specified above, but no Canadian LC Participant shall be
responsible for the failure of any other Canadian LC Participant to make
available to the Global Agent for the account of such LC Issuer such other
Canadian LC Participant’s Canadian Commitment Percentage of any such payment.
The failure of the Global Agent or the applicable LC Issuer to give any such
notice of a drawing of the applicable Canadian Letter of Credit or in sufficient
time to enable any Canadian LC Participant to effect such payment on the date
therefor shall not relieve any such Canadian LC Participant from its obligations
under this Section 2.07(h).
               (iii) Whenever a LC Issuer receives a payment of a reimbursement
obligation from an LC Obligor as to which the Global Agent has received for the
account of such LC Issuer any payments from the Canadian LC Participants
pursuant to subpart (ii) above, such LC Issuer shall pay to the Global Agent at
the Canadian Payment Office and the Global Agent shall promptly pay to each
Canadian LC Participant that has paid its applicable Canadian Commitment
Percentage thereof, in same day funds, an amount equal to such Canadian LC
Participant’s applicable Canadian Commitment Percentage of the principal amount
thereof and interest thereon accruing after the purchase of the respective
Canadian LC Participations, as and to the extent so received.
               (iv) If the Global Agent is required at any time to return to the
Company, any LC Obligor or any other Credit Party, or to a trustee, receiver,
liquidator, custodian, or any official in any proceeding related to an
Insolvency Event, any portion of any payment made by the Company, any LC Obligor
or any other Credit Party to the Global Agent for the account of the applicable
LC Issuer pursuant to this Section in reimbursement of a payment made under the
Canadian Letter of Credit or interest or fee thereon, each Lender shall, on
demand of the Global Agent, forthwith return to the Global Agent for the account
of such LC Issuer the amount of its Funding Percentage of any amounts so
returned by the Global Agent plus interest thereon from the date such demand is
made to the date such amounts are returned by such Lender to the Global Agent,
at a rate per annum equal to the Federal Funds Effective Rate in effect from
time to time.
               (v) The obligations of the Canadian LC Participants to make
payments to the Global Agent for the account of each LC Issuer with respect to
Canadian Letters of Credit shall be irrevocable and not subject to counterclaim,
set-off or other defense or any other qualification or exception whatsoever and
shall be made in accordance with the terms and conditions of this Agreement
under all circumstances, including, without limitation, any of the following
circumstances :
                    (A) any lack of validity or enforceability of this Agreement
or any of the other Loan Documents or any Canadian Letter of Credit;

63



--------------------------------------------------------------------------------



 



                    (B) the existence of any claim, set-off, defense or other
right that (y) such Lender may have against the applicable LC Issuer or any of
its Affiliates, the Company, any LC Obligor or any other Person for any reason
whatsoever, or which the Company or any LC Obligor may have against such LC
Issuer or any of its Affiliates, any Lender or any other Person for any reason
whatsoever; or (z) any LC Obligor may have at any time against a beneficiary
named in a Canadian Letter of Credit, any transferee of any Canadian Letter of
Credit (or any Person for whom any such transferee may be acting), the Global
Agent, any LC Issuer, any Lender, or other Person, whether in connection with
this Agreement, any Canadian Letter of Credit, the transactions contemplated
herein or any unrelated transactions (including any underlying transaction
between the applicable LC Obligor and the beneficiary named in any such Canadian
Letter of Credit), other than any claim that the applicable LC Obligor may have
against any applicable LC Issuer for gross negligence or willful misconduct of
such LC Issuer in making payment under any applicable Canadian Letter of Credit;
                    (C) the lack of power or authority of any signer of (or any
defect in or forgery of any signature or endorsement on) or the form of or lack
of validity, sufficiency, accuracy, enforceability or genuineness of any draft,
demand, instrument, certificate or other document presented under or in
connection with any Canadian Letter of Credit, or any draft, certificate or
other document presented under the Canadian Letter of Credit proving to be
forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect; or the transport of any
property or provision of services relating to a Canadian Letter of Credit, in
each case even if the applicable LC Issuer or any of its Affiliates has been
notified thereof;
                    (D) the surrender or impairment of any security for the
performance or observance of any of the terms of any of the Loan Documents;
                    (E) any breach of this Agreement or any other Loan Document
by any party thereto, or the occurrence of any Default or Event of Default;
                    (F) any claim of breach of warranty that might be made by
the Company, any LC Obligor or any other Credit Party or any Lender against any
beneficiary of a Canadian Letter of Credit, or the existence of any claim,
set-off, recoupment, counterclaim, crossclaim, defense or other right which the
Company, any LC Obligor, any other Credit Party or any Lender may have at any
time against a beneficiary, successor beneficiary any transferee or assignee of
any Canadian Letter of Credit or the proceeds thereof (or any Persons for whom
any such transferee may be acting), the applicable LC Issuer or its Affiliates
or any Lender or any other Person, whether in connection with this Agreement,
the transactions contemplated herein or any unrelated transaction (including any
underlying transaction between the Company, any LC Obligor, any other Credit
Party or Subsidiaries of the Company, any LC Obligor, any other Credit Party and
the beneficiary for which any Canadian Letter of Credit was procured);
                    (G) payment by the applicable LC Issuer or any of its
Affiliates under any Canadian Letter of Credit against presentation of a demand,
draft or certificate or other document which does not comply with the terms of
such Canadian Letter of Credit;

64



--------------------------------------------------------------------------------



 



                    (H) the solvency of, or any acts or omissions by, any
beneficiary of any Canadian Letter of Credit, or any other Person having a role
in any transaction or obligation relating to a Canadian Letter of Credit, or the
existence, nature, quality, quantity, condition, value or other characteristic
of any property or services relating to a Canadian Letter of Credit;
                    (I) any failure by the applicable LC Issuer or any of its
Affiliates to issue any Canadian Letter of Credit in the form requested by the
Company or any LC Obligor, unless such LC Issuer has received written notice
from the Company or such LC Obligor of such failure within three Business Days
after such LC Issuer shall have furnished the Company or such LC Obligor and the
Global Agent a copy of such Canadian Letter of Credit and such error is material
and no drawing has been made thereon prior to receipt of such notice;
                    (J) any adverse change in the business, operations,
properties, assets, condition (financial or otherwise) or prospects of the
Company, any LC Obligor, any other Credit Party or Subsidiaries of the Company,
any LC Obligor, any other Credit Party;
                    (K) the occurrence or continuance of any proceeding related
to an Insolvency Event under the Bankruptcy Code or any similar other Law with
respect to the Company, any LC Obligor or any other Credit Party;
                    (L) the fact that the Revolving Credit Termination Date
shall have passed or this Agreement or the Revolving Commitments hereunder shall
have been terminated; and
                    (M) any other circumstance or happening whatsoever, whether
or not similar to any of the foregoing.
               (vi) To the extent any LC Issuer is not indemnified by the
Company or any LC Obligor, the Canadian LC Participants will reimburse and
indemnify such LC Issuer, in proportion to their respective Canadian Commitment
Percentages, for and against any and all liabilities, obligations, losses,
damages, penalties, claims, actions, judgments, costs, expenses or disbursements
of whatsoever kind or nature that may be imposed on, asserted against or
incurred by such Issuer in performing its respective duties in any way related
to or arising out of LC Issuances by it; provided, however, that no Canadian LC
Participants shall be liable for (A) any portion of such liabilities,
obligations, losses, damages, penalties, claims, actions, judgments, costs,
expenses or disbursements resulting from such LC Issuer’s gross negligence or
willful misconduct as determined by a final non-appealable judgment of a court
of competent jurisdiction, or (B) any portion of such liabilities, obligations,
losses, damages, penalties, claims, actions, judgments, costs, expenses or
disbursements resulting from the failure of any other Canadian LC Participant to
fund any Canadian LC Participation pursuant to this Section.
     Section 2.08 Notice of Borrowing.
          (a) Time of Notice. Subject to Section 2.02(b), each Borrowing of a
Loan shall be made upon notice in the form provided for below which shall be
provided by the applicable Borrower to the Global Agent at its Notice Office not
later than (i) in the case of each Borrowing of a Fixed Rate Loan, 11:00 A.M.
(local time at its Notice Office), or 1:00 P.M.

65



--------------------------------------------------------------------------------



 



(local time at its Notice Office) if the Global Agent has provided a Notice of
Adjustment pursuant to Section 2.10(b) on such day, at least three Business Days
prior to the date of such Borrowing, (ii) in the case of each Borrowing of a
Base Rate Loan, prior to 11:00 A.M. (local time at its Notice Office), or 1:00
P.M. (local time at its Notice Office) if the Global Agent has provided a Notice
of Adjustment pursuant to Section 2.10(b) on such day, on the proposed date of
such Borrowing, and (iii) in the case of any Borrowing under the Swing Line
Facility, prior to 1:00 P.M. (local time at its Notice Office) on the proposed
date of such Borrowing.
          (b) Notice of Borrowing. Each request for a Borrowing shall be made by
an Authorized Officer of the Borrower requesting such Borrowing by delivering
written notice of such request substantially in the form of Exhibit B-1 (each
such notice, a “Notice of Borrowing”) or by telephone (to be confirmed
immediately in writing by delivery by an Authorized Officer of such Borrower of
a Notice of Borrowing by letter, facsimile or telex), and in any event each such
request shall be irrevocable and shall specify (i) the aggregate principal
amount of the Loans to be made pursuant to such Borrowing, (ii) the date of the
Borrowing (which shall be a Business Day), (iii) the Type of Loans such
Borrowing will consist of, (iv) whether such Loan is a Revolving Loan, and
(v) if applicable, the initial Interest Period, and Designated Foreign Currency
applicable thereto. Without in any way limiting the obligation of any Borrower
to confirm in writing any telephonic notice permitted to be given hereunder, the
Global Agent may act prior to receipt of written confirmation without liability
upon the basis of such telephonic notice believed by the Global Agent in good
faith to be from an Authorized Officer of the applicable Borrower entitled to
give telephonic notices under this Agreement on behalf of such Borrower. In each
such case, the Global Agent’s record of the terms of such telephonic notice
shall be conclusive absent manifest error.
          (c) Minimum Borrowing Amount. The aggregate principal amount of each
Borrowing by any Borrower shall not be less than the Minimum Borrowing Amount.
          (d) Maximum Borrowings. More than one Borrowing may be incurred by a
Borrower on any day; provided, however, that (i) if there are two or more
Borrowings on a single day by the same Borrower that consist of Fixed Rate
Loans, each such Borrowing shall have a different initial Interest Period,
(ii) at no time shall there be more than 12 Borrowings of Fixed Rate Loans
outstanding hereunder for all of the Borrowers, and (iii) at no time shall there
be more than three Borrowings of Canadian Revolving Loans outstanding hereunder.
     Section 2.09 Funding Obligations; Disbursement of Funds.
          (a) Several Nature of Funding Obligations. The Commitments of each
Lender hereunder and the obligation of each Lender to make Loans, acquire and
fund Swing Loan Participations, Revolving Facility LC Participations and
Canadian LC Participations, as the case may be, are several and not joint
obligations. No Lender shall be responsible for any default by any other Lender
in its obligation to make Loans or fund any participation hereunder and each
Lender shall be obligated to make the Loans provided to be made by it and fund
its participations required to be funded by it hereunder, regardless of the
failure of any other Lender to fulfill any of its Commitments hereunder and no
such failure, or any other failure to perform its obligations hereunder, by any
Lender shall affect the Obligations of any Borrower to any other party. Nothing
herein and no subsequent termination of the Commitments pursuant to

66



--------------------------------------------------------------------------------



 



Section 2.15 shall be deemed to relieve any Lender from its obligation to
fulfill its commitments hereunder and in existence from time to time or to
prejudice any rights that the Borrowers may have against any Lender as a result
of any default by such Lender hereunder.
          (b) Funding Obligations. Except with respect to the making of Swing
Loans by the Swing Line Lender and Foreign Currency Loans by an Accepting Lender
or Augmenting Lender, all Loans hereunder shall be funded as follows: (i) all
Revolving Loans made, and Revolving Facility LC Participations acquired by each
Revolving Lender, shall be made or acquired, as the case may be, on a pro rata
basis based upon each Revolving Lender’s Funding Percentage of the amount of
such Revolving Borrowing or Revolving Facility Letter of Credit in effect on the
date the applicable Revolving Borrowing is to be made or the Revolving Facility
Letter of Credit is to be issued, and (ii) all Canadian Revolving Loans made,
and Canadian LC Participations acquired by each Canadian Lender, shall be made
or acquired, as the case may be, on a pro rata basis based upon each Canadian
Lender’s Canadian Commitment Percentage of the amount of such Canadian Borrowing
or Canadian LC Participation in effect on the date the applicable Canadian
Borrowing is to be made. Each Foreign Currency Loan shall be funded by one or
more Accepting Lenders and/or Augmenting Lenders in such proportions agreed to
among such Accepting Lenders, Augmenting Lenders, the Company and the Global
Agent immediately prior to the time of the making of such Foreign Currency Loan.
          (c) Notice to Lenders. The Global Agent shall promptly give each
Lender written notice (or telephonic notice promptly confirmed in writing) of
each proposed Borrowing applicable to such Lender, or Conversion or Continuation
thereof, and LC Issuance, and of such Lender’s proportionate share thereof or
participation therein and of the other matters covered by the Notice of
Borrowing, Notice of Continuation or Conversion, Revolving Facility LC Request
or Canadian LC Request, as the case may be, relating thereto.
          (d) Funding of Loans.
               (i) Revolving Loans. Promptly on the date specified in each
Notice of Borrowing, each Revolving Lender will make available its Funding
Amount, if any, of each Revolving Borrowing (other than a Revolving Borrowing of
Foreign Currency Loans) requested to be made on such date to the Global Agent at
the Payment Office in Dollars and in immediately available funds and the Global
Agent promptly will make available to the appropriate Borrower by depositing to
its account at the Payment Office (or such other account as such Borrower shall
specify) the aggregate of the amounts so made available in the type of funds
received. With respect to any Foreign Currency Loan, each Accepting Lender
and/or Augmenting Lender that has agreed to make such Foreign Currency Loan in
accordance with Section 2.02(b) shall make available its proportionate amount of
such Loan, as determined in accordance with Section 2.09(b), on the date agreed
to among such Accepting Lenders, Augmenting Lenders, the Company and the Global
Agent prior to the time of the making of such Foreign Currency Loan, to the
Global Agent at the Payment Office in the applicable Designated Foreign Currency
(or, if the Global Agent agrees, in Dollars) and in immediately available funds
and the Global Agent promptly will make available to the appropriate Borrower by
depositing to its account at the Payment Office (or such other account as such
Borrower shall specify) the aggregate of the amounts so made available in the
type of funds received. Notwithstanding anything contained herein to the
contrary, the Global Agent may, with respect to notices by the Borrowers for

67



--------------------------------------------------------------------------------



 



Foreign Currency Loans, engage in reasonable rounding of the applicable
Designated Foreign Currency amounts requested to be loaned, and the Borrowers’
request or notice shall thereby be deemed to reflect such rounded amounts.
               (ii) Canadian Revolving Loans. Promptly on the date specified in
each Notice of Borrowing, each Canadian Lender will make available its
proportionate share, if any, of each Canadian Borrowing requested to be made on
such date to the Global Agent at the Canadian Payment Office in Canadian Dollars
and in immediately available funds and the Canadian Administrative Branch of the
Global Agent promptly will make available to the appropriate Canadian Borrower
by depositing to its account at the Canadian Payment Office (or such other
account in Canada as such Canadian Borrower shall specify) the aggregate of the
amounts so made available in the type of funds received.
               (iii) Reserved.
               (iv) Swing Loans.
                    (A) So long as the Swing Line Lender elects to make Swing
Loans, promptly on the date specified in each Notice of Borrowing, the Swing
Line Lender will make available to the Company by depositing to its account at
the Payment Office (or such other account as the Company shall specify) the
aggregate of Swing Loans requested in such Notice of Borrowing.
                    (B) In addition to making Swing Loans pursuant to the
foregoing provisions of Section 2.05(a), without the requirement for a specific
request from the Company pursuant to Section 2.08(b), the Swing Line Lender may
make Swing Loans to the Company in accordance with the provisions of any
agreements between the Company and the Swing Line Lender relating to the
Company’s deposit, sweep and other accounts with the Swing Line Lender and
related arrangements and agreements regarding the management and investment of
the Company’s cash assets as in effect from time to time (the “Cash Management
Agreements”) to the extent of the daily aggregate net negative balance in the
Company’s accounts which are subject to the provisions of the Cash Management
Agreements. Swing Loans made pursuant to this Section 2.09(d)(iv)(B) in
accordance with the provisions of the Cash Management Agreements shall (i) be
subject to the limitations as to aggregate amount set forth in Section 2.05(a),
(ii) be subject to any limitations as to individual amount set forth in the Cash
Management Agreement, (iii) be payable by the Company, both as to principal and
interest, at the times set forth in the Cash Management Agreements (but in no
event later than the Revolving Facility Termination Date), (iv) not be made at
any time after the Swing Line Lender has notice of the occurrence and during the
continuance of a Default or Event of Default, (v) if not repaid by the Company
in accordance with the provisions of the Cash Management Agreements, be subject
to each Lender’s obligation to purchase participating interests therein pursuant
to Section 2.05(c) and (vi) except as provided in the foregoing subsections
(i) through (v), be subject to all of the terms and conditions of Section 2.05.
          (e) Advance Funding. Unless the Global Agent shall have been notified
by any Lender prior to the date of Borrowing that such Lender does not intend to
make available to the Global Agent its portion of the Borrowing or Borrowings to
be made on such date, the Global

68



--------------------------------------------------------------------------------



 



Agent may assume that such Lender has made such amount available to the Global
Agent or the Canadian Administrative Branch of the Global Agent, as the case may
be, on such date of Borrowing, and the Global Agent or the Canadian
Administrative Branch of the Global Agent, in reliance upon such assumption, may
(in their sole discretion and without any obligation to do so) make available to
the applicable Borrower a corresponding amount. If such corresponding amount is
not in fact made available to the Global Agent or the Canadian Administrative
Branch of the Global Agent, as the case may be, by such Lender and the Global
Agent or the Canadian Administrative Branch of the Global Agent has made the
same available to such Borrower, the Global Agent or the Canadian Administrative
Branch of the Global Agent shall be entitled to recover such corresponding
amount from such Lender. If such Lender does not pay such corresponding amount
forthwith upon the Global Agent’s demand therefor, the Global Agent shall
promptly notify such Borrower, and such Borrower shall immediately pay such
corresponding amount to the Global Agent or the Canadian Administrative Branch
of the Global Agent, as appropriate. The Global Agent or the Canadian
Administrative Branch of the Global Agent, as applicable, shall also be entitled
to recover from such Lender or such Borrower, as the case may be, interest on
such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Global Agent or the Canadian
Administrative Branch of the Global Agent to such Borrower to the date such
corresponding amount is recovered by the Global Agent or the Canadian
Administrative Branch of the Global Agent, at a rate per annum equal to (x) if
paid by such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Global Agent in accordance with banking industry rules on
interbank compensation or (y) if paid by such Borrower, the then applicable rate
of interest, calculated in accordance with Section 2.12, for the respective
Loans at the Base Rate for payments to the Global Agent and at the Canadian Base
Rate for payments to the Canadian Administrative Branch of the Global Agent (but
without any requirement to pay any amounts in respect thereof pursuant to
Section 3.04).
     Section 2.10 Adjustment of Loans and Certain Other Obligations.
          (a) Requirement for Adjustment. If on any Adjustment Date (i) (A) the
Revolving/Canadian Facility Exposure of any Canadian Lender (whether directly or
by its Canadian Lending Installation) is in excess of an amount equal to such
Lender’s Fixed Commitment Percentage of the Aggregate Credit Facility Exposure
and (B) such Lender has any Revolving Facility Exposure owing to it, or (ii)
(A) the Revolving/Canadian Facility Exposure of any Canadian Lender (whether
directly or by its Canadian Lending Installation) is less than an amount equal
to such Lender’s Fixed Percentage of the Aggregate Credit Facility Exposure and
(B) the Non-Canadian Lenders have Revolving Facility Exposure owing to them,
then, in the case of each of the foregoing, the Obligations owing to all of the
Revolving Lenders shall be adjusted through a repayment and re-advancement of
the Revolving Loans and a sale of Revolving Facility LC Outstandings in
accordance with this Section, such that the Revolving Facility Exposure of each
Lender is equal to its Fixed Commitment Percentage of the Aggregate Credit
Facility Exposure, or as close thereto as possible without exceeding the amount
of any Lender’s Revolving Commitment or the Total Revolving Commitment.
          (b) Notice of Adjustment. The Global Agent shall provide to each
Lender and the Company, on each Adjustment Date (or, if the Global Agent is
aware of an adjustment that is going to occur as a result of a notice received
by the Global Agent pursuant to Section 2.06(b),

69



--------------------------------------------------------------------------------



 



Section 2.08(b), Section 2.13(c) or Section 2.16(a), on the date any such notice
is received by the Global Agent) notice by 12:00 noon (local time at its Notice
Office) of any adjustment to be made pursuant to this Section and shall specify
therein for each Lender the details regarding the adjustments to be made (a
“Notice of Adjustment”).
          (c) Manner of Adjustment. On each Adjustment Date, to the extent
necessary, the Revolving Loans and Revolving Facility LC Outstandings shall be
adjusted as hereinafter set forth such that the Revolving/Canadian Facility
Exposure of each applicable Lender is equal to its Fixed Commitment Percentage
of the Aggregate Revolving/Canadian Facility Exposure, or as close thereto as
possible without exceeding the amount of any Lender’s Revolving Commitment or
the Total Revolving Commitment. Any adjustment of the Revolving Loans and
Revolving Facility LC Outstandings shall be made by the Global Agent on the
applicable Adjustment Date in the following manner:
               (i) the Revolving Borrowings (and all the Revolving Loans
comprising such Borrowings) designated by the Global Agent in the Notice of
Adjustment relating to such adjustment, as determined in accordance with
Section 2.10(d) below, as being required to be repaid, shall be repaid in full
by the Revolving Facility Borrowers out of the proceeds of new Revolving
Borrowings to be made as set forth in this Section;
               (ii) the Revolving Facility Borrowers shall pay on such
Adjustment Date all of the accrued and unpaid interest owing on all of the
Revolving Loans made to each Revolving Facility Borrower that are being repaid
in accordance with this Section, together with any amounts that may be due
pursuant to Section 2.10(h) below;
               (iii) the new Revolving Borrowings (and the Revolving Loans
comprising such Revolving Borrowings) to be made pursuant to this Section shall,
except as set forth below, be in the same aggregate principal amount (except in
the case of an adjustment being made as a result of a request for a new
Revolving Borrowing in which case the amount of the Revolving Loans shall be
increased appropriately to reflect the amount of such new Revolving Borrowing),
of the same Type, have the same Interest Period (or as close thereto as
possible), and be in the same currency as the original Revolving Borrowings to
which they relate; provided, however, that (A) the principal amount of the
Revolving Loans to be made by each Lender pursuant to each such Revolving
Borrowing shall be in the amount specified in the Notice of Adjustment sent by
the Global Agent, and (B) unless the applicable Revolving Facility Borrowers
have properly submitted a Notice of Borrowing or Notice of Conversion or
Continuation in accordance with this Agreement, all such Revolving Loans
comprising such new Revolving Borrowings shall be US Base Rate Loans unless and
until Converted in accordance with Section 2.13 by the applicable Revolving
Facility Borrower to Fixed Rate Loans or, in the case of any Foreign Currency
Loan, shall be repaid by the applicable Revolving Facility Borrower in full on
the Adjustment Date unless the applicable Revolving Facility Borrower has
Continued such Foreign Currency Loan in accordance with Section 2.13;
               (iv) if specified by the Global Agent in the Notice of
Adjustment, each Lender or the applicable Lenders shall purchase from the other
Lenders or other applicable Lenders the amount of the Revolving Facility LC
Outstandings of such other Lenders or other applicable Lenders as specified in
such Notice of Adjustment; and

70



--------------------------------------------------------------------------------



 



               (v) the Revolving Facility Borrowers shall pay on such Adjustment
Date all of the accrued and unpaid LC Fees with respect to any Revolving
Facility LC Outstandings that are being sold pursuant to subpart (iv) above,
together with any amounts that may be due pursuant to Section 2.10(h) below.
          (d) Determination of Loans to be Repaid. In determining which
Revolving Loans are required to be repaid pursuant to this Section, the Global
Agent shall designate such Revolving Loans in the following order (in each case
to the extent Revolving Loans of such Type are outstanding and in an amount
necessary to effect the adjustments required pursuant to this Section):
(i) first, US Base Rate Loans, (ii) second, Eurodollar Loans (with Interest
Periods ending closest to the Adjustment Date on which such Eurodollar Loans are
to be repaid having preference over Interest Periods ending later), and
(iii) third, Foreign Currency Loans (with Interest Periods ending closest to the
Adjustment Date on which such Foreign Currency Loans are to be repaid having
preference over Interest Periods ending later).
          (e) Payment Obligations. To the extent necessary, each Lender shall
pay to the Global Agent, for distribution to the appropriate Lenders, the
amounts required to be paid by it pursuant to each Notice of Adjustment. Each
such Lender shall make such amounts available to the Global Agent at the times
and in the manner set forth in Section 2.09(d), provided that any amounts
payable pursuant to Section 2.10(c)(iv) above shall be paid by the appropriate
Lenders on the applicable Adjustment Date to the Global Agent or for the account
of the Lenders to which such payment is due in immediately available funds at
the Payment Office.
          (f) Participations. If any Lender determines that it is legally
prohibited from making any Revolving Loans when required to do so pursuant to
this Section, such Lender shall purchase an undivided participating interest in
the Revolving Credit Exposure of the other Lenders as appropriate in an amount
equal to the amount of the Revolving Loan or Revolving Loans such prohibited
Lender was required to fund. On the date that any prohibited Lender is required
to purchase a participation pursuant to the preceding sentence, each such Lender
shall pay to each other Lender, in immediately available funds, the amount due
to each such other Lender. If any amount required to be paid by any Lender to
any other Lender pursuant to the above provisions is not paid on the date such
payment is due, such Lender shall pay to each other Lender on demand interest on
the amount not so paid at the greater of the Federal Funds Effective Rate and a
rate determined by the Global Agent in accordance with industry rules on
interbank compensation from the due date until such amount is paid in full.
          (g) Obligations Unconditional. Each Lender’s obligation to make
Revolving Loans and/or to purchase Revolving Facility LC Outstandings or
participations pursuant to this Section shall be subject to the conditions that
(i) such Lender shall have received a Notice of Adjustment complying with the
provisions hereof and (ii) in the case of an adjustment being made as a result
of a request by a Revolving Facility Borrower for a new Revolving Borrowing,
that such Revolving Facility Borrower has satisfied all of the conditions to the
making of such new Revolving Facility Borrowing pursuant to the terms of this
Agreement, but otherwise shall be absolute and unconditional and shall not be
affected by any circumstance, including, without limitation, (A) any set-off,
counterclaim, recoupment, defense or other right that such Lender may have
against any other Lender, any Credit Party, or any other Person, or any Credit
Party may have against any Lender or other Person, as the case may be, for any
reason whatsoever; (B)

71



--------------------------------------------------------------------------------



 



the occurrence or continuance of a Default or Event of Default; (C) any event or
circumstance involving a Material Adverse Effect upon the Borrowers; (D) any
breach of any Loan Document by any party thereto; or (E) any other circumstance,
happening or event, whether or not similar to any of the foregoing.
          (h) Breakage Compensation. Each Borrower shall be required to pay any
breakage compensation or other prepayment costs associated with the adjustment
of any of the Obligations pursuant to this Section, in each case in accordance
with Article III. The Global Agent shall use its best efforts to effect any
adjustment of the Obligations pursuant to this Section in a manner that
minimizes any such breakage compensation or prepayment costs, but shall not be
liable to the Borrowers for failing to do so.
     Section 2.11 Evidence of Obligations.
          (a) Loan Accounts of Lenders. Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the Obligations of the
Borrowers to such Lender resulting from each Loan made by such Lender, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.
          (b) Loan Accounts of Global Agent; Lender Register. The Global Agent
shall maintain accounts in which it shall record (i) the amount of each Loan and
Borrowing made hereunder, the Type thereof, the currency in which such Loan is
denominated, the Interest Period and applicable interest rate, (ii) the amount
and other details with respect to each Letter of Credit issued hereunder,
(iii) the amount of any principal due and payable or to become due and payable
from the Borrowers to each Lender hereunder, (iv) the amount of any sum received
by the Global Agent hereunder for the account of the Lenders and each Lender’s
share thereof, and (v) the other details relating to the Loans and Letters of
Credit to be made or issued hereunder. In addition, the Global Agent shall
maintain a register (the “Lender Register”) on or in which it will record the
names and addresses of the Lenders, and the Commitments from time to time of
each of the Lenders. The Global Agent will make the Lender Register available to
any Lender or the Company upon its request.
          (c) Effect of Loan Accounts, etc. The entries made in the accounts
maintained pursuant to Section 2.11(a) and (b) shall be prima facie evidence of
the existence and amounts of the Obligations recorded therein, provided, that
the failure of any Lender or the Global Agent to maintain such accounts or any
error (other than manifest error) therein shall not in any manner affect the
obligation of any Credit Party to repay or prepay the Loans or the other
Obligations in accordance with the terms of this Agreement.
          (d) Notes. Upon request of any Lender or the Swing Line Lender,
(i) the Company will execute and deliver to such Lender a Revolving Facility
Note with blanks appropriately completed in conformity herewith to evidence the
Company’s obligation to pay the principal of, and interest on, the Revolving
Loans made to it by such Lender, (ii) each Foreign Revolving Facility Borrower
will execute and deliver to such Lender a Revolving Facility Note with blanks
appropriately completed in conformity herewith to evidence its obligation to pay
the principal of, and interest on, the Revolving Loans made to it by such
Lender, (iii) if applicable, the Canadian Borrowers will execute and deliver to
each Canadian Lender a CDOR Note and a

72



--------------------------------------------------------------------------------



 



Canadian Base Rate Note with blanks appropriately completed in conformity
herewith to evidence their obligation to pay the principal of, and interest on,
the Canadian Revolving Loans made to them by such Lender, and (iv) the Company
will execute and deliver to the Swing Line Lender a Swing Line Note with blanks
appropriately completed in conformity herewith to evidence the Company’s
obligation to pay the principal of, and interest on, the Swing Loans made to it
by the Swing Line Lender; provided, however, that the decision of any Lender or
the Swing Line Lender to not request a Note shall in no way detract from any
Borrower’s obligation to repay the Loans and other amounts owing by such
Borrower to such Lender or the Swing Line Lender.
     Section 2.12 Interest; Default Rate.
          (a) Interest on Revolving Loans. The outstanding principal amount of
each Revolving Loan made by each Lender shall bear interest at a fluctuating
rate per annum that shall at all times be equal to (i) during such periods as
such Revolving Loan is a US Base Rate Loan, the Base Rate plus the Applicable
Margin in effect from time to time, (ii) during such periods as such Revolving
Loan is a Eurodollar Loan, the relevant Adjusted Eurodollar Rate for such
Eurodollar Loan for the applicable Interest Period plus the Applicable Margin in
effect from time to time, and (iii) during such periods as a Revolving Loan is a
Foreign Currency Loan, the relevant Adjusted Foreign Currency Rate for such
Foreign Currency Loan for the applicable Interest Period plus the Applicable
Margin in effect from time to time.
          (b) Interest on Canadian Revolving Loans.
               (i) Each Canadian Base Rate Loan made by each Canadian Lender
shall bear interest on the outstanding principal amount thereof at a fluctuating
rate per annum that shall at all times be equal to the Canadian Base Rate plus
the Applicable Margin in effect from time to time.
               (ii) Each CDOR Loan made by each Canadian Lender shall bear
interest on the outstanding principal amount thereof at a fluctuating rate per
annum that shall at all times be equal to the CDOR Rate for the applicable
Interest Period, plus the applicable Margin in effect from time to time.
          (c) Reserved.
          (d) Interest on Swing Loans. The outstanding principal amount of each
Swing Loan shall bear interest from the date of the Borrowing at a rate per
annum that shall be equal to the Quoted Rate applicable thereto.
          (e) Default Interest. Notwithstanding the above provisions, if an
Event of Default is in existence, upon written notice by the Global Agent (which
notice the Global Agent shall give at the direction of the Required Lenders),
(i) all outstanding amounts of principal and, to the extent permitted by law,
all overdue interest, in respect of each Loan shall bear interest, payable on
demand, at a rate per annum equal to the Default Rate, and (ii) the fees
applicable to any Revolving Facility LC Outstandings and Canadian LC
Outstandings shall be increased by an additional 2% per annum in excess of the
fees otherwise applicable thereto. In addition, if any amount (other than
amounts as to which the foregoing subparts (i) and (ii) are applicable)

73



--------------------------------------------------------------------------------



 



payable by any Borrower under the Loan Documents is not paid when due, upon
written notice by the Global Agent (which notice the Global Agent shall give at
the direction of the Required Lenders), such amount shall bear interest, payable
on demand, at a rate per annum equal to 2% per annum above the interest rate
that is or would be applicable from time to time pursuant to Section 2.12(a)(i)
above.
          (f) Accrual and Payment of Interest. Interest shall accrue from and
including the date of any Borrowing to but excluding the date of any prepayment
or repayment thereof and shall be payable by the applicable Borrower: (i) in
respect of each US Base Rate Loan, quarterly in arrears on the last Business Day
of each June, September, December and March, (ii) in respect of each Canadian
Base Rate Loan, monthly in arrears on the last Business Day of each month,
(iii) in respect of each Fixed Rate Loan, on the last day of each Interest
Period applicable thereto and, in the case of an Interest Period in excess of
three months, on the dates that are successively three months after the
commencement of such Interest Period, (iv) in respect of any Swing Loan,
quarterly in arrears on the last Business Day of each June, September, December
and March, and (v) in respect of all Loans, on any repayment, prepayment or
Conversion (on the amount repaid, prepaid or Converted), on each Adjustment Date
if required pursuant to Section 2.10, at maturity (whether by acceleration or
otherwise), and, after such maturity, on demand.
          (g) Computations of Interest and Discounts. All computations of
interest on Fixed Rate Loans and Swing Loans hereunder shall be made on the
actual number of days elapsed over a year of 360 days and all computations of
interest on Base Rate Loans and Unpaid Drawings hereunder shall be made on the
actual number of days elapsed over a year of 365 or 366 days, as applicable. For
purposes of this Agreement, whenever interest to be paid on a Canadian Revolving
Loan is to be calculated on the basis of a period of time that is less than a
calendar year, the yearly rate of interest to which the rate determined pursuant
to such calculation is equivalent is the rate so determined multiplied by the
actual number of days in the calendar year in which the same is to be
ascertained and divided by such lesser period of time.
          (h) Information as to Interest Rates. The Global Agent upon
determining the interest rate for any Borrowing shall promptly notify the
applicable Borrowers and the Lenders thereof.
     Section 2.13 Conversion and Continuation of Loans.
          (a) Conversion and Continuation of Revolving Loans. The Company and
each other Revolving Facility Borrower shall have the right, subject to the
terms and conditions of this Agreement, to (i) Convert all or a portion of the
outstanding principal amount of Revolving Loans of one Type made to it into a
Borrowing or Borrowings of another Type of Loan that can be made to it pursuant
to Section 2.02 and (ii) Continue a Borrowing of Eurodollar Loans or Foreign
Currency Loans, as the case may be, at the end of the applicable Interest Period
as a new Borrowing of Eurodollar Loans or Foreign Currency Loans (in the same
Designated Foreign Currency as the original Foreign Currency Loan) with a new
Interest Period; provided, however, that (A) no Foreign Currency Loan may be
Converted into a US Base Rate Loan, Eurodollar Loan or a Foreign Currency Loan
that is denominated in a different Designated Foreign Currency, and (B) any
Conversion of Eurodollar Loans into US Base Rate Loans shall be made on, and
only on, the last day of an Interest Period for such Eurodollar Loans.

74



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, if any Borrower delivers a Notice of Continuation
or Conversion requesting that the Lenders renew the Adjusted Foreign Currency
Rate with respect to an outstanding Revolving Borrowing of Revolving Loans
denominated in a Designated Foreign Currency, the Lenders shall be under no
obligation to renew such Adjusted Foreign Currency Rate if any Lender delivers
to the Global Agent a notice by 5:00 p.m., Pittsburgh time, four (4) Business
Days prior to effective date of such renewal that such Lender cannot continue to
provide Revolving Loans in such Designated Foreign Currency. In the event the
Global Agent timely receives a notice from a Lender pursuant to the preceding
sentence, the Global Agent will notify the Borrowers promptly, but no later than
12:00 noon, Pittsburgh time, three (3) Business Days prior to the renewal date
that the renewal of such Revolving Loans in such Designated Foreign Currency is
not then available, and the Global Agent shall promptly thereafter notify the
Lenders of the same. If the Global Agent shall have so notified the Borrowers
that any such continuation of Designated Foreign Currency Loans is not then
available, any notice of renewal with respect thereto shall be deemed withdrawn,
and such Designated Foreign Currency Loans shall be redenominated into the Base
Rate in Dollars with effect from the last day of the Interest Period with
respect to any such Designated Foreign Currency Loans. The Global Agent will
promptly notify the Borrowers and the Lenders of any such redenomination, and in
such notice, the Global Agent will state the aggregate Dollar Equivalent amount
of the redenominated Designated Foreign Currency Loans as of the Computation
Date with respect thereto and such Lender’s ratable share thereof. If the
Borrowers fail to select a new Interest Period or Designated Foreign Currency to
apply to any Revolving Borrowing of Loans under the Adjusted Foreign Currency
Rate at the expiration of an existing Interest Period applicable to such
Revolving Borrowing in accordance with the provisions of Section 2.12 [Interest;
Default Rate], the Borrowers shall be deemed to have continued such Revolving
Borrowing at the same Designated Foreign Currency for an Interest Period of the
same duration, as applicable, commencing upon the last day of the existing
Interest Period.
          (b) Conversion and Continuation of Canadian Revolving Loans. The
Canadian Borrowers shall have the right, subject to the terms and conditions of
this Agreement, to (i) Convert all or a portion of the outstanding principal
amount of Canadian Revolving Loans of one Type made to them into a Borrowing or
Borrowings of another Type of Loan that can be made to them pursuant to the
Canadian Sub-Facility and (ii) Continue a Borrowing of CDOR Loans at the end of
the applicable Interest Period as a new Borrowing of CDOR Loans with a new
Interest Period, provided, however, that any Conversion of CDOR Loans into
Canadian Base Rate Loans shall be made on, and only on, the last day of an
Interest Period for such CDOR Loans.
          (c) Notice of Continuation and Conversion. Each Continuation or
Conversion of a Loan shall be made upon notice in the form provided for below
provided by the applicable Borrower to the Global Agent at its Notice Office not
later than (i) in the case of each Continuation of or Conversion into a Fixed
Rate Loan, prior to 11:00 A.M. (local time at its Notice Office), or 1:00 P.M.
(local time at its Notice Office) if the Global Agent has provided a Notice of
Adjustment pursuant to Section 2.10(b) on such day, at least three Business Days
prior to the date of such Continuation or Conversion, and (ii) in the case of
each Conversion to a Base Rate Loan, prior to 11:00 A.M. (local time at its
Notice Office), or 1:00 P.M. (local time at its Notice Office) if the Global
Agent has provided a Notice of Adjustment pursuant to Section 2.10(b) on such
day, on the proposed date of such Conversion. Each such request shall

75



--------------------------------------------------------------------------------



 



be made by an Authorized Officer of the applicable Borrower delivering written
notice of such request substantially in the form of Exhibit B-2 (each such
notice, a “Notice of Continuation or Conversion”) or by telephone (to be
continued immediately in writing by delivery by an Authorized Officer of such
Borrower of a Notice of Continuation or Conversion), and in any event each such
request shall be irrevocable and shall specify (A) the Borrowings to be
Continued or Converted, (B) the date of the Continuation or Conversion (which
shall be a Business Day), and (C) the Interest Period or, in the case of a
Continuation, the new Interest Period. Without in any way limiting the
obligation of each Borrower to confirm in writing any telephonic notice
permitted to be given hereunder, the Global Agent may act prior to receipt of
written confirmation without liability upon the basis of such telephonic notice
believed by the Global Agent in good faith to be from an Authorized Officer of
such Borrower entitled to give telephonic notices under this Agreement on behalf
of such Borrower. In each such case, the Global Agent’s record of the terms of
such telephonic notice shall be conclusive absent manifest error.
     Section 2.14 Fees.
          (a) Commitment Fees.
               (i) The Company agrees to pay to the Global Agent, for the
ratable benefit of each Lender that is a Revolving Lender as consideration for
its Revolving Commitment, nonrefundable commitment fees (the “Commitment Fees”)
accruing from the date hereof until the Revolving Facility Termination Date
based upon such Lender’s Fixed Commitment Percentage of the Total Revolving
Commitment in effect on each day, computed for each day at a rate per annum
equal to (A) the Applicable Commitment Fee Rate in effect on such day (computed
on the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed) times (B) the average daily Unutilized Revolving Commitment (for
purposes of this computation, PNC’s Swing Loans shall be deemed to be borrowed
amounts under its Revolving Credit Commitment); provided, however, that any
Commitment Fee accrued with respect to the Revolving Commitment of a Defaulting
Lender during the period prior to the time such Lender became a Defaulting
Lender and unpaid at such time shall not be payable by the Company so long as
such Lender shall be a Defaulting Lender except to the extent that such
Commitment Fee shall otherwise have been due and payable by the Company prior to
such time; and provided further that no Commitment Fee shall accrue with respect
to the Revolving Commitment of a Defaulting Lender so long as such Lender shall
be a Defaulting Lender.
               (ii) Accrued Commitment Fees shall be due and payable in arrears
on the last Business Day of each June, September, December and March and on the
Revolving Facility Termination Date.
          (b) [Reserved]
          (c) LC Fees for Revolving Facility Letters of Credit.
               (i) The Company agrees to pay a fee in respect of each Revolving
Facility Letter of Credit issued hereunder that is a Standby Letter of Credit
for the period from the date of issuance of such Revolving Facility Letter of
Credit until the expiration date thereof

76



--------------------------------------------------------------------------------



 



(including any extensions of such expiration date that may be made at the
election of the account party or the beneficiary), computed for each day at a
rate per annum equal to (A) the Applicable Margin for Revolving Loans that are
Eurodollar Loans in effect on such day times (B) the Stated Amount of such
Revolving Facility Letter of Credit on such day. The foregoing fees shall be
payable quarterly in arrears on the last Business Day of each June, September,
December and March and on each Adjustment Date as set forth in Section 2.10 and
on the Revolving Facility Termination Date. Such fees shall be payable to the
Global Agent, for the ratable benefit of the Lenders.
               (ii) The Company agrees to pay a fee in respect of each Revolving
Facility Letter of Credit issued hereunder that is a Commercial Letter of Credit
in an amount equal to (A) one-half of the Applicable Margin for Revolving Loans
that are Eurodollar Loans in effect on the date of issuance times (B) the Stated
Amount of such Revolving Facility Letter of Credit. The foregoing fees shall be
payable on the date of issuance of such Letter of Credit (or such other date as
is agreed to by the Global Agent and the applicable LC Issuer, but in any case
not later than the expiry date of such Revolving Facility Letter of Credit), to
the applicable LC Issuer for the ratable benefit of the Lenders based on each
Lender’s Funding Percentage in effect on the date of issuance.
               (iii) Fees under this Section 2.14(c) accrued with respect to a
Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Company so
long as such Lender shall be a Defaulting Lender except to the extent that such
fees shall otherwise have been due and payable by the Company prior to such
time; and provided further that no such fees shall accrue with respect to a
Defaulting Lender so long as such Lender shall be a Defaulting Lender.
          (d) LC Fees for Canadian Facility Letters of Credit.
               (i) The Canadian Borrowers agree to pay a fee in respect of each
Canadian Letter of Credit issued hereunder that is a Standby Letter of Credit
for the period from the date of issuance of such Canadian Letter of Credit until
the expiration date thereof (including any extensions of such expiration date
that may be made at the election of the account party or the beneficiary),
computed for each day at a rate per annum equal to (A) the Applicable Margin for
Revolving Loans that are Eurodollar Loans in effect on the date of issuance (or
any increase in the amount, or renewal or extension) thereof times (B) the
Stated Amount of such Canadian Letter of Credit on such day. The foregoing fees
shall be payable quarterly in arrears on the last Business Day of each June,
September, December and March and on each Adjustment Date as set forth in
Section 2.10 and on the Revolving Facility Termination Date. Such fees shall be
payable to the Canadian Administrative Branch of the Global Agent, for the
ratable benefit of the Canadian Lenders.
               (ii) The Canadian Borrowers agree to pay a fee in respect of each
Canadian Letter of Credit issued hereunder that is a Commercial Letter of Credit
in an amount equal to (A) one-half of the Applicable Margin for Revolving Loans
that are Eurodollar Loans in effect on the date of issuance times (B) the Stated
Amount of such Canadian Letter of Credit. The foregoing fees shall be payable on
the date of issuance of such Canadian Letter of Credit (or such other date as is
agreed to by the Global Agent and the applicable LC Issuer, but in any case

77



--------------------------------------------------------------------------------



 



not later than the expiry date of such Canadian Letter of Credit), to the
applicable LC Issuer for the ratable benefit of the Canadian Lenders based on
each Canadian Lender’s Canadian Commitment Percentage in effect on the date of
issuance.
               (iii) Fees under this Section 2.14(d) accrued with respect to a
Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Company so
long as such Lender shall be a Defaulting Lender except to the extent that such
fees shall otherwise have been due and payable by the Company prior to such
time; and provided further that no such fees shall accrue with respect to a
Defaulting Lender so long as such Lender shall be a Defaulting Lender.
          (e) Fronting Fees.
               (i) The Company agrees to pay directly to each LC Issuer, for its
own account, a fronting fee equal to 0.10% per annum (computed on the basis of a
year of 360 days and actual days elapsed) which fees shall be computed on the
daily average Revolving Facility LC Outstandings and shall be payable quarterly
in arrears on the last Business Day of each June, September, December and March
following issuance of each Revolving Facility Letter of Credit and on each
Adjustment Date as set forth in Section 2.10 and on the Revolving Facility
Termination Date.
               (ii) The Canadian Borrowers agree to pay directly to each LC
Issuer, for its own account, a fronting fee equal to 0.10% per annum (computed
on the basis of a year of 360 days and actual days elapsed) which fees shall be
computed on the daily average Canadian LC Outstandings and shall be payable
quarterly in arrears on the last Business Day of each June, September, December
and March following issuance of each Canadian Letter of Credit and on each
Adjustment Date as set forth in Section 2.10 and on the Canadian Facility
Termination Date.
          (f) Additional Charges of LC Issuer. The Company and each other
Borrower and LC Obligor, as applicable, agree to pay directly to each LC Issuer
upon each LC Issuance, drawing under, or amendment, extension, renewal or
transfer of, a Letter of Credit issued by it such amount as shall at the time of
such LC Issuance, drawing, amendment, extension, renewal or transfer be the
processing charge, fees and administrative expenses payable with respect to the
Letters of Credit that such LC Issuer is customarily charging for issuances of,
drawings under or maintenance, negotiation, administration, amendments,
extensions, renewals or transfers of, letters of credit issued by it.
          (g) Global Agent Fees. The Company shall pay to the Global Agent, on
the Closing Date and thereafter, for its own account, the fees payable to the
Global Agent set forth in the Fee Letter.
          (h) Computations of Fees. Except for the computation of Commitment
Fees which shall be made on the actual number of days elapsed over a year of 365
or 366 days, as applicable, all computations of LC Fees and other Fees hereunder
shall be made on the actual number of days elapsed over a year of 360 days.

78



--------------------------------------------------------------------------------



 



     Section 2.15 Termination and Reduction of Commitments.
          (a) Mandatory Termination of Commitments. Unless previously terminated
pursuant to Article VIII, all of the Revolving Commitments shall terminate on
the Revolving Facility Termination Date.
          (b) Voluntary Termination of the Commitments. Upon at least three
(3) Business Days’ prior irrevocable written notice (or telephonic notice
confirmed in writing) to the Global Agent at its Notice Office (which notice the
Global Agent shall promptly transmit to each of the Lenders), the Company shall
have the right to terminate in whole the Commitments, provided that (i) all
outstanding Loans and Unpaid Drawings are contemporaneously prepaid in
accordance with Section 2.16, (ii) either there are no outstanding Letters of
Credit or the Company shall contemporaneously cause all outstanding Letters of
Credit to be surrendered for cancellation (any such Letters of Credit to be
replaced by letters of credit issued by other financial institutions acceptable
to each LC Issuer and the Required Lenders), and (iii) notwithstanding the
foregoing, such a notice may state that it is conditioned upon the effectiveness
of other credit facilities, in which case such notice may be revoked by the
Company by written notice to the Global Agent at the Notice Office on or prior
to the specified effective date stating that such condition has not been
satisfied, subject, however, to the Company’s payment of any breakage
compensation or other costs associated with such revoked notice pursuant to this
Section, in each case in accordance with Article III.
          (c) Partial Reduction of Commitments. Upon at least five Business
Days’ prior irrevocable written notice (or telephonic notice confirmed in
writing) to the Global Agent at its Notice Office (which notice the Global Agent
shall promptly transmit to each of the Lenders), the Company shall have the
right to partially and permanently reduce the Unutilized Total Commitment;
provided, however, that (A) any such reduction shall apply to proportionately
(based on each Lender’s Fixed Commitment Percentage) and permanently reduce the
Revolving Commitment of each Lender and the Canadian Commitment of each Canadian
Lender, (B) such reduction of the Revolving Commitment shall apply to
proportionately and permanently reduce the Revolving Facility LC Commitment
Amount and the Maximum Foreign Exposure Amount, but only to the extent that the
Unutilized Total Revolving Commitment would be reduced below any such limits,
(C) no such reduction shall be permitted if any Borrower would be required to
make a mandatory prepayment of Loans or cash collateralize Letters of Credit
pursuant to Section 2.16, unless such reduction is made contemporaneously with a
prepayment or cash collateralization required pursuant to Section 2.16, and
(D) any partial reduction shall be in the amount of at least $5,000,000 (or, if
greater, in integral multiples of $1,000,000).
     Section 2.16 Payments and Prepayments of Loans.
          (a) Voluntary Prepayments. Each Borrower shall have the right to
prepay any of the Loans owing by it, in whole or in part, without premium or
penalty (except as specified in subparts (d) and (g) below), from time to time.
The Borrower making such prepayment shall give the Global Agent at the Notice
Office written or telephonic notice (in the case of telephonic notice, promptly
confirmed in writing if so requested by the Global Agent) of its intent to
prepay the Loans, the amount of such prepayment and (in the case of Fixed Rate
Loans) the specific Borrowing(s) pursuant to which made, which notice shall be
received by the Global Agent by (x)

79



--------------------------------------------------------------------------------



 



11:00 A.M. (local time at the Notice Office) three Business Days prior to the
date of such prepayment, in the case of any prepayment of Fixed Rate Loans, or
(y) 11:00 A.M. (local time at the Notice Office) one Business Day prior to the
date of such prepayment, in the case of any prepayment of Base Rate Loans, and
which notice shall promptly be transmitted by the Global Agent to each of the
affected Lenders; provided, however, that (i) in the case of prepayment of any
Borrowings, each partial prepayment of any such Borrowing shall be in an
aggregate principal of at least $2,500,000 (or, if less, the full amount of such
Borrowing) or the Dollar Equivalent thereof, or an integral multiple of $500,000
or the Dollar Equivalent thereof in excess thereof; (ii) no partial prepayment
of any Loans made pursuant to a Borrowing shall reduce the aggregate principal
amount of such Loans outstanding pursuant to such Borrowing to an amount less
than the Minimum Borrowing Amount applicable thereto; and (iii) each prepayment
in respect of any Loans shall, unless otherwise specified by the applicable
Borrower, be applied to repay such Loans in accordance with Section 2.17(b).
Notwithstanding anything contained herein to the contrary, the Global Agent may,
with respect to notices by the Borrowers for voluntary prepayments of less than
the full amount of a Revolving Borrowing of Foreign Currency Loans, engage in
reasonable rounding of the applicable Designated Foreign Currency amounts to be
repaid, and the Borrowers’ notice shall thereby be deemed to reflect such
rounded amounts
          (b) Replacement of a Lender. In the event any Lender or LC Issuer
(i) gives notice under Section 3.01, (ii) requests compensation under
Section 3.02, or requires any Borrower to pay any additional amount to any
Lender, LC Issuer or any Governmental Authority for the account of any Lender or
LC Issuer pursuant to Section 3.03, (iii) is a Defaulting Lender, (iv) becomes
subject to the control of a Governmental Authority (other than normal and
customary supervision), or (v) is a Non-Consenting Lender referred to in
Section 11.11, then in any such event the Borrowers may, at their sole expense,
upon notice to such Lender or LC Issuer and the Global Agent, require such
Lender or LC Issuer to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 11.05), all of its interests, rights and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations, provided that:
                    (A) the Borrowers shall have paid to the Global Agent the
assignment fee specified in Section 11.05;
                    (B) such Lender shall have received payment of an amount
equal to the outstanding principal of its Loans, Revolving Facility LC
Participations, Canadian LC Participations and Swing Loan Participations,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.04) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts);
                    (C) in the case of any such assignment resulting from a
claim for compensation under Section 3.02(a) or payments required to be made
pursuant to Section 3.03, such assignment will result in a reduction in such
compensation or payments thereafter; and
                    (D) such assignment does not conflict with applicable Law.

80



--------------------------------------------------------------------------------



 



Solely with respect to circumstances described in Section 2.16(b)(i) through
2.16(b)(iii), a Lender or LC Issuer shall not be required to make any such
assignment or delegation if, prior thereto, as a result of a waiver by such
Lender, LC Issuer or otherwise, such circumstances entitling the Borrowers to
require such assignment and delegation cease to apply. Nothing in this
Section 2.16 or in any other provision of this Agreement shall be deemed to
prejudice any rights that the Borrowers may have against any Defaulting Lender.
          (c) Mandatory Payments. The Loans shall be subject to mandatory
repayment or prepayment, and the Revolving LC Outstandings and Canadian LC
Outstandings shall be subject to cash collateralization requirements, in
accordance with the following provisions:
               (i) Maturity. Unless Continued or Converted in accordance with
the terms of this Agreement, the principal amount of each Fixed Rate Loan shall
be payable by the applicable Borrower on the last day of the Interest Period
applicable to such Fixed Rate Loan. The entire principal amount of all
outstanding Revolving Loans owing by each Borrower shall be repaid in full on
the Revolving Facility Termination Date.
               (ii) Adjustment Dates. The Borrowers shall repay the principal
amount of the Revolving Loans required to be paid by each of them on any
Adjustment Date in accordance with Section 2.10.
               (iii) Loans Exceed the Commitments. If on any date (after giving
effect to any other payments on such date) (A) the Revolving Facility Exposure
of any Lender exceeds such Lender’s Revolving Commitment, (B) the Aggregate
Revolving Facility Exposure exceeds the Total Revolving Commitment, (C) the
Foreign Currency Exposure exceeds the Maximum Foreign Exposure Amount by five
percent (5%) or more under any calculation pursuant to Section 1.05, (D) the
Foreign Subsidiary Borrower Exposure exceeds the Maximum Foreign Exposure
Amount, (E) the Canadian Sub-Facility Exposure of any Canadian Lender exceeds
such Canadian Lender’s Canadian Commitment by five percent (5%) or more under
any calculation pursuant to Section 1.05, (F) the Aggregate Canadian
Sub-Facility Exposure exceeds the Total Canadian Commitment by five percent (5%)
or more under any calculation pursuant to Section 1.05, or (G) the aggregate
principal amount of Swing Loans outstanding exceeds the Swing Line Commitment,
then, in the case of each of the foregoing, the applicable Borrower or the
Company shall prepay on such date the principal amount of Loans and, after Loans
have been paid in full, Unpaid Drawings, in an aggregate amount at least equal
to such excess and conforming in the case of partial prepayments of Loans to the
requirements as to the amounts of partial prepayments of Loans that are
contained in subpart (a) above.
               (iv) Revolving Facility LC Outstandings Exceed Commitment. If on
any date (A) the Revolving Facility LC Outstandings exceed the Revolving
Facility LC Commitment Amount, or (B) the Canadian LC Outstandings exceed the
Canadian LC Commitment Amount, in each case as then in effect by five percent
(5%) or more under any calculation pursuant to Section 1.05, then the applicable
LC Obligor or the Company shall pay to the Global Agent or the Canadian
Administrative Branch of the Global Agent, as appropriate, an amount in cash
equal to such excess and the Global Agent shall hold such payment as security
for the reimbursement obligations of the applicable LC Obligors hereunder in
respect of Revolving Facility Letters of Credit or Canadian Letters of Credit,
as the case may be, pursuant

81



--------------------------------------------------------------------------------



 



to a cash collateral agreement to be entered into in form and substance
reasonably satisfactory to the Global Agent, each LC Issuer and the Company
(which shall permit certain investments in Cash Equivalents satisfactory to the
Global Agent, each LC Issuer and the Company until the proceeds are applied to
the secured obligations).
               (v) Certain Proceeds of Indebtedness. Not later than the Business
Day following the date of the receipt by any Credit Party of the cash proceeds
(net of underwriting discounts and commissions, placement agent fees and other
reasonable and customary fees and costs associated therewith) in excess of
$5,000,000 from any sale or issuance of any Indebtedness (other than any
Indebtedness incurred pursuant to any of Section 7.04(a) through (m), (o) and
(p)) after the Closing Date, the Company will make a prepayment of the Loans in
an amount equal to 100% of such net proceeds in excess of such amount in
accordance with Section 2.16(d) below.
               (vi) Certain Proceeds of Asset Sales. If during any fiscal year
of the Company, the Company or any other Domestic Credit Party receives
cumulative Net Cash Proceeds during such fiscal year from one or more Asset
Sales described in Section 7.02(e)(i) or Section 7.02(f) aggregating $10,000,000
or more for such fiscal year, not later than the Business Day following the date
of receipt of Net Cash Proceeds in excess of such amount, the Company will make
a prepayment of the Loans in an amount equal to 100% of the Net Cash Proceeds
then received in excess of such amount in accordance with Section 2.16(d) below;
provided, that (A) if no Default or Event of Default shall have occurred and be
continuing, and (B) the Company notifies the Global Agent of the amount and
nature thereof and of its intention to reinvest all or a portion of such Net
Cash Proceeds in assets used or useful in the business of the Company or any of
its Subsidiaries during such 360 day period, then no such prepayment shall be
required to the extent of the amount of such Net Cash Proceeds as to which the
Company so indicates such reinvestment will take place. If at the end of any
such 360 day period any portion of such Net Cash Proceeds in excess of $500,000
has not been so reinvested, the Company will immediately make a prepayment of
the Loans, as provided above.
               (vii) Certain Proceeds of an Event of Loss. If during any fiscal
year of the Company, the Company or any other Domestic Credit Party receives
cumulative Net Cash Proceeds during such fiscal year from one or more Events of
Loss aggregating $10,000,000 or more for such fiscal year, not later than the
Business Day following the date of receipt of Net Cash Proceeds in excess of
such amount, the Company will make a prepayment of the Loans in an amount equal
to 100% of the Net Cash Proceeds then received in excess of such amount from any
Event of Loss in accordance with Section 2.16(d) below. Notwithstanding the
foregoing, in the event any property suffers an Event of Loss and (A) the Net
Cash Proceeds received in any fiscal year as a result of such Event of Loss are
less than $5,000,000, (B) no Default or Event of Default has occurred and is
continuing, and (C) the Company notifies the Global Agent and the Lenders in
writing that it intends to rebuild or restore the affected property, that such
rebuilding or restoration can be accomplished within 360 days out of such Net
Cash Proceeds and other funds available to the Company, then no such prepayment
of the Loans shall be required. Any amounts in excess of $500,000 not so applied
to the costs of rebuilding or restoration or as provided in Section 8.03 shall
be applied to the prepayment of the Loans as provided above.

82



--------------------------------------------------------------------------------



 



          (d) Applications of Certain Prepayment Proceeds. Subject to
Section 2.16(e) below, each prepayment required to be made pursuant to
Sections 2.16(c)(v), (vi), or (vii) above shall be applied as a mandatory
prepayment of principal of first, the outstanding Swing Loans, and second, the
outstanding Revolving Loans.
          (e) Reserved.
          (f) Particular Loans to be Prepaid. With respect to each repayment or
prepayment of Loans required by this Section, the Borrower making such repayment
or prepayment shall designate the Types of Loans that are to be repaid or
prepaid and the specific Borrowing(s) pursuant to which such repayment or
prepayment is to be made; provided, however, that (i) such Borrower shall first
so designate all Loans that are Base Rate Loans and Fixed Rate Loans with
Interest Periods ending on the date of repayment or prepayment prior to
designating any other Fixed Rate Loans for repayment or prepayment, (ii) if the
outstanding principal amount of Fixed Rate Loans made pursuant to a Borrowing is
reduced below the applicable Minimum Borrowing Amount as a result of any such
repayment or prepayment, then all the Loans outstanding pursuant to such
Borrowing shall, in the case of Eurodollar Loans or CDOR Loans, be Converted
into Base Rate Loans and, in the case of Foreign Currency Loans, be repaid in
full, and (iii) each repayment and prepayment of any Loans made pursuant to a
Borrowing shall be applied in accordance with Section 2.17(b). In the absence of
a designation by a Borrower as described in the preceding sentence, the Global
Agent shall, subject to the above, make such designation in its sole discretion
with a view, but no obligation, to minimize breakage costs owing under
Article III.
          (g) Breakage and Other Compensation. Any prepayment made pursuant to
this Section shall be accompanied by any amounts payable in respect thereof
under Article III. Notwithstanding the foregoing, if the amount of any
prepayment of Loans required under Section 2.16 shall be in excess of the amount
of the Base Rate Loans at the time outstanding (an “Excess Amount”), only the
portion of the amount of such prepayment as is equal to the amount of such
outstanding Base Rate Loans shall be immediately prepaid and, at the election of
the Company, the balance of such required prepayment shall be either
(A) deposited in a collateral account held at the Global Agent and applied to
the prepayment of Fixed Rate Loans on the last day of the then next-expiring
Interest Period for Fixed Rate Loans, provided that (i) interest in respect of
such Excess Amount shall continue to accrue thereon at the rate provided
hereunder for the Loans which such Excess Amount is intended to repay until such
Excess Amount shall have been used in full to repay such Loans and (ii) at any
time while an Event of Default has occurred and is continuing, the Global Agent
may, and upon written direction from the Required Lenders shall, apply any or
all proceeds then on deposit in such collateral account to the payment of such
Loans in an amount equal to such Excess Amount or (B) prepaid immediately,
together with any amounts owing to the Lenders under Article III.
     Section 2.17 Method and Place of Payment.
          (a) Generally. All payments made by any Borrower hereunder, under any
Note or any other Loan Document, shall be made without setoff, counterclaim or
other defense.

83



--------------------------------------------------------------------------------



 



          (b) Application of Payments. Except as specifically set forth
elsewhere in this Agreement and subject to Section 8.03, (i) all payments and
prepayments of Loans (other than Swing Loans) and Unpaid Drawings with respect
to Letters of Credit shall be applied by the Global Agent for the ratable
benefit of the Lenders entitled thereto (based on each such Lender’s Payment
Sharing Percentage at the time of such payment) to pay or prepay such Loans or
Unpaid Drawings, (ii) all payments or prepayments of Swing Loans and payments of
interest thereon shall be applied to pay or prepay such Swing Loans and unpaid
interest thereon, (iii) all payments of Fees shall be applied as set forth in
Section 2.14, and (iv) with respect to any other amounts, such amounts shall be
distributed by the Global Agent for the ratable account of the Lenders entitled
thereto in accordance with the terms of this Agreement.
          (c) Payment of Obligations. Except as set forth in subpart (d) below,
all payments under this Agreement with respect to any of the Obligations shall
be made to the Global Agent on the date when due and shall be made at the
Payment Office in immediately available funds and, except as set forth in the
next sentence, shall be made in Dollars. With respect to any Foreign Currency
Loan, all payments (including prepayments) to any Lender of the principal of or
interest on such Foreign Currency Loan shall be made in the same Designated
Foreign Currency as the original Loan and with respect to any Revolving Facility
Letter of Credit issued in a Designated Foreign Currency, all Unpaid Drawings
with respect to each such Revolving Facility Letter of Credit shall be made in
the same Designated Foreign Currency in which each such Revolving Facility
Letter of Credit was issued, unless the applicable LC Issuer agrees otherwise;
provided, however, that if it is impossible or illegal for any Borrower to
effect payment of a Loan in the Designated Foreign Currency in which such Loan
was made, or if any Borrower defaults in its obligation to do so, the Global
Agent may at its option (and shall, in the case of such impossibility or
illegality) permit such payment to be made (i) at and to a different location,
subsidiary, affiliate or correspondent of the Global Agent, or (ii) in the
Equivalent Amount of Dollars or (iii) in an Equivalent Amount of such other
currency (freely convertible into Dollars) as the Global Agent may solely at its
option designate. Upon any events described in (i) through (iii) of the
preceding sentence, the Borrowers shall make such payment and the Borrowers
agree to hold each Lender harmless from and against any loss incurred by any
Lender arising from the cost to such Lender of any premium, any costs of
exchange, the cost of hedging and covering the Designated Foreign Currency in
which such Loan was originally made, and from any change in the value of
Dollars, or such other currency, in relation to the Designated Foreign Currency
that was due and owing. Such loss shall be calculated for the period commencing
with the first day of the Interest Period for such Loan and continuing through
the date of payment thereof. Without prejudice to the survival of any other
agreement of the hereunder, the Borrowers’ obligations under this
Section 2.17(c) shall survive termination of this Agreement.
          (d) Canadian Obligations. All payments under this Agreement with
respect to the Canadian Obligations shall be made to the Canadian Administrative
Branch of the Global Agent not later than 11:00 A.M. (local time at the Canadian
Payment Office) on the date when due and shall be made at the Canadian Payment
Office in immediately available funds and in Canadian Dollars.
          (e) Timing of Payments. Any payments under this Agreement that are
made later than 11:00 A.M. (local time at the Payment Office or the Canadian
Payment Office, as the

84



--------------------------------------------------------------------------------



 



case may be) shall be deemed to have been made on the next succeeding Business
Day. Whenever any payment to be made hereunder shall be stated to be due on a
day that is not a Business Day, the due date thereof shall be extended to the
next succeeding Business Day and, with respect to payments of principal,
interest shall be payable during such extension at the applicable rate in effect
immediately prior to such extension.
          (f) Distribution to Lenders. Upon the Global Agent’s receipt of
payments hereunder, the Global Agent shall immediately distribute to each Lender
or the applicable LC Issuer, as the case may be, its ratable share (as
determined in accordance with subpart (b) above), if any, of the amount of
principal, interest, and Fees received by it for the account of such Lender.
Payments received by the Global Agent in Dollars shall be delivered to the
Lenders or the applicable LC Issuer, as the case may be, in Dollars in
immediately available funds. Payments received by the Global Agent in any
Designated Foreign Currency shall be delivered to the Lenders or the applicable
LC Issuer, as the case may be, in such Designated Foreign Currency in same day
funds; provided, however, that if at any time insufficient funds are received by
and available to the Global Agent to pay fully all amounts of principal, Unpaid
Drawings, interest and Fees then due hereunder then, except as specifically set
forth elsewhere in this Agreement and subject to Section 8.03, such funds shall
be applied (i) first, towards payment of interest and Fees then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest and Fees then due to such parties, and (ii) second, towards payment of
principal and Unpaid Drawings then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and Unpaid Drawings
then due to such parties.
     Section 2.18 Authority of Company; Liability of Foreign Subsidiary
Borrowers.
          (a) Authority of the Company. Each Foreign Subsidiary Borrower hereby
irrevocably designates and appoints the Company as its agent under this
Agreement and the other Loan Documents and hereby irrevocably authorizes the
Company to take such action on its behalf under the provisions of this Agreement
and the other Loan Documents and to exercise such powers (including, but not
limited to, requesting a Loan or Letter of Credit for such Foreign Subsidiary
Borrowers hereunder) and perform such duties as such Foreign Subsidiary Borrower
could exercise on its own (which the Company may, but shall not be obligated to,
do), together with such other powers as are reasonably incidental thereto, with
all such actions by the Company that purport to be on behalf of any Foreign
Subsidiary Borrower being sufficient, without any further action or
authorization by such Foreign Subsidiary Borrower, to bind such Foreign
Subsidiary Borrower. The Global Agent, the Lenders and each LC Issuer shall be
entitled to rely upon all statements, certificates, notices, consents,
affidavits, letters, cablegrams, telegrams, facsimile transmissions, electronic
transmissions, e-mails, telex or teletype messages, orders or other documents or
conversations furnished or made by the Company pursuant to any of the provisions
of this Agreement or any of the other Loan Documents, or otherwise in connection
with the transactions contemplated by the Loan Documents, as being made or
furnished on behalf of, and with the effect of irrevocably binding, each Foreign
Subsidiary Borrower, without any duty to ascertain or to inquire as to the
authority of the Company in so doing. Notwithstanding the foregoing, the Global
Agent, the Lenders and each LC Issuer may also rely on or act in accordance with
directions or instructions coming directly from any such Foreign Subsidiary
Borrower.

85



--------------------------------------------------------------------------------



 



          (b) Foreign Revolving Facility Borrowers. The parties intend that this
Agreement shall in all circumstances be interpreted to provide that each Foreign
Revolving Facility Borrower is liable only for Loans made to such Foreign
Revolving Facility Borrower, interest on such Loans, such Foreign Revolving
Facility Borrower’s reimbursement obligations with respect to any Revolving
Facility Letter of Credit issued for its account and its ratable share of any of
the other Obligations, including, without limitation, general fees,
reimbursements and charges hereunder and under any other Loan Document that are
attributable to it. The liability of any Foreign Revolving Facility Borrower for
the payment of any of the Obligations or the performance of its covenants,
representations and warranties set forth in this Agreement and the other Loan
Documents shall be several from but not joint with the Obligations of any other
Borrower. Nothing in this Section is intended to limit, nor shall it be deemed
to limit, any of the liability of the Company for any of the Obligations,
whether in its primary capacity as a Borrower, pursuant to its guaranty
obligations set forth in Article X, at law or otherwise.
          (c) Canadian Borrowers. To the extent permitted by law, each Canadian
Borrower is and shall at all times be fully liable, jointly and severally, for
all of the Canadian Revolving Loans made hereunder and for all of the other
Canadian Obligations. Each Canadian Borrower agrees that it is receiving or will
receive a direct pecuniary benefit for each Canadian Revolving Loan made
hereunder and each Canadian Letter of Credit issued hereunder. Each request by
any of the Canadian Borrowers for a Borrowing, Continuation or Conversion of any
Canadian Revolving Loan or for any Canadian LC Request shall be deemed to be a
joint and several request by all of the Canadian Borrowers. Each Canadian
Borrower hereby authorizes any other Canadian Borrower to request a Borrowing,
Continuation or Conversion of a Canadian Revolving Loan or a Canadian LC Request
hereunder.
     Section 2.19 Eligibility and Addition/Release of Foreign Subsidiary
Borrowers.
          (a) No Foreign Subsidiary Borrowers as of the Closing Date. The
parties hereto acknowledge that there are no Foreign Revolving Facility
Borrowers or Canadian Borrowers as of the Closing Date and, as such, no Foreign
Subsidiary of the Company shall be permitted to request or receive the proceeds
of any Borrowing nor shall any Letter of Credit be issued for its account.
          (b) Eligibility of Foreign Subsidiaries. At the request of the
Company, a Foreign Subsidiary of the Company may become a Foreign Subsidiary
Borrower hereunder, provided that (i) only a Foreign Subsidiary that is
organized under the laws of Canada or any Province thereof may become a Canadian
Borrower and no Foreign Subsidiary organized under the laws of Canada or any
Province thereof may become a Foreign Revolving Facility Borrower; (ii) prior to
becoming a Foreign Subsidiary Borrower, the Company has provided to the Global
Agent a written request signed by the Company and such Foreign Subsidiary, that
such Foreign Subsidiary be designated as a Foreign Subsidiary Borrower pursuant
to the terms of this Agreement; (iii) such Foreign Subsidiary shall be a
wholly-owned Subsidiary of the Company; (iv) the Company and such Foreign
Subsidiary shall have satisfied the conditions precedent set forth in
Section 4.02; (v) the addition of such Foreign Subsidiary as a Foreign
Subsidiary Borrower hereunder shall not result in withholding tax liability or
other adverse tax consequences or adverse legal impact to the Global Agent, any
LC Issuer or any Lender hereunder; and (vi) at the time of the request by the
Company that such Foreign Subsidiary be

86



--------------------------------------------------------------------------------



 



added as Foreign Subsidiary Borrower and after giving effect to the addition of
such Foreign Subsidiary as a Foreign Subsidiary Borrower, no Default or Event of
Default shall exist or begin to exist.
          (c) Notification to Lenders. Upon satisfaction by the Company and any
Foreign Subsidiary of the requirements set forth in subpart (b) above, and the
Global Agent’s satisfaction that the addition of such Foreign Subsidiary as a
Foreign Subsidiary Borrower hereunder is appropriately documented pursuant to
this Agreement and the other Loan Documents, the Global Agent shall promptly
notify the Company, such Foreign Subsidiary and the Lenders thereof, and shall
notify the Lenders whether such Foreign Subsidiary is a Canadian Borrower or
Foreign Revolving Facility Borrower, whereupon such Foreign Subsidiary shall be
designated a “Foreign Subsidiary Borrower” pursuant to the terms and conditions
of this Agreement, and such Foreign Subsidiary shall become bound by all
representations, warranties, covenants, provisions and conditions of this
Agreement and each other Loan Document applicable to the Foreign Subsidiary
Borrowers as if such Foreign Subsidiary Borrower had been the original party
making such representations, warranties and covenants.
          (d) Release of Foreign Subsidiary Borrowers. Upon written request of
the Company and any Foreign Subsidiary Borrower, such Foreign Subsidiary
Borrower may be released as a Foreign Subsidiary Borrower hereunder, so long as
(i) such Foreign Subsidiary Borrower does not have any Credit Facility Exposure
owing to any Lender at such time and has paid all accrued and unpaid interest
and fees and other amounts due by or from such Foreign Subsidiary Borrower
hereunder, if any, owing by it, and (ii) no Default or Event of Default shall
exist or immediately thereafter shall begin to exist. No such release shall be
effective until confirmed by the Global Agent to the Company, such Foreign
Subsidiary Borrower and the Lenders in writing (which the Collateral Agent
agrees to promptly do upon satisfaction of the conditions set forth in this
subpart). The Lenders hereby authorize the Global Agent to release such Foreign
Subsidiary Borrower in accordance with the terms and conditions of this subpart
and agree that the Global Agent may execute and deliver such documents or
agreements as the Global Agent shall deem necessary or appropriate in connection
therewith. No release of a Foreign Subsidiary Borrower shall affect the
Company’s obligations under Article X of this Agreement or any other Credit
Party’s obligations under the Subsidiary Guaranty.
     Section 2.20 Collateral and Collateral Release Date.
     At all times on and after the Closing Date, unless and until released in
accordance with this Section, all of the Obligations of the Credit Parties shall
be secured by the Collateral on the terms and conditions set forth in the
Security Documents. Upon the written request of the Company to the Global Agent
and the Collateral Agent at any time after the Company has achieved an
Investment Grade Rating from at least two of the Ratings Agencies on or after
the Closing Date, the Collateral Agent shall release and terminate all of the
Liens granted to it pursuant to the Security Documents so long as no Default or
Event of Default exists or immediately thereafter would exist. In connection
with the foregoing, the Collateral Agent shall, at the Company’s expense,
prepare and file all necessary termination statements and releases terminating
and releasing the Liens granted to the Collateral Agent pursuant to the Security
Documents and shall return to the Company all share certificates or other
Collateral held by the Collateral Agent and transfer documents relating thereto.
The Lenders hereby authorize the

87



--------------------------------------------------------------------------------



 



Global Agent and the Collateral Agent to execute and deliver such documents or
agreements as the Global Agent or the Collateral Agent deem necessary or
appropriate in connection with the foregoing. The release of the Collateral
pursuant to this Section shall not be effective until the date (the “Collateral
Release Date”) that (i) the Collateral Agent has filed all termination
statements and releases, deemed necessary or appropriate by the Company, which
the Collateral Agent shall promptly do upon satisfaction by the Company of the
conditions set forth in this Section, and (ii) the Global Agent has provided
notice of the same to the Lenders, which notice the Global Agent shall promptly
provide upon the satisfaction by the Company of the conditions set forth in this
Section.
     Section 2.21 Liability of Foreign Subsidiary Borrowers.
     The parties intend that this Agreement shall in all circumstances be
interpreted to provide that each Foreign Subsidiary Borrower is liable only for
Loans made to such Foreign Subsidiary Borrower, interest on such Loans, such
Foreign Borrower’s reimbursement obligations with respect to any Letter of
Credit issued for its account and its ratable share of any of the other
Obligations, including, without limitation, general fees, reimbursements and
charges hereunder and under any other Loan Document that are attributable to it.
Nothing in this Section is intended to limit, nor shall it be deemed to limit,
any of the liability of the Company for any of the Obligations, whether in its
primary capacity as a Borrower, pursuant to its guaranty obligations set forth
in Article X, at law or otherwise.
     ARTICLE III — TAXES, INCREASED COSTS AND ILLEGALITY
     Section 3.01 Interest Rate Unascertainable; Illegality; Increased Costs;
Deposits Not Available.
          (a) Unascertainable. If on any date on which any interest rate
applicable to any Fixed Rate Loan would otherwise be determined, the Global
Agent shall have determined that:
               (i) adequate and reasonable means do not exist for ascertaining
such interest rate, or
               (ii) a contingency has occurred which materially and adversely
affects the London interbank eurodollar market or the Canadian commercial
banking market relating to such interest rate, the Global Agent shall have the
rights specified in Section 3.01(c).
          (b) Illegality; Increased Costs; Deposits Not Available. If at any
time any Lender shall have determined that:
               (i) the making, maintenance or funding of any Fixed Rate Loan has
been made impracticable or unlawful by compliance by such Lender in good faith
with any Law or any interpretation or application thereof by any Governmental
Authority or with any request or directive of any such Governmental Authority
(whether or not having the force of Law), or

88



--------------------------------------------------------------------------------



 



               (ii) the interest rate applicable to a Fixed Rate Loan will not
adequately and fairly reflect such Lender’s actual cost of funds (not the
return) for the establishment or maintenance of any such Loan, or
               (iii) after making all reasonable efforts, deposits of the
relevant amount in Dollars for the relevant Interest Period for a Loan, or to
banks generally, to which the interest rate applicable to any Fixed Rate Loan
applies, respectively, are not available to such Lender with respect to such
Loan, or to banks generally, in the interbank eurodollar market or the Canadian
commercial banking market, as applicable,
then the Global Agent shall have the rights specified in Section 3.01(c).
          (c) Global Agent’s and Lenders’ Rights. In the case of any event
specified in Section 3.01(a) above, the Global Agent shall promptly so notify
the Lenders and the applicable Borrower thereof, and in the case of an event
specified in Section 3.01(b) above, such Lender shall promptly so notify the
Global Agent and endorse a certificate to such notice as to the specific
circumstances of such notice, and the Global Agent shall promptly send copies of
such notice and certificate to the other Lenders and the applicable Borrower.
Upon such date as shall be specified in such notice (which shall not be earlier
than the date such notice is given), the obligation of (A) the Lenders, in the
case of such notice given by the Global Agent, or (B) such Lender, in the case
of such notice given by such Lender, to allow the applicable Borrower to select,
convert to or renew the applicable interest rate shall be suspended until the
Global Agent shall have later notified the Borrower, or such Lender shall have
later notified the Global Agent, of the Global Agent’s or such Lender’s, as the
case may be, determination that the circumstances giving rise to such previous
determination no longer exist. If at any time the Global Agent makes a
determination under Section 3.01(a) and the Borrower has previously notified the
Global Agent of its selection of, conversion to or renewal of such interest rate
and such interest rate has not yet gone into effect, such notification shall be
deemed to provide for selection of, conversion to or renewal of the Base Rate or
the Canadian Base Rate, as applicable, otherwise available with respect to such
Loans. If any Lender notifies the Global Agent of a determination under
Section 3.01(b), the applicable Borrower shall, subject to the Borrower’s
indemnification Obligations under Section 3.04, as to any Fixed Rate Loan of the
Lender on the date specified in such notice either convert such Loan to the Base
Rate or the Canadian Base Rate, as applicable, otherwise available with respect
to such Loan or prepay such Loan in accordance with Section 2.16. Absent due
notice from the Borrower of conversion or prepayment, such Loan shall
automatically be converted to the Base Rate or the Canadian Base Rate, as
applicable, otherwise available with respect to such Loan upon such specified
date.
     Section 3.02 Increased Costs.
          (a) Increased Costs Generally. If any Change in Law shall:
               (i) impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended or participated in
by, any Lender (except any reserve requirement reflected in any Fixed Rate Loan)
or any LC Issuer;

89



--------------------------------------------------------------------------------



 



               (ii) subject any Lender or any LC Issuer to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Fixed Rate Loan made by it, or change
the basis of taxation of payments to such Lender or any LC Issuer in respect
thereof (except for Indemnified Taxes or Other Taxes covered by Section 3.03 and
the imposition of, or any change in the rate of, any Excluded Tax payable by
such Lender or any LC Issuer); or
               (iii) impose on any Lender, any LC Issuer, the London interbank
market or the Canadian commercial banking market any other condition, cost or
expense affecting this Agreement or any Fixed Rate Loan made by such Lender or
any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Fixed Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or any
LC Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or any LC Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or any LC Issuer, the applicable
Borrower will pay to such Lender or any LC Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or any LC Issuer, as
the case may be, for such additional costs incurred or reduction suffered.
          (b) Capital Requirements. If any Lender or any LC Issuer determines
that any Change in Law affecting such Lender or any LC Issuer or any lending
office of such Lender or such Lender’s or any LC Issuer’s holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or any LC Issuer’s capital or on the capital of
such Lender’s or any LC Issuer’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by any LC Issuer, to a level below that which such Lender or any
LC Issuer or such Lender’s or any LC Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
any LC Issuer’s policies and the policies of such Lender’s or any LC Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or any LC Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or any LC Issuer or
such Lender’s or any LC Issuer’s holding company for any such reduction
suffered.
          (c) Certificates for Reimbursement; Repayment of Outstanding Loans;
Borrowing of New Loans. A certificate of a Lender or LC Issuer setting forth the
amount or amounts necessary to compensate such Lender or LC Issuer or its
holding company, as the case may be, as specified in Sections 3.02(a) or 3.02(b)
and delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender or LC Issuer, as the case may be, the amount
shown as due on any such certificate within ten (10) days after receipt thereof.
          (d) Delay in Requests. Promptly after any Lender or LC Issuer has
determined that it will make a request for increased compensation pursuant to
this Section 3.02,

90



--------------------------------------------------------------------------------



 



such Lender or LC Issuer shall notify the Borrower thereof. Failure or delay on
the part of any Lender or any LC Issuer to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s or LC Issuer’s right to
demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or LC Issuer pursuant to this Section for any increased
costs incurred or reductions suffered more than nine (9) months prior to the
date that such Lender or LC Issuer, as the case may be, notifies the Borrower of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s or LC Issuer’s intention to claim compensation therefor (except that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine (9) month period referred to above shall be extended
to include the period of retroactive effect thereof).
     Section 3.03 Taxes.
          (a) Payments Free of Taxes. Any and all payments by or on account of
any obligation of any Borrower hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes; provided that if any Borrower shall be
required by applicable Law to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Global Agent, any
Lender or any LC Issuer, as the case may be, receives an amount equal to the sum
it would have received had no such deductions been made, (ii) the applicable
Borrower shall make such deductions and (iii) the applicable Borrower shall
timely pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable Law.
          (b) Payment of Other Taxes by the Borrowers. Without limiting the
provisions of Section 3.03(a) above, the Borrowers shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable Law.
          (c) Indemnification by the Borrowers. The Borrowers shall indemnify
the Global Agent, each Lender and each LC Issuer, within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Global Agent,
such Lender or such LC Issuer, as the case may be, and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or LC Issuer
(with a copy to the Global Agent), or by the Global Agent on its own behalf or
on behalf of a Lender or LC Issuer, shall be conclusive absent manifest error.
          (d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Borrower to a Governmental Authority,
such Borrower shall deliver to the Global Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Global Agent.

91



--------------------------------------------------------------------------------



 



          (e) Status of Lenders. Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the Law of the jurisdiction
in which any Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the applicable Borrower (with a copy to the
Global Agent), at the time or times prescribed by applicable Law or reasonably
requested by the applicable Borrower or the Global Agent, such properly
completed and executed documentation prescribed by applicable Law as will permit
such payments to be made without withholding or at a reduced rate of
withholding. Notwithstanding the submission of such documentation claiming a
reduced rate of or exemption from U.S. withholding tax, the Global Agent shall
be entitled to withhold United States federal income taxes at the full 30%
withholding rate if in its reasonable judgment it is required to do so under the
due diligence requirements imposed upon a withholding agent under § 1.1441-7(b)
of the United States Income Tax Regulations. Further, the Global Agent is
indemnified under § 1.1461-1(e) of the United States Income Tax Regulations
against any claims and demands of any Lender or assignee or participant of a
Lender for the amount of any tax it deducts and withholds in accordance with
regulations under § 1441 of the Internal Revenue Code. In addition, any Lender,
if requested by the Borrower or the Global Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Global Agent as will enable the Borrower or the Global Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements.
          Without limiting the generality of the foregoing, in the event that
any Borrower is resident for tax purposes in the United States of America, any
Foreign Lender shall deliver to such Borrower and the Global Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the request of such Borrower or the Global Agent,
but only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:
               (i) two (2) duly completed valid originals of IRS Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States of America is a party,
               (ii) two (2) duly completed valid originals of IRS Form W-8ECI,
               (iii) in the case of a Foreign Lender claiming the benefits of
the exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) two duly completed valid originals of IRS Form W-8BEN,
               (iv) any other form prescribed by applicable Law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower to determine the withholding
or deduction required to be made (an “Exemption Certificate”), or

92



--------------------------------------------------------------------------------



 



               (v) to the extent that any Lender is not a Foreign Lender, such
Lender shall submit to the Global Agent two (2) originals of an IRS Form W-9 or
any other form prescribed by applicable Law demonstrating that such Lender is
not a Foreign Lender.
          (f) Treatment of Certain Refunds. If the Global Agent, any Lender or
any LC Issuer determines, in good faith and in its sole discretion, that it has
received a refund of any taxes in respect of or calculated with reference to
Indemnified Taxes or Other Taxes as to which it has been indemnified by any
Borrower or with respect to which any Borrower has paid additional amounts
pursuant to this Section 3.03, it shall pay over such refund to such Borrower
(but only to the extent of indemnity payments made, or additional amounts paid,
by such Borrower under this Section 3.03 with respect to the Indemnified Taxes
or Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
the Global Agent, such Lender or such LC Issuer (including any Taxes imposed
with respect to such refund) as is determined by the Global Agent, any Lender or
any LC Issuer in good faith and in its sole discretion, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that the applicable Borrower, upon the request
of the Global Agent, such Lender or the LC Issuer, agrees to repay as soon as
reasonably practicable the amount paid over to such Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Global Agent, such Lender or such LC Issuer in the event the
Global Agent, such Lender or such LC Issuer is required to repay such refund to
such Governmental Authority. This Section shall not be construed to require the
Global Agent, any Lender or any LC Issuer to make available its tax returns (or
any other information relating to its Taxes which it deems confidential) to the
Borrowers or any other Person.
     Section 3.04 Indemnity.
          In addition to the compensation or payments required by Section 3.02
or Section 3.03, the Borrowers shall indemnify each Lender against all
liabilities, losses or expenses (including loss of anticipated profits, any
foreign exchange losses and any loss or expense arising from the liquidation or
reemployment of funds obtained by it to maintain such Loan, from fees payable to
terminate the deposits from which such funds were obtained or from the
performance of any foreign exchange contract) which such Lender sustains or
incurs as a consequence of any:
          (a) payment, prepayment, conversion or renewal of any Fixed Rate Loan
on a day other than the last day of the corresponding Interest Period (whether
or not such payment or prepayment is mandatory, voluntary or automatic and
whether or not such payment or prepayment is then due),
          (b) attempt by any Borrower to revoke (expressly, by later
inconsistent notices or otherwise) in whole or part any loan requests or notices
of Conversion or Continuation under this Agreement including Sections 2.6, 2.8,
or 2.13, notices relating to termination of the Commitments under this Agreement
including Section 2.15(b), or notices relating to prepayments under this
Agreement including Section 2.16, or
          (c) default by any Borrower in the performance or observance of any
covenant or condition contained in this Agreement or any other Loan Document,
including any

93



--------------------------------------------------------------------------------



 



failure of any Borrower to pay when due (by acceleration or otherwise) any
principal, interest, Commitment Fee or any other amount due hereunder.
          If any Lender sustains or incurs any such loss or expense, it shall
from time to time notify the applicable Borrower of the amount determined in
good faith by such Lender (which determination may include such assumptions,
allocations of costs and expenses and averaging or attribution methods as such
Lender shall deem reasonable) to be necessary to indemnify such Lender for such
loss or expense. Such notice shall set forth in reasonable detail the basis for
such determination. Such amount shall be due and payable by the applicable
Borrower to such Lender ten (10) Business Days after such notice is given.
     Section 3.05 Mitigation Obligations.
     If any Lender requests compensation under Section 3.02, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.03, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the
reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.02 or 3.03, as
applicable, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender in any respect. The Borrower hereby agrees to pay all reasonable costs
and expenses incurred by any Lender in connection with any such designation or
assignment.
ARTICLE IV — CONDITIONS PRECEDENT
     Section 4.01 Conditions Precedent at Closing Date.
     The obligation of the Lenders to make Loans, and of any LC Issuer to issue
Letters of Credit, is subject to the satisfaction of each of the following
conditions on or prior to the Closing Date:
               (i) Credit Agreement. This Agreement shall have been executed by
the Company, the Global Agent, each LC Issuer and each of the Lenders.
               (ii) Notes. The Company shall have executed and delivered to the
Global Agent a Swing Line Note for the Swing Line Lender and a Revolving
Facility Note for the account of each Lender that has requested such a Note.
               (iii) Subsidiary Guaranty. The Subsidiary Guarantors shall have
duly executed and delivered the Guaranty of Payment (as modified, amended or
supplemented from time to time in accordance with the terms thereof and hereof,
the “Subsidiary Guaranty”), substantially in the form of Exhibit C-1.
               (iv) Security Agreement, Collateral Assignments and Control
Agreements. The Company and each Subsidiary Guarantor shall have duly executed
and delivered the Pledge and Security Agreement (as modified, amended or
supplemented from time to time in accordance with the terms thereof and hereof,
the “Security Agreement”), substantially

94



--------------------------------------------------------------------------------



 



in the form of Exhibit C-2, and shall have executed and delivered the Collateral
Assignment Agreements required pursuant to the terms of the Security Agreement.
In addition, the Company shall deliver or cause to be delivered, Control
Agreements required pursuant to the terms of the Security Agreement, duly
executed by the appropriate depositary institution, securities intermediary or
issuer as the case may be, for each of the accounts set forth on Schedule
4.01(iv).
               (v) Fees. The Company shall have (A) paid all fees payable
pursuant to the Fee Letter that are required to be paid by the Company on the
Closing Date, and (B) paid or caused to be paid all reasonable fees and expenses
of the Global Agent and the Collateral Agent and of special counsel to the
Global Agent and the Collateral Agent that have been invoiced on or prior to the
Closing Date in connection with the preparation, execution and delivery of this
Agreement and the other Loan Documents and the consummation of the transactions
contemplated hereby and thereby.
               (vi) Corporate Resolutions and Approvals. The Global Agent shall
have received certified copies of the resolutions of the Board of Directors of
the Company and each Subsidiary Guarantor, approving the Loan Documents to which
the Company or any such Subsidiary Guarantor, as the case may be, is or may
become a party, and of all documents evidencing other necessary corporate action
and governmental approvals, if any, with respect to the execution, delivery and
performance by the Company or any such Subsidiary Guarantor of the Loan
Documents to which it is or may become a party.
               (vii) Incumbency Certificates. The Global Agent shall have
received a certificate of the Secretary or an Assistant Secretary of the Company
and of each Subsidiary Guarantor, certifying the names and true signatures of
the officers of the Company or such Subsidiary Guarantor, as the case may be,
authorized to sign the Loan Documents to which the Company or such Subsidiary
Guarantor is a party and any other documents to which the Company or any such
other Subsidiary Guarantor is a party that may be executed and delivered in
connection herewith.
               (viii) Opinions of Counsel. The Global Agent shall have received
such opinions of counsel from counsel to the Company and the Subsidiary
Guarantors as the Global Agent shall request, each of which shall be addressed
to the Global Agent and each of the Lenders and dated the Closing Date and in
form and substance satisfactory to the Global Agent.
               (ix) Recordation of Security Documents, Delivery of Collateral,
Taxes, etc. The Security Documents (or proper notices or UCC financing
statements in respect thereof) shall have been duly recorded, published and
filed in such manner and in such places as is required by law to establish,
perfect, preserve and protect the rights and security interests of the parties
thereto and their respective successors and assigns, all collateral items
required to be physically delivered to the Collateral Agent thereunder shall
have been so delivered, accompanied by any appropriate instruments of transfer,
and all taxes, fees and other charges then due and payable in connection with
the execution, delivery, recording, publishing and filing of such instruments
and the issue and delivery of the Notes shall have been paid in full.

95



--------------------------------------------------------------------------------



 



               (x) Evidence of Insurance. The Global Agent shall have received
certificates of insurance and other evidence, satisfactory to it, of compliance
with the insurance requirements of this Agreement and the Security Documents.
               (xi) Search Reports. The Global Agent shall have received the
results of UCC and other search reports from one or more commercial search firms
acceptable to the Global Agent, listing all of the effective financing
statements filed against any Credit Party, together with copies of such
financing statements.
               (xii) Corporate Charter, Other Organizational Documents and Good
Standing Certificates. The Global Agent shall have received: (A) an original
certified copy of the Certificate or Articles of Incorporation or equivalent
formation document of each Credit Party and any and all amendments and
restatements thereof, certified as of a recent date by the relevant Secretary of
State and a copy of any Bylaws or equivalent organizational document of each
Credit Party and any and all amendments and restatements thereof, certified by
the Secretary or Assistant Secretary (or any other officer) of each Credit Party
as being complete as of the Closing Date; and (B) an original good standing
certificate from the Secretary of State of the state of incorporation, dated as
of a recent date, listing all charter documents affecting such Credit Party and
certifying as to the good standing of such Credit Party.
               (xiii) Closing Certificate. The Global Agent shall have received
a certificate substantially in the form of Exhibit F, dated the Closing Date, of
a responsible financial or accounting officer of the Company to the effect that,
at and as of the Closing Date and both before and after giving effect to the
initial Borrowings hereunder and the application of the proceeds thereof: (A) no
Default or Event of Default has occurred or is continuing; and (B) all
representations and warranties of the Credit Parties contained herein or in the
other Loan Documents are true and correct in all material respects as of the
Closing Date.
               (xiv) Proceedings and Documents. All corporate and other
proceedings and all documents incidental to the transactions contemplated hereby
shall be satisfactory in substance and form to the Global Agent and the Lenders
and the Global Agent and its special counsel and the Lenders shall have received
all such counterpart originals or certified or other copies of such documents as
the Global Agent or its special counsel or any Lender may reasonably request.
               (xv) No Material Adverse Effect. There shall not have occurred
any event or condition since February 28, 2010 that, in the opinion of the
Lenders, has had or could reasonably be expected to have a Material Adverse
Effect.
               (xvi) No Litigation. There shall not exist any action, suit,
investigation or proceeding pending or threatened in any court or before any
arbitrator or Governmental Authority that purports to materially and adversely
affect any transaction contemplated hereby or the ability of any Borrower or any
other obligor to perform their respective obligations under the Loan Documents.

96



--------------------------------------------------------------------------------



 



               (xvii) Due Diligence. The Global Agent shall have completed, in
form and scope satisfactory to the Global Agent and the Lenders, the business,
legal, accounting and financial due diligence on the Company and its
Subsidiaries.
               (xviii) Regulatory Approvals and Consents. All material
authorizations, consents, approvals, licenses, qualifications or formal
exemptions, filings, declarations and registrations with, any court,
Governmental Authority or regulatory authority or any securities exchange or any
other person or party (whether or not governmental) required in connection with
transactions contemplated by this Agreement and the other Loan Documents have
been made or obtained.
               (xix) Indentures and Receivables Purchase Agreement. The Company
shall have delivered to the Global Agent, fully executed copies of the Senior
Indenture (1998), the Senior Indenture (2006), the Subordinated Indenture and
the Amended and Restated Receivables Purchase Agreement (referred to in the
definition of Receivables Facility Documents) (in each case, together with any
and all amendments, supplements and/or other modifications thereto), certified
by an Authorized Officer of the Company as being final and complete copies as of
the Closing Date.
               (xx) Existing Indebtedness. After giving effect to the
transactions contemplated herein, the Term Loans (as defined in the Existing
Credit Agreement) shall have been paid in full and the Company and its
Subsidiaries shall have outstanding no Indebtedness other than (A) the Loans and
(B) Indebtedness permitted under Section 7.04.
               (xxi) Landlord’s Agreements. The Company shall use commercially
reasonable efforts to deliver or cause to be delivered Landlord’s Agreements, in
form and substance reasonably satisfactory to the Global Agent, duly executed by
the applicable landlords of the Real Property set forth on Schedule 4.01(xxi).
               (xxii) Miscellaneous. The Credit Parties shall have provided to
the Global Agent and the Lenders such other items and shall have satisfied such
other conditions as may be reasonably required by the Global Agent or the
Lenders.
     Each Lender agrees that unless the Global Agent has notified the Lenders
that any of the conditions precedent set forth in this Section 4.01 have not
been satisfied, such conditions precedent shall be deemed to have been satisfied
upon the Global Agent’s determination that such conditions precedent have been
satisfied.
     Section 4.02 Conditions Precedent to Addition of Foreign Subsidiary
Borrowers.
     The obligation of the Lenders to make Loans, and of any LC Issuer to issue
Letters of Credit, to any Foreign Subsidiary Borrower that becomes a party to
this Agreement pursuant to Section 2.19, is subject to the satisfaction of each
of the following conditions at least 10 days prior to the date on which any such
Loan is made to, or Letter of Credit is issued for the account of, such Foreign
Subsidiary Borrower:
               (i) Joinder Agreement. Such Foreign Subsidiary Borrower shall
have executed and delivered to the Global Agent a Joinder Agreement (as
modified, amended or

97



--------------------------------------------------------------------------------



 



supplemented from time to time in accordance with the terms thereof and hereof,
a “Joinder Agreement”), substantially in the form of Exhibit D, pursuant to
which such Foreign Subsidiary Borrower shall have become a party to this
Agreement.
               (ii) Notes. Such Foreign Subsidiary Borrower shall have executed
and delivered to the Global Agent a Revolving Facility Note or a Canadian
Sub-Facility Note, as the case may be, for the account of each Lender that has
requested a Note.
               (iii) Corporate Resolutions and Approvals. The Global Agent shall
have received certified copies of the resolutions of the Board of Directors or
equivalent governing body of such Foreign Subsidiary Borrower, approving the
Loan Documents to which such Foreign Subsidiary Borrower is or may become a
party, and of all documents evidencing other necessary corporate action and
governmental approvals, if any, with respect to the execution, delivery and
performance by such Foreign Subsidiary Borrower of the Loan Documents to which
it is or may become a party.
               (iv) Incumbency Certificates. The Global Agent shall have
received a certificate of the Secretary or an Assistant Secretary (or equivalent
officers) of such Foreign Subsidiary Borrower, certifying the names and true
signatures of the officers of such Foreign Subsidiary Borrower authorized to
sign the Loan Documents to such Foreign Subsidiary Borrower is a party and any
other documents to which such Foreign Subsidiary Borrower is a party that may be
executed and delivered in connection herewith.
               (v) Opinions of Counsel. The Global Agent shall have received
such opinions of counsel from counsel to such Foreign Subsidiary Borrower as the
Global Agent shall request, each of which shall be addressed to the Global Agent
and each of the Lenders and in form and substance satisfactory to the Global
Agent.
               (vi) Organizational Documents. The Global Agent shall have
received an original certified copy of the Organizational Documents of such
Foreign Subsidiary Borrower, certified by an officer of such Foreign Subsidiary
Borrower as being true and correct and in full force and effect.
               (vii) Amendments to Loan Documents. The Global Agent shall have
received such amendments or other modifications to the Loan Documents, fully
executed by the appropriate parties thereto, that the Global Agent deems
necessary or appropriate in connection with the addition of such Foreign
Subsidiary Borrower.
               (viii) Proceedings and Documents. All corporate and other
proceedings with respect to the addition of such Foreign Subsidiary Borrower and
all documents incidental thereto shall be satisfactory in substance and form to
the Global Agent and the Lenders and the Global Agent and its special counsel
and the Lenders shall have received all such counterpart originals or certified
or other copies of such documents as the Global Agent or its special counsel or
any Lender may reasonably request.
               (ix) Miscellaneous. The Company and such Foreign Subsidiary
Borrower shall have provided to the Global Agent and the Lenders such other
items and shall

98



--------------------------------------------------------------------------------



 



have satisfied such other conditions as may be reasonably required by the Global
Agent or the Lenders.
     Section 4.03 Conditions Precedent to All Credit Events.
     The obligations of the Lenders to make or participate in each Credit Event
is subject, at the time thereof, to the satisfaction of the following
conditions:
          (a) Notice. The Global Agent shall have received, as applicable, (i) a
Notice of Borrowing meeting the requirements of Section 2.08(b), with respect to
any Borrowing, (ii) a Notice of Continuation or Conversion meeting the
requirements of Section 2.13(c) with respect to a Continuation or Conversion, or
(iii) a Revolving Facility LC Request meeting the requirement of Section 2.06(b)
with respect to Revolving Facility LC Issuances or a Canadian Facility LC
Request meeting the requirements of Section 2.07(b) with respect to Canadian LC
Issuances, as the case may be.
          (b) No Default; Representations and Warranties. At the time of each
Credit Event and also after giving effect thereto, (i) there shall exist no
Default or Event of Default and (ii) all representations and warranties of the
Credit Parties contained herein or in the other Loan Documents shall be true and
correct in all material respects with the same effect as though such
representations and warranties had been made on and as of the date of such
Credit Event, except to the extent that such representations and warranties
expressly relate to an earlier specified date, in which case such
representations and warranties shall have been true and correct in all material
respects as of the date when made.
     The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by the applicable Borrower to each of the Lenders
that all of the applicable conditions specified in Section 4.01, Section 4.03
and, if applicable, Section 4.02 have been satisfied as of the times referred to
in such Sections.
     Section 4.04 Post-Closing Covenants.
     The Company shall:
               (i) deliver or cause to be delivered on or before the 180th day
after the Closing Date (which period may be extended by the Global Agent in its
reasonable discretion), Control Agreements required pursuant to the terms of the
Security Agreement, duly executed by the appropriate depositary institution,
securities intermediary or issuer as the case may be, for each of the accounts
set forth on Schedule 4.04(i).
               (ii) use commercially reasonable efforts to deliver or cause to
be delivered on or before the 180th day after the Closing Date (which period may
be extended by the Global Agent in its reasonable discretion), Landlord’s
Agreements, in form and substance reasonably satisfactory to the Global Agent,
duly executed by the applicable landlords of the Real Property set forth on
Schedule 4.04(ii).
               (iii) deliver or cause to be delivered on or before the 30th day
after the Closing Date(which period may be extended by the Global Agent in its
reasonable discretion),

99



--------------------------------------------------------------------------------



 



Collateral Assignment Agreements for the Credit Parties not parties to the
Existing Credit Agreement and amendments to Collateral Assignment Agreements
delivered in connection with the Existing Credit Agreement adding Intellectual
Property (as defined in the Security Agreement) now owned by the applicable
Credit Party but not currently identified in the applicable Collateral
Assignment Agreement.
               (iv) deliver or cause to be delivered on or before the 30th day
after the Closing Date(which period may be extended by the Global Agent in its
reasonable discretion), updated stock powers duly executed in blank and undated
with respect to Collateral consisting of stock certificates.
ARTICLE V — REPRESENTATIONS AND WARRANTIES
     In order to induce the Global Agent, the Lenders and each LC Issuer to
enter into this Agreement and to make the Loans and to issue and to participate
in the Letters of Credit provided for herein, the Company and, if applicable,
each Foreign Subsidiary Borrower (as to itself only) makes the following
representations and warranties to, and agreements with, the Global Agent, the
Lenders and each LC Issuer, all of which shall survive the execution and
delivery of this Agreement and each Credit Event:
     Section 5.01 Corporate Status, etc.
     The Company and each of its Subsidiaries (i) is a duly organized or formed
and validly existing corporation, partnership or limited liability company, as
the case may be, in good standing under the laws of the jurisdiction of its
formation (except where failure to be in good standing would not have a Material
Adverse Effect) and has the corporate, partnership or limited liability company
power and authority, as applicable, to own its property and assets and to
transact the business in which it is engaged and presently proposes to engage,
and (ii) has duly qualified and is authorized to do business in all
jurisdictions where it is required to be so qualified or authorized except where
the failure to be so qualified would not have a Material Adverse Effect.
Schedule 5.01 lists, as of the Closing Date, each Subsidiary of the Company (and
the direct and indirect ownership interest of the Company therein).
     Section 5.02 Corporate Power and Authority, etc.
     Each Credit Party has the corporate or other organizational power and
authority to execute, deliver and carry out the terms and provisions of the Loan
Documents to which it is party and has taken all necessary corporate or other
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is party. Each Credit Party has duly executed and
delivered each Loan Document to which it is party and each Loan Document to
which it is party constitutes the legal, valid and binding agreement and
obligation of such Credit Party enforceable in accordance with its terms, except
to the extent that the enforceability thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law).

100



--------------------------------------------------------------------------------



 



     Section 5.03 No Violation.
     Neither the execution, delivery and performance by any Credit Party of the
Loan Documents to which it is party nor compliance with the terms and provisions
thereof (i) will contravene any provision of any law, statute, rule, regulation,
order, writ, injunction or decree of any Governmental Authority applicable to
such Credit Party or its properties and assets, (ii) will conflict with or
result in any breach of, any of the terms, covenants, conditions or provisions
of, or constitute a default under, or result in the creation or imposition of
(or the obligation to create or impose) any Lien (other than the Liens created
pursuant to the Security Documents) upon any of the property or assets of such
Credit Party pursuant to the terms of any promissory note, bond, debenture,
indenture, mortgage, deed of trust, credit or loan agreement, or any other
agreement or other instrument, to which such Credit Party is a party or by which
it or any of its property or assets are bound or to which it may be subject, or
(iii) will violate any provision of the Organizational Documents of such Credit
Party.
     Section 5.04 Governmental Approvals.
     No order, consent, approval, license, authorization, or validation of, or
filing, recording or registration with, or exemption by, any Governmental
Authority is required to authorize or is required as a condition to (i) the
execution, delivery and performance by any Credit Party of any Loan Document to
which it is a party or any of its obligations thereunder, or (ii) the legality,
validity, binding effect or enforceability of any Loan Document to which any
Credit Party is a party, except the filing and recording of financing statements
and other documents necessary in order to perfect the Liens created by the
Security Documents and those consents and approvals that will have been obtained
at the time any Subsidiary becomes a Borrower hereunder.
     Section 5.05 Litigation.
     There are no actions, suits or proceedings pending or, to the knowledge of
any Borrower, threatened with respect to any Borrower or any of its Subsidiaries
(i) that have had, or could reasonably be expected to have, a Material Adverse
Effect, or (ii) that question the validity or enforceability of any of the Loan
Documents, or of any action to be taken by the Company or any of the other
Credit Parties pursuant to any of the Loan Documents.
     Section 5.06 Use of Proceeds; Margin Regulations.
          (a) The proceeds of all Loans and LC Issuances shall be utilized to
refinance the Existing Credit Agreement and to provide working capital and funds
for general corporate purposes (including without limitation for Permitted
Acquisitions, Share Repurchases and the World Headquarters Initiative) and
capital expenditures, in each case, not inconsistent with the terms of this
Agreement.
          (b) No part of the proceeds of any Credit Event will be used directly
or indirectly to purchase or carry Margin Stock, or to extend credit to others
for the purpose of purchasing or carrying any Margin Stock, in violation of any
of the provisions of Regulations T, U or X of the Board of Governors of the
Federal Reserve System. No Borrower is engaged in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. At no time
would more than 25% of the value of the assets of the Company or of the Company
and

101



--------------------------------------------------------------------------------



 



its consolidated Subsidiaries that are subject to any “arrangement” (as such
term is used in Section 221.2(g) of such Regulation U) hereunder be represented
by Margin Stock.
     Section 5.07 Financial Statements, etc.
          (a) The Company has furnished to the Global Agent and the Lenders
complete and correct copies of the audited consolidated statements of financial
position (balance sheets) of the Company and its consolidated Subsidiaries as of
February 28, 2010 and the related audited consolidated statements of operation
(income statements), shareholders’ equity, and cash flows of the Company and its
consolidated Subsidiaries for the fiscal year of the Company then ended,
accompanied by the report thereon of Ernst & Young LLP, as included in the
Company’s Report on Form 10-K filed with the SEC. All such financial statements
have been prepared in accordance with GAAP, consistently applied (except as
stated therein), and fairly present the financial position of the Company and
its consolidated Subsidiaries as of the respective dates indicated and the
consolidated results of their operations and cash flows for the respective
periods indicated. The Company and its consolidated Subsidiaries did not have,
as of the date of the latest financial statements referred to above, and will
not have as of the Closing Date after giving effect to the incurrence of Loans
or LC Issuances hereunder, any material or significant contingent liability or
liability for taxes, long-term lease or unusual forward or long-term commitment
that is not reflected in the foregoing financial statements or the notes thereto
in accordance with GAAP and that in any such case is material in relation to the
business, operations, properties, assets, financial or other condition of the
Company and its Subsidiaries, taken as a whole.
          (b) The financial projections of the Company and its Subsidiaries for
the fiscal years 2011 through 2015 prepared by the Company and delivered to the
Global Agent and the Lenders (the “Financial Projections”) were prepared on
behalf of the Company in good faith after taking into account historical levels
of business activity of the Company and its Subsidiaries, known trends,
including general economic trends, and all other information, assumptions and
estimates considered by management of the Company and its Subsidiaries to be
pertinent thereto; provided, however, that no representation or warranty is made
as to the impact of future general economic conditions or as to whether the
Company’s projected consolidated results as set forth in the Financial
Projections will actually be realized, it being recognized by the Lenders that
such projections as to future events are not to be viewed as facts and that
actual results for the periods covered by the Financial Projections may differ
materially from the Financial Projections. No facts are known to the Company as
of the Closing Date which are not reflected in the Financial Projections and if
reflected in the Financial Projections would result in a material adverse change
in the assets, liabilities, results of operations or cash flows reflected
therein.
     Section 5.08 Solvency.
     Each Borrower has received consideration that is the reasonable equivalent
value of the obligations and liabilities that such Borrower has incurred to the
Global Agent, each LC Issuer and the Lenders under the Loan Documents. Each
Borrower now has capital sufficient to carry on its business and transactions
and all business and transactions in which it is about to engage and is now
solvent and able to pay its debts as they mature and such Borrower, as of the
Closing

102



--------------------------------------------------------------------------------



 



Date or as of the date such Borrower became a “Borrower” hereunder, owns
property having a value, both at fair valuation and at present fair salable
value, greater than the amount required to pay such Borrower’s debts; and no
Borrower is entering into the Loan Documents with the intent to hinder, delay or
defraud its creditors. For purposes of this Section, “debt” means any liability
on a claim, and “claim” means (x) right to payment whether or not such a right
is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured; or
(y) right to an equitable remedy for breach of performance if such breach gives
rise to a payment, whether or not such right to an equitable remedy is reduced
to judgment, fixed, contingent, matured, unmatured, disputed, undisputed,
secured or unsecured.
     Section 5.09 No Material Adverse Change.
     Since February 28, 2010, there has been no change in the condition,
business or affairs of the Company and its Subsidiaries taken as a whole, or
their properties and assets considered as an entirety, except for changes none
of which, individually or in the aggregate, has had or could reasonably be
expected to have, a Material Adverse Effect.
     Section 5.10 Tax Returns and Payments.
     The Company and each of its Subsidiaries has filed all federal income tax
returns and all other material tax returns, domestic and foreign, required to be
filed by it and has paid all material taxes and assessments payable by it that
have become due, other than those not yet delinquent and except for those
contested in good faith. The Company and each of its Subsidiaries have
established on their books such charges, accruals and reserves in respect of
taxes, assessments, fees and other governmental charges for all fiscal periods
as are required by GAAP. No Borrower knows of any proposed assessment for
additional federal, foreign or state taxes for any period, or of any basis
therefor, which, individually or in the aggregate, taking into account such
charges, accruals and reserves in respect thereof as the Company and its
Subsidiaries have made, could reasonably be expected to have a Material Adverse
Effect.
     Section 5.11 Title to Properties, etc.
     The Company and each of its Subsidiaries has good and marketable title, in
the case of Real Property, and good title (or valid Leaseholds, in the case of
any leased property, or valid licenses, in the case of any licensed property),
in the case of all other property, to all of its properties and assets free and
clear of Liens other than Permitted Liens. The interests of the Company and each
of its Subsidiaries in the properties reflected in the most recent balance sheet
referred to in Section 5.07(a), taken as a whole, were sufficient, in the
judgment of each Borrower, as of the date of such balance sheet for purposes of
the ownership and operation of the businesses conducted by the Borrowers and
such Subsidiaries.
     Section 5.12 Lawful Operations, etc.
     The Company and each of its Subsidiaries: (i) hold all necessary foreign,
federal, state, local and other governmental licenses, registrations,
certifications, permits and authorizations necessary to conduct their business;
and (ii) are in full compliance with all material requirements imposed by law,
regulation or rule, whether foreign, federal, state or local, that are
applicable to

103



--------------------------------------------------------------------------------



 



it, its operations, or their properties and assets, including without
limitation, applicable requirements of Environmental Laws, except in each case
for any failure to hold such governmental licenses, registrations,
certifications, permits and/or authorizations, or noncompliance with any such
law, regulation or rule, that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
     Section 5.13 Environmental Matters.
          (a) The Company and each of its Subsidiaries are in compliance with
all applicable Environmental Laws, except to the extent that any such failure to
comply (together with any resulting penalties, fines or forfeitures) would not
reasonably be expected to have a Material Adverse Effect. All licenses, permits,
registrations or approvals required for the conduct of the business of the
Borrowers and each of their Subsidiaries under any Environmental Law have been
secured and the Borrowers and each of their Subsidiaries are in substantial
compliance therewith, except for such licenses, permits, registrations or
approvals the failure to secure or to comply therewith is not reasonably likely
to have a Material Adverse Effect. Neither the Company nor any of its
Subsidiaries has received written notice, or otherwise knows, that it is in any
respect in noncompliance with, breach of or default under any applicable writ,
order, judgment, injunction, or decree to which the Company or such Subsidiary
is a party or that would affect the ability of the Company or such Subsidiary to
operate any Real Property and no event has occurred and is continuing that, with
the passage of time or the giving of notice or both, would constitute
noncompliance, breach of or default thereunder, except in each such case, such
noncompliance, breaches or defaults as would not reasonably be expected to, in
the aggregate, have a Material Adverse Effect. There are no Environmental Claims
pending or, to the best knowledge of any Borrower, threatened wherein an
unfavorable decision, ruling or finding would reasonably be expected to have a
Material Adverse Effect. There are no facts, circumstances, conditions or
occurrences on any Real Property now or at any time owned, leased or operated by
the Borrowers or any of their Subsidiaries or on any property adjacent to any
such Real Property, that are known by any such Borrower or as to which any
Borrower or any such Subsidiary has received written notice, that could
reasonably be expected: (i) to form the basis of an Environmental Claim against
the Company or any of its Subsidiaries or any Real Property of the Company or
any of its Subsidiaries; or (ii) to cause such Real Property to be subject to
any restrictions on the ownership, occupancy, use or transferability of such
Real Property under any Environmental Law, except in each such case, such
Environmental Claims or restrictions that individually or in the aggregate could
not reasonably be expected to have a Material Adverse Effect.
          (b) Hazardous Materials have not at any time been (i) generated, used,
treated or stored on, or transported to or from, any Real Property of the
Company or any of its Subsidiaries or (ii) released on any such Real Property,
in each case where such occurrence or event is not in compliance with
Environmental Laws and is reasonably likely to have a Material Adverse Effect.
     Section 5.14 Compliance with ERISA.
     Compliance by the Borrowers with the provisions hereof and Credit Events
contemplated hereby will not involve any prohibited transaction within the
meaning of ERISA or Section 4975

104



--------------------------------------------------------------------------------



 



of the Code which could reasonably be expected to have a Material Adverse
Effect. The Company and each of its Subsidiaries, (i) have fulfilled all
obligations under minimum funding standards of ERISA and the Code with respect
to each Plan that is not a Multiemployer Plan or a Multiple Employer Plan,
(ii) have satisfied all respective contribution obligations in respect of each
Multiemployer Plan and each Multiple Employer Plan, (iii) are in compliance in
all material respects with all other applicable provisions of ERISA and the Code
with respect to each Plan, each Multiemployer Plan and each Multiple Employer
Plan, and (iv) have not incurred any liability (contingent or otherwise) under
Title IV of ERISA to the PBGC (or otherwise) with respect to any Plan, any
Multiemployer Plan, any Multiple Employer Plan, or any trust established
thereunder, except, in each case under clauses (i) through (iv) above, where the
failure to do so could reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect. No Plan or trust created thereunder has been
terminated, and there have been no Reportable Events, with respect to any Plan
or trust created thereunder or with respect to any Multiemployer Plan or
Multiple Employer Plan, which termination or Reportable Event will or could
reasonably be expected to have a Material Adverse Effect. Neither the Company
nor any ERISA Affiliate is at the date hereof, or has been at any time within
the two years preceding the date hereof, an employer required to contribute to a
Multiple Employer Plan, or a “contributing sponsor” (as such term is defined in
Section 4001 of ERISA) in Multiple Employer Plan. Neither the Company nor any
ERISA Affiliate has any contingent liability with respect to any post-retirement
“welfare benefit plan” (as such term is defined in ERISA) except as has been
disclosed to the Global Agent and the Lenders in writing.
     Section 5.15 Investment Company Act, etc.
     Neither the Company nor any of its Subsidiaries is subject to regulation
with respect to the creation or incurrence of Indebtedness under the Investment
Company Act of 1940, as amended, the Interstate Commerce Act, as amended, the
Federal Power Act, as amended, or any applicable state public utility law.
     Section 5.16 Insurance.
     The Company and each of its Subsidiaries maintains insurance coverage by
such insurers and in such forms and amounts and against such risks as are
generally consistent with industry standards and in each case in compliance with
the terms of Section 6.03.
     Section 5.17 Burdensome Contracts; Labor Relations.
     Neither the Company nor any of its Subsidiaries (i) is subject to any
burdensome contract, agreement, corporate restriction, judgment, decree or
order, (ii) is a party to any labor dispute affecting any bargaining unit or
other group of employees generally, (iii) is subject to any material strike,
slow down, workout or other concerted interruptions of operations by employees
of the Company or any Subsidiary, whether or not relating to any labor
contracts, (iv) is subject to any significant pending or, to the knowledge of
any Borrower, threatened, unfair labor practice complaint, before the National
Labor Relations Board, (v) is subject to any significant pending or, to the
knowledge of any Borrower, threatened, grievance or significant arbitration
proceeding arising out of or under any collective bargaining agreement, (vi) is
subject to any significant pending or, to the knowledge of any Borrower,
threatened, significant strike, labor

105



--------------------------------------------------------------------------------



 



dispute, slowdown or stoppage, or (vii) is, to the knowledge of any Borrower,
involved or subject to any union representation organizing or certification
matter with respect to the employees of the Company or any of its Subsidiaries,
except (with respect to any matter specified in any of the above clauses), for
such matters as, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
     Section 5.18 Security Interests.
     Once executed and delivered, and until the Collateral Release Date or
otherwise terminated in accordance with the terms thereof, each of the Security
Documents creates, as security for the Obligations (as defined in the Security
Agreement), a valid and enforceable, and upon making the filings and recordings
referenced in the next sentence, perfected security interest in and Lien on all
of the Collateral subject thereto from time to time, in favor of the Collateral
Agent for the benefit of the Secured Parties (as defined in the Security
Agreement), superior to and prior to the rights of all third persons and subject
to no other Liens, except that the Collateral under the Security Documents may
be subject to Permitted Liens. No filings or recordings are required in order to
perfect the security interests created under any Security Document except for
filings or recordings required in connection with (a) any such Security Document
that shall have been made, or for which satisfactory arrangements have been
made, upon or prior to the execution and delivery thereof, (b) any assets of
John Sands (Australia) Ltd. or John Sands (N.Z.) Ltd. located in Australia or
New Zealand, as applicable, and (c) any assets located at offices in Hong Kong,
Mexico, the People’s Republic of China and such other foreign jurisdictions as
are reasonably acceptable to the Global Agent. All recording, stamp, intangible
or other similar taxes required to be paid by any Person under applicable legal
requirements or other laws applicable to the property encumbered by the Security
Documents in connection with the execution, delivery, recordation, filing,
registration, perfection or enforcement thereof have been paid.
     Section 5.19 True and Complete Disclosure.
     All factual information (taken as a whole) heretofore or contemporaneously
furnished by or on behalf of any Borrower or any of their Subsidiaries in
writing to the Global Agent, the Collateral Agent or any Lender for purposes of
or in connection with this Agreement or any transaction contemplated herein,
other than the Financial Projections (as to which representations are made only
as provided in Section 5.07(b)), is, and all other such factual information
(taken as a whole) hereafter furnished by or on behalf of such Person in writing
to the Global Agent, the Collateral Agent or any Lender will be, true and
accurate in all material respects on the date as of which such information is
dated or certified and not incomplete by omitting to state any material fact
necessary to make such information (taken as a whole) not misleading at such
time in light of the circumstances under which such information was provided,
except that any such future information consisting of financial projections
prepared by the Company or any of its Subsidiaries is only represented herein as
being based on good faith estimates and assumptions believed by such persons to
be reasonable at the time made, it being recognized by the Lenders that such
projections as to future events are not to be viewed as facts and that actual
results during the period or periods covered by any such projections may differ
materially from the projected results.

106



--------------------------------------------------------------------------------



 



     Section 5.20 Certain Indentures.
     No Event of Default (as defined in each of the Senior Indenture (2006) and
the Subordinated Indenture) or event or condition that, with the passage of time
or giving of notice or both, would constitute an Event of Default (as defined in
each of the Senior Indenture (2006) and the Subordinated Indenture), exists
under any of the Senior Indenture (2006) and Subordinated Indenture), nor will
any such Event of Default or event or condition that, with the passage of time
or giving of notice or both, would constitute such an Event of Default, exist
under any of Senior Indenture (2006) and the Subordinated Indenture immediately
after the occurrence of any Credit Event.
     Section 5.21 Defaults.
     No Default or Event of Default exists as of the Closing Date hereunder, nor
will any Default or Event of Default begin to exist immediately after the
execution and delivery hereof.
     Section 5.22 Anti-Terrorism Law Compliance.
     Neither the Company, any other Credit Party, nor any of its Subsidiaries is
subject to or in violation of any law, regulation, or list of any government
agency (including, without limitation, the U.S. Office of Foreign Asset Control
list, Executive Order No. 13224 or the USA Patriot Act) that prohibits or limits
the conduct of business with or the receiving of funds, goods or services to or
for the benefit of certain Persons specified therein or that prohibits or limits
any Lender or LC Issuer from making any advance or extension of credit to any
Borrower or from otherwise conducting business with any Borrower.
ARTICLE VI — AFFIRMATIVE COVENANTS
     Each Borrower hereby covenants and agrees that on the Closing Date and
thereafter so long as this Agreement is in effect and until such time as the
Commitments have been terminated, no Notes remain outstanding and the Loans,
together with interest, Fees and all other Obligations incurred hereunder and
under the other Loan Documents, have been paid in full:
     Section 6.01 Reporting Requirements.
     The Borrowers will furnish to the Global Agent:
          (a) Annual Financial Statements. As soon as available and in any event
within 100 days after the close of each fiscal year of the Company, the
consolidated statement of financial position (balance sheet) of the Company and
its consolidated Subsidiaries as at the end of such fiscal year and the related
consolidated statement of operations (income statement), of stockholders’ equity
and of cash flows for such fiscal year, in each case setting forth comparative
figures for the preceding fiscal year, all in reasonable detail and accompanied
by the opinion with respect to such consolidated financial statements of
independent public accountants of recognized national standing selected by the
Company, which opinion shall be unqualified and shall (i) state that such
accountants audited such consolidated financial statements in accordance with
generally accepted auditing standards, that such accountants believe that such
audit provides a reasonable basis for their opinion, and that in their opinion
such consolidated financial

107



--------------------------------------------------------------------------------



 



statements present fairly, in all material respects, the consolidated financial
position of the Company and its consolidated subsidiaries as at the end of such
fiscal year and the consolidated results of their operations and cash flows for
such fiscal year in conformity with generally accepted accounting principles, or
(ii) contain such statements as are customarily included in unqualified reports
of independent accountants in conformity with the recommendations and
requirements of the American Institute of Certified Public Accountants (or any
successor organization).
          (b) Quarterly Financial Statements. As soon as available and in any
event within 60 days after the close of each of the quarterly accounting periods
in each fiscal year of the Company, the unaudited consolidated statement of
financial position of the Company and its consolidated Subsidiaries as at the
end of such quarterly period and the related unaudited consolidated statements
of operations and of cash flows for such quarterly period and/or for the fiscal
year to date, and setting forth, in the case of such unaudited consolidated
statements of income and of cash flows, comparative figures for the related
periods in the prior fiscal year, and which shall be certified on behalf of the
Company by the Chief Financial Officer, Treasurer, Assistant Treasurer or
Controller of the Company, subject to changes resulting from normal year-end
audit adjustments.
          (c) Officer’s Compliance Certificates. By no later than 100 days after
the close of each fiscal year of the Company and no later than 60 days after the
close of each of the first three quarterly accounting periods in each fiscal
year of the Company, a certificate (a “Compliance Certificate”), substantially
in the form of Exhibit E, signed by the Chief Financial Officer, Treasurer,
Assistant Treasurer or Controller of the Company to the effect that, to the best
knowledge of the Company, no Default or Event of Default exists or, if any
Default or Event of Default does exist, specifying the nature and extent thereof
and the actions the Borrowers have taken or propose to take with respect
thereto, which certificate shall set forth the calculations required to
establish compliance with the provisions of Section 7.07, Section 7.12,
Section 7.05(d) and (q), and Section 7.06(c), (d) and (e).
          (d) Forecasts. Not later than 100 days after the commencement of any
fiscal year of the Company and its Subsidiaries, an update of the Company’s
annual forecast for such fiscal year and the subsequent two years in reasonable
detail.
          (e) Notices. Promptly, and in any event within three Business Days,
after the Company or any of its Subsidiaries obtains knowledge thereof, notice
of:
               (i) the occurrence of any event that constitutes a Default or
Event of Default, which notice shall specify the nature thereof, the period of
existence thereof and what action the Borrowers have taken or propose to take
with respect thereto, and
               (ii) the commencement of, or any other material development
concerning, any litigation or governmental or regulatory proceeding pending
against the Company or any of its Subsidiaries, if the same would be reasonably
likely to have a Material Adverse Effect.

108



--------------------------------------------------------------------------------



 



          (f) ERISA. Promptly, and in any event within 10 days after the Company
or any ERISA Affiliate knows of the occurrence of any of the events described in
clauses (i) through (viii) below (but only if and to the extent that any such
event individually, or when considered together with all other such events that
have then occurred, would be reasonably likely to have a Material Adverse
Effect), the Company will notify the Global Agent thereof and, if requested by
the Global Agent, deliver to the Global Agent such details and information as to
such occurrence (which may include copies of any notices required or proposed to
be given by the Company or the ERISA Affiliate to, or filed with, the PBGC, a
Plan participant or the Plan administrator with respect thereto, and the action,
if any, that the Company or such ERISA Affiliate is required or proposes to
take:
               (i) that a Reportable Event has occurred with respect to any
Plan;
               (ii) the institution of any steps by the Company, any ERISA
Affiliate, the PBGC or any other Person to terminate any Plan;
               (iii) the institution of any steps by the Company or any ERISA
Affiliate to withdraw from any Plan;
               (iv) the institution of any steps by the Company or any
Subsidiary to withdraw from any Multiemployer Plan or Multiple Employer Plan;
               (v) a non-exempt “prohibited transaction” within the meaning of
Section 406 of ERISA in connection with any Plan;
               (vi) that a Plan has an Unfunded Plan Status;
               (vii) any material increase in the contingent liability of the
Company or any Subsidiary with respect to any post-retirement welfare liability;
or
               (viii) the taking of any action by, or the threatening of the
taking of any action by, the Internal Revenue Service, the Department of Labor
or the PBGC with respect to any of the foregoing.
          (g) Environmental Matters. Promptly upon, and in any event within 10
Business Days after, an officer of the Company or any of its Subsidiaries
obtains knowledge thereof, notice of one or more of the following environmental
matters to the extent any of the following could reasonably be expected to have
a Material Adverse Effect: (i) any pending or threatened Environmental Claim
against the Company or any of its Subsidiaries or any Real Property owned or
operated by the Company or any of its Subsidiaries; (ii) any condition or
occurrence on or arising from any Real Property owned or operated by the Company
or any of its Subsidiaries that (A) results in noncompliance by the Company or
any of its Subsidiaries with any applicable Environmental Law or (B) would
reasonably be expected to form the basis of an Environmental Claim against the
Company or any of its Subsidiaries or any such Real Property; (iii) any
condition or occurrence on any Real Property owned, leased or operated by the
Company or any of its Subsidiaries that could reasonably be expected to cause
such Real Property to be subject to any restrictions on the ownership,
occupancy, use or transferability by the Company or any of its Subsidiaries of
such Real Property under any Environmental Law; and

109



--------------------------------------------------------------------------------



 



(iv) the taking of any removal or remedial action in response to the actual or
alleged presence of any Hazardous Material on any Real Property owned, leased or
operated by the Company or any of its Subsidiaries as required by any
Environmental Law or any governmental or other global agency. All such notices
shall describe in reasonable detail the nature of the Environmental Claim, the
Company’s or such Subsidiary’s response thereto and the potential exposure in
dollars of the Company and its Subsidiaries with respect thereto.
          (h) SEC Reports and Registration Statements. Promptly after filing
with the SEC, copies of all annual, quarterly or current reports that the
Company or any of its Subsidiaries files with the SEC on Forms 10-K, 10-Q or 8-K
(or any successor forms), provided that the notification by the Company of the
electronic filing of any of the foregoing reports with the SEC shall satisfy the
requirements of this clause (h) (without, however, affecting the Company’s
obligations under Sections 6.01(a) and (b) above).
          (i) Annual, Quarterly and Other Reports. Promptly after transmission
thereof to its stockholders (but without duplication of the Company’s
obligations under Sections 6.01(a), copies of all annual, quarterly and other
reports and all proxy statements that the Company furnishes to its stockholders
generally.
          (j) Other Notices. Promptly after the transmission or receipt thereof,
as applicable, copies of all material notices received or sent by the Company or
any Subsidiary to or from the holders of any Material Indebtedness or any
trustee with respect thereto.
          (k) Other Information. Promptly, such other information or documents
(financial or otherwise) relating to the Company or any of its Subsidiaries as
the Global Agent (for itself or on behalf of any Lender) may reasonably request
from time to time.
     Section 6.02 Books, Records and Inspections.
     The Borrowers will, and will cause each of their Subsidiaries to, (i) keep
proper books of record and account, in which full and correct entries shall be
made of all financial transactions and the assets and business of the Borrowers
or such Subsidiaries, as the case may be, in accordance with GAAP (if
applicable, or such other foreign accounting principles applicable to any
Foreign Subsidiary in its jurisdiction of organization) ; and (ii) permit, upon
at least two Business Days’ notice to any Borrower, officers and designated
representatives of the Global Agent or, upon the occurrence and during the
continuance of an Event of Default, any of the Lenders to visit and inspect any
of the properties or assets of the Borrowers and any of their Subsidiaries in
whomsoever’s possession (but only to the extent such Borrower or such Subsidiary
has the right to do so to the extent in the possession of another Person), to
examine the books of account of the Borrowers and any of their Subsidiaries, and
make copies thereof and take extracts therefrom, and to discuss the affairs,
finances and accounts of the Borrowers and of any of their Subsidiaries with,
and be advised as to the same by, its and their officers and independent
accountants and independent actuaries, if any, all at such reasonable times and
intervals and to such reasonable extent as the Global Agent or, upon the
occurrence and during the continuance of an Event of Default any of the Lenders
may request (subject in all such cases to Section 11.14).

110



--------------------------------------------------------------------------------



 



     Section 6.03 Insurance.
          (a) The Borrowers will, and will cause each of their Subsidiaries to,
(i) maintain insurance coverage by such insurers and in such forms and amounts
and against such risks as are generally consistent with the insurance coverage
maintained by the Borrowers and their Subsidiaries as of the Closing Date, and
(ii) promptly upon any Lender’s written request, furnish to such Lender such
information about such insurance as such Lender may from time to time reasonably
request, which information shall be prepared in form and detail satisfactory to
such Lender and, if requested, certified by an Authorized Officer of the
appropriate Borrower.
          (b) The Company will, and will cause each other Credit Party to, at
all times keep its respective property that is subject to the Lien of any
Security Document insured in favor of the Collateral Agent, and all policies or
certificates (or certified copies thereof) with respect to such insurance (and
any other insurance maintained by the Company or any such Credit Party)
(i) shall be endorsed to the Global Agent’s satisfaction for the benefit of the
Collateral Agent (including, without limitation, by naming the Collateral Agent
as loss payee (with respect to Collateral) or, to the extent permitted by
applicable law, as an additional insured), (ii) shall state that such insurance
policies shall not be canceled without 30 days’ prior written notice thereof (or
10 days’ prior written notice in the case of cancellation for the non-payment of
premiums) by the respective insurer to the Collateral Agent, (iii) shall provide
that the respective insurers irrevocably waive any and all rights of subrogation
with respect to the Collateral Agent, the Global Agent and the Lenders, and
(iv) shall in the case of any such certificates or endorsements in favor of the
Collateral Agent, be delivered to or deposited with the Collateral Agent. The
Collateral Agent shall deliver copies of any certificates of insurance to a
Lender upon such Lender’s reasonable request.
          (c) If the Company or any other Credit Party shall fail to maintain
any insurance in accordance with this Section, or if the Company or any such
Credit Party shall fail to so endorse and deliver or deposit all endorsements or
certificates with respect thereto, the Global Agent shall have the right (but
shall be under no obligation), upon prior written notice to the Company, to
procure such insurance and the Company agrees to reimburse the Global Agent on
demand, for all costs and expenses of procuring such insurance.
     Section 6.04 Payment of Taxes and Claims.
     Each Borrower will pay and discharge, and will cause each of its
Subsidiaries to pay and discharge, all material taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits, or
upon any properties belonging to it, prior to the date on which penalties attach
thereto, and all lawful claims that, if unpaid, might become a Lien or charge
upon any properties of the Company or any of its Subsidiaries; provided,
however, that neither the Company nor any of its Subsidiaries shall be required
to pay any such tax, assessment, charge, levy or claim that is being contested
in good faith and by proper proceedings if it has maintained adequate reserves
with respect thereto in accordance with GAAP. Without limiting the generality of
the foregoing, the Company will, and will cause each of its Subsidiaries to, pay
in full all of its wage obligations to its employees in accordance with the Fair
Labor Standards Act (29 U.S.C. Sections 206-207) and any comparable provisions
of applicable law.

111



--------------------------------------------------------------------------------



 



     Section 6.05 Corporate Franchises.
     Each Borrower will do, and will cause each of its Subsidiaries to do, or
cause to be done, all things necessary to preserve and keep in full force and
effect its corporate existence, and its material rights and authority; provided,
however, that nothing in this Section shall be deemed to prohibit any
transaction permitted by Section 7.02.
     Section 6.06 Good Repair.
     Each Borrower will, and will cause each of its Subsidiaries to, ensure that
its material properties and equipment used or useful in its business in
whomsoever’s possession they may be, are kept in good repair, working order and
condition, normal wear and tear excepted, and that from time to time there are
made in such properties and equipment all needful and proper repairs, renewals,
replacements, extensions, additions, betterments and improvements thereto, to
the extent and in the manner customary for companies in similar businesses.
     Section 6.07 Compliance with Statutes, etc.
     Each Borrower will, and will cause each of its Subsidiaries to, comply with
all applicable statutes, regulations and orders of, and all applicable
restrictions imposed by, all Governmental Authorities in respect of the conduct
of its business and the ownership of its property, other than those the
noncompliance with which would not be reasonably expected to have a Material
Adverse Effect.
     Section 6.08 Compliance with Environmental Laws.
     Without limitation of the covenants contained in Section 6.07:
          (a) Each Borrower will comply, and will cause each of its Subsidiaries
to comply, with all Environmental Laws applicable to the ownership, lease or use
of all Real Property now or hereafter owned, leased or operated by such Borrower
or any of its Subsidiaries, and will promptly pay or cause to be paid all costs
and expenses incurred in connection with such compliance, except to the extent
that (i) such compliance with Environmental Laws is being contested in good
faith and by appropriate proceedings and for which adequate reserves have been
established to the extent required by GAAP or such noncompliance is de minimus,
and (ii) such noncompliance is not reasonably expected to have a Material
Adverse Effect.
          (b) Each Borrower will keep or cause to be kept, and will cause each
of its Subsidiaries to keep or cause to be kept, all such Real Property free and
clear of any Liens imposed pursuant to such Environmental Laws other than
Permitted Liens.
          (c) Neither the Company nor any of its Subsidiaries will generate,
use, treat, store, release or dispose of, or permit the generation, use,
treatment, storage, release or disposal of, Hazardous Materials on any Real
Property now or hereafter owned, leased or operated by the Company or any of its
Subsidiaries or transport or permit the transportation of Hazardous Materials to
or from any such Real Property other than in compliance with applicable
Environmental Laws and in the ordinary course of business, except for such
noncompliance as would not be reasonably expected to have a Material Adverse
Effect.

112



--------------------------------------------------------------------------------



 



          (d) If required to do so under any applicable order of any
Governmental Authority, the Company will undertake, and cause each of its
Subsidiaries to undertake, any clean up, removal, remedial or other action
necessary to remove and clean up any Hazardous Materials from any Real Property
owned, leased or operated by the Company or any of its Subsidiaries in
accordance with, in all material respects, the requirements of all applicable
Environmental Laws and in accordance with, in all material respects, such orders
of all Governmental Authorities, except to the extent that the Company or such
Subsidiary is contesting such order in good faith and by appropriate proceedings
and for which adequate reserves have been established to the extent required by
GAAP.
     Section 6.09 Certain Subsidiaries to Join in Subsidiary Guaranty.
     Subject to Section 6.10(b) below, in the event that at any time after the
Closing Date, the Company acquires, creates or has any Domestic Subsidiary that
is not already a party to the Subsidiary Guaranty, or any Foreign Subsidiary
Borrower acquires, creates or has any Subsidiary that is not already a party to
a Foreign Subsidiary Guaranty, the Company or such Foreign Borrower Subsidiary
will promptly, but in any event within 10 Business Days, cause such Subsidiary
to deliver to the Global Agent, in sufficient quantities for the Lenders, (a)
(i) a joinder supplement, reasonably satisfactory in form and substance to the
Global Agent, duly executed by such Domestic Subsidiary, pursuant to which such
Domestic Subsidiary joins in the Subsidiary Guaranty as a guarantor thereunder
or (ii) a Foreign Subsidiary Guaranty duly executed by such Foreign Subsidiary,
and (b) resolutions of the Board of Directors or equivalent governing body of
such Subsidiary, certified by the Secretary or an Assistant Secretary of such
Subsidiary, as duly adopted and in full force and effect, authorizing the
execution and delivery of such joinder supplement and the other Loan Documents
to which such Subsidiary is, or will be a party, together with such other
corporate documentation and an opinion of counsel as the Global Agent shall
reasonably request, in each case, in form and substance satisfactory to the
Global Agent; provided, however, that, notwithstanding the foregoing or anything
else in this Agreement to the contrary, (i) neither the Receivables Subsidiary
nor AGSC shall be required to become a Subsidiary Guarantor hereunder so long as
the Permitted Receivables Facility shall not have been terminated, (ii) a
Subsidiary shall not be required to become a party to the Subsidiary Guaranty or
a Foreign Subsidiary Guaranty, as applicable, so long as (A) the total assets of
such Subsidiary shall be less than $5,000,000, and (B) the aggregate of the
total assets of all such Subsidiaries with total asset values of less than
$5,000,000 that are not parties to the Subsidiary Guaranty or a Foreign
Subsidiary Guaranty, as applicable, shall not exceed $50,000,000 and (iii) a
Foreign Subsidiary shall only be required to guaranty the Obligations of a
Foreign Subsidiary Borrower that is organized under the laws of the same country
as such Foreign Subsidiary.
     Section 6.10 Additional Security; Further Assurances.
          (a) Additional Security. Subject to subpart (b) below, in the event
that at any time prior to the Collateral Release Date, the Company or any
Subsidiary Guarantor (or a Person that has become a Subsidiary Guarantor or has
executed a Foreign Subsidiary Guaranty pursuant to Section 6.09 after the
Closing Date) acquires, owns or holds an interest in any personal property that
is not at the time included in the Collateral (unless such personal property is
exempted from becoming Collateral pursuant to the terms hereof or any other Loan
Document),

113



--------------------------------------------------------------------------------



 



the Company will promptly notify the Global Agent in writing of such event,
identifying the property or interests in question and referring specifically to
the rights of the Global Agent and the Lenders under this Section, and the
Company will, or will cause such Subsidiary to, within 10 Business Days
following request by the Global Agent, grant to the Collateral Agent for the
benefit of the Secured Creditors (as defined in the Security Agreement) a Lien
on such personal property pursuant to the terms of such security agreements,
assignments, or other documents as the Global Agent deems appropriate
(collectively, the “Additional Security Document”) or a joinder in any existing
Security Document.
          (b) Foreign and Non-Material Subsidiaries. Notwithstanding anything in
subpart (a) above or elsewhere in this Agreement to the contrary, (i) neither
the Receivables Subsidiary nor AGSC shall be required to become a party to any
Security Documents so long as the Permitted Receivables Facility shall not have
been terminated, (ii) a Subsidiary shall not be required to become (or remain) a
party to any of the Security Documents or to become (or remain) a Subsidiary
Guarantor, as the case may be, so long as (A) the total assets of such
Subsidiary shall be less than $5,000,000, and (B) the aggregate of the total
assets of all such Subsidiaries with total asset values of less than $5,000,000
that are not parties to the Subsidiary Guaranty shall not exceed $50,000,000,
(iii) the stock or other equity interest of any Foreign Subsidiary (or any
Domestic Subsidiary substantially all of whose assets consist of equity
interests in “controlled foreign corporations” under Section 957 of the Code)
shall not serve as security for any of the Obligations of any Domestic Credit
Party, other than the stock or other equity interest of any first tier Foreign
Subsidiary of a Domestic Credit Party (or any Domestic Subsidiary described in
the first parenthetical clause of this subclause (iii)) representing no more
than 65% of the total combined voting power of all classes of stock or other
equity interest of such Foreign Subsidiary (or any Domestic Subsidiary described
in the first parenthetical clause of this subclause (iii)) entitled to vote and
having total assets greater than $5,000,000, and (iv) the stock or other equity
interest of any Subsidiary of a Foreign Subsidiary Borrower shall serve as
security for any of the Obligations of such Foreign Subsidiary Borrower, except
to the extent a pledge thereof would (taking into account any corresponding or
ancillary tax benefits or favorable tax attributes, whether or not in the same
tax regime) reasonably be expected to result in material adverse tax
consequences to the Company, as confirmed by an opinion of counsel of the
applicable jurisdiction which opinion shall be reasonably satisfactory to the
Global Agent.
          (c) Further Assurances. Prior to the Collateral Release Date, the
Company will, and will cause each of its Subsidiaries to, at the expense of the
Company, make, execute, endorse, acknowledge, file and/or deliver to the Global
Agent from time to time such conveyances, financing statements, transfer
endorsements, powers of attorney, opinions of local counsel, corporate
resolutions, Landlords Agreements, certificates, and other assurances or
instruments and take such further steps relating to the Collateral covered by
any of the Security Documents, including without limitation Additional Security
Documents, as the Global Agent or the Collateral Agent may reasonably require.
          (d) Landlord/Mortgagees Waivers. Prior to the Collateral Release Date,
the Company will promptly upon request of the Global Agent exercise commercially
reasonable efforts to obtain, and maintain in effect, Landlord’s Agreements on
any Real Property on which any items of tangible Collateral with an aggregate
book value in excess of $4,000,000 are located

114



--------------------------------------------------------------------------------



 



(each such location being herein referred to as a “Material Leased Location”),
in form and substance reasonably acceptable to the Global Agent.
     Section 6.11 [Reserved]
     Section 6.12 Senior Debt.
     The Company will at all times ensure that the claims of the Lenders in
respect of the Obligations of the Borrowers will not be subordinate to, and will
in all respects rank at least pari passu with the claims of, every unsecured
creditor of the Borrowers and the claims of the creditors under the Senior
Indenture (1998) and Senior Indenture (2006).
ARTICLE VII — NEGATIVE COVENANTS
     Each Borrower hereby covenants and agrees that on the Closing Date and
thereafter for so long as this Agreement is in effect and until such time as the
Commitments have been terminated, no Notes remain outstanding and the Loans,
together with interest, Fees and all other Obligations incurred hereunder and
under the other Loan Documents, have been paid in full:
     Section 7.01 Changes in Business.
     Neither the Company nor any of its Subsidiaries will engage in any business
if, as a result, the general nature of the business, taken on a consolidated
basis, which would then be engaged in by the Company and its Subsidiaries, would
be substantially changed from the general nature of the business engaged in by
the Company and its Subsidiaries on the Closing Date.
     Section 7.02 Consolidation, Merger, Acquisitions, Asset Sales, etc.
     The Company will not, and will not permit any of its Subsidiaries to,
(i) wind up, liquidate or dissolve their affairs, (ii) enter into any
transaction of merger or consolidation, (iii) make or otherwise effect any
Acquisition, (iv) sell or otherwise dispose of any of their property or assets
outside the ordinary course of business, or otherwise make or otherwise effect
any Asset Sale, or (v) agree to do any of the foregoing at any future time,
except that, if no Default or Event of Default shall have occurred and be
continuing or would result therefrom each of the following shall be permitted:
          (a) the merger, consolidation or amalgamation of (i) any Subsidiary of
the Company (other than the Receivables Subsidiary) with or into the Company,
provided the Company is the surviving or continuing or resulting corporation;
(ii) any Subsidiary of the Company (other than the Receivables Subsidiary) with
or into any Subsidiary Guarantor, provided that the surviving or continuing or
resulting corporation is a Subsidiary Guarantor; (iii) any Foreign Subsidiary of
the Company with or into any Foreign Credit Party, provided that such Foreign
Credit Party is the surviving continuing or resulting corporation; (iv) any
Foreign Subsidiary of the Company (other than a Foreign Credit Party) with or
into any other Foreign Subsidiary of the Company (other than a Foreign Credit
Party), or (v) any Domestic Subsidiary of the Company that is not a Subsidiary
Guarantor with or into any other Domestic Subsidiary of the Company that is not
a Subsidiary Guarantor so long as no merger, consolidation or

115



--------------------------------------------------------------------------------



 



amalgamation permitted pursuant to the foregoing Section 7.02(a) is made in
order to avoid the application of Section 6.09 or Section 6.10;
          (b) any Asset Sale by (i) the Company to any other Domestic Credit
Party, or by any Foreign Credit Party to any other Foreign Credit Party,
(ii) any Subsidiary of the Company (other than the Receivables Subsidiary) to
any Domestic Credit Party; (iii) any Foreign Subsidiary of the Company (other
than a Foreign Credit Party) to any other Foreign Subsidiary or any Domestic
Subsidiary that is not a Subsidiary Guarantor; (iv) any Domestic Subsidiary that
is not a Subsidiary Guarantor to any Foreign Subsidiary or to any other Domestic
Subsidiary that is not a Subsidiary Guarantor; or (v) the Company or any
Subsidiary of the Company to the Company or any Subsidiary of the Company so
long as the fair market value of all such asset sales made pursuant to this
clause (v) does not exceed $10,000,000 during any fiscal year; so long as no
Asset Sale permitted pursuant to the foregoing 7.02(b) is made in order to avoid
the application of Section 6.09 or Section 6.10.
          (c) the Company or any Subsidiary (other than the Receivables
Subsidiary) may make any Acquisition that is a Permitted Acquisition, provided
that all of the conditions contained in the definition of the term Permitted
Acquisition are satisfied;
          (d) AGSC, the Company or any of its Subsidiaries may sell Receivables
Related Assets (including by capital contribution) in connection with the
Permitted Receivables Facility;
          (e) the Company or any of its Subsidiaries may (i) make a Permitted
Asset Disposition or (ii) wind up, liquidate or dissolve any Subsidiary that is
not a Credit Party or, if such Subsidiary is a Credit Party, would not (but for
already being a Credit Party) at the time of any such winding-up, liquidation or
dissolution, be required to become a Credit Party pursuant to Section 6.09;
          (f) in addition to any Asset Sale permitted above, the Company or any
of its Subsidiaries may consummate any Asset Sale, provided that (i) the
consideration for each such Asset Sale represents fair value and at least 75% of
such consideration consists of cash except that any portion of such
consideration consisting of the assumption of liabilities, direct or contingent,
of the Company or any of its Subsidiaries by the transferee shall be excluded
from such calculation; (ii) in the case of any Asset Sale involving
consideration in excess of $10,000,000, at least five Business Days prior to the
date of completion of such Asset Sale, the Company shall have delivered to the
Global Agent an officer’s certificate executed on behalf of the Company by an
Authorized Officer, which certificate shall contain (A) a description of the
proposed transaction, the date such transaction is scheduled to be consummated,
the estimated sale price or other consideration for such transaction, and (B) a
certification that no Default or Event of Default has occurred and is
continuing, or would result from consummation of such transaction; and (iii) the
aggregate amount of all Asset Sales made pursuant to this subpart during any
fiscal year of the Company shall not exceed $150,000,000;
          (g) the Receivables Subsidiary may sell or transfer Account
Receivables to any Person (other than the Company or any of the Company’s
Subsidiaries or Affiliates) in connection with any receivables put option,
credit default swap, credit insurance arrangement or

116



--------------------------------------------------------------------------------



 



other transaction pursuant to which the Receivables Subsidiary hedges credit
risk related to account debtors under certain Account Receivables, provided that
(i) no obligation of the Receivables Subsidiary in connection with such
transaction shall be guaranteed by the Company or any Subsidiary of the Company,
and (ii) there shall be no recourse to or obligation of the Company or any
Subsidiary of the Company (other than the Receivables Subsidiary) whatsoever in
connection with such transaction other than pursuant to customary
representations, warranties, covenants and indemnities entered into in
connection with such put option, credit default swap, credit insurance
arrangement or other transaction;
          (h) Asset Sales in connection with the World Headquarters Initiative
in an aggregate amount not to exceed $75,000,000;
          (i) Asset Sales with respect to inventory, supplies, materials and
equipment in connection with the restructuring and expansion of the Company’s
Chinese operations in an aggregate amount not to exceed $5,000,000;
          (j) to the extent the following would otherwise be prohibited by this
Section 7.02, Investments permitted by Section 7.05, Liens permitted by
Section 7.03, and dividends, distributions and Share Repurchases permitted by
Section 7.06; and
          (k) the sale of defaulted receivables in the ordinary course of
business and not as part of an accounts receivable financing transaction.
     Section 7.03 Liens.
     The Company will not, and will not permit any of its Subsidiaries to,
create, incur, assume or suffer to exist any Lien upon or with respect to any
property or assets of any kind (real or personal, tangible or intangible) of the
Company or any such Subsidiary whether now owned or hereafter acquired, except
that the foregoing shall not apply to:
          (a) any Standard Permitted Lien;
          (b) Liens in existence on the Closing Date that are listed in
Schedule 7.03, provided that such Liens shall only secure such obligations that
they secure on the Closing Date and extensions, renewals and refinancings of
such obligations permitted by Section 7.04(b);
          (c) Liens (i) that are placed upon fixed or capital assets, acquired,
constructed or improved by the Company or any Subsidiary, provided that (A) such
Liens secure Indebtedness permitted by Section 7.04(f), (B) such Liens and the
Indebtedness secured thereby are incurred prior to or within 120 days after such
acquisition or the completion of such construction or improvement, (C) the
Indebtedness secured thereby does not exceed 90% of the cost of acquiring,
constructing or improving such fixed or capital assets; and (D) such Liens shall
not apply to any other property or assets of the Company or any Subsidiary; or
(ii) arising out of the refinancing, replacement, extension, renewal or
refunding of any Indebtedness secured by any such Liens, provided that the
principal amount of such Indebtedness is not increased and such Indebtedness is
not secured by any additional assets;

117



--------------------------------------------------------------------------------



 



          (d) Liens on Receivables Related Assets arising in connection with the
sale of such Receivables Related Assets in connection with the Permitted
Receivables Facility;
          (e) any Lien (i) granted to the Global Agent or the Collateral Agent
securing any of the Obligations or any other Indebtedness of the Credit Parties
under the Loan Documents, any Indebtedness under any Designated Hedge Agreement,
or (ii) granted to the Collateral Agent to secure the Obligations (as defined in
the Security Agreement);
          (f) Liens on consigned Scan-Based Inventory (as defined in the
Security Agreement), but only to the extent a Grantor Customer (as defined in
the Security Agreement) has a Lien, or has a creditor that has a Lien, on the
inventory of such Grantor Customer;
          (g) Liens on assets securing Indebtedness permitted under
Section 7.04(m), provided that any such Lien shall only secure the obligations
that it secures on the date of the applicable Permitted Acquisition and does not
extend to any property of any Subsidiary of the Company;
          (h) Liens in favor of a Person (other than the Company or any of the
Company’s Subsidiaries or Affiliates) on intellectual property and other
tangible or intangible video digital or entertainment assets of the Company or
any of its Subsidiaries produced, manufactured, developed, marketed or otherwise
distributed by such Person, provided that (i) such Liens do not secure
Indebtedness, (ii) in any twelve month period, the Company or any of the
Company’s Subsidiaries may grant such Liens, provided that the aggregate book
value of the assets subject to such Liens granted in such twelve month period
shall not exceed $20,000,000, and (iii) the benefit of such Liens may also run
in favor of such Person’s lender or lenders for the limited purpose of allowing
such lender or lenders to complete and liquidate products of such Person bearing
or utilizing such property or assets, and provided further, that in connection
with any such Lien, the Collateral Agent may enter into agreements on behalf of
the Collateral Agent and the Secured Creditors (which agreements shall be in
form and substance satisfactory to the Collateral Agent) regarding the relative
priority of such Lien and the Liens created under the Loan Documents and/or the
subordination or impairment of any rights and remedies of the Collateral Agent
and the Secured Creditors in respect of the assets subject to such Lien
(including without limitation, subordinating the Liens in favor of the Global
Agent for the benefit of the Secured Creditors with respect to such assets in
favor of such Person); or
          (i) Liens on fixed or capital assets securing purchase money
Indebtedness permitted under Section 7.04(o) to be incurred in connection with
the World Headquarters Initiative.
     Section 7.04 Indebtedness.
     The Company will not, and will not permit any of its Subsidiaries to,
contract, create, incur, assume or suffer to exist any Indebtedness of the
Company or any of its Subsidiaries, except:
          (a) the Indebtedness incurred under this Agreement and the other Loan
Documents;

118



--------------------------------------------------------------------------------



 



          (b) the Indebtedness set forth on Schedule 7.04, and any refinancing,
replacement, extension, renewal or refunding of any such Indebtedness not
involving an increase in the principal amount thereof;
          (c) the unsecured Indebtedness evidenced by the notes issued pursuant
to the Senior Indenture (2006), provided that the principal amount of such
Indebtedness shall not at any time exceed $225,000,000, and any refinancing,
replacement, extension, renewal or refunding of any such Indebtedness (i) not
involving an increase in the principal amount thereof, (ii) with a final
maturity date that is no earlier than the earlier of (A) the final maturity date
prior to such refinancing, extension, renewal or refunding, and (B) the date
that is 181 days after the Revolving Facility Termination Date in effect at the
time of such refinancing, replacement, extension, renewal or refunding (it being
understood that any provision requiring an offer to purchase such Indebtedness
as a result of a change of control or asset sale shall not violate the foregoing
restriction), and (iii) the covenants, events of default, subsidiary guarantees
and other terms of which (other than interest rate and redemption premiums),
taken as a whole, are on market terms for similar issuers at the time of
issuance and are no more restrictive than the terms of this Agreement as
reasonably determined by the Global Agent;
          (d) the unsecured Indebtedness of the Company in connection with the
notes issued pursuant to the Subordinated Indenture, provided, that the
aggregate principal amount of all of such Indebtedness shall not at any time
exceed $32,700,000 and any refinancing, replacement, extension, renewal or
refunding of any such Indebtedness (i) not involving an increase in the
principal amount thereof, (ii) with a final maturity date that is no earlier
than the earlier of (A) the final maturity date prior to such refinancing,
extension, renewal or refunding, and (B) the date that is 181 days after the
Revolving Facility Termination Date in effect at the time of such refinancing,
replacement, extension, renewal or refunding (it being understood that any
provision requiring an offer to purchase such Indebtedness as a result of a
change of control or asset sale shall not violate the foregoing restriction),
and (iii) the covenants, events of default, subsidiary guarantees and other
terms of which (other than interest rate and redemption premiums), taken as a
whole, are on market terms for similar issuers at the time of issuance and are
no more restrictive than the terms of this Agreement as reasonably determined by
the Global Agent;
          (e) the Indebtedness of the Company in connection with the notes or
securities issued pursuant to the Senior Indenture (1998), so long as the
aggregate principal amount of such Indebtedness shall not at any time exceed
$181,000;
          (f) (i) the Indebtedness consisting of Capital Lease Obligations of
the Company and its Subsidiaries, (ii) purchase money Indebtedness secured by a
Lien referred to in Section 7.03(c), and (iii) any refinancing, replacement,
extension, renewal or refunding of any such Indebtedness not involving an
increase in the principal amount thereof, provided the aggregate outstanding
principal amount (using Capitalized Lease Obligations in lieu of principal
amount, in the case of any Capital Lease) of Indebtedness permitted by this
subpart (f) shall not exceed $25,000,000 at any time;
          (g) the Indebtedness constituting Permitted Foreign Subsidiary Loans
and Investments;

119



--------------------------------------------------------------------------------



 



          (h) any intercompany loans (i) made by the Company or any Subsidiary
of the Company to any Domestic Credit Party; or (ii) made by any Foreign
Subsidiary of the Company (other than a Foreign Credit Party) to any other
Foreign Subsidiary of the Company;
          (i) the Indebtedness of the Company and its Subsidiaries under Hedge
Agreements, provided (i) such Hedge Agreements have been entered into in the
ordinary course of business and not for speculative purposes, (ii) the aggregate
amount of the net obligations or Indebtedness under all such Hedge Agreements
does not exceed $25,000,000 at any time, and (iii) such Hedge Agreements shall
conform to ISDA standards and shall be in all other respects acceptable to the
Global Agent;
          (j) any Guaranty Obligations permitted by Section 7.05;
          (k) (i) the Indebtedness of the Receivables Subsidiary under the
Permitted Receivables Facility, so long as the funded amount shall not exceed
$100,000,000 at any time, or (ii) the Indebtedness of the Receivables Subsidiary
or AGSC to the Company or any other Subsidiary of the Company in connection with
the Permitted Receivables Facility in accordance with the Receivables Facility
Documents;
          (l) the Indebtedness of the Company to AGSC in connection with the
Permitted Receivables Facility in accordance with the Receivables Facility
Documents provided all of such Indebtedness shall constitute Subordinated
Indebtedness;
          (m) Indebtedness assumed in connection with a Permitted Acquisition or
other acquisition of assets permitted under this Agreement, and any refinancing,
replacement, extension, renewal or refunding of any such Indebtedness not
involving an increase in the principal amount thereof, so long as (i) such
Indebtedness existed at the time of such Permitted Acquisition or the
acquisition and was not incurred in contemplation of such Permitted Acquisition
or the acquisition, (ii) after giving effect to the incurrence of such
Indebtedness, the Company would be in compliance on a pro forma basis with the
covenants set forth in Section 7.07, and (iii) the aggregate principal amount of
all such Indebtedness shall not at any time exceed $50,000,000;
          (n) other Indebtedness of the Company to the extent not permitted by
any of the foregoing clauses, provided that (i) all such Indebtedness
constitutes Subordinated Indebtedness, (ii) no Default or Event of Default shall
then exist or immediately after incurring any of such Indebtedness will exist,
(iii) (A) with respect to such Indebtedness in a principal amount of $5,000,000
or more, the documentation with respect to such Indebtedness shall be in form
and substance satisfactory to the Global Agent, and (B) with respect to such
Indebtedness in a principal amount of less than $5,000,000, the terms of the
subordination applicable thereto shall be in form and substance satisfactory to
the Global Agent, and (iv) the Company and its Subsidiaries shall be in
compliance with the financial covenants set forth in Section 7.07 both
immediately before and after giving pro forma effect to the incurrence of such
Indebtedness;
          (o) unsecured or purchase money Indebtedness incurred in connection
with the Company’s World Headquarters Initiative not to exceed the aggregate
principal amount of $75,000,000; and

120



--------------------------------------------------------------------------------



 



          (p) additional Indebtedness of the Company or any of its Subsidiaries
to the extent not permitted by any of the foregoing clauses, provided that the
aggregate outstanding principal amount of all such Indebtedness does not exceed
$75,000,000 at any time.
     Section 7.05 Investments and Guaranty Obligations.
     The Company will not, and will not permit any of its Subsidiaries to,
directly or indirectly, (i) make or commit to make any Investment or (ii) be or
become obligated under any Guaranty Obligations, except:
          (a) Investments by the Company or any of its Subsidiaries in cash and
Cash Equivalents;
          (b) any endorsement of a check or other medium of payment for deposit
or collection, or any similar transaction in the normal course of business;
          (c) the Company and its Subsidiaries may acquire and hold receivables
and similar items owing to them in the ordinary course of business and payable
or dischargeable in accordance with customary trade terms;
          (d) any Permitted Creditor Investment;
          (e) loans and advances to employees for business-related travel
expenses, moving expenses, costs of replacement homes, business machines or
supplies, automobiles and other similar expenses, in each case incurred in the
ordinary course of business or in accordance with the Company’s relocation
policy in connection with the World Headquarters Initiative, provided the
aggregate outstanding amount of all such loans and advances shall not exceed
$5,000,000 at any time;
          (f) to the extent not permitted by any of the other subparts in this
Section, Investments existing as of the Closing Date and described on
Schedule 7.05;
          (g) any Guaranty Obligations of the Company or any Subsidiary in favor
of the Global Agent, each LC Issuer and the Lenders and any other Benefited
Creditors under any Designated Hedge Agreements pursuant to the Loan Documents;
          (h) the Indebtedness of the Receivables Subsidiary to the Company or
AGSC and Indebtedness of AGSC to the Company in connection with the Permitted
Receivables Facility in accordance with the Receivables Facility Documents;
          (i) Subordinated Indebtedness of the Company to AGSC in connection
with the Permitted Receivables Facility in accordance with the Receivables
Facility Documents;
          (j) Investments of the Company and its Subsidiaries in Hedge
Agreements permitted to be to entered into pursuant to this Agreement;
          (k) Investments (i) of the Company or any of its Subsidiaries in any
Subsidiary existing as of the Closing Date, (ii) of the Company in any Domestic
Credit Party,

121



--------------------------------------------------------------------------------



 



(iii) of any Domestic Credit Party in any other Domestic Credit Party (other
than the Company), (iv) of any Domestic Subsidiary that is not a Domestic Credit
Party in any other Domestic Subsidiary (other than the Company), or
(v) constituting Permitted Foreign Subsidiary Loans and Investments;
          (l) Investments (i) of any Foreign Subsidiary in any other Subsidiary
of the Company existing as of the Closing Date, (ii) of any Foreign Subsidiary
(other than a Foreign Credit Party) in any other Subsidiary of the Company
(other than the Receivables Subsidiary), or (iii) of any Foreign Credit Party in
any Domestic Credit Party (other than the Company);
          (m) intercompany loans and advances permitted by Section 7.04(h);
          (n) the Acquisitions permitted by Section 7.02;
          (o) Investments constituting Restricted Payments permitted by
Section 7.06;
          (p) any Guaranty Obligation incurred by any Domestic Credit Party with
respect to Indebtedness of another Domestic Credit Party which Indebtedness is
permitted by Section 7.04;
          (q) other Investments by the Company or any Subsidiary of the Company
(other than the Receivables Subsidiary) in any other Person made after the
Closing Date and not permitted pursuant to the foregoing subparts, provided that
(i) at the time of making any such Investment no Default or Event of Default
shall have occurred and be continuing, or would result therefrom, and (ii) the
maximum cumulative amount of all such Investments that are so made pursuant to
this subpart and outstanding at any time shall not exceed an aggregate of
$150,000,000, taking into account the repayment of any loans or advances
comprising such Investments;
          (r) the non-cash portion of consideration received in connection with
transactions permitted pursuant to Section 7.02(f);
          (s) Guaranty Obligations constituting Indebtedness that is permitted
under Section 7.04 (other than pursuant to clause (j) thereof); and
          (t) Investments in connection with the restructuring or expansion of
the Company’s Chinese operations consisting of (i) the creation of a new or
restructured corporate entity under the laws of China (which may take the form
of one or more wholly foreign owned entities (WFOE), (ii) the acquisition or
ownership of equity or other interests in any such entities, (iii) contributions
to an entity described in clause (i) or (ii) above (whether as debt or equity)
in an amount of up to $5,000,000 in each fiscal year, and (iv) the Asset Sales
permitted under Section 7.02(i).
     Section 7.06 Restricted Payments.
     The Company will not, and will not permit any of its Subsidiaries to,
declare or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, except:

122



--------------------------------------------------------------------------------



 



          (a) the Company or any of its Subsidiaries may declare and pay or make
Capital Distributions that are payable solely in additional shares of its common
stock (or warrants, options or other rights to acquire additional shares of its
common stock);
          (b) (i) any Subsidiary of the Company may declare and pay or make
Capital Distributions to any Domestic Credit Party, (ii) any Foreign Subsidiary
of the Company (other than a Foreign Credit Party) may declare and pay or make
Capital Distributions to any other Foreign Subsidiary or to any Domestic Credit
Party, and (iii) any Foreign Credit Party may declare and pay or make Capital
Distributions to any Domestic Credit Party;
          (c) the Company may declare and pay or make Cash Dividends, provided
that (i) no Default or Event of Default shall have occurred and be continuing or
would result therefrom, (ii) the Company will be in compliance with the
financial covenants set forth in Section 7.07 after giving pro forma effect to
each such Cash Dividend and prior to or concurrently with each such declaration
of a Cash Dividend that exceeds $20,000,000, the Company shall have provided to
the Global Agent a certificate of an Authorized Officer demonstrating such pro
forma compliance and certifying as to compliance with the other provisions of
this subpart (c) in connection with such Cash Dividend, and (iii) the aggregate
amount of all Cash Dividends made by the Company during any fiscal year shall
not exceed the Maximum Dividend Amount; provided, that notwithstanding the
foregoing, if the Leverage Ratio for both (a) the most recent Testing Period
then ended and (b) after giving effect to such Cash Dividend, on a pro forma
basis, is less than 2.25 to 1.00, then the limitation in this clause (iii) shall
not apply;
          (d) the Company may make Share Repurchases, provided that (i) no
Default or Event of Default shall have occurred and be continuing or would
result therefrom, (ii) the Company will be in compliance with the financial
covenants set forth in Section 7.07 after giving pro forma effect to each such
Share Repurchase and prior to or concurrently with each such Share Repurchase
that exceeds $20,000,000, the Company shall have provided to the Global Agent a
certificate of an Authorized Officer demonstrating such pro forma compliance and
certifying as to compliance with the other provisions of this subpart (d) in
connection with such Share Repurchase, (iii) the aggregate amount of all Share
Repurchases with respect to its Class A common shares made by the Company during
any fiscal year shall not exceed the Maximum Share Repurchase Amount, and
(iv) the aggregate amount of all Shares Repurchases with respect to its Class B
common shares made by the Company during any fiscal year shall not exceed
$125,000,000; provided, that notwithstanding the foregoing, (A) the aggregate
amount of all Share Repurchases under the forgoing clause (iii) and (iv) shall
not exceed $125,000,000 in the aggregate in any fiscal year and (B) if the
Leverage Ratio for both (1) the most recent Testing Period then ended and
(2) after giving effect to such Share Repurchase, on a pro forma basis, is less
than 2.25 to 1.00, then the limitation in clauses (iii) and (iv) shall not
apply.
          (e) the Company may make a Permitted Note Purchase, provided that
(i) no Default or Event of Default shall have occurred and be continuing or
would result therefrom, (ii) each note or other security purchased, redeemed or
exchanged in connection with each Permitted Note Purchase shall be permanently
cancelled promptly, but in no event later than ten Business Days, following each
such Permitted Note Purchase, (iii) the Leverage Ratio for both (a) the most
recent Testing Period then ended and (b) after giving effect to such Permitted
Note

123



--------------------------------------------------------------------------------



 



Purchase, on a pro forma basis, is less than 2.25 to 1.00, (iv) immediately
after giving effect to each Permitted Note Purchase, the Company shall be in pro
forma compliance with the financial covenants set forth in Section 7.07 and,
prior to or concurrently with each such Permitted Note Purchase that exceeds
$20,000,000 in principal amount, the Company shall have provided to the Global
Agent a certificate of an Authorized Officer demonstrating such pro forma
compliance and certifying as to compliance with the other provisions of this
subpart (e) in connection with such Permitted Note Purchase, and
(v) concurrently with the delivery by the Company of the financial statements
required pursuant to Section 6.01(a) and Section 6.01(b), the Company shall
deliver a certificate describing the aggregate amount of Permitted Note
Purchases made during the fiscal quarter or quarters covered by such financial
statements and certifying that such Permitted Note Purchases were made in
compliance with the provisions of this subpart (e).
     Section 7.07 Financial Covenants.
          (a) Leverage Ratio. The Company will not permit the Leverage Ratio for
any Testing Period to exceed 3.00 to 1.00.
          (b) Interest Coverage Ratio. The Company will not permit the Interest
Coverage Ratio for any Testing Period to be less than 3.00 to 1.00.
     Section 7.08 Limitation on Certain Restrictive Agreements.
     The Company will not, and will not permit any of its Subsidiaries to,
directly or indirectly, enter into, incur or permit to exist or become
effective, any “negative pledge” covenant or other agreement, restriction or
arrangement that prohibits, restricts or imposes any condition upon (a) the
ability of the Company or any Subsidiary to create, incur or suffer to exist any
Lien upon any of its property or assets as security for Indebtedness, or (b) the
ability of any such Subsidiary to make Capital Distributions or any other
interest or participation in its profits owned by the Company or any Subsidiary
of the Company, or pay any Indebtedness owed to the Company or a Subsidiary of
the Company, or to make loans or advances to the Company or any of the Company’s
other Subsidiaries, or transfer any of its property or assets to the Company or
any of the Company’s other Subsidiaries, except for such restrictions existing
under or by reason of (i) applicable law, (ii) this Agreement and the other Loan
Documents, (iii) customary provisions restricting subletting or assignment of
any lease governing a leasehold interest, (iv) customary provisions restricting
assignment or pledging of any licensing agreement or other similar agreements
(including licenses of intellectual property) entered into in the ordinary
course of business or the transfer or other encumbrance of inventory or other
assets utilizing licensed property, (v) customary provisions restricting the
transfer or further encumbering of assets subject to Liens permitted under
Section 7.03(c), (vi) restrictions contained in the Receivables Facility
Documents, the Senior Indenture (1998), the Senior Indenture (2006), the
Subordinated Indenture or any agreement or other document executed in connection
with any of the foregoing as in effect on the Closing Date or any notes or any
agreement or other document executed in connection therewith (and any similar
restrictions contained in any agreement governing any refinancing or refunding
thereof not prohibited by this Agreement), (vii) customary restrictions
affecting only a Subsidiary of the Company under any agreement or instrument
governing any of the Indebtedness of a Subsidiary permitted pursuant to
Section 7.04, (viii) restrictions affecting any Foreign Subsidiary (other than a
Foreign Credit Party) of the

124



--------------------------------------------------------------------------------



 



Company under any agreement or instrument governing any Indebtedness of such
Foreign Subsidiary permitted pursuant to Section 7.04, and customary
restrictions contained in “comfort” letters and guarantees of any such
Indebtedness, (ix) any document relating to Indebtedness secured by a Lien
permitted by Section 7.03, insofar as the provisions thereof limit grants of
liens on the assets securing such Indebtedness, (x) any Operating Lease or
Capital Lease, insofar as the provisions thereof limit grants of a security
interest in, or other assignments of, the related leasehold interest to any
other Person, (xi) any customary restriction on a Subsidiary imposed pursuant to
an agreement entered into for the sale or disposition of all or substantially
all the Equity Interests or assets of a Subsidiary permitted under this
Agreement pending the closing of such sale or disposition, (xii) customary
provisions in joint venture agreements and other similar agreements applicable
to joint ventures entered into in the ordinary course of business,
(xiii) customary provisions restricting assignment of any agreement entered into
in the ordinary course of business, (xiv) customary restrictions and conditions
contained in any agreement relating to the sale of any asset permitted under
Section 7.02 pending the consummation of such sale, and (xv) any agreement to
which a Subsidiary is a party that is in effect at the time such subsidiary
becomes a Subsidiary, so long as such agreement was not entered into in
contemplation of such Person becoming a Subsidiary.
     Section 7.09 Amendments to Certain Documents.
     Except as permitted pursuant to Section 7.04(c) and (d), the Company will
not, and will not permit any of its Subsidiaries to, amend, restate, supplement
or otherwise modify or replace in any respect the Senior Indenture (2006) or the
Subordinated Indenture (including any agreements or other documents executed in
connection therewith) without the prior written consent of the Required Lenders,
provided that the Company or any of its Subsidiaries may amend, supplement or
otherwise modify any of the foregoing agreements with the prior written consent
of the Global Agent (which consent shall not be unreasonably withheld or
delayed), so long as any such amendment or modification does not, in the opinion
of the Global Agent, materially and adversely impact the rights or remedies of
the Global Agent and the Lenders hereunder.
     Section 7.10 Transactions with Affiliates.
     The Company will not, and will not permit any Subsidiary to, enter into any
transaction or series of transactions with any Affiliate (other than, in the
case of the Company, any Subsidiary, and in the case of a Subsidiary, the
Company or another Subsidiary) other than in the ordinary course of business of
and pursuant to the reasonable requirements of the Company’s or such
Subsidiary’s business and upon fair and reasonable terms no less favorable to
the Company or such Subsidiary than would be obtained in a comparable
arm’s-length transaction with a Person other than an Affiliate, except (i) sales
of goods to an Affiliate for use or distribution outside the United States that
in the good faith judgment of the Company comply with any applicable legal
requirements of the Code, (ii) agreements and transactions with and payments to
officers, directors and shareholders that are either (A) entered into in the
ordinary course of business and not prohibited by any of the provisions of this
Agreement, or (B) entered into outside the ordinary course of business, approved
by the directors or shareholders of the Company (or any committee thereof), and
not prohibited by any of the provisions of this Agreement, or (iii) as disclosed
on Schedule 7.10.

125



--------------------------------------------------------------------------------



 



     Section 7.11 [Reserved]
     Section 7.12 Capital Expenditures.
     The Company will not, and will not permit any of its Subsidiaries to, make
or incur any Consolidated Capital Expenditures that in the aggregate exceed (i)
$80,000,000 during the fiscal year of the Company ending February 28, 2011 and
February 28, 2012, and (ii) $75,000,000 during the fiscal year ending
February 28, 2013 and each such fiscal year thereafter; provided, to the extent
the $80,000,000 capital expenditure basket for the fiscal year ending
February 28, 2011 is not fully utilized during such fiscal year, it can be
carried forward to any subsequent fiscal year; provided, further, that
Consolidated Capital Expenditures (A) made from the proceeds of Asset Sales
permitted hereunder and/or Events of Loss and (B) in connection with the World
Headquarters Initiative in an amount not to exceed $75,000,000 shall be excluded
from the foregoing calculation of Consolidated Capital Expenditures, subject to
the limitation that Consolidated Capital Expenditures excluded pursuant to
(1) Section 7.02(h) and (2) the preceding clause (B) shall in no event exceed
$75,000,000 in the aggregate.
     Section 7.13 Anti-Terrorism Laws.
     Neither the Company, any other Credit Party, nor any of its Subsidiaries is
or shall be (i) a Person with whom any Lender is restricted from doing business
under Executive Order No. 13224 or any other Anti-Terrorism Law, (ii) engaged in
any business involved in making or receiving any contribution of funds, goods or
services to or for the benefit of such a Person or in any transaction that
evades or avoids, or has the purpose of evading or avoiding, the prohibitions
set forth in any Anti-Terrorism Law, or (iii) otherwise in violation of any
Anti-Terrorism Law. The Company and the other Credit Parties shall provide to
the Lenders any certifications or information that a Lender requests to confirm
compliance by the Company and the other Credit Parties with Anti-Terrorism Laws.
ARTICLE VIII — EVENTS OF DEFAULT
     Section 8.01 Events of Default.
     Any of the following specified events shall constitute an event of default
(each an “Event of Default”):
          (a) Payments: any Borrower shall (i) default in the payment when due
(whether at maturity, on a date fixed for a scheduled repayment, on a date on
which a required prepayment is to be made, upon acceleration or otherwise) of
any principal of the Loans or any reimbursement obligation in respect of any
Unpaid Drawing; or (ii) default, and such default shall continue for three or
more Business Days, in the payment when due of any interest on the Loans or
Unpaid Drawings or any Fees or any other amounts owing hereunder or under any
other Loan Document; or
          (b) Representations, etc.: any representation, warranty or statement
made by the Company or any other Credit Party herein or in any other Loan
Document or in any statement or certificate delivered or required to be
delivered pursuant hereto or thereto shall prove to be untrue in any material
respect on the date as of which made or deemed made; or

126



--------------------------------------------------------------------------------



 



          (c) Certain Covenants: any Borrower shall default in the due
performance or observance by it of any term, covenant or agreement contained in
Section 4.04, Section 6.01, Section 6.09, Section 6.10, Section 6.11,
Section 6.12, or Article VII of this Agreement; or
          (d) Other Covenants: any Credit Party shall default in the due
performance or observance by it of any term, covenant or agreement contained in
this Agreement or any other Loan Document, other than those referred to in
Section 8.01(a), (b) or (c) above, and such default is not remedied within
30 days after the earlier of (i) an Authorized Officer of any Credit Party
obtaining actual knowledge of such default and (ii) the Company receiving
written notice of such default from the Global Agent or the Required Lenders
(any such notice to be identified as a “notice of default” and to refer
specifically to this paragraph); or
          (e) Cross Default Under Other Agreements: the Company or any of its
Subsidiaries shall (i) default in any payment with respect to any Material
Indebtedness (other than the Obligations), and such default shall continue after
the applicable grace period, if any, specified in the agreement or instrument
relating to such Material Indebtedness, or (ii) default in the observance or
performance of any agreement or condition relating to any such Material
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto (and all grace periods applicable to such observance,
performance or condition shall have expired), or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Material Indebtedness (or a
trustee or agent on behalf of such holder or holders) to cause any such Material
Indebtedness to become due prior to its stated maturity; or any such Material
Indebtedness of the Company or any of its Subsidiaries shall be declared to be
due and payable, or shall be required to be prepaid (other than by a regularly
scheduled required prepayment or redemption, prior to the stated maturity
thereof); or (iii) without limitation of the foregoing clauses, default in any
payment obligation under a Designated Hedge Agreement, and such default shall
continue after the applicable grace period, if any, specified in such Designated
Hedge Agreement or any other agreement or instrument relating thereto; or
          (f) Invalidity of Loan Documents: (i) any provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or under such Loan Document or
satisfaction in full of all the Obligations, ceases to be in full force and
effect; (ii) any Credit Party or any other Person contests in any manner the
validity or enforceability of any provision of any Loan Document; or any Credit
Party denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or
(iii) at any time prior to the Collateral Release Date, the Collateral Agent
shall not have or shall cease to have a valid and perfected Lien in any
Collateral purported to be covered by the Security Documents with the priority
required by the relevant Security Documents, in each case for any reason other
than the failure of the Collateral Agent, the Global Agent or any Lender to take
any action that they are required to take; or
          (g) Judgments: (i) one or more judgments, orders or decrees shall be
entered against the Company and/or any of its Subsidiaries involving a liability
(other than a liability covered by insurance, as to which the carrier has
adequate claims paying ability and has not effectively reserved its rights) of
$20,000,000 or more in the aggregate for all such judgments, orders and decrees
for the Company and its Subsidiaries, and any such judgments or orders or

127



--------------------------------------------------------------------------------



 



decrees shall not have been vacated, discharged or stayed or bonded pending
appeal within 30 days (or such longer period, not in excess of 60 days, during
which enforcement thereof, and the filing of any judgment lien, is effectively
stayed or prohibited) from the entry thereof; or (ii) one or more judgments,
orders or decrees shall be entered against the Company and/or any of its
Subsidiaries involving a required divestiture of any material properties, assets
or business reasonably estimated to have a fair value in excess of $20,000,000,
and any such judgments, orders or decrees shall not have been vacated,
discharged, satisfied or stayed or bonded pending appeal within 30 days (or such
longer period, not in excess of 60 days, during which enforcement thereof, and
the filing of any judgment lien, is effectively stayed or prohibited) from the
entry thereof; or
          (h) Insolvency Event: any Insolvency Event shall occur with respect to
the Company, any other Credit Party (other than a Credit Party that does not
have total assets in excess of $5,000,000), or any other Subsidiary of the
Company that has total assets or annual revenues in excess of $5,000,000; or
          (i) ERISA: (i) any of the events described in clauses (i) through
(viii) of Section 6.01 (f) shall have occurred; or (ii) there shall result from
any such event or events the imposition of a Lien, the granting of a security
interest, or a liability or a material risk of incurring a liability; and
(iii) any such event or events described in clause (i) above or any such Lien,
security interest or liability described in clause (ii) above, individually,
and/or in the aggregate, in the opinion of the Required Lenders, has had, or
would reasonably be expected to have, a Material Adverse Effect;
          (j) [Reserved]
          (k) Change of Control: if there occurs a Change of Control.
     Section 8.02 Remedies.
     Upon the occurrence of any Event of Default, and at any time thereafter if
any Event of Default shall then be continuing, the Global Agent shall, upon the
written request of the Required Lenders, by written notice to the Borrowers or
any thereof, take any or all of the following actions, without prejudice to the
rights of the Global Agent or any Lender to enforce its claims against the
Company or any other Credit Party in any manner permitted under applicable law:
          (a) declare the Commitments terminated, whereupon the Commitment of
each Lender shall forthwith terminate immediately without any other notice of
any kind;
          (b) declare the principal of and any accrued interest in respect of
all Loans, all Unpaid Drawings and all other Obligations owing hereunder and
thereunder to be, whereupon the same shall become, forthwith due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrowers;
          (c) terminate any Letter of Credit that may be terminated in
accordance with its terms or require the applicable LC Obligors to deposit cash
in a deposit account designated by the Global Agent in an amount equal to 105%
of the Revolving Facility LC Outstandings or the

128



--------------------------------------------------------------------------------



 



Canadian LC Outstandings, as the case may be, of such LC Obligor to secure such
LC Obligor’s reimbursement obligations with respect to such Revolving Facility
LC Outstandings or Canadian LC Outstandings; or
          (d) exercise any other right or remedy available under any of the Loan
Documents or applicable law;
provided that, if an Event of Default specified in Section 8.01(h) shall occur,
the result that would occur upon the giving of written notice by the Global
Agent as specified in clauses (a) and/or (b) above shall occur automatically
without the giving of any such notice.
     Section 8.03 Application of Certain Payments and Proceeds.
     All payments and other amounts received by the Global Agent or any Lender
(i) at any time on or after the Equalization Date or (ii) at any time from the
exercise of remedies hereunder or under the other Loan Documents, whether
received from the Collateral Agent, any Credit Party or otherwise, shall in each
case unless otherwise required by the terms of the other Loan Documents or by
applicable law be applied as follows:
          (a) Obligations Generally. Except with respect to any amounts that are
required to first be applied pursuant to subparts (b) or (c) below, all amounts
received by or with respect to, and all proceeds of Collateral coming from, the
Company or any other Domestic Credit Party shall be applied:
               (i) first, to the payment of that portion of the Obligations
constituting fees, indemnities and expenses and other amounts (including
attorneys’ fees and amounts due under Article III) payable to the Global Agent
and the Collateral Agent in its respective capacity as such;
               (ii) second, to the payment of that portion of the Obligations
constituting fees, indemnities and expenses (including attorneys’ fees and
amounts due under Article III) payable to each Lender or each LC Issuer, ratably
among them in proportion to the aggregate of all such amounts;
               (iii) third, to the payment of that portion of the Obligations
constituting accrued and unpaid interest on the Loans and Unpaid Drawings with
respect to Letters of Credit, ratably among the Lenders in proportion to the
aggregate of all such amounts;
               (iv) fourth, pro rata to the payment of (A) that portion of the
Obligations constituting unpaid principal of the Loans and Unpaid Drawings,
ratably among the Lenders and each LC Issuer in proportion to the aggregate of
all such amounts, and (B) the amounts due to Designated Hedge Creditors under
Designated Hedge Agreements;
               (v) fifth, to the Global Agent for the benefit of each LC Issuer
to cash collateralize the Stated Amount of outstanding Letters of Credit;
               (vi) sixth, to the payment of all other Obligations of the Credit
Parties owing under or in respect of the Loan Documents that are then due and
payable to the Global

129



--------------------------------------------------------------------------------



 



Agent, each LC Issuer, the Swing Line Lender, the Lenders and the Designated
Hedge Creditors, ratably based upon the respective aggregate amounts of all such
Obligations owing to them on such date; and
               (vii) finally, any remaining surplus after all of the Obligations
have been paid in full, to the Borrowers or to whomsoever shall be lawfully
entitled thereto.
          (b) Foreign Revolving Facility Borrower Obligations. All amounts
received by or with respect to, and all proceeds of Collateral, if any, coming
from, any Foreign Revolving Facility Borrower or any other Foreign Credit Party
shall be applied:
               (i) first, to the payment of that portion of the Foreign
Revolving Facility Borrower Obligations owing by such Foreign Revolving Facility
Borrower constituting fees, indemnities and expenses and other amounts
(including attorneys’ fees and amounts due under Article III) payable to the
Global Agent and the Collateral Agent in its respective capacity as such;
               (ii) second, to the payment of that portion of the Foreign
Revolving Facility Borrower Obligations owing by such Foreign Revolving Facility
Borrower constituting fees, indemnities and expenses (including attorneys’ fees
and amounts due under Article III) payable to each Lender and each LC Issuer,
ratably among them in proportion to the aggregate of all such amounts;
               (iii) third, to the payment of that portion of the Foreign
Revolving Facility Borrower Obligations constituting accrued and unpaid interest
on the Loans made to such Foreign Revolving Facility Borrower and Unpaid
Drawings with respect to Revolving Facility Letters of Credit issued for the
account of such Foreign Revolving Facility Borrower, ratably among the Lenders
and each LC Issuer in proportion to the aggregate of all such amounts;
               (iv) fourth, to the payment of that portion of the Foreign
Revolving Facility Borrower Obligations constituting unpaid principal of the
Loans made to such Foreign Revolving Facility Borrower and Unpaid Drawings with
respect to Revolving Facility Letters of Credit issued for the account of such
Foreign Revolving Facility Borrower, ratably among the Lenders and each LC
Issuer in proportion to the aggregate of all such amounts;
               (v) fifth, to the Global Agent for the benefit of each LC Issuer
to cash collateralize the Stated Amount of Revolving Facility Letters of Credit
issued for the account of such Foreign Revolving Facility Borrower;
               (vi) sixth, to the payment of all other Foreign Revolving
Facility Borrower Obligations of such Foreign Revolving Facility Borrower owing
under or in respect of the Loan Documents that are then due and payable to the
Global Agent, each LC Issuer and the Lenders, ratably based upon the respective
aggregate amounts of all such Foreign Revolving Facility Borrower Obligations
owing to them by such Foreign Revolving Facility Borrower on such date; and

130



--------------------------------------------------------------------------------



 



               (vii) finally, any remaining surplus after all of the Foreign
Revolving Facility Borrower Obligations of such Foreign Revolving Facility
Borrower have been paid in full, to such Foreign Revolving Facility Borrower or
to whomsoever shall be lawfully entitled thereto.
          (c) Canadian Obligations. All amounts received by or with respect to,
and all proceeds of Collateral, if any, coming from, any Canadian Borrower shall
be applied:
               (i) first, to the payment of that portion of the Canadian
Obligations owing by the Canadian Borrowers constituting fees, indemnities and
expenses and other amounts (including attorneys’ fees and amounts due under
Article III) payable to the Global Agent and the Collateral Agent in its
respective capacity as such;
               (ii) second, to the payment of that portion of the Canadian
Obligations owing by the Canadian Borrowers constituting fees, indemnities and
expenses (including attorneys’ fees and amounts due under Article III) payable
to each Canadian Lender and each LC Issuer, ratably among them in proportion to
the aggregate of all such amounts;
               (iii) third, to the payment of that portion of the Canadian
Obligations constituting accrued and unpaid interest on the Canadian Revolving
Loans made to the Canadian Borrowers and Unpaid Drawings with respect to
Canadian Letters of Credit issued for the account of each Canadian Borrower,
ratably among the Canadian Lenders and each LC Issuer in proportion to the
aggregate of all such amounts;
               (iv) fourth, to the payment of that portion of the Canadian
Obligations constituting unpaid principal of the Canadian Revolving Loans made
to the Canadian Borrowers and Unpaid Drawings with respect to Canadian Letters
of Credit issued for the account of each Canadian Borrower, ratably among the
Canadian Lenders and each LC Issuer in proportion to the aggregate of all such
amounts;
               (v) fifth, to the Canadian Administrative Branch of the Global
Agent for the benefit of each LC Issuer to cash collateralize the Stated Amount
of Canadian Letters of Credit issued for the account of each Canadian Borrower;
               (vi) sixth, to the payment of all other Canadian Obligations
owing under or in respect of the Loan Documents that are then due and payable to
the Global Agent, each LC Issuer and the Canadian Lenders, ratably based upon
the respective aggregate amounts of all such Canadian Obligations owing to them
by the Canadian Borrowers on such date; and
               (vii) finally, any remaining surplus after all of the Canadian
Obligations have been paid in full, to the Canadian Borrowers or to whomsoever
shall be lawfully entitled thereto.

131



--------------------------------------------------------------------------------



 



     Section 8.04 Equalization.
          (a) Equalization Prior to Equalization Date.
               (i) Generally. Subject to subpart (b) below, if at any time any
Lender receives any amount (other than amounts that are received from a Canadian
Borrower with respect to the Canadian Obligations and are subject to subpart
(a)(ii) below) hereunder (whether by voluntary payment, by realization upon
security, by the exercise of the right of setoff or banker’s lien, by
counterclaim or cross action, by the enforcement of any right under the Loan
Documents, or otherwise) that is applicable to the payment of the principal of,
or interest on, the Loans (other than Swing Loans), Revolving Facility LC
Participations, Swing Line Participations or Fees (other than Fees that are
intended to be paid solely to the Global Agent or a LC Issuer and amounts
payable to a Lender under Article III), of a sum that with respect to the
related sum or sums received by other Lenders is in a greater proportion than
the total of such Obligation then owed and due to such Lender (based on such
Lender’s ratable share thereof as determined in accordance with Section 2.17,
Section 8.03 or specifically set forth elsewhere in this Agreement) bears to the
total of such Obligation then owed and due to all of the Lenders immediately
prior to such receipt, then  such Lender receiving such excess payment shall
purchase for cash without recourse or warranty from the other Lenders an
interest in the Obligations (other than the Canadian Obligations) to such
Lenders in such amount as shall result in a proportional participation by all of
the Lenders in such amount.
               (ii) Canadian Sub-Facility. Subject to subpart (b) below, if at
any time any Canadian Lender receives any amount hereunder from the Canadian
Borrowers (whether by voluntary payment, by realization upon security, by the
exercise of the right of setoff or banker’s lien, by counterclaim or cross
action, by the enforcement of any right under the Loan Documents, or otherwise)
that is applicable to the payment of the principal of, or interest on, the
Canadian Loans (other than amounts payable to a Canadian Lender under
Article III) or Canadian LC Participations of a sum that with respect to the
related sum or sums received by other Canadian Lenders is in a greater
proportion than the total such Canadian Obligations then owed and due to such
Canadian Lender bears to the total of such Canadian Obligation then owed and due
to all of the Canadian Lenders immediately prior to such receipt, thensuch
Lender receiving such excess payment shall purchase for cash without recourse or
warranty from the other Canadian Lenders an interest in the Canadian Obligations
to such Canadian Lenders in such amount as shall result in a proportional
participation by all of the Canadian Lenders in such amount.
               (iii) Recovery of Amounts. If any amount paid to any Lender
pursuant to subparts (i) or (ii) above is recovered in whole or in part from
such Lender, such original purchase shall be rescinded, and the purchase price
restored ratably to the extent of the recovery.
          (b) Equalization after Equalization Date. If at any time on or after
the Equalization Date, the Credit Facility Exposure owing to any Lender is
greater than an amount equal to such Lender’s Equalization Percentage of the
Aggregate Credit Facility Exposure, then on such date any of the Credit Facility
Exposure not denominated in Dollars shall be converted to Dollars and each of
the other Lenders shall purchase from such Lender for cash at par an amount of
the Obligations of such Lender as shall be necessary such that the Credit
Facility

132



--------------------------------------------------------------------------------



 



Exposure owing to such Lender is equal to the amount of its Equalization
Percentage of the Aggregate Credit Facility Exposure.
          (c) Consent of Borrowers. The Borrowers consent to the foregoing and
agree, to the extent they may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against such Borrower rights of set-off and counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of such
Borrower in the amount of such participation.
          (d) Defaulting Lenders. Notwithstanding anything to the contrary
contained herein, the provisions of this Section shall be subject to the express
provisions of this Agreement that require, or permit, differing payments to be
made to Lenders that are not Defaulting Lenders, as opposed to Defaulting
Lenders. If any Lender shall fail to make any payment required to be made by it
pursuant to this Section, then the Global Agent may, in its discretion
(notwithstanding any contrary provision of this Agreement), apply any amounts
thereafter received by the Global Agent for the account of such Lender to
satisfy such Lender’s obligations to the Global Agent under such Sections until
all such unsatisfied obligations are fully paid. In addition to the foregoing,
any Lender that fails at any time to comply with the provisions of this
Section 8.04 shall be deemed a Defaulting Lender until such time as it performs
its obligations hereunder and is not otherwise a Defaulting Lender for any other
reason. A Defaulting Lender shall be deemed to have assigned any and all
payments due to it from the Borrowers, whether on account of or relating to
outstanding Loans, Letters of Credit, interest, fees or otherwise, to the
remaining Non-Defaulting Lenders for application to, and reduction of, their
respective Equalization Percentage of the Aggregate Credit Facility Exposure.
The Defaulting Lender hereby authorizes the Global Agent to distribute such
payments to the Non-Defaulting Lenders in proportion to their respective
Equalization Percentages of the Aggregate Credit Facility Exposure to which such
Lenders are entitled. A Defaulting Lender shall be deemed to have satisfied the
provisions of this Section 8.04 when and if, as a result of application of the
assigned payments to all Equalization Percentages of the Aggregate Credit
Facility Exposure to the Non-Defaulting Lenders, the Lenders’ respective
Equalization Percentage of the Aggregate Credit Facility Exposure have returned
to those in effect immediately prior to such violation of this Section 8.04.
     Section 8.05 Set-Off.
     Subject to Section 2.21, if an Event of Default shall have occurred and be
continuing, each Lender, each LC Issuer, and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such LC Issuer or any such Affiliate to or for the credit or the account
of any Credit Party against any and all of the Obligations of such Credit Party
now or hereafter existing under this Agreement or any other Loan Document to
such Lender, such LC Issuer, or Affiliate, irrespective of whether or not such
Lender, LC Issuer, or Affiliate shall have made any demand under this Agreement
or any other Loan Document and although such Obligations of the Borrowers or
such Credit Party may be contingent or unmatured or are owed to a branch or
office of such Lender or such LC Issuer different from the branch or office
holding such deposit

133



--------------------------------------------------------------------------------



 



or obligated on such Indebtedness. The rights of each Lender, each LC Issuer
Lender and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
such LC Issuer or their respective Affiliates may have. Each Lender and the LC
Issuer agrees to notify the Borrowers and the Global Agent promptly after any
such setoff and application; provided that the failure to give such notice shall
not affect the validity of such setoff and application.
ARTICLE IX — THE GLOBAL AGENT
     Section 9.01 Appointment and Authority.
     Each of the Lenders and the LC Issuers hereby irrevocably appoints PNC to
act on its behalf as the Global Agent hereunder and under the other Loan
Documents and authorizes the Global Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Global Agent by the terms hereof
or thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article IX are solely for the benefit of the
Global Agent, the Lenders and the LC Issuers, and no Credit Party shall have
rights as a third party beneficiary of any of such provisions.
     Section 9.02 Rights as a Lender.
     The Person serving as the Global Agent hereunder shall have the same rights
and powers in its capacity as a Lender as any other Lender and may exercise the
same as though it were not the Global Agent and the term “Lender” or “Lenders”
shall, unless otherwise expressly indicated or unless the context otherwise
requires, include the Person serving as the Global Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Company, any other
Credit Party or any Subsidiary or other Affiliate of any Credit Party as if such
Person were not the Global Agent hereunder and without any duty to account
therefor to the Lenders.
     Section 9.03 Exculpatory Provisions.
     The Global Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Global Agent:
          (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing;
          (b) shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the Global
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Loan Documents); provided that the Global Agent shall
not be required to take any action that, in its opinion or the opinion of its
counsel, may expose the Global Agent to liability or that is contrary to any
Loan Document or applicable Law; and

134



--------------------------------------------------------------------------------



 



          (c) shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Company, any other Credit
Party or any of their respective Affiliates that is communicated to or obtained
by the Person serving as the Global Agent or any of its Affiliates in any
capacity.
     The Global Agent shall not be liable for any action taken or not taken by
it (i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the Global
Agent shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 11.11 or 8.02) or (ii) in the absence of its own gross
negligence or willful misconduct. The Global Agent shall be deemed not to have
knowledge of any Default or Event of Default unless and until notice describing
such Default or Event of Default is given to the Global Agent by the Company, a
Lender or a LC Issuer.
     The Global Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the Global Agent.
     Section 9.04 Reliance by Global Agent.
     The Global Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Global Agent also may rely upon any statement made to it
orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or a LC Issuer, the Global Agent may presume that such condition is
satisfactory to such Lender or such LC Issuer unless the Global Agent shall have
received notice to the contrary from such Lender or such LC Issuer prior to the
making of such Loan or the issuance of such Letter of Credit. The Global Agent
may consult with legal counsel (who may be counsel for the Company), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

135



--------------------------------------------------------------------------------



 



     Section 9.05 Delegation of Duties.
     The Global Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Global Agent. The Global Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article IX shall apply to any such sub-agent and to the
Related Parties of the Global Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Global Agent.
     Section 9.06 Resignation of Global Agent.
     The Global Agent may at any time give notice of its resignation to the
Lenders, the LC Issuers and the Company. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, with approval from the
Company (so long as no Event of Default has occurred and is continuing), to
appoint a successor, such approval not to be unreasonably withheld or delayed.
If no such successor shall have been so appointed by the Required Lenders and
shall have accepted such appointment within thirty (30) days after the retiring
Global Agent gives notice of its resignation, then the retiring Global Agent may
on behalf of the Lenders and the LC Issuers, appoint a successor Global Agent;
provided that if the Global Agent shall notify the Company, the Lenders and the
LC Issuers that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (i) the retiring Global Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Global Agent on behalf of the
Lenders or the LC Issuers under any of the Loan Documents, the retiring Global
Agent shall continue to hold such collateral security until such time as a
successor Global Agent is appointed) and (ii) all payments, communications and
determinations provided to be made by, to or through the Global Agent shall
instead be made by or to each Lender and each LC Issuer directly, until such
time as the Required Lenders appoint a successor Global Agent as provided for
above in this Section 9.06. Upon the acceptance of a successor’s appointment as
Global Agent hereunder, such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring (or retired)
Global Agent, and the retiring Global Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Company to a successor Global Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Company and such
successor. After the retiring Global Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article IX and Section 11.02 shall
continue in effect for the benefit of such retiring Global Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while the retiring Global Agent was acting as Global
Agent.
     If PNC resigns as Global Agent under this Section 9.06, PNC shall also
resign as an LC Issuer. Upon the appointment of a successor Global Agent
hereunder, such successor shall (i) succeed to all of the rights, powers,
privileges and duties of PNC as a retiring LC Issuer and the Global Agent and
PNC shall be discharged from all of its respective duties and obligations as

136



--------------------------------------------------------------------------------



 



an LC Issuer and the Global Agent under the Loan Documents, and (ii) issue
letters of credit in substitution for the Letters of Credit issued by PNC, if
any, outstanding at the time of such succession or make other arrangement
satisfactory to PNC to effectively assume the obligations of PNC with respect to
such Letters of Credit.
     Section 9.07 Non-Reliance on Global Agent and Other Lenders.
     Each Lender and each LC Issuer acknowledges that it has, independently and
without reliance upon the Global Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each LC Issuer also acknowledges that it will,
independently and without reliance upon the Global Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder.
     Section 9.08 Other Agents.
     Any Lender identified herein as a Co-Agent, Syndication Agent,
Documentation Agent, Managing Agent, Manager, Lead Arranger, Arranger or any
other corresponding title, other than “Global Agent,” shall have no right,
power, obligation, liability, responsibility or duty under this Agreement or any
other Loan Document except those applicable to all Lenders as such. Each Lender
acknowledges that it has not relied, and will not rely, on any Lender so
identified in deciding to enter into this Agreement or in taking or not taking
any action hereunder.
     Section 9.09 Global Agent’s Fee.
     The Company shall pay to the Global Agent a nonrefundable fee under the
terms of the Fee Letter.
     Section 9.10 Authorization to Release Collateral and Guarantors.
     The Lenders and each LC Issuer authorize the Global Agent to release
(i) any Collateral consisting of assets or equity interests sold or otherwise
disposed of in a sale or other disposition or transfer permitted under
Section 7.02, and (ii) any Guarantor from its obligations under the Guaranty
Agreement if the ownership interests in such Guarantor are sold or otherwise
disposed of or transferred to persons other than Credit Parties in a transaction
permitted under Section 7.02.
     Section 9.11 No Reliance on Global Agent’s Customer Identification Program.
     Each Lender acknowledges and agrees that neither such Lender, nor any of
its Affiliates, participants or assignees, may rely on the Global Agent to carry
out such Lender’s, Affiliate’s, participant’s or assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the

137



--------------------------------------------------------------------------------



 



following items relating to or in connection with any of the Credit Parties,
their Affiliates or their agents, the Loan Documents or the transactions
hereunder or contemplated hereby: (i) any identity verification procedures,
(ii) any recordkeeping, (iii) comparisons with government lists, (iv) customer
notices or (v) other procedures required under the CIP Regulations or such other
Laws.
ARTICLE X — GUARANTY
     Section 10.01 Guaranty by the Company.
     The Company hereby irrevocably and unconditionally guarantees, for the
benefit of the Benefited Creditors, all of the following (collectively, the
“Company Guaranteed Obligations”): (a) (i) the principal of and interest on the
Notes issued by, and the Loans made to, and the other Obligations of, the
Foreign Subsidiary Borrowers under this Agreement, and (ii) all reimbursement
obligations and Unpaid Drawings with respect to Letters of Credit issued for the
benefit of any LC Obligor (other than the Company) under this Agreement, and
(b) all amounts, indemnities and reimbursement obligations, direct or indirect,
contingent or absolute, of every type or description, and at any time existing,
owing by any Subsidiary of the Company under any Designated Hedge Agreement or
any other document or agreement executed and delivered in connection therewith
to any Designated Hedge Creditor, in all cases under subparts (a) or (b) above,
whether now existing, or hereafter incurred or arising, including any such
interest or other amounts incurred or arising during the pendency of any
bankruptcy, insolvency, reorganization, receivership or similar proceeding,
regardless of whether allowed or allowable in such proceeding or subject to an
automatic stay under Section 362(a) of the Bankruptcy Code). Upon failure by any
Credit Party to pay punctually any of the Company Guaranteed Obligations, the
Company shall forthwith on demand by the Global Agent pay the amount not so paid
at the place and in the currency and otherwise in the manner specified in this
Agreement or any other applicable agreement or instrument. This guaranty is a
guaranty of payment and not of collection.
     Section 10.02 Additional Undertaking.
     As a separate, additional and continuing obligation, the Company
unconditionally and irrevocably undertakes and agrees, for the benefit of the
Benefited Creditors that, should any amounts not be recoverable from the Company
under Section 10.01 for any reason whatsoever (including, without limitation, by
reason of any provision of any Loan Document or any other agreement or
instrument executed in connection therewith being or becoming void,
unenforceable, or otherwise invalid under any applicable law) then,
notwithstanding any notice or knowledge thereof by any Lender, the Global Agent,
any of their respective Affiliates, or any other person, at any time, the
Company as sole, original and independent obligor, upon demand by the Global
Agent, will make payment to the Global Agent, for the account of the Benefited
Creditors, of all such obligations not so recoverable by way of full indemnity,
in such currency and otherwise in such manner as is provided in the Loan
Documents or any other applicable agreement or instrument.

138



--------------------------------------------------------------------------------



 



     Section 10.03 Guaranty Unconditional.
     The obligations of the Company under this Article shall be unconditional
and absolute and, without limiting the generality of the foregoing, shall not be
released, discharged or otherwise affected by the occurrence, one or more times,
of any of the following:
          (a) any extension, renewal, settlement, compromise, waiver or release
in respect to any Company Guaranteed Obligation under any agreement or
instrument, by operation of law or otherwise;
          (b) any modification or amendment of or supplement to this Agreement,
any Note, any other Loan Document, or any agreement or instrument evidencing or
relating to any Company Guaranteed Obligation;
          (c) any release, non-perfection or invalidity of any direct or
indirect security for any Company Guaranteed Obligation under any agreement or
instrument evidencing or relating to any Company Guaranteed Obligation;
          (d) any change in the corporate existence, structure or ownership of
any Credit Party or other Subsidiary or any insolvency, bankruptcy,
reorganization or other similar proceeding affecting any Credit Party or other
Subsidiary or its assets or any resulting release or discharge of any obligation
of any Credit Party or other Subsidiary contained in any agreement or instrument
evidencing or relating to any Company Guaranteed Obligation;
          (e) the existence of any claim, set-off or other rights which the
Company may have at any time against any other Credit Party, the Global Agent,
any Lender, any Affiliate of any Lender or any other person, whether in
connection herewith or any unrelated transactions;
          (f) any invalidity or unenforceability relating to or against any
other Credit Party for any reason of any agreement or instrument evidencing or
relating to any Company Guaranteed Obligation, or any provision of applicable
law or regulation purporting to prohibit the payment by any Credit Party of any
of the Company Guaranteed Obligations; or
          (g) any other act or omission of any kind by any other Credit Party,
the Global Agent, any Lender or any other Person or any other circumstance
whatsoever which might, but for the provisions of this Article, constitute a
legal or equitable discharge of a Subsidiary’s obligations under the Subsidiary
Guaranty or the Company’s obligations under this Article other than the
irrevocable payment in full of all Company Guaranteed Obligations.
     Section 10.04 Company Obligations to Remain in Effect; Restoration.
     The Company’s obligations under this Article shall remain in full force and
effect until the Commitments shall have terminated, and the principal of and
interest on the Notes and other Company Guaranteed Obligations, and all other
amounts payable by the Company, any other Credit Party or other Subsidiary,
under the Loan Documents or any other agreement or instrument evidencing or
relating to any of the Company Guaranteed Obligations, shall have been paid in
full. If at any time any payment of any of the Company Guaranteed Obligations is
rescinded or must be otherwise restored or returned upon the insolvency,
bankruptcy or

139



--------------------------------------------------------------------------------



 



reorganization of such Credit Party, the Company’s obligations under this
Article with respect to such payment shall be reinstated at such time as though
such payment had been due but not made at such time.
     Section 10.05 Waiver of Acceptance, etc.
     The Company irrevocably waives acceptance hereof, presentment, demand,
protest and any notice not provided for herein, as well as any requirement that
at any time any action be taken by any person against any other Credit Party or
any other Person, or against any collateral or guaranty of any other Person.
     Section 10.06 Subrogation.
     Until the indefeasible payment in full of all of the Obligations and the
termination of the Commitments hereunder, the Company shall have no rights, by
operation of law or otherwise, upon making any payment under this Article to be
subrogated to the rights of the payee against any other Credit Party with
respect to such payment or otherwise to be reimbursed, indemnified or exonerated
by any such Credit Party in respect thereof.
     Section 10.07 Effect of Stay.
     In the event that acceleration of the time for payment of any amount
payable by any Credit Party under any Company Guaranteed Obligation is stayed
upon insolvency, bankruptcy or reorganization of such Credit Party, all such
amounts otherwise subject to acceleration under the terms of any applicable
agreement or instrument evidencing or relating to any Company Guaranteed
Obligation shall nonetheless be payable by the Company under this Article
forthwith on demand by the Global Agent.
ARTICLE XI — MISCELLANEOUS
     Section 11.01 Reserved.
     Section 11.02 Expenses; Indemnity; Damage Waiver.
          (a) Costs and Expenses. The Borrowers shall pay (i) all reasonable and
documented out of pocket expenses incurred by the Global Agent, the Collateral
Agent and its Affiliates (including the reasonable fees, charges and
disbursements of counsel for the Global Agent and the Collateral Agent), and
shall pay all fees and time charges and disbursements for attorneys who may be
employees of the Global Agent unless such costs result from services provided by
such internal counsel are duplicative of services then being provided by outside
counsel to the Global Agent, the Collateral Agent or any Affiliate, as
applicable, in connection with the syndication of the credit facilities provided
for herein, the preparation, negotiation, execution, delivery and administration
of this Agreement and the other Loan Documents or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out of pocket expenses incurred by any LC Issuer in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder, (iii) all out of pocket expenses incurred by the
Global Agent, the Collateral Agent, any Lender or

140



--------------------------------------------------------------------------------



 



any LC Issuer (including the fees, charges and disbursements of any counsel for
the Global Agent, the Collateral Agent, any Lender or any LC Issuer), and shall
pay all fees and time charges and disbursements for attorneys who may be
employees of the Global Agent, the Collateral Agent, any Lender or any LC Issuer
unless such costs result from services provided by such internal counsel that
are duplicative of services then being provided by outside counsel to the Global
Agent, the Collateral Agent, any Lender or any LC Issuer, as applicable, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out of pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit, and (iv) all reasonable and documented out-of-pocket expenses of the
Global Agent’s regular employees and agents engaged periodically to perform
audits of the Credit Parties’ books, records and business properties.
          (b) Indemnification by the Borrowers. The Borrowers shall indemnify
the Global Agent (and any sub-agent thereof), the Collateral Agent, each Lender
and each LC Issuer, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee unless such costs result from services provided by such internal
counsel that are duplicative of services then being provided by outside counsel
to any Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee
by any third party or by the Borrowers or any other Credit Party arising out of,
in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance or nonperformance by the parties hereto of
their respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, (ii) any Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
any LC Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) breach of representations, warranties
or covenants of the Borrowers under the Loan Documents, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, including any such items or losses relating to or arising under
Environmental Laws or pertaining to environmental matters, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrowers or any other Credit Party, and regardless of whether any Indemnitee is
a party thereto; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrowers or any other Credit Party against an Indemnitee for breach in bad
faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrowers or such Credit Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.

141



--------------------------------------------------------------------------------



 



          (c) Reimbursement by Lenders. To the extent that the Borrowers for any
reason fails to indefeasibly pay any amount required under Section 11.02(a) or
(b) to be paid by it to the Global Agent (or any sub-agent thereof), any LC
Issuer or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Global Agent (or any such sub-agent), any LC Issuer or such
Related Party, as the case may be, such Lender’s Ratable Share (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Global Agent (or any such sub-agent)
or any LC Issuer in its capacity as such, or against any Related Party of any of
the foregoing acting for the Global Agent (or any such sub-agent) or any LC
Issuer in connection with such capacity.
          (d) General Limitation of Liability; Waiver of Consequential Damages,
Etc.
               (i) No claim may be made by any Credit Party, any Lender, the
Global Agent, any LC Issuer or any other Person against any Indemnitee for any
damages other than actual compensatory damages in respect of any claim for
breach of contract or any other theory of liability arising out of or related to
the transactions contemplated by this Agreement or any of the other Loan
Documents, or any act, omission or event occurring in connection therewith.
               (ii) To the fullest extent permitted by applicable Law, the
Credit Parties, the Lenders, the Global Agent and the LC Issuers shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof, whether or not accrued
and whether or not known or suspected to exist.
          (e) Payments. All amounts due under this Section shall be payable not
later than ten (10) days after demand therefor.
     Section 11.03 Holidays.
     Whenever payment of a Loan to be made or taken hereunder shall be due on a
day which is not a Business Day, such payment shall be due on the next Business
Day (except as otherwise expressly provided herein) and such extension of time
shall be included in computing interest and fees, except that the Loans shall be
due on the Business Day preceding the Revolving Facility Termination Date if the
Revolving Facility Termination Date is not a Business Day. Whenever any payment
or action to be made or taken hereunder (other than payment of the Loans) shall
be stated to be due on a day which is not a Business Day, such payment or action
shall be made or taken on the next following Business Day, and such extension of
time shall not be included in computing interest or fees, if any, in connection
with such payment or action.

142



--------------------------------------------------------------------------------



 



     Section 11.04 Notices; Effectiveness; Electronic Communication.
          (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Section 11.04(b), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopier (i) if to
a Lender, to it at its address set forth in its administrative questionnaire, or
(ii) if to any other Person, to it at its address set forth on Schedule 1.
          Notices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices sent by telecopier shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient). Notices delivered through electronic communications to the
extent provided in Section 11.04(b), shall be effective as provided in such
Section.
          (b) Electronic Communications. Notices and other communications to the
Lenders and any LC Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Global Agent; provided that the foregoing shall not
apply to notices to any Lender or the LC Issuer if such Lender or the LC Issuer,
as applicable, has notified the Global Agent that it is incapable of receiving
notices under this Section by electronic communication. The Global Agent or the
Company may, in their respective discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Unless the Global Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement); provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.
          (c) Change of Address, Etc. Any party hereto may change its address,
e-mail address or telecopier number for notices and other communications
hereunder by notice to the other parties hereto.
     Section 11.05 Successors and Assigns.
          (a) Successors and Assigns Generally. This Agreement shall be binding
upon and inure to the benefit of and be enforceable by the parties hereto and
their respective successors and assigns; provided, however, that no Borrower may
assign or transfer any of its rights or obligations hereunder without the prior
written consent of all the Lenders (other than

143



--------------------------------------------------------------------------------



 



any Defaulting Lender), and, provided, further, that any assignment or
participation by a Lender of any of its rights and obligations hereunder shall
be effected in accordance with this Section.
          (b) Participations. Each Lender may at any time grant participations
in any of its rights hereunder or under any of the Notes to an Eligible
Assignee, provided that in the case of any such participation,
               (i) the participant shall not have any rights under this
Agreement or any of the other Loan Documents, including rights of consent,
approval or waiver (the participant’s rights against such Lender in respect of
such participation to be those set forth in the agreement executed by such
Lender in favor of the participant relating thereto),
               (ii) such Lender’s obligations under this Agreement (including,
without limitation, its Commitments hereunder) shall remain unchanged,
               (iii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations,
               (iv) such Lender shall remain the holder of any Note for all
purposes of this Agreement, and
               (v) the Borrowers, the Global Agent, and the other Lenders shall
continue to deal solely and directly with the selling Lender in connection with
such Lender’s rights and obligations under this Agreement, and all amounts
payable by the Borrowers hereunder shall be determined as if such Lender had not
sold such participation, except that the participant shall be entitled to the
benefits of Article III to the extent that such Lender would be entitled to such
benefits if the participation had not been entered into or sold,
and, provided further, that, notwithstanding anything to the contrary contained
herein, no Lender shall transfer, grant or sell any participation under which
the participant shall have rights to approve any amendment to or waiver of this
Agreement or any other Loan Document or consent to the departure therefrom
except to the extent such amendment or waiver or consent would (w) extend the
final scheduled maturity of the Loans or Letter of Credit in which such
participant is participating, or reduce the rate or extend the time of payment
of interest or Fees thereon (except in connection with a waiver of the
applicability of any post-default increase in interest rates), or reduce the
principal amount thereof or extend the time of payment thereof, or increase such
participant’s participating interest in any Commitment over the amount thereof
then in effect (it being understood that a waiver of any Default or Event of
Default shall not constitute a change in the terms of any such Commitment),
(x) release all or any substantial portion of the Collateral, or release any
guarantor from its guaranty of any of the Obligations, except strictly in
accordance with the terms of the Loan Documents, or (y) consent to the
assignment or transfer by any Borrower of any of its rights and obligations
under this Agreement.
          (c) Assignments by Lenders.
               (i) Any Lender may assign all, or if less than all, a fixed
portion, of its Loans, Revolving Facility LC Participations, Canadian LC
Participations, Swing Loan Participations and/or Commitments and its rights and
obligations hereunder to one or more

144



--------------------------------------------------------------------------------



 



Eligible Assignees, each of which shall become a party to this Agreement as a
Lender by execution of an Assignment Agreement; provided, however, that
                    (A) except in the case (x) of an assignment of the entire
remaining amount of the assigning Lender’s Loans and/or Commitments or (y) an
assignment to another Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender, the aggregate amount of the Revolving Commitment so
assigned (which for this purpose includes the Loans outstanding thereunder)
shall not be less than $5,000,000;
                    (B) no Lender that is a Canadian Lender (whether directly or
by its Canadian Lending Installation) may (i) at any time prior to the
Equalization Date, assign any portion of its Revolving Commitment (including the
outstanding Revolving Loans made by it thereunder) without also assigning to the
same Eligible Assignee (or the Canadian Lending Installation of such Eligible
Assignee) a proportionate amount of the Canadian Commitment (and the outstanding
Canadian Revolving Loans made by it thereunder) of such Lender (or the Canadian
Lending Installation of such Lender), or (ii) assign any portion of its Canadian
Commitment to an Eligible Assignee who is (or whose Canadian Lending
Installation is) not a resident of Canada within the meaning of the Income Tax
Act (Canada) for the purposes of the withholding tax provisions in Part XIII of
the Income Tax Act (Canada);
                    (C) in the case of any assignment to an Eligible Assignee at
the time of any such assignment the Lender Register shall be deemed modified to
reflect the Commitments of such new Lender and of the existing Lenders;
                    (D) upon surrender of the old Notes, if any, upon request of
the new Lender, new Notes will be issued, at the Borrowers’ expense, to such new
Lender and to the assigning Lender, to the extent needed to reflect the revised
Commitments; and
                    (E) unless waived by the Global Agent, the Global Agent
shall receive at the time of each such assignment, from the assigning or
assignee Lender, the payment of a non-refundable assignment fee of $3,500.
               (ii) To the extent of any assignment pursuant to this subpart
(c), the assigning Lender shall be relieved of its obligations hereunder with
respect to its assigned Commitments.
               (iii) At the time of each assignment pursuant to this subpart
(c) to a Person that is not already a Lender hereunder and that is not a United
States Person (as such term is defined in Section 7701(a)(30) of the Code) for
Federal income tax purposes the respective assignee Lender shall provide to the
Company and the Global Agent the appropriate Internal Revenue Service Forms
(and, if applicable an Exemption Certificate) described in Section 3.03. To the
extent that an assignment of all or any portion of a Lender’s Commitment and
related outstanding Obligations pursuant to this subpart (c) would, at the time
of such assignment, result in increased costs under Section 3.02 from those
being charged by the respective assigning Lender prior to such assignment, then
the Company shall not be obligated to pay such increased costs (although the
Borrowers shall be obligated to pay any other increased costs of the type
described above resulting from changes after the date of the respective
assignment).

145



--------------------------------------------------------------------------------



 



               (iv) With respect to any Lender, the transfer of any Commitment
of such Lender and the rights to the principal of, and interest on, any Loan
made pursuant to such Commitment shall not be effective until such transfer is
recorded on the Lender Register maintained by the Global Agent with respect to
ownership of such Commitment and Loans and prior to such recordation all amounts
owing to the transferor with respect to such Commitment and Loans shall remain
owing to the transferor. The registration of assignment or transfer of all or
part of any Commitments and Loans shall be recorded by the Global Agent on the
Lender Register only upon the acceptance by the Global Agent of a properly
executed and delivered Assignment Agreement pursuant to this subpart (c).
               (v) Nothing in this Section shall prevent or prohibit (A) any
Lender that is a bank, trust company or other financial institution from
pledging its Notes or Loans to a Federal Reserve Bank in support of borrowings
made by such Lender from such Federal Reserve Bank, or (B) any Lender that is a
trust, limited liability company, partnership or other investment company from
pledging its Notes or Loans to a trustee or agent for the benefit of holders of
certificates or debt securities issued by it. No such pledge, or any assignment
pursuant to or in lieu of an enforcement of such a pledge, shall relieve the
transferor Lender from its obligations hereunder.
          (d) No SEC Registration or Blue Sky Compliance. Notwithstanding any
other provisions of this Section, no transfer or assignment of the interests or
obligations of any Lender hereunder or any grant of participation therein shall
be permitted if such transfer, assignment or grant would require any Borrower to
file a registration statement with the SEC or to qualify the Loans under the
“Blue Sky” laws of any state.
          (e) Representations of Lenders. Each Lender initially party to this
Agreement hereby represents, and each Person that becomes a Lender pursuant to
an assignment permitted by this Section will, upon its becoming party to this
Agreement, represent that it is a commercial lender, other financial institution
or other “accredited” investor (as defined in SEC Regulation D) that makes or
acquires loans in the ordinary course of its business and that it will make or
acquire Loans for its own account in the ordinary course of such business;
provided, however, that subject to the preceding Section 11.05(b) and (c), the
disposition of any promissory notes or other evidences of or interests in
Indebtedness held by such Lender shall at all times be within its exclusive
control.
     Section 11.06 No Waiver; Remedies Cumulative.
     No failure or delay on the part of the Global Agent or any Lender in
exercising any right, power or privilege hereunder or under any other Loan
Document and no course of dealing between the Borrowers and the Global Agent or
any Lender shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder or under any other Loan
Document preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder or thereunder. No notice to or demand
on any Borrower in any case shall entitle such Borrower to any other or further
notice or demand in similar or other circumstances or constitute a waiver of the
rights of the Global Agent or the Lenders to any other or further action in any
circumstances without notice or demand. Without limiting the generality of the
foregoing, the making of a Loan or any LC Issuance shall not be construed as a
waiver of

146



--------------------------------------------------------------------------------



 



any Default or Event of Default, regardless of whether the Global Agent, any
Lender or any LC Issuer may have had notice or knowledge of such Default or
Event of Default at the time. The rights and remedies herein expressly provided
are cumulative and not exclusive of any rights or remedies that the Global Agent
or any Lender would otherwise have.
     Section 11.07 CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE;
SERVICE OF PROCESS; WAIVER OF JURY TRIAL.
          (a) Governing Law. This Agreement shall be deemed to be a contract
under the Laws of the State of Ohio without regard to its conflict of laws
principles. Each standby Letter of Credit issued under this Agreement shall be
subject either to the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce
(the “ICC”) at the time of issuance (“UCP”) or the rules of the International
Standby Practices (ICC Publication Number 590) (“ISP98”), as determined by any
LC Issuer, and each trade Letter of Credit shall be subject to UCP, and in each
case to the extent not inconsistent therewith, the Laws of the State of Ohio
without regard to is conflict of laws principles.
          (b) SUBMISSION TO JURISDICTION. EACH BORROWER AND EACH OTHER CREDIT
PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF OHIO SITTING IN
CUYAHOGA COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE NORTHERN DISTRICT
OF OHIO, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH OHIO STATE COURT OR, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE GLOBAL AGENT, ANY LENDER
OR ANY LC ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWERS OR ANY OTHER
CREDIT PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
          (c) WAIVER OF VENUE. EACH BORROWER AND EACH OTHER CREDIT PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN THIS SECTION 11.07. EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE

147



--------------------------------------------------------------------------------



 



FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT AND AGREES NOT
ASSERT ANY SUCH DEFENSE.
          (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.05. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
          (e) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, GLOBAL AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     Section 11.08 Counterparts.
     This Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same agreement. A set of counterparts executed by all the
parties hereto shall be lodged with the Company and the Global Agent.
     Section 11.09 Integration.
     This Agreement, the other Loan Documents and any separate letter agreements
with respect to fees payable to the Global Agent, for its own account and
benefit and/or for the account, benefit of, and distribution to, the Lenders,
constitute the entire contract among the parties relating to the subject matter
hereof and thereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof or
thereof.
     Section 11.10 Headings Descriptive.
     The headings of the several Sections and other portions of this Agreement
are inserted for convenience only and shall not in any way affect the meaning or
construction of any provision of this Agreement.

148



--------------------------------------------------------------------------------



 



     Section 11.11 Amendment or Waiver.
          (a) Neither this Agreement nor any other Loan Document, nor any terms
hereof or thereof, may be amended, changed, waived or otherwise modified unless
such amendment, change, waiver or other modification is in writing and signed by
the Borrowers and the Global Agent, and also signed (or consented to in writing)
by the Required Lenders; provided, however, that
               (i) no change, waiver or other modification shall:
                    (A) increase the amount of any Commitment of any Lender
hereunder, without the written consent of such Lender;
                    (B) extend or postpone the Revolving Facility Termination
Date or the maturity date provided for herein that is applicable to any Loan of
any Lender, extend or postpone the expiration date of any Letter of Credit as to
which such Lender is a Revolving Facility LC Participant or Canadian LC
Participant, as applicable, beyond the latest expiration date for a Letter of
Credit provided for herein, or extend or postpone any scheduled expiration or
termination date provided for herein that is applicable to a Commitment of any
Lender, without the written consent of such Lender;
                    (C) reduce the principal amount of or extend the time of
payment of any Loan made by any Lender, or reduce the rate or extend the time of
payment of, or excuse the payment of, interest thereon (other than as a result
of waiving the applicability of any post-default increase in interest rates),
without the written consent of such Lender;
                    (D) reduce the amount of any Unpaid Drawing as to which any
Lender is a Revolving Facility LC Participant or Canadian LC Participant, as the
case may be, or reduce the rate or extend the time of payment of, or excuse the
payment of, interest thereon (other than as a result of waiving the
applicability of any post-default increase in interest rates), without the
written consent of such Lender; or
                    (E) reduce the rate or extend the time of payment of, or
excuse the payment of, any Fees to which any Lender is entitled hereunder,
without the written consent of such Lender; and
               (ii) no change, waiver or other modification or termination
shall, without the written consent of each Lender (other than a Defaulting
Lender) affected thereby,
                    (A) release any Borrower from any of its obligations, except
with respect to the release of a Foreign Subsidiary Borrower made pursuant to
Section 2.19;
                    (B) release the Company from its guaranty obligations under
Article X or release any Credit Party from the Subsidiary Guaranty, except, in
the case of a Subsidiary Guarantor, in accordance with a transaction permitted
under this Agreement (including without limitation under Section 9.10);

149



--------------------------------------------------------------------------------



 



                    (C) release all or any substantial portion of the
Collateral, except in accordance with Section 2.20 or in connection with a
transaction permitted under this Agreement;
                    (D) amend, modify or waive any provision of this
Section 11.11, Section 8.03, or Section 8.04, or any other provision of any of
the Loan Documents pursuant to which the consent or approval of all Lenders, or
a number or specified percentage or other required grouping of Lenders or
Lenders having Commitments, is by the terms of such provision explicitly
required;
                    (E) reduce the percentage specified in, or otherwise modify,
the definition of Required Lenders;
                    (F) alter the manner in which payments or prepayments of
principal, interest or other amounts hereunder shall be applied as among the
Lenders or Types of Loans; or
                    (G) consent to the assignment or transfer by any Borrower of
any of its rights and obligations under this Agreement.
Any waiver, consent, amendment or other modification with respect to this
Agreement given or made in accordance with this Section shall be effective only
in the specific instance and for the specific purpose for which it was given or
made.
          (b) No provision of Section 2.06, Section 2.07 or any other provision
in this Agreement specifically relating to Letters of Credit or Article IX may
be amended without the consent of (x) any LC Issuer adversely affected thereby
or (y) the Global Agent, respectively.
          (c) To the extent the Required Lenders (or all of the Lenders (other
than any Defaulting Lender), as applicable, as shall be required by this
Section) waive the provisions of Section 7.02 with respect to the sale, transfer
or other disposition of any Collateral, or any Collateral is sold, transferred
or disposed of as permitted by Section 7.02, (i) such Collateral shall be sold,
transferred or disposed of free and clear of the Liens created by the respective
Security Documents; (ii) if such Collateral includes all of the capital stock of
a Subsidiary that is a party to the Subsidiary Guaranty or whose stock is
pledged pursuant to the Security Agreement, such capital stock shall be released
from the Security Agreement and such Subsidiary shall be released from the
Subsidiary Guaranty; and (iii) the Global Agent shall be authorized to take
actions deemed appropriate by it in order to effectuate the foregoing.
          (d) Notwithstanding the foregoing in this Section 11.11, if in
connection with any proposed waiver, amendment or modification referred to in
subsections (a), (b) and (c) above, the consent of the Required Lenders is
obtained but the consent of one or more of such other Lenders whose consent is
required is not obtained (each a “Non-Consenting Lender”), then the Borrowers
shall have the right to replace any such Non-Consenting Lender with one or more
replacement Lenders pursuant to Section 2.16(b).

150



--------------------------------------------------------------------------------



 



     Section 11.12 Survival of Indemnities.
     All indemnities set forth herein including, without limitation, in
Article III (subject to the limitations set forth Section 3.02(d)) or
Section 11.02 shall survive the execution and delivery of this Agreement and the
making and repayment of the Obligations.
     Section 11.13 Domicile of Loans.
     Each Lender may transfer and carry its Loans at, to or for the account of
any branch office, subsidiary or affiliate of such Lender, including any
Canadian Lending Installation; provided, however, that the Borrowers shall not
be responsible for costs arising under Section 3.02 resulting from any such
transfer to the extent not otherwise applicable to such Lender prior to such
transfer.
     Section 11.14 Confidentiality.
          (a) Each of the Global Agent, each LC Issuer and the Lenders agrees to
maintain the confidentiality of the Confidential Information, except that
Confidential Information may be disclosed (i) to its Affiliates and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the persons to whom
such disclosure is made will be informed of the confidential nature of such
Confidential Information and instructed to keep such Confidential Information
confidential), (ii) to any direct or indirect contractual counterparty in any
Hedge Agreement (or to any such contractual counterparty’s professional advisor,
so long as such contractual counterparty (or such professional advisor) agrees
to be bound by the provisions of this Section, (iii) to the extent requested by
any regulatory authority or required by applicable laws or regulations or by any
subpoena or similar legal process, provided that unless specifically prohibited
by applicable law, regulation or court order, each Lender shall make reasonable
efforts to notify the Company of any such request or requirement prior to
disclosure of such information (other than any request in connection with any
examination of the financial condition or other routine examination of such
Lender by such Governmental Authority), (iv) to any other party to this
Agreement, (v) to any other creditor of any Credit Party that is one of the
Secured Parties (as defined in the Security Agreement) under the Security
Agreement, so long as such creditor agrees to be bound by the provisions of this
Section, (vi) in connection with the exercise of any remedies hereunder or under
any of the other Loan Documents, or any suit, action or proceeding relating to
this Agreement or any of the other Loan Documents or the enforcement of rights
hereunder or thereunder, (vii) subject to an agreement containing provisions
substantially the same as those of this Section, to any assignee of or
participant in, or any prospective assignee of or participant in, any of its
rights or obligations under this Agreement, (viii) with the consent of the
Company, or (ix) to the extent such Confidential Information (A) is or becomes
publicly available other than as a result of a breach of this Section, or
(B) becomes available to the Global Agent, any LC Issuer or any Lender on a
non-confidential basis from a source other than a Credit Party and not otherwise
in violation of this Section.
          (b) As used in this Section, “Confidential Information” shall mean all
information received from the Company or any of its Subsidiaries relating to
such Person or its business, other than any such information that is available
to the Global Agent, any LC Issuer or

151



--------------------------------------------------------------------------------



 



any Lender on a non-confidential basis prior to disclosure by such Person;
provided, however, that, in the case of information received from such Person
after the Closing Date, such information is clearly identified at the time of
delivery as confidential.
          (c) Any Person required to maintain the confidentiality of
Confidential Information as provided in this Section shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Confidential Information
as such Person would accord to its own confidential information. The Borrowers
hereby agree that the failure of the Global Agent, any LC Issuer or any Lender
to comply with the provisions of this Section shall not relieve any Borrower, or
any other Credit Party, of any of its obligations under this Agreement or any of
the other Loan Documents.
     Section 11.15 [Reserved]
     Section 11.16 No Duty.
     All attorneys, accountants, appraisers, consultants and other professional
persons (including the firms or other entities on behalf of which any such
Person may act) retained by the Global Agent or any Lender with respect to the
transactions contemplated by the Loan Documents shall have the right to act
exclusively in the interest of the Global Agent or such Lender, as the case may
be, and shall have no duty of disclosure, duty of loyalty, duty of care, or
other duty or obligation of any type or nature whatsoever to the Company, to any
of its Subsidiaries, or to any other Person, with respect to any matters within
the scope of such representation or related to their activities in connection
with such representation. Each Borrower agrees, on behalf of itself and its
Subsidiaries, not to assert any claim or counterclaim against any such persons
with regard to such matters, all such claims and counterclaims, now existing or
hereafter arising, whether known or unknown, foreseen or unforeseeable, being
hereby waived, released and forever discharged.
     Section 11.17 Lenders and Agent Not Fiduciary to Borrowers, etc.
     The relationship among the Company and its Subsidiaries, on the one hand,
and the Global Agent, each LC Issuer and the Lenders, on the other hand, is
solely that of debtor and creditor, and the Global Agent, each LC Issuer and the
Lenders have no fiduciary or other special relationship with the Company and its
Subsidiaries, and no term or provision of any Loan Document, no course of
dealing, no written or oral communication, or other action, shall be construed
so as to deem such relationship to be other than that of debtor and creditor.
     Section 11.18 Survival of Representations and Warranties.
     All representations and warranties herein shall survive the making of Loans
and all LC Issuances hereunder, the execution and delivery of this Agreement,
the Notes and the other documents the forms of which are attached as Exhibits
hereto, the issue and delivery of the Notes, any disposition thereof by any
holder thereof, and any investigation made by the Global Agent or any Lender or
any other holder of any of the Notes or on its behalf. All statements contained
in any certificate or other document delivered to the Global Agent or any Lender
or any holder of any Notes by or on behalf of the Company or any of its
Subsidiaries pursuant hereto or otherwise specifically for use in connection
with the transactions contemplated hereby

152



--------------------------------------------------------------------------------



 



shall constitute representations and warranties by the Borrowers hereunder, made
as of the respective dates specified therein or, if no date is specified, as of
the respective dates furnished to the Global Agent or any Lender.
     Section 11.19 Severability.
     Any provision of this Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
     Section 11.20 Independence of Covenants.
     All covenants hereunder shall be given independent effect so that if a
particular action, event, condition or circumstance is not permitted by any of
such covenants, the fact that it would be permitted by an exception to, or would
otherwise be within the limitations or restrictions of, another covenant, shall
not avoid the occurrence of a Default or an Event of Default if such action is
taken or event, condition or circumstance exists.
     Section 11.21 Interest Rate Limitation.
          (a) Maximum Rate. Notwithstanding anything herein to the contrary, if
at any time the interest rate applicable to any Loan, together with all fees,
charges and other amounts that are treated as interest on such Loan under
applicable law (collectively, the “Charges”), shall exceed the maximum lawful
rate (the “Maximum Rate”) that may be contracted for, charged, taken, received
or reserved by the Lender holding such Loan in accordance with applicable law,
the rate of interest payable in respect of such Loan hereunder, together with
all Charges payable in respect thereof, shall be limited to the Maximum Rate
and, to the extent lawful, the interest and Charges that would have been payable
in respect of such Loan but were not payable as a result of the operation of
this Section shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or periods shall be increased (but not above
the Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Base Rate to the date of repayment, shall have been received by
such Lender.
          (b) Canadian Interest Limitation. Notwithstanding anything herein to
the contrary, in no event shall the aggregate “interest” (as defined in section
347 of the Criminal Code, Revised Statutes of Canada, 1985, C. 46 as the same
may be amended, replaced or re-enacted from time to time) payable under this
Agreement with respect to the Canadian Obligations exceed the effective annual
rate of interest on the “credit advanced” (as defined in that section) under
this Agreement lawfully permitted under that section and, if any payment,
collection or demand pursuant to this Agreement in respect of “interest” (as
defined in that section) is determined to be contrary to the provisions of that
section, such payment, collection or demand shall be deemed to have been made by
mutual mistake of the applicable Canadian Borrower and the Canadian Lenders and
the amount of such payment or collection shall be refunded to such Canadian
Borrower; for purposes of this Agreement the effective annual rate of interest
shall be determined in accordance with generally accepted actuarial practices
and

153



--------------------------------------------------------------------------------



 



principles over the term of the applicable credit advanced on the basis of
annual compounding of the lawfully permitted rate of interest and, in the event
of dispute, a certificate of a Fellow of the Canadian Institute of Actuaries
appointed by the Global Agent will be conclusive for the purposes of such
determination. The amount of the payment that is to be refunded will be
determined by the Global Agent.
     Section 11.22 Judgment Currency.
     If the Global Agent, on behalf of the Lenders, obtains a judgment or
judgments against any Borrower in a Designated Foreign Currency, the obligations
of such Borrower in respect of any sum adjudged to be due to the Global Agent or
the Lenders hereunder or under the Notes (the “Judgment Amount”) shall be
discharged only to the extent that, on the Business Day following receipt by the
Global Agent of the Judgment Amount in the Designated Foreign Currency, the
Global Agent, in accordance with normal banking procedures, may purchase Dollars
with the Judgment Amount in such Designated Foreign Currency. If the amount of
Dollars so purchased is less than the amount of Dollars that could have been
purchased with the Judgment Amount on the date or dates the Judgment Amount
(excluding the portion of the Judgment Amount which has accrued as a result of
the failure of such Borrower to pay the sum originally due hereunder or under
the Notes when it was originally due hereunder or under the Notes) was
originally due and owing (the “Original Due Date”) to the Global Agent or the
Lenders hereunder or under the Notes (the “Loss”), such Borrower agrees as a
separate obligation and notwithstanding any such judgment, to indemnify the
Global Agent or such Lender, as the case may be, against the Loss, and if the
amount of Dollars so purchased exceeds the amount of Dollars that could have
been purchased with the Judgment Amount on the Original Due Date, the Global
Agent or such Lender agrees to remit such excess to such Borrower.
     Section 11.23 USA Patriot Act Notification.
     Each Lender and the Global Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers and the other Credit Parties that pursuant
to the requirements of the USA Patriot Act such Lender and the Global Agent are
required to obtain, verify and record information that identifies each of the
Borrowers and the other Credit Parties, which information includes the name and
address of each of the Borrowers and the other Credit Parties and other
information that will allow such Lender or the Global Agent, as applicable, to
identify each of the Borrowers and the other Credit Parties in accordance with
the USA Patriot Act.

154



--------------------------------------------------------------------------------



 



     Section 11.24 Amendment and Restatement; No Novation.
     The Existing Credit Agreement is hereby amended and restated in its
entirety as provided herein, and this Agreement is not intended to constitute,
nor does it constitute, an interruption, suspension of continuity, satisfaction,
discharge of prior duties, novation, or termination of the liens, security
interests, indebtedness, loans, liabilities, expenses, or obligations under the
Existing Credit Agreement. Security interests and Liens taken pursuant to any of
the Loan Documents (including those executed in connection with the Existing
Credit Agreement) to secure the Obligations are not affected by this amendment
and restatement of the Existing Credit Agreement and continue to remain in
effect as security for the Obligations.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

155



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO AMERICAN GREETINGS CORPORATION AMENDED AND RESTATED CREDIT
AGREEMENT]
     IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of
this Amended and Restated Credit Agreement to be duly executed and delivered as
of the date first above written.

            AMERICAN GREETINGS CORPORATION
      By:   /s/ Gregory M. Steinberg         Name:   Gregory M. Steinberg       
Title:   Treasurer   

 



--------------------------------------------------------------------------------



 



         

[SIGNATURE PAGE TO AMERICAN GREETINGS CORPORATION AMENDED AND RESTATED CREDIT
AGREEMENT]

            PNC BANK, NATIONAL ASSOCIATION, as a
Lender, a LC Issuer, the Swing Line Lender and the
Global Agent
      By:   /s/ Christine S. Brown         Name:   Christine S. Brown       
Title:   Senior Vice President   

 



--------------------------------------------------------------------------------



 



         

[SIGNATURE PAGE TO AMERICAN GREETINGS CORPORATION AMENDED AND RESTATED CREDIT
AGREEMENT]

            PNC BANK CANADA BRANCH, as a Canadian
Lender
      By:   /s/ Mike Danby / /s/ Bill Hines         Name:   Mike Danby / Bill
Hines        Title:   Assistant Vice President / Senior Vice
President & Principal Officer   

 



--------------------------------------------------------------------------------



 



         

[SIGNATURE PAGE TO AMERICAN GREETINGS CORPORATION AMENDED AND RESTATED CREDIT
AGREEMENT]

            BANK OF AMERICA, N.A., as a Lender and a
Co-Syndication Agent
      By:   /s/ Matthew Buzzelli         Name:   Matthew Buzzelli       
Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

[SIGNATURE PAGE TO AMERICAN GREETINGS CORPORATION AMENDED AND RESTATED CREDIT
AGREEMENT]

            JPMORGAN CHASE BANK, N.A., as a Lender,
as a Canadian Lender and a Co-Syndication Agent
      By:   /s/ Gregory Martin         Name:   Gregory Martin        Title:  
Vice President   

 



--------------------------------------------------------------------------------



 



         

[SIGNATURE PAGE TO AMERICAN GREETINGS CORPORATION AMENDED AND RESTATED CREDIT
AGREEMENT]

            KEYBANK NATIONAL ASSOCIATION, as a
Lender and a Co-Documentation Agent
      By:   /s/ Marianne T. Meil         Name:   Marianne T. Meil       
Title:   Senior Vice President   

 



--------------------------------------------------------------------------------



 



         

[SIGNATURE PAGE TO AMERICAN GREETINGS CORPORATION AMENDED AND RESTATED CREDIT
AGREEMENT]

            THE BANK OF NOVA SCOTIA, as a Lender, as
a Canadian Lender and a Co-Documentation Agent
      By:   /s/ Michelle C. Phillips         Name:   Michelle C. Phillips       
Title:   Director   

 



--------------------------------------------------------------------------------



 



         

[SIGNATURE PAGE TO AMERICAN GREETINGS CORPORATION AMENDED AND RESTATED CREDIT
AGREEMENT]

            RBS CITIZENS, NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Joshua Botnick         Name:   Joshua Botnick        Title:  
Vice President   

 



--------------------------------------------------------------------------------



 



         

[SIGNATURE PAGE TO AMERICAN GREETINGS CORPORATION AMENDED AND RESTATED CREDIT
AGREEMENT]

            WELLS FARGO BANK, N.A., as a Lender
      By:   /s/ Nick Kepler         Name:   Nick Kepler        Title:   Vice
President   

 



--------------------------------------------------------------------------------



 



         

[SIGNATURE PAGE TO AMERICAN GREETINGS CORPORATION AMENDED AND RESTATED CREDIT
AGREEMENT]

            THE NORTHERN TRUST COMPANY, as a
Lender
      By:   /s/ Jeffrey P. Sullivan         Name:   Jeffrey P. Sullivan       
Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

[SIGNATURE PAGE TO AMERICAN GREETINGS CORPORATION AMENDED AND RESTATED CREDIT
AGREEMENT]

            FIFTH THIRD BANK, as a Lender
      By:   /s/ Roy C. Lanctot         Name:   Roy C. Lanctot        Title:  
Vice president   

 



--------------------------------------------------------------------------------



 



         

[SIGNATURE PAGE TO AMERICAN GREETINGS CORPORATION AMENDED AND RESTATED CREDIT
AGREEMENT]

            U.S. BANK NATIONAL ASSOCIATION, as a
Lender
      By:   /s/ Michael P. Dickman         Name:   Michael P. Dickman       
Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

[SIGNATURE PAGE TO AMERICAN GREETINGS CORPORATION AMENDED AND RESTATED CREDIT
AGREEMENT]

            THE BANK OF TOKYO — MITSUBISHI UFJ,
LTD., as a Lender
      By:   /s/ Victor Pierzchalski         Name:   Victor Pierzchalski       
Title:   Authorized Signatory   

 



--------------------------------------------------------------------------------



 



         

[SIGNATURE PAGE TO AMERICAN GREETINGS CORPORATION AMENDED AND RESTATED CREDIT
AGREEMENT]

            BARCLAYS BANK PLC, as a Lender
      By:   /s/ M. Rigby         Name:   M. Rigby        Title:   Relationship
Director   

 



--------------------------------------------------------------------------------



 



         

[SIGNATURE PAGE TO AMERICAN GREETINGS CORPORATION AMENDED AND RESTATED CREDIT
AGREEMENT]

            THE GOVERNOR AND COMPANY OF THE
BANK OF IRELAND, as a Lender
      By:   /s/ Orla Jones         Name:   Orla Jones        Title:   Authorized
Signatory              By:   /s/ David Rafferty         Name:   David Rafferty 
      Title:   Authorized Signatory   

 



--------------------------------------------------------------------------------



 



         

[SIGNATURE PAGE TO AMERICAN GREETINGS CORPORATION AMENDED AND RESTATED CREDIT
AGREEMENT]

            UBS AG, STAMFORD BRANCH, as a Lender
      By:   /s/ Mary E. Evans         Name:   Mary E. Evans        Title:  
Associate Director              By:   /s/ Irja R. Otsa         Name:   Irja R.
Otsa        Title:   Associate Director     

 